Exhibit 10.1


Execution Version


FIRST AMENDMENT AGREEMENT


FIRST AMENDMENT AGREEMENT dated as of March 20, 2020 (this “First Amendment”) to
the ABL Credit Agreement dated as of May 4, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time and
immediately prior to the First Amendment Effective Date (as defined below), the
“Credit Agreement”), among PQ Corporation, a Pennsylvania corporation (the “US
Borrower”), CPQ Midco I Corporation, a Delaware corporation (“Holdings”), the
Canadian Borrowers, the European Borrowers (and together with the Canadian
Borrowers and the US Borrower, the “Borrowers”), the Guarantors, the Replacement
Lenders (as defined below), and Citibank, N.A., as administrative agent (the
“Administrative Agent”) (on behalf of itself and on behalf of all Consenting
Lenders (which such Consenting Lenders constitute the Required Lenders)) and as
collateral agent.
A. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement (as defined below). Citi,
Bank of America (“BofA”), N.A. and ING Capital LLC (“ING” and, together with
Citi and BofA, the “Repricing Arrangers”) are acting as joint lead arrangers and
joint bookrunners in connection with this First Amendment. For purposes of this
First Amendment, “Citi” shall mean Citigroup Global Markets Inc., Citibank,
N.A., Citicorp North America, Inc. and/or any of their affiliates as Citi shall
determine to be appropriate to provide the services contemplated herein.
B. Pursuant to Sections 2.22 and 2.23 of the Credit Agreement, the US Borrower
has requested (i) to extend the Maturity Date with respect to the Revolving
Loans and Commitments and (ii) to increase the aggregate amount of Commitments
in an aggregate principal amount of $50,000,000 (the “First Amendment Revolving
Commitments”; such increase an Incremental Revolving Facility (as defined in the
Credit Agreement) and the loans thereunder, the “First Amendment Revolving
Loans”) on terms identical to those applicable to the existing Initial Revolving
Facility (including as to pricing, tenor, rights of payment and prepayment and
right of security), as amended by this First Amendment.
C. Pursuant to Section 9.02 of the Credit Agreement, the US Borrower has
requested that the Credit Agreement be amended to, among other things: (i)
reduce the Applicable Rate with respect to all Revolving Loans and (ii) make
certain other changes as more fully set forth herein.
D. Each Person set forth on Schedule 1 attached hereto that executes and
delivers a signature page to this First Amendment in the capacity of a “First
Amendment Revolving Lender” (the “First Amendment Revolving Lenders”) in the
form attached hereto as Exhibit A will be deemed (i) to have irrevocably agreed
and consented to the terms of this First Amendment and the Amended Credit
Agreement, (ii) to have committed to make the First Amendment Revolving
Commitments to the Borrowers in the amount set forth on such Schedule 1 next to
such First Amendment Revolving Lender’s name on the First Amendment Effective
Date, on the terms and subject to the conditions as set forth herein.
E. Each Lender under the Credit Agreement immediately prior to the First
Amendment Effective Date (as defined below) (collectively, the “Existing
Lenders” and, together with the First Amendment Revolving Lenders, the
“Revolving Lenders”) that executes and delivers a signature page to this First
Amendment in the form attached hereto as Exhibit B (an “Existing Lender
Consent”) will be deemed (i) to have irrevocably agreed to extend the Maturity
Date of its Revolving Loans and Commitments as set forth in the Amended Credit
Agreement and (ii) to have irrevocably agreed and consented to the terms of this
First Amendment and the Amended Credit Agreement.


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



F. Each Existing Lender that fails to execute and return an Existing Lender
Consent by 12:00 p.m. (New York City time), on March 18, 2020 (the “Consent
Deadline”) (each, a “Non-Consenting Lender”) shall, in accordance with
Section 2.19(b)(iv) of the Credit Agreement, assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05 of the Credit Agreement), all of its interests, rights and
obligations under the Credit Agreement to the applicable Replacement Lenders (as
defined below) (each of which is an Eligible Assignee, as required by Section
2.19(b)(iv) of the Credit Agreement) who shall assume such obligations pursuant
to a Master Assignment and Assumption Agreement in the form attached hereto as
Exhibit C (the “Assignment and Assumption”) as further set forth in this First
Amendment.
G. By executing and delivering a signature page to this First Amendment, the
Administrative Agent will be deemed upon the First Amendment Effective Date to
have irrevocably agreed to the terms of this First Amendment and the Amended
Credit Agreement.
H. To accomplish the foregoing, the US Borrower and the Administrative Agent (on
behalf of itself and on behalf of all Consenting Lenders (which such Consenting
Lenders constitute the Required Lenders)) are willing to amend the Credit
Agreement as set forth below (the Credit Agreement as amended by this First
Amendment, the “Amended Credit Agreement”).
I. The amendments to the Credit Agreement set forth below are each subject to
the satisfaction of the conditions precedent to effectiveness referred to herein
and shall become effective as provided herein.
J. The posting of this First Amendment on March 16, 2020 on Debt Domain
constituted an Extension Offer to the Existing Lenders.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to Credit Agreement. The Borrowers, the Administrative
Agent (on behalf of itself and on behalf of the Consenting Lenders (which such
Lenders constitute the Required Lenders)), the Replacement Lenders and the First
Amendment Revolving Lenders agree that, upon the satisfaction or waiver of the
conditions precedent set forth in Section 4:
(a)the Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Amended Credit
Agreement attached as Exhibit D hereto; and
(b)Schedule 1.01(a) to the Credit Agreement shall be amended and restated in the
form attached as Exhibit E hereto.
SECTION 2.Continuation of Existing Revolving Loans and Commitments;
Non-Consenting Lenders; Incremental Lenders; Other Terms and Agreements.
(a)Consenting Lenders. Each Existing Lender executing and delivering an Existing
Lender Consent (each, a “Consenting Lender”) hereby (i) consents and agrees to
this First Amendment, (ii) irrevocably agrees and consents to extend the
Maturity Date of its Revolving Loans and Commitments as set forth in the Amended
Credit Agreement and (iii) acknowledges and confirms, and consents to any
2


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



reallocation as necessary of, its Commitments in an aggregate principal amount
set forth on the amended and restated Schedule 1.01(a) attached as Exhibit E
hereto.
(b)Non-Consenting Lenders. The US Borrower hereby gives notice to each
Non-Consenting Lender that, upon receipt of Existing Lender Consents from
existing Lenders having Revolving Credit Exposure and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposure and
aggregate unused Commitments immediately prior to the First Amendment Effective
Date, if such Non-Consenting Lender has not executed and delivered an Existing
Lender Consent on or prior to the Consent Deadline, such Non-Consenting Lender
shall, pursuant to Section 2.19(b)(iv) of the Credit Agreement, execute or be
deemed to have executed a counterpart of the Assignment and Assumption and shall
in accordance therewith sell its existing Revolving Loans and Commitments as
specified in the Assignment and Assumption. Pursuant to the Assignment and
Assumption, each Non-Consenting Lender shall sell and assign the principal
amount of its existing Revolving Loans and Commitments as set forth in the
Assignment and Assumption, as such Assignment and Assumption is completed by the
Administrative Agent on or prior to the First Amendment Effective Date, to the
applicable assignee(s) as set forth in the Assignment and Assumption (in such
capacity, each a “Replacement Lender”) under such Assignment and Assumption,
solely upon the consent and acceptance by the Replacement Lenders. The
Replacement Lenders shall be deemed to have consented to this First Amendment
with respect to such purchased Revolving Loans and Commitments at the time of
such assignment.
(c)First Amendment Revolving Lenders. Each First Amendment Revolving Lender
executing a consent to this First Amendment herby consents and agrees to (i)
this First Amendment and the Amended Credit Agreement, (ii) commits to make
First Amendment Revolving Commitments in the amount set forth next to such First
Amendment Revolving Lender’s name on Schedule 1 attached hereto and (iii) upon
the First Amendment Effective Date, shall make such First Amendment Revolving
Commitments to the Borrowers. The First Amendment Revolving Commitments, the
Commitments of the Consenting Lenders and the Commitments of the Replacement
Lenders (after giving effect to the assignments from Non-Consenting Lenders as
contemplated by this First Amendment) shall collectively constitute one and the
same “tranche” of Commitments under the Amended Credit Agreement. Each First
Amendment Revolving Lender that is not already party to the Credit Agreement
hereby acknowledges, agrees and confirms that, by its execution of this First
Amendment, that such First Amendment Revolving Lender will, as of the First
Amendment Effective Date, be a party to the Amended Credit Agreement and the
other Loan Documents and be bound by the provisions of the Amended Credit
Agreement and the other Loan Documents and, to the extent of its Applicable
Percentage, have the rights and obligations of a Lender thereunder.  Each First
Amendment Revolving Lender party hereto (x) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this First Amendment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this First Amendment and to commit to
provide its First Amendment Revolving Commitments on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (iii) it has examined the list of
Disqualified Institutions and it is not (A) a Disqualified Institution or (B) an
Affiliate of a Disqualified Institution and (y) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it deems appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take
3


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



such action on its behalf and to exercise such powers and discretion under the
Amended Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
(d)Issuing Banks. Subject to the terms and conditions set forth herein and in
the Credit Agreement, each Issuing Bank whose signature page appears below
hereby irrevocably agrees to the terms of this First Amendment and the Amended
Credit Agreement.
(e)Letters of Credit.  Notwithstanding anything in the Credit Agreement to the
contrary, any Letter of Credit outstanding on the First Amendment Effective Date
shall be deemed to be outstanding under the Amended Credit Agreement as of the
First Amendment Effective Date, and the Revolving Credit Exposure and
participations in such Letters of Credit shall be reallocated among the
Revolving Lenders under the Amended Credit Agreement in accordance with their
respective Applicable Percentages as of the First Amendment Effective Date.
(f)Administrative Agent Authorization. The Borrowers, the Guarantors, each
Issuing Bank whose signature page appears below and the Lenders whose signatures
appear below authorize the Administrative Agent to (i) determine all amounts,
percentages and other information with respect to the Commitments and Revolving
Loans of each Lender, which amounts, percentages and other information may be
determined only upon receipt by the Administrative Agent of the signature pages
of all Lenders whose signatures appear below and (ii) enter and complete all
such amounts, percentages and other information in the Register and the Amended
Credit Agreement, as appropriate. The Administrative Agent’s determination and
entry and completion shall be conclusive and shall be conclusive evidence of the
existence, amounts, percentages and other information with respect to the
obligations of the Borrowers under the Amended Credit Agreement, in each case,
absent clearly demonstrable error. For the avoidance of doubt, the provisions of
Article 8 and Section 9.03 of each of the Credit Agreement and the Amended
Credit Agreement shall apply to any determination, entry or completion made by
the Administrative Agent pursuant to this Section 2(f).
(g)Reallocation. On the First Amendment Effective Date, (i) each Existing Lender
immediately prior to giving effect to the First Amendment Revolving Commitments
(including, for purposes of this clause (i), the Replacement Lenders) hereunder
will automatically and without further act be deemed to have assigned to each
First Amendment Revolving Lender, and each First Amendment Revolving Lender will
automatically and without further act be deemed to have assumed a portion of
such Existing Lender’s participations in outstanding US Letters of Credit,
Canadian Letters of Credit and/or European Letters of Credit, as applicable,
such that, after giving effect to each deemed assignment and assumption of
participations, all of the Revolving Lenders’ (including each First Amendment
Revolving Lender) participations in US Letters of Credit, Canadian Letters of
Credit and/or European Letters of Credit, as applicable, shall be held on a pro
rata basis on the basis of their respective Commitments (after giving effect to
the increase in the Commitments pursuant to this First Amendment) and (ii) if
any Revolving Loans are outstanding, the Existing Lenders shall assign such
Revolving Loans to certain other Revolving Lenders (including the First
Amendment Revolving Lenders), and such other Revolving Lenders (including the
First Amendment Revolving Lenders) shall purchase such Revolving Loans, in each
case to the extent necessary so that all of the Revolving Lenders participate in
each outstanding borrowing of Revolving Loans pro rata on the basis of their
respective Commitments (after giving effect to the increase in the Commitments
pursuant to this First Amendment); it being understood and agreed
4


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in the Credit Agreement shall not apply to the transactions
effected pursuant to this Section 2(g).
SECTION 3.Representations and Warranties. To induce the other parties hereto to
enter into this First Amendment, each of the Borrowers and each Guarantor
represents and warrants to each of the Lenders, and the Administrative Agent
that, as of the First Amendment Effective Date:
        (a) the execution, delivery and performance of this First Amendment are
within each applicable Loan Party’s corporate or other organizational power and
have been duly authorized by all necessary corporate or other organizational
action on the part of each such Loan Party;
        (b) this First Amendment has been duly executed and delivered by each
Loan Party and is a legal, valid and binding obligation of such Loan Party;
enforceable in accordance with its terms, subject to the Legal Reservations;
        (c) the execution and delivery of this First Amendment by each Loan
Party party hereto and the performance by each Loan Party hereof do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority except (i) such as have been obtained or made and are
in full force and effect, (ii) in connection with the Perfection Requirements
and (iii) such consents, approvals, registrations or filings or other actions
the failure to obtain or make which could not reasonably be expected to have a
Material Adverse Effect;
        (d) the representations and warranties set forth in Article 3 of the
Amended Credit Agreement and each other Loan Document are true and correct in
all material respects on and as of the First Amendment Effective Date, with the
same force and effect as though made on and as of such date, except to the
extent such representations and warranties specifically refer to a given date or
period, in which case such representations and warranties were true and correct
in all material respects on an as of such date or period; provided that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language are true and correct (after giving effect to
any qualification therein) in all respects as of such respective dates; and
        (e) As of the First Amendment Effective Date, immediately after the
consummation of the First Amendment and the incurrence of the First Amendment
Revolving Commitments pursuant to the First Amendment, (i) the sum of the debt
(including contingent liabilities) of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, does not exceed the fair value of the assets of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the
present fair saleable value of the assets of the Lead Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable liabilities (including contingent liabilities)
of the Lead Borrower and its Restricted Subsidiaries, taken as a whole, on their
debts as they become absolute and matured; (iii) the capital of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, contemplated as of the First Amendment Effective
Date; and (iv) the Lead Borrower and its Restricted Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liability meets
the criteria for accrual under Statement of Financial Accounting Standards No.
5).
5


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



SECTION 4.Conditions to Effectiveness of this First Amendment.
(a)This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) on which:
(i)The Administrative Agent shall have received duly executed and delivered
counterparts of this First Amendment that, when taken together, bear the
signatures of the Borrowers, Holdings, the Administrative Agent (on its behalf,
and on behalf of the Consenting Lenders (which such Consenting Lenders
constitute the Required Lenders)), the Replacement Lenders, the First Amendment
Revolving Lenders and all Guarantors;
(ii) (A) Each of the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the First Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties specifically refer to a
given date or period, in which case such representations and warranties shall
have been true and correct in all material respects on and as of such date or
period; provided that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates and (B) no Default or Event of Default has occurred and is
continuing both before and immediately after giving effect to the transactions
contemplated hereby;
(iii)The Administrative Agent shall have received a customary written opinion of
(a) Ropes & Gray LLP, special counsel for the Loan Parties, (b) Babst, Calland,
Clements and Zomnir, P.C., special counsel for the US Borrower and any
Guarantors organized under the laws of Pennsylvania and (c) (1) McInnes Cooper,
special counsel for the general partners of the Canadian Borrowers organized
under the laws of Nova Scotia, (2) McMillan LLP, special counsel for the
Canadian Borrowers organized under the laws of Ontario and extra-provincially
registered in British Columbia, Alberta and Quebec and and (3) Kanuka Thuringer
LLP, special counsel for the Canadian Borrowers in Saskatchewan, in each case,
dated as of the First Amendment Effective Date and addressed to the
Administrative Agent and the Lenders;
(iv)The Administrative Agent shall have received:
(1) a certificate of the secretary or assistant secretary (or equivalent
officer) on behalf of each Loan Party dated the First Amendment Effective Date,
certifying (A) that either (x) attached thereto is a true and complete copy of
each Organizational Document of such Loan Party and, with respect to the
articles or certificate of incorporation or organization (or similar document)
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization or (y) the Organizational Documents of
such Loan Party last delivered to the Administrative Agent have not been amended
and are in full force and effect, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of this First
Amendment and any other Loan Documents executed in connection with this First
Amendment to which such person is a party and, in the case of the Borrowers, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect as of the date of such
certificate, and (C) as to the incumbency and specimen signature of each officer
or authorized person executing this First Amendment and any
6


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



other Loan Document executed in connection with this First Amendment or any
other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer or authorized person as to the
incumbency and specimen signature of the officer or authorized person executing
the certificate in this clause (i));
(2) to the extent applicable, a certificate as to the good standing of each Loan
Party as of a recent date, from such Secretary of State (or other applicable
Governmental Authority) of its jurisdiction of organization; and
(3) a certificate dated the First Amendment Effective Date and signed by a
Responsible Officer of the US Borrower, confirming compliance with the condition
precedent set forth in Section 4(a)(ii);
(v)The US Borrower shall have, concurrently with the First Amendment Effective
Date (A) paid all accrued and unpaid interest and other amounts on the aggregate
principal amount of the Revolving Loans and Commitments, as applicable, (B) paid
all accrued and unpaid commitment fees due pursuant to Section 2.12(a) of the
Credit Agreement and (C) paid to all Lenders holding Revolving Loans or
Commitments immediately prior to the First Amendment Effective Date that are not
party to this First Amendment, if any, all indemnities, cost reimbursements and
other Obligations (as defined below), if any, then due and owing to such Lenders
under the Loan Documents (prior to the effectiveness of this First Amendment)
and of which the US Borrower has been notified; and
(vi)The Repricing Arrangers shall have received all fees and other amounts due
and payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the US Borrower hereunder or under any
other Loan Document or other agreement with the US Borrower relating to the
transactions contemplated hereby.
SECTION 5.Post-Closing Condition. The UK Borrower shall within 30 days after the
First Amendment Effective Date (or such longer period as any Lender may
determine in its reasonable discretion with respect to itself) (and which
requirement may be waived by any Lender in its reasonable discretion with
respect to itself), make a UK Borrower DTTP Filing in respect of any UK Treaty
Lender that has requested such and has confirmed its scheme reference number and
its jurisdiction of tax residence in accordance with Section 2.17(f)(ii)(2) of
the Amended Credit Agreement.
SECTION 6.Effect of Amended Credit Agreement.
(a)Except as expressly set forth herein or in the Amended Credit Agreement, this
First Amendment and the Amended Credit Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement, the Amended Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
Amended Credit Agreement or any other provision of the Credit Agreement, the
Amended Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrowers, any Guarantor
or any other Person to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
7


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



agreements contained in the Credit Agreement, the Amended Credit Agreement or
any other Loan Document in similar or different circumstances.
(b)On the First Amendment Effective Date, the Credit Agreement shall be amended
as set forth in Section 1 above. The parties hereto acknowledge and agree that
(i) this First Amendment, the Amended Credit Agreement, any other Loan Document
or other document or instrument executed and delivered in connection herewith do
not constitute a novation, or termination of the obligations of the Borrowers
and the Guarantors under the Loan Documents, including, without limitation, the
Credit Agreement and the Security Agreement, as in effect prior to the First
Amendment Effective Date (collectively, the “Obligations”) and (ii) such
Obligations are in all respects continuing (as amended by this First Amendment)
with only the terms thereof being modified to the extent provided in this First
Amendment, and the Borrowers and each Guarantor reaffirm such Obligations,
including in respect of any guaranties of, and any pledges of collateral
securing, such Obligations, including all First Amendment Revolving Commitments
and First Amendment Revolving Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4 of this First Amendment, the provisions of this
First Amendment will become effective and binding upon, and enforceable against,
the Borrowers, the Administrative Agent and the Lenders.
(c)This First Amendment shall constitute a Loan Document, an Extension Amendment
and an Incremental Facility Agreement for all purposes under the Amended Credit
Agreement and shall be administered and construed pursuant to the terms of the
Amended Credit Agreement.
SECTION 7.Counterparts. This First Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4. Delivery
of an executed signature page to this First Amendment by facsimile or other
electronic transmission (including “pdf” and electronic signatures) shall be as
effective as delivery of a manually signed counterpart of this First Amendment
and shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
SECTION 8.Reaffirmation; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party, each
of Holdings, each Borrower and each Loan Party, as of the First Amendment
Effective Date, (i) acknowledges and agrees that all of its obligations under
the Guarantees set out in the Loan Guaranty and any other guaranties in the Loan
Documents to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis as and to the extent provided in the Loan
Documents, (ii) reaffirms each Lien granted by each Loan Party to the
Administrative Agent for the benefit of the Secured Parties and reaffirms the
Guarantees made pursuant to the Loan Guaranty as and to the extent provided in
the Loan Documents and (iii) acknowledges and agrees that the grants of security
interests and hypothecations by and the Guarantees of the Loan Parties contained
in the Loan Guaranty, the Security Agreement and the other Collateral Documents
are, and shall remain, in full force and effect after giving effect to this
First Amendment and secure the payment and performance of the Obligations (as
the Obligations are hereafter amended, modified, extended or replaced from time
to time) as and to the extent provided in the Loan Documents. Nothing contained
in this First Amendment shall be construed as substitution or novation of the
obligations outstanding under the Credit Agreement or the other Loan Documents,
which shall remain
8


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



in full force and effect, except to any extent modified hereby. Each of Holdings
and each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this First Amendment, such Loan
Party is not required by the terms of the Credit Agreement, the Amended Credit
Agreement or any other Loan Document to consent to the amendment to the Credit
Agreement effected pursuant to this First Amendment and (ii) nothing in the
Credit Agreement, the Amended Credit Agreement, this First Amendment or any Loan
Document shall be deemed to require the consent of such Loan Party to any future
amendments to the Amended Credit Agreement.
SECTION 9.Applicable Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.Headings. Headings used herein are for convenience of reference only,
are not part of this First Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this First Amendment.
[Signature pages follow]


9


|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers as of the day and year first above
written.


PQ CORPORATION
as US Borrower
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Vice President, Secretary and General Counsel




CPQ MIDCO I CORPORATION
as Holdings
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Secretary and Vice President






COMMERCIAL RESEARCH ASSOCIATES, INC.
DELPEN CORPORATION
PQ INTERNATIONAL HOLDINGS II INC.
PQ EXPORT COMPANY
PQ SYSTEMS INCORPORATED
PHILADELPHIA QUARTZ COMPANY
as Guarantors
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Vice President and Secretary




PQ INTERNATIONAL, INC.
as a Guarantor
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: President and Secretary












[Signature Page to PQ First Amendment Agreement]


|US-DOCS\114297851.13||

--------------------------------------------------------------------------------









ECO SERVICES OPERATIONS CORP.
POTTERS INDUSTRIES, LLC
as Guarantors
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Vice President, General Counsel and Secretary




POTTERS INDUSTRIES HOLDING, INC.
as a Guarantor
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Secretary




SAJB HOLDING COMPANY, LLC
as a Guarantor
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Secretary and Vice President




POTTERS HOLDINGS II, L.P.
as a Guarantor
By: POTTERS HOLDINGS II GP, LLC, its general partner
By: /s/ Joseph S. Koscinski 
Name: Joseph S. Koscinski
Title: Secretary and Vice President








[Signature Page to PQ First Amendment Agreement]


|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





EUROPEAN BORROWERS:


PQ SILICAS B.V.


By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Authorized Signatory




PQ SILICAS UK LIMITED


By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Director






[Signature Page to PQ First Amendment Agreement]
|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





CANADIAN BORROWERS:


NATIONAL SILICATES PARTNERSHIP


By its partners:


PQ CANADA COMPANY
By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Secretary and Vice President




NSL CANADA COMPANY
By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Secretary and Vice President




PNA PARTNERSHIP


By its partners:


POTTERS CANADA HOLDING COMPANY
By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Secretary and Vice President




POTTERS CANADA HOLDING II COMPANY
By: /s/ Joseph S. Koscinski
Name: Joseph S. Koscinski
Title: Secretary and Vice President








[Signature Page to PQ First Amendment Agreement]
|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED BY:


CITIBANK, N.A.,as Administrative Agent






By:  /s/ Christopher Marino
Name: Christopher Marino
Title: Director & Vice President




















[Signature Page to PQ First Amendment Agreement]


|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





CITIBANK, N.A.,
as an Issuing Bank






By:  /s/ Christopher Marino
Name: Christopher Marino
Title: Director & Vice President


|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as an Issuing Bank






By:  /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory




By:  /s/ Brady Bingham
Name: Brady Bingham
Title: Authorized Signatory
[Signature Page to PQ First Amendment Agreement]
|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank






By:  /s/ Bridget Killackey
Name: Bridget Killackey
Title: Executive Director
[Signature Page to PQ First Amendment Agreement]
|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



SCHEDULE 1


First Amendment Revolving Commitments





First Amendment Revolving LenderUS First Amendment Revolving CommitmentsCanadian
First Amendment Revolving CommitmentsBank of America,
N.A$31,500,000$3,500,000Truist
Bank$13,500,000$1,500,000Total$45,000,000$5,000,000









|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





EXHIBIT A


First Amendment Revolving Lender Signature Page to First Amendment to ABL Credit
Agreement


First Amendment Revolving Lenders


Mark this box to consent (i) in your capacity as a First Amendment Revolving
Lender and to make the First Amendment Revolving Commitments to the Borrowers on
the First Amendment Effective Date in an amount not to exceed the amount
expressly set forth on Schedule 1 to this First Amendment and (ii) in your
capacity as a Replacement Lender.


Specify the maximum amount of First Amendment Revolving Commitments you are
requesting: 
•US Dollars: $[_______]
•Canadian Dollars: $[_______]




By executing this First Amendment, the undersigned consents to this First
Amendment and the Amended Credit Agreement.


Please enter the information of a contact for any questions on this signature
page:


Name:


__________________________________


Tel No.:


__________________________________


Email:


__________________________________


Name of Institution:


[_________]






By: _______________________________
      Name:
      Title:








By: _______________________________
      Name:
      Title:







|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



EXHIBIT B


Existing Lender Signature Page to First Amendment to ABL Credit Agreement


Existing Lenders


Mark this box to (i) consent and agree to this First Amendment in your
capacities as a Lender and as a Replacement Lender, (ii) irrevocably agree and
consent to extend the Maturity Date of your Revolving Loans and Commitments as
set forth in the Amended Credit Agreement and (iii) acknowledge and confirm
that, as of the First Amendment Effective Date, your Commitments shall be in an
aggregate principal amount as set forth on Exhibit D to this First Amendment.




[NAME OF LENDER], as a Lender and as a Replacement Lender


By ___________________________
Name:
Title:


[[For Lenders requiring a second signature block]


By ___________________________
Name:
Title:]








|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





EXHIBIT C


Form of Master Assignment and Assumption


[See Attached.]






|US-DOCS\114297851.13||


--------------------------------------------------------------------------------





FORM OF
MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
        This Master Assignment and Assumption Agreement (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between each Assignor identified in item 1 below (each, an
“Assignor”) and the Assignee identified in item 2 below (the “Assignee”). It is
understood and agreed that the rights and obligations of each of the Assignors
hereunder are several and not joint. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
        For an agreed consideration, each Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the applicable Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of the
applicable Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount identified opposite such Lender’s
name on Schedule I hereto under the caption “Loans held immediately prior to the
Effective Date”, and (ii) to the extent permitted to be assigned under
applicable Requirements of Law, all claims, suits, causes of action and any
other right of the applicable Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). In the case where
the Assigned Interest covers all of an Assignor’s rights and obligations under
the Credit Agreement, such Assignor shall cease to be a party thereto but shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 of
the Credit Agreement with respect to facts and circumstances occurring on or
prior to the Effective Date and subject to its obligations hereunder and under
Section 9.13 of the Credit Agreement. Such sale and assignment is (i) subject to
acceptance and recording thereof in the Register by the Administrative Agent
pursuant to Section 9.05(b)(v) of the Credit Agreement, (ii) without recourse to
any Assignor and (iii) except as expressly provided in this Assignment and
Assumption, without representation or warranty by such Assignor.






|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



1.Assignor: Each person identified on Schedule I hereto
2.Assignee: Each person identified on Schedule I hereto
3.Borrowers:  PQ Corporation and the other Borrowers from time to time party to
the Credit Agreement
4.Administrative Agent: Citibank, N.A., as administrative agent under the Credit
Agreement
5.Credit Agreement: That certain ABL Credit Agreement, dated as of May 4, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time and immediately prior to the date hereof, the “Credit
Agreement”), by and among, PQ Corporation, a Pennsylvania corporation (the “US
Borrower”), the other Borrowers from time to time party thereto, CPQ Midco I
Corporation, a Delaware corporation, the Lenders from time to time party
thereto, Citibank, N.A., in its capacities as administrative agent and
collateral agent for the Lenders.
Effective Date: [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].
6.THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY DISQUALIFIED
INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE US BORROWER OR, TO THE
EXTENT THE US BORROWER’S CONSENT IS REQUIRED UNDER SECTION 9.05 OF THE CREDIT
AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL AND VOID, AND THE US BORROWER
SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE TO UNWIND ANY SUCH ASSIGNMENT IN
ADDITION TO INJUNCTIVE RELIEF OR ANY OTHER REMEDIES AVAILABLE TO THE US BORROWER
AT LAW OR IN EQUITY.
[Signature Page Follows]






|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNEE
CITIBANK, N.A.
By:


Name: 
Title: 



Consented to and Accepted:


CITIBANK, N.A., as Administrative Agent


By:


Name: 
Title:
        





Consented to and Accepted:


PQ CORPORATION,
as US Borrower


By:


Name: 
Title:









--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS FOR
MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
1.Representations and Warranties.
1.1Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest transferred by it hereunder,
(ii) such Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) its Commitment, and the outstanding balances of its
Revolving Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth herein, and (iv) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto (other than this
Assignment and Assumption) or any collateral thereunder, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the US Borrower, any of its Restricted Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the US Borrower, any of its Restricted Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2Assignee. The Assignee (a) represents and warrants that (i) it is an Eligible
Assignee and has full power and authority, and has taken all action necessary,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has examined the list of Disqualified Institutions and
it is not (A) a Disqualified Institution or (B) an Affiliate of a Disqualified
Institution and (vi) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17 of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in




|US-DOCS\114297851.13||

--------------------------------------------------------------------------------



accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the applicable Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
3General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.






|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



SCHEDULE I




Assigned Revolving Loans and Commitments



ASSIGNORASSIGNEEUS Commitments / Revolving Loans held immediately prior to the
First Amendment Effective DateUS Commitments / Revolving Loans held immediately
following the First Amendment Effective DateCanadian Commitments / Revolving
Loans held immediately prior to the First Amendment Effective DateCanadian
Commitments / Revolving Loans held immediately following the First Amendment
Effective DateEuropean Commitments / Revolving Loans held immediately prior to
the First Amendment Effective DateEuropean Commitments / Revolving Loans held
immediately following the First Amendment Effective Date




$ [ _]$ [ _]$ [ _]$ [ _][€][£][$]
[___][€][£][$]
[___]




$ [ _]$ [ _]$ [ _]$ [ _][€][£][$]
[___][€][£][$]
[___]





[Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by
Administrative Agent to reflect calculation of amounts and percentages of
assignments]




|US-DOCS\114297851.13||


--------------------------------------------------------------------------------



































EXHIBIT D


Amended Credit Agreement


[See Attached.]








--------------------------------------------------------------------------------

EXECUTION VERSIONEXECUTION VERSION





AMENDED AND RESTATED
ABL CREDIT AGREEMENT


Dated as of May 4, 2016
as amended and restated as of March 20, 2020
among
PQ CORPORATION,
as the US Borrower,


THE CANADIAN BORROWERS PARTY HERETO,


THE EUROPEAN BORROWERS PARTY HERETO,


CPQ MIDCO I CORPORATION,
as Holdings,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


CITIBANK, N.A.,
as Administrative Agent, Swingline Lender and Issuing Bank,


and
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,
JPMORGAN CHASE BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS LENDING PARTNERS LLC, JEFFERIES
FINANCE LLC and KEYBANC CAPITAL MARKETS INC.,


as Joint Lead Arrangers
and Joint Bookrunners











81391230_6
|NY\7652510.20US-DOCS\114316435.10||


--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page
ARTICLE 1 DEFINITIONS 12
Section 1.01 Defined
Terms............................................................................................................
2
Section 1.02 Classification of Revolving Loans and
Borrowings............................................. 7475
Section 1.03 Terms
Generally...................................................................................................
7475
Section 1.04 Accounting Terms;
GAAP...................................................................................
7576
Section 1.05 Quebec
Terms.......................................................................................................
7677
Section 1.06 Effectuation of
Transactions.................................................................................…77
Section 1.07 Timing of Payment of
Performance..........................................................................77
Section 1.08 Times of
Day............................................................................................................
77
Section 1.09 Currency Generally; Exchange
Rate........................................................................ 77
Section 1.10 Cashless
Rollovers...................................................................................................
78
Section 1.11 Certain Calculations and
Tests.............................................................................
7879
Section
1.12 Rounding..............................................................................................................
7980
Section 1.13 Alternate
Currencies................................................................................................
80
Section
1.14 Divisions...................................................................................................................
81
ARTICLE 2 THE CREDITS   8081


Section
2.01 Commitments............................................................................................................
81
Section 2.02 Loans and
Borrowings..........................................................................................
8183
Section 2.03 Requests for
Borrowings...................................................................................…8284
Section
2.04 Overadvances.........................................................................................................8485
Section 2.05 Letters of
Credit.....................................................................................................8586
Section 2.06 Protective
Advances.............................................................................................
9192
Section 2.07 Funding of
Borrowings.......................................................................…..............
9293
Section 2.08 Type; Interest
Elections........................................................................................
9394
Section 2.09 Termination and Reduction of
Commitments...................................................... 9495
Section 2.10 Repayment of Revolving Loans; Evidence of
Debt............................................. 9496
Section 2.11 Prepayment of Revolving
Loans..........................................................................
9597
Section
2.12 Fees.......................................................................................................................
9799
Section
2.13 Interest................................................................................................................
99100
Section 2.14 Alternate Rate of
Interest..................................................................................
100101
Section 2.15 Increased
Costs.................................................................................................
100102
Section 2.16 Break Funding
Payments..................................................................................
102103
Section
2.17 Taxes.................................................................................................................
102104
Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of
Payments................ 109111
Section 2.19 Mitigation Obligations; Replacement of
Lenders............................................. 113115
Section
2.20 Illegality............................................................................................................
114116
Section 2.21 Defaulting
Lenders............................................................................................115117
Section 2.22 Incremental
Facilities........................................................................................117119
Section 2.23 Extensions of Revolving Loans and
Commitments.......................................... 120121
ARTICLE 3 REPRESENTATIONS AND WARRANTIES 122123




Section 3.01 Organization;
Powers.........................................................................................122124
-i-


9568654081391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------

         
Page
Section 3.02 Authorization;
Enforceability.....................................................................…..
122124
Section 3.03 Governmental Approvals; No
Conflicts........................................................... 122124
Section 3.04 Financial Condition; No Material Adverse
Effect............................................ 122124
Section
3.05 Properties..........................................................................................................
123124
Section 3.06 Litigation and Environmental
Matters.............................................................. 123125
Section 3.07 Compliance with
Laws.....................................................................................
124125
Section 3.08 Investment Company
Status..............................................................................124125
Section
3.09 Taxes.................................................................................................................124126
Section
3.10 ERISA..............................................................................................................
124126
Section
3.11 Disclosure.........................................................................................................
124126
Section
3.12 Solvency...........................................................................................................
125126
Section 3.13 Capitalization and
Subsidiaries........................................................................
125127
Section 3.14 Security Interest in
Collateral...........................................................................
125127
Section 3.15 Labor
Disputes..................................................................................................
125127
Section 3.16 Federal Reserve
Regulations............................................................................
126127
Section 3.17 Economic and Trade Sanctions and Anti-Corruption
Laws............................. 126127
Section 3.18 Borrowing Base
Certificates.............................................................................
126128
Section 3.19 Deposit Accounts and Securities
Accounts...................................................... 126128
Section 3.20 UK
Pensions.....................................................................................................
126128
Section 3.21 Centre of Main Interests and
Establishments................................................... 126128
ARTICLE 4 CONDITIONS 127128


Section 4.01 Closing
Date.....................................................................................................
127128
Section 4.02 Each Credit
Extension......................................................................................
129131
ARTICLE 5 AFFIRMATIVE COVENANTS 130132


Section 5.01 Financial Statements and Other
Reports........................................................... 130132
Section
5.02 Existence...........................................................................................................
133135
Section 5.03 Payment of
Taxes..............................................................................................134135
Section 5.04. Maintenance of
Properties................................................................................
134136
Section
5.05 Insurance...........................................................................................................
134136
Section
5.06 Inspections........................................................................................................
134136
Section 5.07 Maintenance of Books and
Records................................................................. 135137
Section 5.08 Compliance with
Laws.....................................................................................
135137
Section
5.09 Environmental..................................................................................................
135137
Section 5.10 Designation of
Subsidiaries..............................................................................
137138
Section 5.11 Use of
Proceeds................................................................................................
137139
Section 5.12 Covenant to Guarantee Obligations and Give
Security.................................... 137139
Section
5.13 [Reserved].........................................................................................................
139140
Section 5.14 Post-Closing
Matters........................................................................................
139140
Section 5.15 Further
Assurances...........................................................................................
139141
Section 5.16 Cash
Management............................................................................................
140141
Section 5.17 Centre of Main
Interest.....................................................................................
142144
Section 5.18 UK
Pensions.....................................................................................................
142144
ARTICLE 6 NEGATIVE COVENANTS 143144






Section
6.01 Indebtedness.....................................................................................................
143144
-ii-
81391230_2
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------

         
Page
Section
6.02 Liens.................................................................................................................
148150
Section 6.03 No Further Negative
Pledges............................................................................
152153
Section 6.04 Restricted Payments; Certain Payments of
Indebtedness................................. 153154
Section 6.05 Restrictions on Subsidiary
Distributions.......................................................... 157159
Section
6.06 Investments.......................................................................................................
159160
Section 6.07 Fundamental Changes; Disposition of
Assets.................................................. 162164
Section 6.08 Sale and Lease-Back
Transactions...................................................................
166168
Section 6.09 Transactions with
Affiliates.............................................................................
167168
Section 6.10 Conduct of
Business.........................................................................................
168170
Section 6.11 Amendments or Waivers of Organizational
Documents.................................. 169170
Section 6.12 Amendments of or Waivers with Respect to Restricted
Debt.......................... 169170
Section 6.13 Fiscal
Year........................................................................................................
169170
Section 6.14 Permitted Activities of
Holdings......................................................................
169171
Section 6.15 Financial
Covenant...........................................................................................
170172
ARTICLE 7 EVENTS OF DEFAULT 171173


Section 7.01 Events of
Default..............................................................................................
171173
ARTICLE 8 THE ADMINISTRATIVE AGENT 174176


Section 8.01 The Administrative
Agent................................................................................
175176
Section 8.02 Parallel
Debt.....................................................................................................
183184
ARTICLE 9 MISCELLANEOUS 183185


Section
9.01 Notices..............................................................................................................
183185
Section 9.02 Waivers;
Amendments.....................................................................................
186188
Section 9.03 Expenses;
Indemnity........................................................................................
189191
Section 9.04 Waiver of
Claim...............................................................................................
191192
Section 9.05 Successors and
Assigns....................................................................................
191193
Section
9.06 Survival............................................................................................................
196198
Section 9.07 Counterparts; Integration;
Effectiveness.......................................................... 197198
Section
9.08 Severability.......................................................................................................
197199
Section 9.09 Right of
Setoff..................................................................................................
197199
Section 9.10 Governing Law; Jurisdiction; Consent to Service of
Process.......................... 197199
Section 9.11 Waiver of Jury
Trial.........................................................................................
198200
Section
9.12 Headings...........................................................................................................
199200
Section
9.13 Confidentiality..................................................................................................
199200
Section 9.14 No Fiduciary
Duty............................................................................................
200201
Section 9.15 Several
Obligations...........................................................................................
200202
Section 9.16 USA PATRIOT
Act..........................................................................................
200202
Section 9.17 Anti-Money
Laundering...................................................................................
200202
Section
9.18 Disclosure.........................................................................................................
201203
Section 9.19 Appointment for
Perfection..............................................................................
201203
Section 9.20 Interest Rate
Limitation......................................................................…..........
201203
Section 9.21 Acknowledgement and Consent of Bail-In of EEAAffected Financial
Institutions........................................................................................................
202204
Section
9.22 Conflicts............................................................................................................
203204
Section 9.23 Release of
Guarantors.......................................................................................
203204
Section 9.24 Judgment
Currency...........................................................................................
203205
Section 9.25 Representation Dutch Loan
Party.....................................................................
204205
-iii-
81391230_2
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------

         
Page
Section 9.26 Certain ERISA
Matters...........................................................................................
205
Section 9.27 Amendment and
Restatement.................................................................................
207
Section 9.28 Acknowledgement Regarding Any Supported
QFCs............................................. 207


SCHEDULES:




Schedule 1.01(a)–Commitment ScheduleSchedule 1.01(b)–
Mortgages[Reserved]
Schedule 1.01(c)–Specified Lease TransactionsSchedule 1.01(d)–Existing Letters
of CreditSchedule 3.05–Fee Owned Real Estate
AssetsSchedule 3.13–SubsidiariesSchedule 3.19–Deposit Accounts and Securities
AccountsSchedule 5.10–Unrestricted SubsidiariesSchedule 6.01–Existing
IndebtednessSchedule 6.02–Existing LiensSchedule 6.06–Existing
InvestmentsSchedule 9.01–Borrower’s Website Address for Electronic
DeliveryEXHIBITS:




Exhibit A-1–Form of Assignment and AssumptionExhibit B-1–Form of Borrowing
RequestExhibit B-2–Form of Letter of Credit RequestExhibit C–Form of Compliance
CertificateExhibit D–Form of Interest Election RequestExhibit E–Form of
Perfection CertificateExhibit F–Form of Perfection Certificate SupplementExhibit
G–Form of Promissory NoteExhibit H-1–Form of Trademark Security AgreementExhibit
H-2–Form of Patent Security AgreementExhibit H-3–Form of Copyright Security
AgreementExhibit I–Form of US Loan Guaranty AgreementExhibit J–Form of US
Security AgreementExhibit K-1–Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)Exhibit K-2–Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)Exhibit K-3–Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

-iv-
81391230_2
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------



Exhibit K-4–Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)Exhibit L–Form of Solvency
CertificateExhibit M–Form of Global Intercompany NoteExhibit N–Form of US,
Canadian and European Borrowing Base Certificate,Exhibit O–Form of Hedge
Agreement Designation Notice



-v-
WEIL:\95686540\4\68357.000381391230_6
|NY\7652510.20US-DOCS\114316435.10||


--------------------------------------------------------------------------------


ABL CREDIT AGREEMENT
ABL CREDIT AGREEMENT, dated as of May 4, 2016, and as amended and restated as of
March 20, 2020 (this “Agreement”), by and among PQ Corporation, a Pennsylvania
corporation (“US Borrower”), CPQ Midco I Corporation, a Delaware corporation
(“Holdings”), the Canadian Borrowers from time to time party hereto, the
European Borrowers from time to time party hereto, (together with the US
Borrower and the Canadian Borrowers, the “Borrowers”), the Lenders from time to
time party hereto and Citibank, N.A. (“Citi”), in its capacities as
administrative agent and collateral agent for the Lenders (the “Administrative
Agent”); with Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc., Deutsche Bank
Securities Inc., Goldman Sachs Lending Partners LLC, Jefferies Finance LLC and
KeyBanc Capital Markets Inc., as joint lead arrangers and joint bookrunners (in
such capacities, collectively, the “Arrangers”).
RECITALS
A. The Borrowers, Holdings, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent, are party to that certain ABL Credit
Agreement, dated as of May 4, 2016 (the “Original Credit Agreement”), pursuant
to which the Lenders made certain loans and other extensions of credit to the
Borrowers.
B. On the Closing Date, in connection with the Transactions (as defined in the
Original Credit Agreement), (i) the Lenders extended Commitments to the
Borrowers in an aggregate principal amount of $200,000,000, (ii) the US Borrower
(a) issued the 2022 Senior Secured Notes (as hereinafter defined) in an
aggregate principal amount equal to $625,000,000 under the 2022 Senior Secured
Note Documents (as hereinafter defined), (b) issued the 2022 Senior Unsecured
Notes (as defined in the Original Credit Agreement) in an aggregate principal
amount equal to $525,000,000 under the 2022 Senior Unsecured Note Documents (as
defined in the Original Credit Agreement), and (c) the Borrower entered into the
Term Loan Credit Agreement (as hereinafter defined) consisting of (a) a Dollar
tranche of Tranche B-1 Term Loans (as defined in the Term Loan Credit Agreement)
in an aggregate principal amount of $900,000,000 and (b) a Euro tranche of
Tranche B-2 Term Loans (as defined in the Term Loan Credit Agreement) in an
aggregate principal amount of €265,000,000, in each case the proceeds of which
were used to finance a portion of the Refinancing and the other Transactions (as
defined in the Original Credit Agreement).
AC. PursuantOn the Closing Date, pursuant to the terms of the Reorganization
Agreement, the US Borrower and the other parties thereto will
consummateconsummated a series of steps to reorganize and combine the businesses
of the US Borrower and certain of its affiliates and Eco Services Operations
LLC, a Delaware limited liability company (“Eco Services”) and certain of its
affiliates, and in connection therewith (i) Eco Services Intermediate Holdings
LLC, a Delaware limited liability company and direct parent of Eco Services,
will mergemerged with and into PQ Holdings Inc., pursuant to which PQ Holdings
Inc. will continuecontinued as the surviving corporation (the “First PQ/Eco
Merger”), (ii) immediately following the First PQ/Eco Merger, PQ Holdings Inc.
will contributecontributed and assignassigned to Holdings, and Holdings will
acceptaccepted such contribution and assignment of, PQ Holdings Inc.’s
membership interests in Eco Services (the “PQ Holdings Contribution”), (iii)
immediately following the PQ Holdings Contribution, Eco Services will
mergemerged with and into the US Borrower, pursuant to which the US Borrower
will continuecontinued as the surviving corporation (the “Second PQ/Eco
Merger”), and (iv) following the Second PQ/Eco Merger, the US Borrower will
contributecontributed and assignassigned to Eco Services Operations Corp., a
Delaware corporation, and Eco Services Operations Corp. will assumeassumed, all
of the assets


WEIL:\95686540\4\68357.000381391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


and liabilities of the US Borrower that were formerly assets or liabilities of
Eco Services prior to the Second PQ/Eco Merger (the “Eco Contribution”).
D. On the First Amendment Effective Date, the Original Credit Agreement was
amended and restated to (i) reduce the Applicable Margin with respect to the
Commitments, (ii) extend the Maturity Date of the Commitments, (iii) increase
the aggregate amount of Commitments to $250,000,000 and (iv) make certain other
changes as reflected in this Agreement.
E. This Agreement restates, supersedes and replaces the Original Credit
Agreement in its entirety. The parties hereto agree that, after giving effect to
the transactions contemplated by the First Amendment, (i) the Obligations of the
Borrower and the other Loan Parties outstanding under the Original Credit
Agreement and the other Loan Documents as of the First Amendment Effective Date
shall remain outstanding and constitute continuing Obligations (and this
Agreement shall not be deemed to evidence or result in a substitution, novation
or repayment and reborrowing of such Obligations) and (ii) the extensions of
credit under the Original Credit Agreement shall be subject to the terms and
conditions set forth herein.
BF. The US Borrower Representative has requested that the LendersSwingline
Lender to extend credit in the form of an asset-based Revolving Facility with
Commitments in an aggregate amount of $200,000,000, subject to increase as
permitted herein.Swingline Loans at any time and from time to time after the
First Amendment Effective Date and prior to the Swingline Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $20,000,000.
C. In addition, the US Borrower will also (i) issue (a) the 2022 Senior Secured
Notes (as hereinafter defined) in an aggregate principal amount equal to
$625,000,000 under the 2022 Senior Secured Note Documents (as hereinafter
defined), and (b) the 2022 Senior Unsecured Notes (as hereinafter defined) in an
aggregate principal amount equal to $525,000,000 under the 2022 Senior Unsecured
Note Documents (as hereinafter defined), and (ii) borrow term loans under a term
facility comprised of (a) a Dollar tranche of term loans in an aggregate
principal amount of $900,000,000 and (b) a Euro tranche of term loans in an
aggregate principal amount of €265,000,000, in each case the proceeds of which
shall be used to finance a portion of the Refinancing and the other
Transactions.
DG. The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABL Collateral” means “ABL Priority Collateral” as defined in the ABL
Intercreditor Agreement.
“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
the Closing Date, by and among the Administrative Agent, the Term Loan
Administrative Agent, Wells Fargo Bank, National Association, as trustee under
the 2022 Senior Secured Note Indenture and the other parties thereto from time
to time and acknowledged by the US Borrower, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
-2-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“ABR”, when used in reference to any Revolving Loan or Borrowing, refers to
whether such Revolving Loan, or the Revolving Loans comprising such Borrowing,
bears interest at a rate determined by reference to the Alternate Base Rate.
“ABR Revolving Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Intercreditor Agreement” means the Intercreditor Agreements, a
Market Intercreditor Agreement or another intercreditor agreement that is
reasonably satisfactory to the Lead Borrower and the Administrative Agent.
“Account” has the meaning assigned to such term in the UCC (and/or, with respect
to any Accounts of any Canadian Loan Party, as defined in the PPSA), including
all rights to payment for Inventory, merchandise and goods sold or leased, or
for services rendered.
“Account Debtor” means any Person obligated on an Account.
“ACH” means automated clearing house transfers.
“Acquired Canadian Eligible Accounts” has the meaning assigned to such term in
the definition of “Canadian Borrowing Base”.
“Acquired Canadian Eligible Inventory” has the meaning assigned to such term in
the definition of “Canadian Borrowing Base”.
“Acquired European Eligible Accounts” has the meaning assigned to such term in
the definition of “European Borrowing Base”.
“Acquired European Eligible Inventory” has the meaning assigned to such term in
the definition of “European Borrowing Base”.
“Acquired US Eligible Accounts” has the meaning assigned to such term in the
definition of “US Borrowing Base”.
“Acquired US Eligible Inventory” has the meaning assigned to such term in the
definition of “US Borrowing Base”.
“Additional Agreement” has the meaning assigned to such term in Article 8.
“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22 or 2.23.
“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate outstanding amount at such time of such
Lender’s LC Exposure and participation interest in Protective Advances and
Overadvances, in each case, attributable to its Additional Revolving
Commitments.
“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22 or 2.23.
-3-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Additional Revolving Lender” has the meaning assigned to such term in Section
2.22(b).
“Additional Revolving Loans” means any Revolving Loan made hereunder pursuant to
any Additional Revolving Commitments.
“Adjustment Date” means the first day of January, April, July and October of
each Fiscal Year.
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Agent Account” has the meaning assigned to such term in Section
5.16(b).
“Administrative Questionnaire” means a customary administrative questionnaire in
the form provided by the Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Borrowers or any of their respective
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries, threatened in writing, against or affecting
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
any property of Holdings, the Borrowers or any of their respective Restricted
Subsidiaries.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, the
Arrangers, any Lender or any of their respective Affiliates shall be considered
an Affiliate of Holdings or any subsidiary thereof. For purposes of the Loan
Documents, Jefferies Finance LLC and its Affiliates shall be deemed to be
“Affiliates” of Jefferies LLC and its Affiliates.
“Aggregate Commitments” means, at any time, the sum of all Commitments at such
time. As of the ClosingFirst Amendment Effective Date, the amount of Aggregate
Commitments is $200,000,000250,000,000.
“Agreement” has the meaning assigned to such term in the preamble to this ABL
Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Published LIBO Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis) plus 1.00%; provided that for the purpose of this clause (b), the
Published LIBO Rate for any day shall be based on the rate determined on such
day at approximately 11 a.m. (London time) by reference to ICE LIBOR as
published by Bloomberg (or another commercially
-4-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


available source providing quotations of ICE LIBOR as designated by the
Administrative Agent from time to time), and (c) the Prime Rate and (d) 0.00%.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Published LIBO Rate, as the case may be,
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the
case may be.
“Alternate Currency” means any currency other than Dollars, Canadian Dollars,
Euros and Sterling, approved by the Lenders in accordance with Section 1.12.
“Applicable Administrative Agent” means (i) with respect to ABL Collateral, the
Administrative Agent, (ii) with respect to Term Loan Collateral, the Term Loan
Administrative Agent (or other analogous term in another Acceptable
Intercreditor Agreement, as applicable) or (iii) if at any time there is no
Intercreditor Agreement or other intercreditor agreement described in the
definition of “Acceptable Intercreditor Agreement” then in effect, the
Administrative Agent.
“Applicable Percentage” means, with respect to any Lender for any Class, the
percentage of the Aggregate Commitments for such Class represented by such
Lender’s Commitment for such Class; provided that for purposes of Section 2.21
and otherwise herein, when there is a Defaulting Lender, any such Defaulting
Lender’s Commitment shall be disregarded in the relevant calculations. In the
event the Aggregate Commitments for any Class shall have expired or been
terminated, the Applicable Percentages of any Lender of such Class shall be
determined on the basis of the Revolving Credit Exposure of the applicable
Lenders of such Class, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day,
(a)with respect to Initial Revolving Loans, any Swingline Loan, any Overadvance
or any Protective Advance, the rate per annum applicable to the relevant Class
of Revolving Loans set forth below, based upon the Average Availability as of
the last day of the most recently ended Test Period; provided that until the
first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 2:

Average AvailabilityABR Revolving Loans and Canadian Prime Rate Revolving
LoansLIBO Revolving Loans and CDOR Revolving LoansCategory 1




≥ 66.7%
0.500.25%
1.501.25%
Category 2




< 66.7% but ≥ 33.3%
0.750.50%
1.751.50%
Category 3




< 33.3%
1.000.75%
2.001.75%



(b)with respect to any Additional Revolving Loan of any Class, the rate or rates
per annum specified in the applicable Incremental Facility, or Extension
Amendment.
The Applicable Rate pursuant to clause (a) shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the Average Availability in
accordance with the table above;
-5-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


provided that if a Borrowing Base Certificate is not delivered when required
pursuant to Section 5.01(l), the “Applicable Rate” shall be the rate per annum
set forth above in Category 3 until such Borrowing Base Certificate is delivered
in compliance with Section 5.01(l).
“Approved Appraiser” means Hilco Valuation Services, LLC or any other appraiser
or consultant approved in writing by the Lead Borrower (such approval not to be
unreasonably withheld) so long as an Event of Default does not exist or is
continuing, in which case the Lead Borrower’s consultation (but not approval)
shall be required with respect to the appointment of an “Approved Appraiser”.
“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the Lead
Borrower.
“Availability” means as of any applicable date, the amount by which the Line Cap
exceeds the Total Revolving Credit Exposure, in each case at such time.
“Availability Reserve” means without duplication, (a) the Rent and Charges
Reserve; (b) the Hedge Product Reserve, (c) the Banking Services Reserve;
provided that reserves of the type described in this clause (c) shall be
instituted only after consultation with the Lead Borrower; (d) the Retention of
Title Reserve; (e) the Priority Payable Reserve; (f) the GST, HST, VAT Tax
Reserve; (g) the Enterprise Act Reserve; (h) such additional reserves not
otherwise addressed in clauses (a) through (g) above, in such amounts and with
respect to such matters, as the Administrative Agent in its Permitted Discretion
may elect to establish or modify from time to time.
Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserves shall not be established or changed except upon not less
than five (5) Business Days’ (or such shorter period as may be agreed by the
Lead Borrower) prior written notice to the Lead Borrower, which notice shall
include a reasonably detailed description of such applicable Availability
Reserve being established (during which period (a) the Administrative Agent
shall, if requested, discuss any such Availability Reserve or change with the
Lead Borrower and (b) the Lead Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Availability Reserve or result in a
lesser change thereto, in a manner and to the extent reasonably satisfactory to
the Administrative Agent), (ii) the amount of any Availability Reserve
established by the Administrative Agent, and any change in the amount of any
Availability Reserve, shall be limited to such Availability Reserve or changes
as the Administrative Agent determines in its Permitted Discretion to be
necessary (a) to reflect items that could reasonably be expected to adversely
affect the value of the applicable Eligible Accounts or Eligible Inventory or
(b) to reflect items that could reasonably be expected to adversely affect the
enforceability or priority of the Administrative Agent’s Liens on the applicable
Collateral, and (iii) the amount of any Availability Reserve established by the
Administrative Agent, and any change in the amount of any Availability Reserve,
shall have a reasonable relationship to the event, condition or other matter
that is the basis for such Availability Reserve or such change; provided that
(x) no Availability Reserves may be established after the Closing Date based on
events, conditions or matters known to the Administrative Agent as of the
Closing Date for which no Availability Reserve was imposed on the Closing Date
or criteria included in the definitions of Eligible Accounts or
-6-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Eligible Inventory, in each case, as in effect on the Closing Date, unless such
events, conditions or matters have changed in any material adverse respect since
the Closing Date, (y) in no event shall any Availability Reserve with respect to
any component of the Borrowing Base duplicate any Availability Reserve or
adjustment already accounted for in determining eligibility criteria (including
collection and/or advance rates) and (z) no Availability Reserve shall be
imposed on the first 5% of dilution of Accounts and thereafter no dilution
Availability Reserve shall exceed 1% for each incremental whole percentage in
dilution over 5% (it being agreed that partial percentage point reserves are
permitted (e.g., a reserve for 0.1 percentage points where dilution is 5.1%).
Notwithstanding clause (i) of the preceding sentence, changes to the
Availability Reserves solely for purposes of correcting mathematical or clerical
errors (and such other changes as are otherwise agreed to by the Lead Borrower)
shall only be subject to a notice period of one (1) Business Day, it being
understood that no Default or Event of Default shall be deemed to result
therefrom, if applicable, for a period of five (5) Business Days.
“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
reasonably determined by the Borrowers, but excluding any Cure Amount) received
by the Borrowers or any of their Restricted Subsidiaries after the Closing Date
from:
(1)contributions in respect of Qualified Capital Stock (other than any amounts
received from the Borrowers or any of its Restricted Subsidiaries), and
(2)the sale of Qualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries (other than (x) to the Borrowers or any Restricted Subsidiary of
the Borrowers, (y) pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or (z) with the proceeds of any
loan or advance made pursuant to Section 6.06(h)(ii)),
in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be.
“Average Availability” means, on the applicable Adjustment Date, the quotient,
expressed as a percentage, obtained by dividing (a) the average daily
Availability for the Fiscal Quarter immediately preceding such Adjustment Date
by (b) the average daily Line Cap for such Fiscal Quarter. In determining
“Average Availability”, the Borrowing Base as of any day shall be calculated by
reference to the most recent Borrowing Base Certificates delivered to the
Administrative Agent on or prior to such day pursuant to Section 5.01(l).
“Average Usage” means, on the applicable Adjustment Date, the quotient,
expressed as a percentage, obtained by dividing (a) the average daily
Outstanding Amount of the Total Revolving Credit Exposure for the Fiscal Quarter
immediately preceding such Adjustment Date by (b) the average daily Aggregate
Commitments (other than Commitments of Defaulting Lenders) for such Fiscal
Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United
-7-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bank Levy” means the UK bank levy as set out in Schedule 19 to the Finance Act
2011.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Restricted Subsidiary: commercial credit cards, stored
value cards, purchasing cards, treasury management services, netting services,
overdraft protections, check drawing services, automated payment services
(including depository, overdraft, controlled disbursement, ACH transactions,
return items and interstate depository network services), employee credit card
programs, cash pooling services and any arrangements or services similar to any
of the foregoing and/or otherwise in connection with Cash management and Deposit
Accounts.
“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services (a)
under any arrangement that is in effect on the Closing Date between any Loan
Party and a counterparty that is (or is an Affiliate of) the Administrative
Agent, any Lender or any Arranger as of the Closing Date or (b) under any
arrangement that is entered into after the Closing Date by any Loan Party with
any counterparty that is (or is an Affiliate of) the Administrative Agent, any
Lender or any Arranger at the time such arrangement is entered into, in each
case, that has been designated to the Administrative Agent in writing by the
Lead Borrower as being Banking Services Obligations for the purposes of the Loan
Documents, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 8, Section
9.03 and Section 9.10 as if it were a Lender.
“Banking Services Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Banking Services Obligations. 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.
“Blocked Account Agreement” has the meaning assigned to such term in Section
5.16(a).
“Blocked Accounts” has the meaning assigned to such term in Section 5.16(a).
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is primarily engaged in making,
purchasing, holding or otherwise
-8-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with (a) any Company
Competitor or (b) any Affiliate of such competitor, but with respect to which no
personnel involved with any investment in such Person (i) makes, has the right
to make or participates with others in making any investment decisions with
respect to such debt fund, investment vehicle, regulated bank entity or
unregulated lending entity or (ii) has access to any information (other than
information that is publicly available) relating to Holdings, the Borrowers or
their respective subsidiaries or any entity that forms a part of any of their
respective businesses; it being understood and agreed that the term “Bona Fide
Debt Fund” shall not include any Person that is separately identified to the
Arrangers in accordance with clause (a)(i) of the definition of “Disqualified
Institution” or any Affiliate of any such Person that is reasonably identifiable
on the basis of such Affiliate’s name.
“Borrowers” means, collectively, the US Borrower, the Canadian Borrowers and the
European Borrowers.
“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).
“Borrowing” means any (a) Revolving Loans of the same Type and Class made,
converted or continued on the same date and, in the case of LIBO Rate Revolving
Loans or CDOR Loans, as to which a single Interest Period is in effect or, (b)
Swingline Loan or (c) Protective Advance.
“Borrowing Base” means, at any time of calculation, the aggregate amount of the
US Borrowing Base, the Canadian Borrowing Base and the European Borrowing Base.
“Borrowing Base Certificates” means the US Borrowing Base Certificate, Canadian
Borrowing Base Certificate or European Borrowing Base Certificate, as
applicable.
“Borrowing Request” means a request by any Borrower (or the Lead Borrower on its
behalf) for a Borrowing in accordance with Section 2.03 and substantially in the
form attached hereto as Exhibit B or such other form that is reasonably
acceptable to the Administrative Agent and such Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, London, England or Toronto,
Ontario are authorized or required by law to remain closed; provided that
(x) when used in connection with a LIBO Rate Revolving Loan or Letter of Credit
denominated in Dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar or Sterling deposits in the
London interbank market, (y) when used in connection with a LIBO Rate Revolving
Loan or Letter of Credit denominated in Euros, the term “Business Day” shall
also exclude any TARGET2 Day or (z) when used in connection with any CDOR
Revolving Loan or Letter of Credit denominated in Canadian Dollars any funding,
disbursement, settlement and/or payments in Canadian Dollars in respect of such
CDOR Revolving Loan or Letter of Credit or any other dealing in Canadian Dollars
to be carried out pursuant to this Agreement in respect of any such CDOR
Revolving Loan or Letter of Credit, means any such day that is also a day on
which dealings are conducted by and between banks in the Toronto interbank
market.
“Canadian AML Laws” has the meaning assigned to such term in Section 9.17.
“Canadian Banking Services Obligations” means Banking Services Obligations of a
Canadian Loan Party that are not “Banking Services Obligations” as defined in
the Term Loan Agreement (or any equivalent term under the Term Facility).
-9-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Canadian Borrower” means any Subsidiary of the US Borrower that is incorporated
or organized under the laws of the Canada or any province or territory thereof
and designated as a “Canadian Borrower” pursuant to a Canadian Borrower Joinder
Agreement.
“Canadian Borrower Joinder Agreement” means a joinder agreement executed by the
applicable Canadian Loan Party in form and substance reasonably satisfactory to
the Administrative Agent (which shall include a condition that each Revolving
Lender with an Initial Canadian Commitment has reasonably satisfied its
requirements under applicable “know your customer” and anti-money laundering
rules and regulations with respect to each applicable Canadian Loan Party). and
there would be no material adverse legal, regulatory or licensing requirement
imposed on or relating to such Revolving Lender in respect of such proposed
Canadian Loan Party or any commitment or extension of credit hereunder relating
thereto.
“Canadian Borrowing Base” means the sum, in Dollars, of the following as set
forth in the most recently delivered Canadian Borrowing Base Certificate:
(a)85% of the Canadian Loan Parties’ Eligible Accounts; plus
(b)the lesser of (i) 85% of the Net Orderly Liquidation Value or (ii) 70% of the
book value of the Canadian Loan Parties’ Eligible Inventory (calculated at the
lower of cost or market value); plus
(c)100% of Qualified Cash of the Canadian Loan Parties; provided that the sum of
all Qualified Cash of all Loan Parties included in the US Borrowing Base, the
Canadian Borrowing Base and the European Borrowing Base may not exceed
$25,000,000 in the aggregate; minus
(d)any Availability Reserve established in connection with the foregoing.
In connection with any Subject Transaction, the Canadian Borrowers may submit a
Canadian Borrowing Base Certificate reflecting a calculation of the Canadian
Borrowing Base that includes Eligible Accounts and Eligible Inventory (otherwise
satisfying the criteria in respect thereof, contained in such definition)
acquired by Canadian Loan Parties in connection with such Subject Transaction
(the “Acquired Canadian Eligible Accounts” and the “Acquired Canadian Eligible
Inventory”, respectively) and, from and after the Subject Transaction Date, the
Canadian Borrowing Base hereunder shall be calculated giving effect thereto;
provided that prior to the completion of a field examination and inventory
appraisal with respect to such Acquired Canadian Eligible Accounts and Acquired
Canadian Eligible Inventory, such adjustment to the Canadian Borrowing Base
shall only be available if a customary desktop audit with respect to such assets
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
has been completed and shall be limited to (i) from the Subject Transaction Date
until the date that is 91 days after the Subject Transaction Date, the aggregate
amount of Acquired Canadian Eligible Accounts and Acquired Canadian Eligible
Inventory included in the Canadian Borrowing Base prior to the completion of a
field examination and inventory appraisal with respect thereto, shall not exceed
10% of the Canadian Borrowing Base (calculated after giving effect to the
inclusion (up to such 10% cap) of the Acquired Canadian Eligible Accounts and
Acquired Canadian Eligible Inventory as to which a field examination and
inventory appraisal has not been performed). From the 91st day following the
Subject Transaction Date (or such later date as the Administrative Agent may
agree), the Canadian Borrowing Base shall be calculated without reference to the
Acquired Canadian Eligible Accounts and the Acquired Canadian Eligible Inventory
until a field examination and inventory
-10-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


appraisal has been completed with respect to such assets; it being understood
and agreed that (x) there shall be no Default or Event of Default solely as a
result of a failure to complete and deliver such inventory appraisal and field
examination on or prior to the dates indicated above and (y) the performance of
such inventory appraisal and field examination on the Acquired Canadian Eligible
Accounts and the Acquired Canadian Eligible Inventory shall not count toward the
limitations on the number of inventory appraisals and field examinations
contained in Section 5.06(b).
“Canadian Borrowing Base Certificate” means a certificate from a Responsible
Officer of the Canadian Borrowers, in substantially the form of Exhibit N, as
such form, subject to the terms hereof, may from time to time be modified as
agreed by the Canadian Borrowers and the Administrative Agent or such other form
which is acceptable to the Administrative Agent in its reasonable discretion.
“Canadian Borrowing Base Effective Date” means the first date on which (i) a
Canadian Borrower delivers a Canadian Borrower Joinder Agreement and complies
with clause (a)(ii) of the Collateral and Guarantee Requirement and (ii) a
Canadian Borrowing Base Certificate has been delivered to the Administrative
Agent.
“Canadian Collateral” means any and all property of any Canadian Loan Party or
US Loan Party subject (or purported to be subject) to a Lien under any
Collateral Document and any and all other property of any Canadian Loan Party or
US Loan Party, now existing or hereafter acquired, that is or becomes subject
(or purported to be subject) to a Lien pursuant to any Collateral Document, in
each case, to secure the Canadian Secured Obligations.
“Canadian Concentration Account” has the meaning assigned to such term in
Section 5.16(a).
“Canadian Dollars” or “C$” refers to the lawful money of Canada.
“Canadian Employee” means any employee or former employee of any Canadian
Borrower or any other Canadian Loan Party.
“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, unit purchase, retirement, life, hospitalization
insurance, medical, dental, disability or other employment group or similar
benefit or employment plans or supplemental arrangements applicable to the
Canadian Employees.
“Canadian Hedge Product Amount” has the meaning assigned to such term in the
definition of Canadian Secured Hedging Obligations.
“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
“Canadian LC Exposure” means at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Canadian Letters of Credit at
such time and (b) the Dollar Equivalent of the aggregate principal amount of all
LC Disbursements with respect to Canadian Letters of Credit that have not yet
been reimbursed at such time. The Canadian LC Exposure of any Lender at any time
shall equal its Applicable Percentage of the aggregate Canadian LC Exposure at
such time.
-11-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Canadian Letter of Credit” has the meaning assigned to such term in Section
2.05(a)(i)(B)
“Canadian Letter of Credit Sublimit” means $2,000,000, subject to increase in
accordance with Section 2.22.
“Canadian Line Cap” means at any time, the lesser of (i) the aggregate Initial
Canadian Commitment and (ii) the then-applicable Canadian Borrowing Base.
“Canadian Loan Guaranty” means the Canadian Loan Guaranty Agreement, in form and
substance reasonably satisfactory to the Administrative Agent (which shall be
based on the US Loan Guaranty, with changes to be reasonably agreed), executed
by each Canadian Loan Party party thereto and the Administrative Agent for the
benefit of the Secured Parties.
“Canadian Loan Party” any Loan Party that is incorporated or organized under the
laws of the Canada or any province or territory thereof.
“Canadian Lockbox” has the meaning assigned to such term in Section 5.16(a).
“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Initial Canadian Revolving
Loans, all Canadian Overadvances, all Canadian Protective Advances, all Canadian
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and all other advances to, debts, liabilities and obligations of the
Canadian Loan Parties to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Initial Canadian Revolving Loan, Canadian Overadvance, Canadian
Protective Advance, Canadian Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute, contingent, due or to become
due, now existing or hereafter arising.
“Canadian Overadvance” has the meaning assigned to such term in Section 2.04(b).
“Canadian Overnight Rate” means the Bank of Canada overnight rate, which is the
rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by
Canadian Borrowers for its employees or former employees, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.
“Canadian Person” means any person that is incorporated or organized under the
laws of Canada or any province or territory thereof.
“Canadian Prime Rate” means, on any day, the annual rate of interest equal to
the greater of (i) the annual rate of interest announced by Citi in effect as
its prime rate on such day for determining interest rates on Canadian Dollar
denominated commercial loans in Canada and commonly known as “prime rate” and
(ii) the annual rate of interest equal to the sum of (A) the one-month CDOR Loan
Rate in effect on such day and (B) 1.00%, with any such rate to be adjusted
automatically, without notice, as of the opening of business on the effective
date of any change in such rate.
-12-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Canadian Protective Advance” has the meaning assigned to such term in Section
2.06(a).
“Canadian Required Lenders” means, at any time, Lenders having Initial Canadian
Revolving Credit Exposure or unused Initial Canadian Revolving Commitments
representing more than 50% of the sum of the total Initial Canadian Revolving
Credit Exposure and such unused Initial Canadian Revolving Commitments at such
time; provided that the Initial Canadian Revolving Credit Exposure and unused
Initial Canadian Revolving Commitments of any Defaulting Lender shall be
disregarding in the determination of the Canadian Required Lenders at any time.
“Canadian Secured Hedging Obligations” means all Hedging Obligations (other than
any Excluded Swap Obligations) of any Canadian Loan Party under each Hedge
Agreement that (a) is in effect on the Closing Date between any Canadian Loan
Party and a counterparty that is the Administrative Agent, a Lender, an Arranger
or any Affiliate of the Administrative Agent, a Lender or an Arranger as of the
Closing Date or (b) is entered into after the Closing Date between any Canadian
Loan Party and any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such Hedge
Agreement is entered into, for which such Canadian Loan Party agrees to provide
security and in each case that has been designated to the Administrative Agent
in writing by the Canadian Borrower as being a Canadian Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03 and Section 9.10 as if it were a
Lender: provided that for any such Canadian Secured Hedging Obligations to
constitute “Designated Hedging Obligations,” the applicable Canadian Loan Party
must have provided written notice to the Administrative Agent substantially in
the form of Exhibit O notifying the Administrative Agent of (i) the ‎existence
of the applicable Hedge Agreement and (ii) the maximum amount of obligations of
the applicable Canadian Loan Party that may arise ‎thereunder (the “Canadian
Hedge Product Amount”). The Canadian Hedge Product Amount may be changed from
time to time upon ‎written notice to the Administrative Agent by the applicable
Secured Party and Canadian Loan Party. ‎No Canadian Hedge Product Amount may be
established or increased at any time that a Default or ‎Event of Default exists,
or if a reserve in such amount would cause an Overadvance.
“Canadian Secured Obligations” means all Secured Obligations of the Canadian
Loan Parties.
“Canadian Security Agreement” means the ABL Canadian Security Agreement among
the Canadian Loan Parties and the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent and the Canadian Borrowers, and to the extent that a
Canadian Loan Party has a place of business, registered office or tangible
property in the province of Quebec, such term shall include each deed of
hypothec and all related documents as may be applicable.
“Canadian Super Majority Lenders” means, at any time, Lenders having Initial
Canadian Revolving Credit Exposure and unused Initial Canadian Revolving
Commitments representing more than 66-2/3% of the sum of the aggregate Initial
Canadian Revolving Credit Exposure and such unused Initial Canadian Revolving
Commitments of all Lenders at such time; provided that the Initial Canadian
Revolving Credit Exposure and unused Initial Canadian Revolving Commitment of
any Defaulting Lender shall be disregarded in the determination of the Canadian
Super Majority Lenders at any time.
-13-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Canadian Successor Borrower” has the meaning assigned to such term in Section
6.07(a).
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.
“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Lead
Borrower that is subject to regulation as an insurance company (or any
Restricted Subsidiary thereof).
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.
“Cash Dominion Period” means (a) each Liquidity Period or (b) the period during
which any Specified Default has occurred and is continuing.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. or Canadian government or (ii)
issued by any agency or instrumentality of the U.S., Canada or the U.K. the
obligations of which are backed by the full faith and credit of the U.S., Canada
or the U.K., in each case maturing within one year after such date and, in each
case, repurchase agreements and reverse repurchase agreements relating thereto;
(b) readily marketable direct obligations issued by the U.K., any state of the
U.S. or province or territory of Canada or any political subdivision of any such
state, province or territory or any public instrumentality thereof, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
Canada or England and Wales, any state or province, as applicable, thereof or
the District of Columbia or any political subdivision thereof and that has
capital and surplus of not less than $100,000,000 and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (e) shares of any
money market mutual fund that has (i) substantially all of its assets invested
in the types of investments referred to in clauses (a) through (d) above, (ii)
net assets of not less than $250,000,000 and (iii) a rating of at least A-2 from
S&P or at least P-2 from Moody’s; and (f) solely with respect to any Captive
Insurance Subsidiary, any investment that such Captive Insurance Subsidiary is
not prohibited to make in accordance with applicable law.
-14-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


In the case of any Investment by any Foreign Subsidiary, “Cash Equivalents”
shall also include (x) Investments of the type and maturity described in clauses
(a) through (f) above of foreign obligors, which Investments or obligors (or the
parent companies thereof) have the ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (y) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in clauses (a) through (f) and in this paragraph.
“CDOR Loan Rate” means the CDOR Rate plus the Applicable Rate.
“CDOR Rate” means, for any day, a rate per annum equal to the annual rate of
interest that is the rate equal to the average discount rate for Canadian dollar
bankers’ acceptances issued on such day for a term equal or comparable to the
interest period of the CDOR Revolving Loan requested as such rate appears on the
“Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. 2000, definitions, as modified and amended from
time to time or any successor thereto) rounded to the nearest 1/l00th of 1%
(with 0.005% being rounded up), as of 10:00 a.m. (Toronto, Ontario time) on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day; provided, that, if such rate does not appear on the Reuters Screen
CDOR Page as contemplated, then the CDOR Rate on any day shall be the average of
the annual discount rate applicable in respect of an issue of Canadian Dollar
bankers’ acceptances having a term equal or comparable to the Interest Period of
CDOR Revolving Loan requested, quoted by Citi as of 10:00 a.m. (Toronto, Ontario
time) on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided that in no event shall the CDOR Rate be less
than zero.
“CDOR Revolving Loans” means Revolving Loans denominated in Canadian Dollars and
bearing interest at a rate determined by reference to the CDOR Loan Rate.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any direct or indirect Subsidiary that has no material assets
other than the capital stock of, or indebtedness and capital stock of, one or
more subsidiaries that are CFCs or other CFC Holdcos (for the avoidance of
doubt, on the Closing Date, Potters GP, Potters LP, Potters Holdings II L.P. and
Potters Holdings II GP, LLC shall not be considered CFC Holdcos).
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date). For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses
-15-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(a), (b) and (c) above, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means the earliest to occur of:
(a) at any time prior to a Qualifying IPO, the Permitted Holders ceasing to
beneficially own, either directly or indirectly (within the meaning of Rule
13d-3 and Rule 13d-5 under the Exchange Act), Capital Stock representing more
than 50% of the total voting power of all of the outstanding voting stock of
Holdings;
(a)(b) at any time on or after a Qualifying IPO, thethe acquisition, directly or
indirectly, by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of Securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, but excluding any employee benefit plan
and/or Person acting as the trustee, agent or other fiduciary or administrator
therefor), other than one or more Permitted Holders, of Capital Stock
representing more than the greater of (x) 35% of the total voting power of all
of the outstanding voting stock of Holdings and (y) the percentage of the total
voting power of all of the outstanding voting stock of Holdings owned, directly
or indirectly, beneficially by the Permitted Holders (it being understood that a
“Change of Control” shall not be deemed to have occurred with respect to clauses
(a) and (b) above if the Permitted Holders have, at such time, the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors or similar governing body of
Holdings); and
(b)(c) the US Borrower ceasing to be a direct or indirect Wholly-Owned
Subsidiary of Holdings;
provided that the creation of a Parent Company shall not in and of itself cause
a Change of Control so long as at the time such Person became a Parent Company,
no Person and no group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act), including any such group acting for the purpose
of acquiring, holding or disposing of Securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) (other than the Permitted Holders), shall
have beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act, or any successor provisions), directly or indirectly, of 50% or more, in
the case of clause (a) above, or 35% or more (or, if higher, the percentage then
held by the Permitted Holders), in the case of clause (b) above, of the total
voting power of all of the outstanding voting stock of Holdings.
“Charge” means any charge, fee, expense, cost, accrual or reserve of any kind.
“Charged Amounts” has the meaning assigned to such term in Section 9.19.
“Citi” has the meaning assigned to such term in the preamble to this Agreement.
“Class”, when used in reference to any Revolving Loan, Borrowing or Commitment,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are Initial US Revolving Loans, Initial Canadian Revolving Loans,
Initial European Revolving Loans, US Protective Advances, Canadian Protective
Advances or European Protective Advances or respective Commitments related
thereto or other loans or commitments added as a separate Class pursuant to
Section 2.22 or 2.23. For the avoidance of doubt, the Initial US Revolving
Loans, the Initial Canadian
-16-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Revolving Loans and the Initial European Revolving Loans constitute separate
Classes of Revolving Loans.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02)May 4, 2016.
“Code” means the Internal Revenue Code of 1986 as amended (unless otherwise
provided herein).
“Co-Investors” means (a) INEOS Investments Partnership and any of its controlled
Affiliates and funds managed or advised by any of them or any of their
respective controlled Affiliates and (b) the officers, directors and members of
the management of the US Borrower, any Parent Company and/or any subsidiary of
the US Borrower solely to the extent that such Persons own Capital Stock in the
US Borrower or any direct or indirect parent thereof on the Closing Date.
“Collateral” means the US Collateral, the Canadian Collateral and the European
Collateral.
“Collateral Access Agreement” means a landlord waiver, bailee letter or
‎acknowledgment agreement of any lessor, warehouseman, processor, consignee,
mortgagee, customs broker ‎or other Person (other than any Loan Party) having
possession of, a Lien upon, or having rights or interests in the inventory (or
any books or records relating thereto) of ‎any Loan Party, in each case in form
and substance reasonably satisfactory to the Administrative ‎Agent.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.12, the requirement that:
(a)the Administrative Agent shall have received in the case of any Restricted
Subsidiary that is required to become a Loan Party after the Closing Date
(including by ceasing to be an Excluded Subsidiary):
(i) in the case of any Person that will become a US Loan Party, (A) a joinder to
the US Loan Guaranty in substantially the form attached as an exhibit thereto,
(B) a supplement to the Security Agreement in substantially the form attached as
an exhibit thereto, (C) if the respective Restricted Subsidiary required to
comply with the requirements set forth in this definition pursuant to
Section 5.12 owns registrations of or applications for U.S. Patents, Trademarks
and/or Copyrights that constitute Collateral, an Intellectual Property Security
Agreement in substantially the form attached as an exhibit hereto, (D) a
completed Perfection Certificate Supplement with respect thereto, (E) Uniform
Commercial Code financing statements in appropriate form for filing in such
jurisdictions as the Administrative Agent may reasonably request and (F) entry
into a Blocked Account Agreement with respect to each of its Blocked Accounts;
and
(ii) in the case of any Person that will become a Canadian Loan Party, (A) a
joinder to the Canadian Loan Guaranty, (B) the Canadian Security Agreement or a
supplement thereto in substantially the form attached as an exhibit thereto, (C)
PPSA financing statements and other appropriate registration documents in
-17-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


appropriate form for filing in such jurisdictions as the Administrative Agent
may reasonably request and (D) entry into a Blocked Account Agreement with
respect to each of its Blocked Accounts;
(iii) in the case of any Person that will become a European Loan Party, (A) a
joinder to the European Loan Guaranty, (B) the instrument or document pursuant
to which the European Loan Party grants a Lien on any European Collateral as
security for payments of the European Obligations in form and substance
reasonably satisfactory to the Administrative Agent and the Lead Borrower, (C)
to the extent applicable, registration of such Collateral Document with the
relevant authorities, and (D) entry into a Blocked Account Agreement with
respect to each of its Blocked Accounts; and
(iv) each item of Collateral that such Restricted Subsidiary is required to
deliver under Section 4.02 of the US Security Agreement or any corresponding
provision in any other Collateral Document (which, for the avoidance of doubt,
shall be delivered within the time periods set forth in Section 5.12(a));.
(b) the Administrative Agent shall have received with respect to any Material
Real Estate Assets acquired after the Closing Date by any US Loan Party, a
Mortgage and any necessary UCC fixture filing in respect thereof, in each case
together with, to the extent customary and appropriate (as reasonably determined
by the Administrative Agent and the Lead Borrower):
(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;
(ii) one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Lead Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;
(iii) customary legal opinions of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request;
(iv) surveys and appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended) and “Life-of-Loan” flood
certifications and any required borrower notices under Regulation H (together
with evidence of federal flood insurance for any such Flood Hazard
-18-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Property located in a flood hazard area); provided that the Administrative Agent
may in its reasonable discretion accept any such existing certificate, appraisal
or survey so long as such existing certificate or appraisal satisfies any
applicable local law requirements; and
(v) such other evidence that all other actions that the Administrative Agent may
reasonably request and deem necessary in order to create a valid and subsisting
Lien on such Material Real Estate Assets have been taken.
“Collateral Documents” means, collectively, (i) each Security Agreement,
(ii) each Mortgage,[reserved], (iii) each Intellectual Property Security
Agreement, (iv) each security agreement and any supplement to any of the
foregoing delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement” and (v) each of the other instruments and
documents pursuant to which any Loan Party grants a Lien on any Collateral as
security for payment of the Secured Obligations.
“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.
“Commitment” means, with respect to each Lender, such Lender’s Initial
Commitment and Additional Revolving Commitment, as applicable, in effect as of
such time.
“Commitment Fee Rate” means on any date, with respect to the Initial
Commitments, the applicable rate per annum set forth below based upon the
Average Usage; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter after the Closing Date,
“Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Level II:

LevelAverage UsageUnused Line Fee RateI
≥50%
0.250%II< 50%0.375%



The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Usage as of such Adjustment Date.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company Competitor” means (a) any competitor of the Borrowers and/or any of
their subsidiaries and (b) any Affiliate of any such competitor (other than any
such Affiliate that is a Bona Fide Debt Fund).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” has the meaning assigned to such term in Section
9.13.
“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income for such period plus (b) the sum, without duplication,
of (to the extent deducted in calculating Consolidated Net Income, other than in
respect of clauses (x), (xi), (xii) and (xiv) below) the amounts of:
-19-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(i) consolidated interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk (net of interest income and gains on such hedging
obligations), costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed), and fees and expenses paid to the
Administrative Agent in connection with its services hereunder, other bank,
administrative agency (or trustee) and financing fees;
(ii) Taxes paid (including pursuant to any Tax sharing arrangement or any Tax
distribution) and provisions for Taxes of such Person and its subsidiaries,
including, in each case, arising out of tax examinations;
(iii) (A) depreciation, amortization (including, without limitation,
amortization of goodwill, software and other intangible assets), (B) impairment
of goodwill and other assets and (C) any asset write-off and/or write-down;
(iv) any non-cash Charge (including, without limitation, (A) any non-cash
increase in expenses resulting from the revaluation of inventory (including any
impact of changes to inventory valuation policy methods) including changes in
capitalization and variances and non-cash adjustments for LIFO accounting and
(B) losses or expenses recognized in respect of any pension related benefits as
a result of the application of FASB ASC 715); provided that to the extent any
such non-cash Charge represents an accrual or reserve for potential cash items
in any future period, (A) such Person may determine not to add back such
non-cash Charge in the then-current period and (B) to the extent such Person
elects to add back such non-cash Charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated Adjusted EBITDA to such
extent;
(v) (A) Transaction Costs, and (B) transaction fees and Charges (1) incurred in
connection with the consummation of any transaction (or any transaction proposed
and not consummated) permitted under this Agreement, including the issuance or
offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
incurrences, repayments, refinancings, amendments or modifications of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions, (2) incurred in connection with any Qualifying IPO and/or (3) that
are actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance;
provided that in respect of any fee, cost, expense or reserve that is added back
in reliance on clause (3) above, such Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four Fiscal
Quarters (it being understood that to the extent any reimbursement amount is not
actually received within such Fiscal Quarters, such reimbursement amount shall
be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters);
(vi) Public Company Costs;
(vii) the amount of management, monitoring, consulting, transaction and advisory
fees and related expenses actually paid by or on behalf of, or accrued by, such
Person or any of its subsidiaries (A) to the Investors (or their Affiliates or
management companies) to the extent permitted under this Agreement or (B) as
permitted by Section 6.09(f);
-20-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(viii) the amount of any expense or deduction that is associated with any
Restricted Subsidiary and attributable to any non-controlling interest and/or
minority interest of any third party;
(ix) the amount of earnout obligation expense incurred in connection with (A)
acquisitions and Investments completed prior to the Closing Date and (B) any
Permitted Acquisition or other Investment permitted by this Agreement, in each
case, which is paid or accrued during the applicable period;
(x) expected cost savings (including sourcing), operating expense reductions,
operating improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of such Person, as certified by a
chief financial officer, treasurer or equivalent officer of such Person) related
to (A) the Transactions and (B) after the Closing Date, permitted asset sales,
acquisitions, Investments, Dispositions, operating improvements, restructurings,
cost saving initiatives, similar initiatives and/or specified transaction (any
such operating improvement, restructuring, cost savings initiative, similar
initiative or specified transaction, a “Cost Savings Initiative”); provided that
(x) such cost savings, operating expense reductions, operating improvements or
synergies are reasonably expected to be realized within 18 months of the event
giving rise thereto and (y) the aggregate amount of addbacks made under this
clause (x) shall not exceed an amount equal to 25% of Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters most recently ended
(and such determination shall be made prior to the making of, and without giving
effect to, any adjustments pursuant to this clause (x);
(xi) Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization and other restructuring and
integration Charges (including inventory optimization programs, software
development costs, costs related to the closure or consolidation of facilities
and plants, costs relating to curtailments, costs related to entry into new
markets, strategic initiatives and contracts, consulting fees, signing or
retention costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and startup
costs);
(xii) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as such Person in good faith expects to
receive such proceeds within the next four Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for such
Fiscal Quarters));
(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements;
(xiv) the amount of Cash actually received (or the amount of the benefit of any
netting arrangement resulting in reduced Cash expenditures) during such period,
and not included in Consolidated Net Income in any period, to the extent that
the related non-Cash gain was deducted in the calculation of Consolidated
Adjusted EBITDA;
-21-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(xv) [Reserved];
(xvi) accretion of asset retirement obligations in accordance with FASB ASC 410;
(xvii) with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (i) through
(iii) above relating to such joint venture corresponding to the proportionate
share of such joint venture’s consolidated net income (determined as if such
joint venture were a Restricted Subsidiary); and
(xviii) other add-backs and adjustments reflected in the model delivered by the
Sponsor to the Arrangers on March 28, 2016;
minus (c) to the extent such amounts increase Consolidated Net Income:
(i) non-cash gains or income; provided that to the extent any non-cash gain or
income represents an accrual or deferred income in respect of potential Cash
items in any future period, such Person may determine not to deduct such
non-cash gain or income in the then current period;
(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;
(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(v)(B)(3) above (as described in such clause) to the extent the relevant
reimbursement amounts were not received within the time period required by such
clause;
(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;
(v) to the extent that such Person adds back the amount of any non-Cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the cash
payment in respect thereof in the relevant future period; and
(vi) the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes.
Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Secured Leverage Ratio for any period that includes the Fiscal
Quarters ended March 31, 2015, June 30, 2015, September 30, 2015 or December 31,
2015, (i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31,
2015 shall be deemed to be $86,785,308.21, (ii) Consolidated Adjusted EBITDA for
the Fiscal Quarter ended June 30, 2015 shall be deemed to be $107,259,652.67,
(iii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30,
2015 shall be deemed to be $130,629,890.52 and (iv) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended December 31, 2015 shall be deemed to be
$87,217,646.85; provided that (x) for the four Fiscal Quarter period ended
December 31, 2015, Consolidated Adjusted EBITDA, calculated on a Pro Forma
Basis, shall be deemed to be $433,630,498.25 and (y) for any subsequent four
Fiscal Quarter period that includes any of the Fiscal Quarters described under
clauses (ii) through (iv) above, Consolidated Adjusted EBITDA shall include
-22-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the applicable amounts set forth in such clauses and the Pro Forma Basis
calculation shall be in accordance with the terms thereof.
“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in accordance
with GAAP; provided that there shall be excluded, without duplication,
(a)(i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of its Restricted
Subsidiaries by such Person during such period or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period,
(b)gains or losses (less all fees and expenses chargeable thereto) attributable
to any sales or dispositions of Capital Stock or assets (including asset
retirement costs) or of returned surplus assets outside of the ordinary course
of business,
(c)gains or losses from (i) extraordinary items and (ii) nonrecurring or unusual
items (including costs of and payments of actual or prospective legal
settlements, fines, judgments or orders), including in connection with any
acquisition,
(d)any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency re-measurements of
Indebtedness),
(e)any net gains, Charges or losses with respect to (i) any disposed, abandoned,
divested and/or discontinued asset, property or operation (other than, at the
option of the Lead Borrower, any asset, property or operation pending the
disposal, abandonment, divestiture and/or termination thereof), (ii) any
disposal, abandonment, divestiture and/or discontinuation of any asset, property
or operation and/or (iii) facilities or plants that have been closed during such
period or for which Charges and losses were required to be recorded pursuant to
GAAP,
(f)any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements),
(g)(i) any Charges incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, pension plan, any stock subscription or shareholder agreement or
any distributor equity plan or agreement, including any fair value adjustments
that may be required under liquidity puts for such arrangements and (ii) any
Charges in connection with the rollover, acceleration or payout of Capital Stock
held by management of any Parent Company, any Borrower and/or any Restricted
Subsidiary, in each case, to the extent that any cash Charge is funded with net
cash proceeds contributed to relevant Person as a capital contribution or as a
result of the sale or issuance of Qualified Capital Stock,
-23-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(h)accruals and reserves that are established or adjusted within 12 months after
the Closing Date that are required to be established or adjusted as a result of
the Transactions in accordance with GAAP or as a result of the adoption or
modification of accounting policies in accordance with GAAP,
(i)any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (B) goodwill or other asset impairment
charges, write-offs or write-downs and (C) amortization of intangible assets,
and
(j)(A) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person and its subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, deferred trade
incentives and other lease-related items, advanced billings and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or the amortization or write-off of any amounts
thereof, net of Taxes and (B) the cumulative effect of changes in accounting
principles or policies made in such period in accordance with GAAP which affect
Consolidated Net Income.
“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.
“Consolidated Senior Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.
“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money,
Capital Leases and purchase money Indebtedness (but excluding, for the avoidance
of doubt, undrawn letters of credit); provided that, Consolidated Total Debt
shall (i) be calculated net of (x) unrestricted Cash and Cash Equivalents of
such Person and (y) Cash and Cash Equivalents restricted in favor of the Secured
Obligations (which may also include Cash and Cash Equivalents securing other
Indebtedness secured by a Lien on the Collateral) in each case determined in
accordance with GAAP and (ii) not include any Indebtedness of the Borrower
and/or any Restricted Subsidiary incurred in connection with a NMTC Transaction
permitted by Section 6.01(x)(ii).
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).
-24-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.
“Corresponding Obligations” means all Obligations as they may exist from time to
time, other than the Parallel Debts.
“Cost Savings Initiative” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA”.
“Covenant Trigger Period” means the period (a) commencing on any day on which
either (1) Availability is less than the greater of (A) 10% of the Line Cap and
(B) $20.0 million or (2) US Availability is less than $15.0 million and
(b) continuing until (1) Availability for each day over a 30 consecutive day
period has been equal to or greater than the greater of (A) 10% of the Line Cap
and (B) $20.0 million and (2) US Availability for each day over a 30 consecutive
day period has been equal to or greater than $15.0 million.
“Credit Extension” means each of (i) the making of a Revolving Loan, Swingline
Loan or Protective Advance or (ii) the issuance, amendment, modification,
renewal or extension of any Letter of Credit (other than any such amendment,
modification, renewal or extension that does not increase the Stated Amount of
the relevant Letter of Credit).
“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch.
“Cure Amount” has the meaning assigned to such term in Section 6.15(b).
“Cure Right” has the meaning assigned to such term in Section 6.15(b).
“Debtor Relief Laws” means (a) the Bankruptcy Code of the U.S., (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies Creditors Arrangement
Act (Canada), (d) the Winding-Up and Restructuring Act (Canada), and (e) and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the U.S., the United Kingdom
(including the Insolvency Act 1986), the Netherlands or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Dutch Faillissementswet.
“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its funding
obligations under this Agreement, including without limitation, (x) to make a
Revolving Loan within two Business Days of the date required to be made by it
hereunder or, (y) to fund its participation in any Swingline Loan pursuant to
Section 2.01(f) or (z) to fund its participation in a Letter of Credit required
to be funded
-25-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


by it hereunder within two Business Days of such obligation arose or such
Revolving Loan, Letter of Credit was required to be made or funded, (b) notified
the Administrative Agent, the Swingline Lender, any Issuing Bank or any Loan
Party in writing that it does not intend to satisfy any such obligation or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within two Business Days after the
request of Administrative Agent or the Borrowers, to confirm in writing that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit; provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent, (d) become (or any parent company thereof has become)
insolvent or been determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, or the assets or
management of which has been taken over by any Governmental Authority or (e) (1)
become (or any parent company thereof has become) the subject of a Bail-In
Action or (2) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Lender subject to this clause (e), the Borrowers and the Administrative Agent
shall each have determined that such Lender intends, and has all approvals
required to enable it (in form and substance satisfactory to each of the
Borrowers and the Administrative Agent), to continue to perform its obligations
as a Lender hereunder; provided that no Lender shall be deemed to be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority or (ii)
in the case of a solvent Person, the commencement of silent administration
proceedings under The Financial Supervision Act (Wet financieel toezicht – Wft)
then in effect in the Netherlands; provided that, in either case, such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contract or agreement to which
such Lender is a party.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrowers or their subsidiaries shall
be a Derivative Transaction.
-26-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Designated Hedging Obligations” means any Canadian Secured Hedging Obligations,
European Secured Hedging Obligations and US Secured Hedging Obligations for
which the applicable Loan Party has complied with the requirements of the
definitions of Canadian Secured Hedging Obligations, European Secured Hedging
Obligations and US Secured Hedging Obligations, as applicable, to constitute
“Designated Hedging Obligations.”
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Lead Borrower in good faith) of non-Cash consideration received by any
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) or any Sale Lease-Back Transaction pursuant to
Section 6.08 that is designated as Designated Non-Cash Consideration pursuant to
a certificate of a Responsible Officer of the Lead Borrower, setting forth the
basis of such valuation (which amount will be reduced by the amount of Cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to Cash or Cash Equivalents).
“Direction” has the meaning set forth in Section 2.17(i)(ii).
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change in
control, Qualifying IPO or any Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, any Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it
-27-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations, and (B) no Capital Stock held by
any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of any Borrower (or any Parent Company or any subsidiary) shall be
considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.
“Disqualified Institution” means (a) (i) any Person identified in writing to the
Arrangers on or prior to March 29, 2016 and (ii) any Affiliate of such Person
that is reasonably identifiable on the basis of such Affiliate’s name or that
the Lead Borrower has otherwise identified by name in writing as an Affiliate to
the Administrative Agent (provided that any such designation may not apply
retroactively to disqualify any person that has previously acquired an
assignment or participation interest in any Revolving Loan) and (b) (i) any
Person that is or becomes a Company Competitor and is designated by the Lead
Borrower as such in a writing provided to the Administrative Agent after the
date hereofClosing Date, which designation shall not apply retroactively to
disqualify any Person that has previously acquired any assignment or
participation interest in any Revolving Loan and (ii) any Affiliate of any such
Company Competitor (other than a Bona Fide Debt Fund) that is reasonably
identifiable on the basis of such Affiliate’s name or that the Lead Borrower has
otherwise identified as an Affiliate; provided that an entity becoming an
Affiliate of a Company Competitor shall not retroactively disqualify any Person
that has previously acquired any assignment or participation interest in any
Revolving Loan.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.
“Dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.
“Dutch Loan Party” means a Loan Party incorporated under the laws of the
Netherlands.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
-28-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Eligible Account Debtor Jurisdictions” shall mean (i) with respect to the US
Borrowing Base, the United States, (ii) with respect to the Canadian Borrowing
Base, Canada or the United States, or (iii) with respect to the European
Borrowing Base, Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Ireland, Italy, Luxembourg, the Netherlands, Norway, New Zealand,
Portugal, Spain, Sweden, Switzerland, United Kingdom or the United States, in
each case together with any state, province or territory thereof (as
applicable).
“Eligible Accounts” means those Accounts created by any Loan Party (other than
Holdings) in the ordinary course of business, that arise out of such Loan
Party’s sale of goods or rendition of services, that comply with each of the
representations and warranties in all material respects respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Permitted Discretion to
address, among other things, the results of any audit performed by the
Administrative Agent from time to time after the Closing Date. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash. Eligible Accounts shall not include the following:
(a)Accounts (i) that are more than 60 days past due and (ii) that the Account
Debtor has failed to pay within 90 days of original invoice date (or 120 days
for Accounts in an amount not in excess of $5,000,000),
(b)Accounts owed by an Account Debtor where 50% or more of all Accounts owed by
that Account Debtor are deemed ineligible under clause (a) above,
(c)Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party, or an employee or agent of a Loan Party, as applicable, (other than
Accounts of an Affiliate that is a portfolio company of the Sponsor (and is not
a Subsidiary of Holdings) arising in the ordinary course of business on arm’s
length terms),
(d)Accounts arising in a transaction wherein goods are sold pursuant to a
guaranteed sale, a sale or return, a sale on approval, a bill and hold (except
where ownership in the underlying good has been transferred to the Account
Debtor and in connection therewith the Administrative Agent has in its Permitted
Discretion, established an Availability Reserve), or any other terms by reason
of which the payment by the Account Debtor may be conditional,
(e)Accounts that are payable in a currency other than Dollars, Canadian Dollars,
Sterling or Euros,
(f)Accounts with respect to which the Account Debtor is either (i) not domiciled
in an Eligible Account Debtor Jurisdiction or (ii) if other than a natural
Person, not organized, formed or incorporated under the laws of an Eligible
Account Debtor Jurisdiction unless, (w) the Account is supported by an
irrevocable letter of credit or other credit support reasonably satisfactory to
the Administrative Agent which is assigned to the Administrative Agent for
benefit of the Secured Parties (with such assignment acknowledged by the issuing
or domestic confirming bank) or, if requested by the Administrative Agent, that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, (x) the Account is covered by credit insurance in form,
substance and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent, (y) the Account Debtor is an Affiliate of an Account
-29-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Debtor that satisfies either clause (i) or (ii) above that has initiated the
relevant purchase order on behalf of such Account Debtor in the ordinary course
of business or (z) the Account Debtor is an Eligible Multinational Account
Debtor; provided that the sum of all Eligible Accounts due from all Eligible
Multinational Account Debtors included in the US Borrowing Base, the Canadian
Borrowing Base and the European Borrowing Base shall not exceed $10,000,000 in
the aggregate.
(g)(i) with respect to the US Borrowing Base, Accounts in excess of $7,500,000
in the aggregate with respect to which the Account Debtor is the United States
or any department, agency, or instrumentality of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower has complied,
to the reasonable satisfaction of the Administrative Agent, with the Assignment
of Claims Act, 31 USC § 3727), (ii) with respect to the Canadian Borrowing Base,
Accounts in excess of $5,000,000 in the aggregate with respect to which the
Account Debtor is Canada, any province or territory of Canada or any department,
agency, or instrumentality thereof (exclusive, however, of Accounts with respect
to which the applicable Loan Party has complied, to the reasonable satisfaction
of the Administrative Agent, with Part VII of the Financial Administration Act
(Canada) or other Applicable Law and also excluding Accounts, the perfection on
which may be effected by registration under the PPSA), (iii) with respect to the
European Borrowing Base, Accounts in excess of $5,000,000 in the aggregate with
respect to which the Account Debtor is the United Kingdom or any department,
agency, or instrumentality of the United Kingdom, or (iv) with respect to the
European Borrowing Base, Accounts in excess of $5,000,000 in the aggregate with
respect to which the Account Debtor is or any department, agency, or
instrumentality of the Netherlands,
(h)Accounts with respect to which the Account Debtor is a creditor of a Borrower
or any Loan Party, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff or dispute (unless such Account Debtor has entered into a
written agreement reasonably satisfactory to the Administrative Agent to waive
such claim, right of offset, or dispute), solely to the extent of such claim,
right of setoff or dispute or open accounts payable,
(i)Accounts with respect to which an Account Debtor whose total obligations
owing to the Loan Parties exceeded 15% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by the Administrative
Agent’s Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by the Administrative Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit but shall not be
excluded in an amount in excess of the foregoing percentage,
(j)Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
or any Loan Party has received notice of an imminent Insolvency Proceeding
unless an Account Debtor has been authorized to pay such Accounts pursuant to a
valid court order (and so long as the financial condition of such Account Debtor
is reasonably satisfactory to the Administrative Agent in its Permitted
Discretion),
-30-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(k)Accounts that are not subject to a valid and perfected first priority
Administrative Agent’s Lien (including taking into account the governing law of
the applicable contracts evidencing the Accounts and sufficiency of the
applicable Collateral Documents to create valid and enforceable Liens with
respect thereto as determined by the Administrative Agent acting in its
Permitted Discretion); provided that this clause (k) shall not exclude from
Eligible Accounts those Accounts subject to unregistered Liens created by
operation of law that accrue amounts not yet due and payable, provided that such
Liens are Permitted Liens,
(l)Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, (ii) the services giving rise
to such Account have not been performed and billed to the Account Debtor or
(iii) the services represent fees for shared warehouse space, lab fees and other
miscellaneous non-trade activity,
(m)Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party, of the subject contract for goods or services,
(n)Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Country,
(o)Accounts with dated terms of more than 180 days from the invoice date, and
i.In the case of Accounts governed by the laws of the Netherlands, Accounts for
which the assignment or encumbrance thereof is restricted or prohibited by the
terms of such Account to the extent such restriction or prohibition results in
the inability of the applicable Loan Party to grant a valid and perfected first
priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), or (c) any Affiliate of any Lender; provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Disqualified Institution or (iii)  the Borrowers or any of their Affiliates.
“Eligible Inventory” means Inventory of a Loan Party (other than Holdings) that
complies with each of the representations and warranties in all material
respects respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion to address, among other things, the results of any audit or appraisal
performed by the Administrative Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market value on a basis consistent with the Loan Parties’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:
(a)a Loan Party does not have good, valid, and marketable title thereto,
(b)a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Loan Party), unless, in each case,
such Inventory is otherwise eligible pursuant to clause (d) below,
-31-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(c)it is not located at a location in (i) with respect to the US Borrowing Base,
the United States, (ii) with respect to the European Borrowing Base, England and
Wales or the Netherlands or (iii) with respect to the Canadian Borrowing Base,
Canada,
(d)it is in-transit to or from a location of a Loan Party (other than in-transit
from one location of a Loan Party to another location of a Loan Party),
(e)it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless (i) it is subject to a Collateral Access
Agreement or (ii) a Rent and Charges Reserve has been established by the
Administrative Agent in its Permitted Discretion,
(f)it is the subject of a bill of lading or other document of title,
(g)it is not subject to a valid and perfected first priority Administrative
Agent’s Lien; provided that this clause (g) shall not exclude from Eligible
Inventory that Inventory subject to unregistered Liens created by operation of
law that secure amounts not yet due and payable, provided such Liens are
Permitted Liens,
(h)it is located at any location at which the aggregate value of all Inventory
at such location is less than $50,000,
(i)it is the portion of the Eligible Inventory that represents intercompany
profit,
(j)it is Inventory as to which the Borrower takes a revaluation reserve (whereby
favorable variances shall be deducted from Eligible Inventory and unfavorable
variances shall not be added to Eligible Inventory)[reserved],
(k)it is consigned to a customer,
(l)any Inventory as to which the applicable Loan Party takes a revaluation
reserve, but only to the extent of the reserve,
(m)it is located at an outside processor or vendor,
(n)it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in a Loan Party’s business, bill and hold goods,
defective goods, “out-of-spec”, damaged, non-standard, trial items, “seconds” or
Inventory acquired on consignment,
(o)it consists of goods returned or rejected by the applicable Loan Party’s
customers other than the goods that are undamaged or resalable in the Ordinary
Course of Business,
(p)to the extent located in the Netherlands it is subject to reclamation rights
or the documentation for the purchase of such Inventory contains a retention of
title provision in favor of the seller,
(q)to the extent located in the Netherlands, it is subject to formation
(zaaksvorming), commingling (vermenging) or accession (natrekking) with assets
owned by third parties,
-32-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(r)it is subject to any licensing arrangement or any other intellectual property
or other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained),
(s)it is not covered by casualty insurance maintained as required by Section
5.05, or
(t)in the case of a European Borrower, it is subject to retention of title or
extended retention of title rights.
Each reference to Loan Parties in the foregoing definition of Eligible Inventory
shall be deemed to exclude Holdings.
“Eligible Multinational Account Debtors” shall mean (i) GlaxoSmithKline, Colgate
Palmolive, Unilever and Procter & Gamble, in each case, so long as such Account
Debtor has an investment grade rating from either S&P or Moody’s and (ii) Lucite
International and any other Account Debtor approved by the Administrative Agent
in its Permitted Discretion.
“Enterprise Act Reserves” means with respect to each UK Loan Party an amount
equal to (a) a maximum of £600,000, being the amount ring-fenced for
distribution to unsecured creditors from the proceeds of realising a floating
charge pursuant to section 176A of the Insolvency Act 1986 and the Insolvency
Act 1986 (Prescribed Part) Order 2003 or such other amount as may be specified
as a matter of English law plus (b) sums which are due by way of contributions
to occupational pension schemes and state scheme premiums plus (c) unpaid
remuneration of its employees in respect of the 4 month period prior to
insolvency, subject to a maximum cap (currently £800 per employee) plus (d) any
other claims constituting a preferential claim ranking ahead of the holder of a
floating charge by operation of law.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
applicable requirements of Governmental Authorities and the common law relating
to environmental matters, including those relating to any Hazardous Materials
Activity or exposure to Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials
-33-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


into the Environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any trade or business (whether or not
incorporated) which, solely for purposes of Section 302 or 303 of ERISA or
Section 412 or 430 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 or 430 of the Code
or Section 302 or 303 of ERISA with respect to any Pension Plan, or the filing
of any request for or receipt of a minimum funding waiver under Section 412 of
the Code with respect to any Pension Plan or a failure to make a required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal by any Borrower, any of their Restricted Subsidiaries
or any of their respective ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability to any Borrower, any of their Restricted Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e)
the institution by the PBGC of proceedings to terminate any Pension Plan; (f)
the imposition of liability on any Borrower, any of their Restricted
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of any Borrower, any of their
Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Multiemployer Plan, or the receipt by any Borrower, any of their Restricted
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA or is in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (h) a
failure by any Borrower, any of their Restricted Subsidiaries or any of their
respective ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (i) a determination that any Pension Plan is, or is
reasonably expected to be, in “at-risk” status, within the meaning of Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the incurrence of
liability or the imposition of a Lien pursuant to Section 436 or 430(k) of the
Code or pursuant to Section 303(k) ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the single currency unit of the Participating Member States.
-34-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“European Banking Services Obligations” means Banking Services Obligations of a
European Loan Party that are not “Banking Services Obligations” as defined in
the Term Loan Agreement (or any equivalent term under the Term Facility).
“European Borrower” means any Subsidiary of the US Borrower that is incorporated
or organized under the laws of the Netherlands or England and Wales and
designated as a “European Borrower” pursuant to a European Borrower Joinder
Agreement.
“European Borrower Joinder Agreement” means a joinder agreement executed by the
applicable European Loan Party in form and substance reasonably acceptable to
the Administrative Agent. (which shall include conditions that each Revolving
Lender with an Initial European Commitment has reasonably satisfied its
requirements under applicable “know your customer” and anti-money laundering
rules and regulations with respect to each applicable European Loan Party) and
there would be no material adverse legal, regulatory or licensing requirement
imposed on or relating to such Revolving Lender in respect of such proposed
European Loan Party or any commitment or extension of credit hereunder relating
thereto.
“European Borrowing Base” means the sum, in Dollars, of the following as set
forth in the most recently delivered European Borrowing Base Certificate:
(a)85% of the European Loan Parties’ Eligible Accounts; plus
(b)the lesser of (i) 85% of the Net Orderly Liquidation Value or (ii) 70% of the
book value of the European Loan Parties’ Eligible Inventory (calculated at the
lower of cost or market value); plus
(c)100% of Qualified Cash of the European Loan Parties provided that the sum of
all Qualified Cash of all Loan Parties included in the US Borrowing Base, the
Canadian Borrowing Base and the European Borrowing Base may not exceed
$25,000,000 in the aggregate; minus
(d)any Availability Reserve established in connection with the foregoing.
In connection with any Subject Transaction, the European Borrowers may submit a
European Borrowing Base Certificate reflecting a calculation of the European
Borrowing Base that includes Eligible Accounts and Eligible Inventory (otherwise
satisfying the criteria in respect thereof, contained in such definition)
acquired by European Loan Parties in connection with such Subject Transaction
(the “Acquired European Eligible Accounts” and the “Acquired European Eligible
Inventory”, respectively) and, from and after the Subject Transaction Date, the
European Borrowing Base hereunder shall be calculated giving effect thereto;
provided that prior to the completion of a field examination and inventory
appraisal with respect to such Acquired European Eligible Accounts and Acquired
European Eligible Inventory, such adjustment to the European Borrowing Base
shall only be available if a customary desktop audit with respect to such assets
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
has been completed and shall be limited to (i) from the Subject Transaction Date
until the date that is 91 days after the Subject Transaction Date, the aggregate
amount of Acquired European Eligible Accounts and Acquired European Eligible
Inventory included in the European Borrowing Base prior to the completion of a
field examination and inventory appraisal with respect thereto, shall not exceed
10% of the European Borrowing Base (calculated after giving effect to the
inclusion (up to such 10% cap) of the Acquired European Eligible Accounts and
Acquired European Eligible Inventory as to which a field examination and
inventory appraisal has not been performed). From the 91st day following the
Subject Transaction Date (or such later date as the Administrative Agent
-35-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


may agree), the European Borrowing Base shall be calculated without reference to
the Acquired European Eligible Accounts and the Acquired European Eligible
Inventory until a field examination and inventory appraisal has been completed
with respect to such assets; it being understood and agreed that (x) there shall
be no Default or Event of Default solely as a result of a failure to complete
and deliver such inventory appraisal and field examination on or prior to the
dates indicated above and (y) the performance of such inventory appraisal and
field examination on the Acquired European Eligible Accounts and the Acquired
European Eligible Inventory shall not count toward the limitations on the number
of inventory appraisals and field examinations contained in Section 5.06(b).
“European Borrowing Base Certificate” means a certificate from a Responsible
Officer of the Lead Borrower, in substantially the form of Exhibit N, as such
form, subject to the terms hereof, may from time to time be modified as agreed
by the Lead Borrower and the Administrative Agent or such other form which is
acceptable to the Administrative Agent in its reasonable discretion.
“European Borrowing Base Effective Date” means the first date on which (i) a
European Borrower delivers a European Borrower Joinder Agreement and complies
with clause (a)(iii) of the Collateral and Guarantee Requirement and (ii) a
European Borrowing Base Certificate has been delivered to the Administrative
Agent.
“European Collateral” means any and all property of any European Loan Party or
US Loan Party subject (or purported to be subject) to a Lien under any
Collateral Document and any and all other property of any European Loan Party or
US Loan Party, now existing or hereafter acquired, that is or becomes subject
(or purported to be subject) to a Lien pursuant to any Collateral Document, in
each case, to secure the European Secured Obligations.
“European Concentration Account” has the meaning assigned to such term in
Section 5.16(a).
“European Hedge Product Amount” has the meaning assigned to such term in the
definition of European Secured Hedging Obligations.
“European LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
“European LC Exposure” means at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding European Letters of Credit at
such time and (b) the Dollar Equivalent of the aggregate principal amount of all
LC Disbursements with respect to European Letters of Credit that have not yet
been reimbursed at such time. The European LC Exposure of any Lender at any time
shall equal its Applicable Percentage of the aggregate European LC Exposure at
such time.
“European Letter of Credit” has the meaning assigned to such term in Section
2.05(a)(i)(C)
“European Letter of Credit Sublimit” means $8,000,000, subject to increase in
accordance with Section 2.22.
“European Line Cap” means at any time, the lesser of (i) the aggregate Initial
European Commitment and (ii) the then-applicable European Borrowing Base.
-36-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“European Loan Guaranty” means any European Loan Guaranty Agreement, in form and
substance reasonably satisfactory to the Administrative Agent (which shall be
based on the US Loan Guaranty, with changes to be reasonably agreed), executed
by each European Loan Party party thereto and the Administrative Agent for the
benefit of the Secured Parties.
“European Loan Party” means any Loan Party that is incorporated or organized
under the laws of the Netherlands or England and Wales.
“European Lockbox” has the meaning assigned to such term in Section 5.16(a).
“European Obligations” means all unpaid principal of and accrued and unpaid
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Initial European Revolving
Loans, all European Overadvances, all European Protective Advances, all European
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and all other advances to, debts, liabilities and obligations of the
European Loan Parties to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Initial European Revolving Loan, European Overadvance, European
Protective Advance, European Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute, contingent, due or to become
due, now existing or hereafter arising.
“European Overadvance” has the meaning assigned to such term in Section 2.04(c).
“European Protective Advance” has the meaning assigned to such term in Section
2.06(a).
“European Required Lenders” means, at any time, Lenders having Initial European
Revolving Credit Exposure or unused Initial European Revolving Commitments
representing more than 50% of the sum of the total Initial European Revolving
Credit Exposure and such unused Initial European Revolving Commitments at such
time; provided that the Initial European Revolving Credit Exposure and unused
Initial European Revolving Commitments of any Defaulting Lender shall be
disregarded in the determination of the European Required Lenders at any time.
“European Secured Hedging Obligations” means all Hedging Obligations (other than
any Excluded Swap Obligations) of any European Loan Party under each Hedge
Agreement that (a) is in effect on the Closing Date between any European Loan
Party and a counterparty that is the Administrative Agent, a Lender, an Arranger
or any Affiliate of the Administrative Agent, a Lender or an Arranger as of the
Closing Date or (b) is entered into after the Closing Date between any European
Loan Party and any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such Hedge
Agreement is entered into, for which such European Loan Party agrees to provide
security and in each case that has been designated to the Administrative Agent
in writing by any European Borrower as being a European Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03 and Section 9.10 as if it were a
Lender; provided that for any such European Secured Hedging Obligations to
constitute “Designated Hedging Obligations,” the applicable European Loan Party
must have provided written notice to the Administrative Agent substantially in
the form of Exhibit O notifying the Administrative Agent of (i) the existence of
the applicable Hedge Agreement and (ii) the maximum amount of obligations of the
applicable European
-37-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Loan Party that may arise thereunder (the “European Hedge Product Amount”). The
European Hedge Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Secured Party and European
Loan Party. No European Hedge Product Amount may be established or increased at
any time that a Default or Event of Default exists, or if a reserve in such
amount would cause an Overadvance.
“European Secured Obligations” means all Secured Obligations of the European
Loan Parties.
“European Successor Borrower” has the meaning assigned to such term in Section
6.07(a).
“European Super Majority Lenders” means, at any time, Lenders having Initial
European Revolving Credit Exposure and unused Initial European Revolving
Commitments representing more than 66-2/3% of the sum of the aggregate Initial
European Revolving Credit Exposure and such unused Initial European Revolving
Commitments of all Lenders at such time; provided that the Initial European
Revolving Credit Exposure and unused Initial European Revolving Commitment of
any Defaulting Lender shall be disregarded in the determination of the European
Super Majority Lenders at any time.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excluded Account” means any Deposit Account or Securities Account (in each
case, as defined in the UCC) (i) which is a Trust Fund Account, (ii) any deposit
account used by any Loan Party exclusively for disbursements and payments
(including payroll) in the ordinary course of business, (iii) which is used for
the sole purpose of holding the proceeds of Term Loan Collateral pending
reinvestment by the Borrowers or application against the Term Loans, (iv) which
is a zero balance account or (v) which has an average daily balance for any
fiscal month of less than $500,000 individually or $2,000,000 in the aggregate
for all such Excluded Accounts.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Excluded Assets” means each of the following:
(a)any contract, instrument, lease, licenses, agreement or other document as to
which the grant of a security interest would (i) constitute a violation of a
restriction in favor of a third party (other than Holdings, the Borrowers or any
of their Restricted Subsidiaries) or result in the abandonment, invalidation or
unenforceability of any right of the relevant Loan Party, unless and until any
required consents shall have been obtained, or (ii) result in a breach,
termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under clause (i) or clause (ii)
above to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction, the PPSA or any other applicable law;
provided further that any such asset shall cease to constitute an Excluded Asset
at such time as the condition causing such violation, breach, termination (or
right of termination) or default or right to amend or require other actions no
longer exists and to the extent severable, the security interest granted under
the applicable Collateral Document shall attach immediately to any portion
-38-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of such contract, instrument, lease, license, agreement or document that does
not result in any of the consequences specified in clauses (i) and (ii) above,
(b)the Capital Stock of any (i) Immaterial Subsidiary (except to the extent the
security interest in such Capital Stock may be perfected by the filing of a Form
UCC-1 (or similar) financing statement), (ii) Captive Insurance Subsidiary,
(iii) Unrestricted Subsidiary (except to the extent the security interest in
such Capital Stock may be perfected by the filing of a Form UCC-1 (or similar)
financing statement), (iv) not-for-profit subsidiary and/or (v) special purpose
entity used for any securitization facility,
(c)any intent-to-use Trademark application prior to the filing and acceptance of
a “Statement of Use”, “Amendment to Allege Use” with respect thereto, only to
the extent, if any, that, and solely during the period, in which, if any, the
grant of a security interest therein may impair the validity or enforceability
of any registration that issues from such intent-to-use Trademark application
under applicable federal law,
(d)any asset or property, the grant or perfection of a security interest in
which would (A) require any governmental consent, approval, license or
authorization that has not been obtained, (B) be prohibited by enforceable
anti-assignment provisions of applicable Requirements of Law, except, in the
case of this clause (B), to the extent such prohibition would be rendered
ineffective under the UCC, the PPSA or other applicable law notwithstanding such
prohibition, or (C) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date (or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party)) other than to the extent such prohibition would
be rendered in effective under the UCC, the PPSA or other applicable law,
(e)(i) any leasehold Real Estate Asset and (ii) any owned Real Estate Asset that
is not a Material Real Estate Asset,
(f)any interest in any partnership, joint venture or non-Wholly-Owned Subsidiary
which cannot be pledged without (i) the consent of one or more third parties
other than Holdings, any Borrower or any of their Restricted Subsidiaries (after
giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction, or any similar
and/or any equivalent provision of the PPSA or any other applicable law) or
(ii) giving rise to a “right of first refusal”, a “right of first offer” or a
similar right that may be exercised by any third party other than Holdings, any
Borrower or any of their Restricted Subsidiaries,
(g)any Margin Stock,
(h)with respect to any Credit Extension, Overadvance or Protective Advance made
to the US Borrower, the Capital Stock of (i) any CFC, (ii) any CFC Holdco or
(iii) Potters Holdings II GP, LLC, Potters Holdings II LP, Potters GP and
Potters LP, other than 65% of the issued and outstanding voting Capital Stock
and 100% of any issued and outstanding non-voting Capital Stock of (i) each
first-tier CFC, (ii) each first tier CFC Holdco and (iii) Potters GP and Potters
LP,
-39-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(i)Commercial Tort Claims with a value (as reasonably estimated by the Lead
Borrower) of less than $15,000,000,
(j)any Cash or Cash Equivalents comprised of (a) funds specially and exclusively
used or to be used for payroll and payroll taxes and other employee benefit
payments to or for the benefit of any Loan Party’s employees, (b) funds used or
to be used to pay all Taxes required to be collected, remitted or withheld
(including, without limitation, U.S. federal and state withholding Taxes
(including the employer’s share thereof)) and (c) any other funds which any Loan
Party holds as an escrow or fiduciary for the benefit of another Person (Cash
and Cash Equivalents described in this clause (h), “Tax and Trust Funds”) as
long as such Tax and Trust Funds are deposited in a Trust Fund Account,
(k)any accounts receivable and related assets that are sold or disposed of in
connection with any factoring or similar arrangement permitted by this
Agreement, and
(l)any asset with respect to which the Administrative Agent and the relevant
Loan Party have reasonably determined in writing that the cost, burden,
difficulty or consequence (including any effect on the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course of
business) of obtaining or perfecting a security interest therein outweighs the
benefit of a security interest to the relevant Secured Parties afforded thereby.
Notwithstanding the foregoing, it is understood and agreed that the exclusions
above shall not be applicable solely to the extent necessary for any customary
English law floating charge to constitute a qualifying floating charge granted
by a UK Loan Party.
“Excluded Subsidiary” means:
(a)any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
(b)any Immaterial Subsidiary,
(c)any Restricted Subsidiary that is prohibited by law, regulation or
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a subsidiary (which Contractual Obligation was not
entered into in contemplation of such Restricted Subsidiary becoming a
subsidiary) from providing a Loan Guaranty or that would require a governmental
(including regulatory) consent, approval, license or authorization to provide a
Loan Guaranty (unless such consent, approval, license or authorization has been
obtained),
(d)that is a Foreign Subsidiary and does not have legal capacity to provide a
Loan Guaranty (whether as a result of financial assistance or similar legal
principles), or
(e)that is a Foreign Subsidiary and the provision of a Loan Guaranty could
reasonably be expected to conflict with the fiduciary duties of such Restricted
Subsidiary’s directors (or equivalent managers) or result in, or reasonably be
expected to result in, a material risk of personal or criminal liability for
such Restricted Subsidiary or any of its officers or directors, in each case
after giving effect to applicable “whitewash” or similar procedures to the
extent that any such “whitewash” or similar procedure is commercially reasonably
in the good faith determination of the Lead Borrower,
-40-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(f)any not-for-profit subsidiary,
(g)any Captive Insurance Subsidiary,
(h)any special purpose entity used for any permitted securitization or
receivables facility or financing,
(i)with respect to any Credit Extension, Overadvance or Protective Advance made
to the US Borrower, any CFC,
(j)with respect to any Credit Extension, Overadvance or Protective Advance made
to the US Borrower, (i) any CFC Holdco, (ii) Potters GP, Potters LP and Potters
Holdings II GP, LLC and/or (iii) any Subsidiary that is a direct or indirect
subsidiary of any (x) CFC or (y) CFC Holdco, provided that clause (j)(iii)
hereof shall not apply to any direct or indirect subsidiary of Potters LP or
Potters GP that is a Guarantor as of the date hereofClosing Date to the extent
such clause would otherwise apply solely by reason of Potters LP or Potters GP
becoming a CFC after the date hereofClosing Date,
(k)any Unrestricted Subsidiary, and
(l)any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrowers, the burden or cost of
providing a Loan Guaranty outweighs the benefits afforded thereby.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell,” support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
(which for purposes of this term shall include any Issuing Bank) or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) Taxes imposed on (or
measured by) its income or franchise Taxes, in each case (i) imposed as a result
of the Administrative Agent or such Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office in, the jurisdiction imposing such Tax or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes or similar Taxes imposed by any
jurisdiction described in clause (a), (c) in the case of any Foreign Lender, any
U.S. federal withholding Tax that is imposed on amounts payable to such Foreign
Lender under any Loan Document pursuant to Requirements of Law in effect at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except (i) pursuant to an assignment or designation of a new
lending office under Section 2.19 and (ii) to the extent that such Foreign
Lender (or its assignor,
-41-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Tax pursuant to Section 2.17, (d) any Tax imposed as
a result of a failure by the Administrative Agent or any Lender to comply with
the requirements of Section 2.17(f), (e) any U.S. federal withholding Tax under
FATCA and (f) any Bank Levy.
“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of November 8, 2012, among CPQ Midco I Corporation, a Delaware corporation, PQ
Corporation, a Pennsylvania corporation, as borrower, the lenders from time to
time party thereto, Credit Suisse AG, Cayman Islands Branch, as administrative
agent and the other parties thereto and (ii) that certain Credit Agreement,
dated as of December 1, 2014, among Eco Services Intermediate Holdings LLC, as
holdings, Eco Services Operations LLC, as borrower, the lenders from time to
time party thereto, Credit Suisse AG, Cayman Islands Branch, as administrative
agent and the other parties thereto.
“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(d).
“Existing PQ Notes” means 8.750% Second Lien Senior Secured Notes due 2018
issued pursuant to that certain Indenture, dated as of November 8, 2012, among
PQ Corporation, as issuer and Wilmington Trust, National Association, as
trustee.
“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).
“Extended Revolving Facility” has the meaning assigned to such term in Section
2.23(a).
“Extended Revolving Loans” has the meaning assigned to such term in Section
2.23(a).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by Section
2.23) and the Borrowers executed by each of (a) Holdings, (b) the Borrowers, (c)
the Administrative Agent and (d) each Lender that has accepted the applicable
Extension Offer pursuant hereto and in accordance with Section 2.23.
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by any Borrower or any of their
Restricted Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement between the U.S. and
any other jurisdiction
-42-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


that facilitates the implementation of such Sections of the Code and any treaty,
law, regulation or other official guidance issued under or with respect to the
foregoing.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of March 29, 2016 by and
among, inter alias, the Borrower and Citi.
"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004 (UK).
“First Amendment” shall mean the First Amendment Agreement, dated as of March
20, 2020, among the Borrowers, Holdings, each Guarantor and Citibank, N.A., as
the Administrative Agent (on behalf of itself and on behalf of all Consenting
Lenders (as defined therein)).
“First Amendment Effective Date” shall mean March 20, 2020.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower ending December 31 of
each calendar year.
“Fixed Charge Coverage Ratio” means, the ratio, determined on a consolidated
basis for the Borrowers and their Restricted Subsidiaries for the most recent
four Fiscal Quarters period, of (a) trailing 4-quarter Consolidated Adjusted
EBITDA minus (i) Capital Expenditures (except to the extent financed with the
proceeds of Dispositions, long term Indebtedness (other than the Revolving
Loans) for such period and (ii) the aggregate amount of federal, state, local
and foreign income Taxes paid or payable currently in cash for such period to
(b) Fixed Charges paid or payable currently in cash for such period, in each
case, of the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.
“Fixed Charges” means without duplication, the sum of (a) Net Interest Expense,
(b)  scheduled principal payments in respect of Indebtedness for borrowed money
paid or payable in cash (other than payments made by the Borrowers or their
Restricted Subsidiaries to the Borrowers or any of their Subsidiaries and, in
any case, excluding any earn-out obligation or purchase price adjustment), (c)
scheduled payments in respect of Capital Leases paid or payable in Cash to the
extent allocated to principal in accordance with GAAP, all calculated for the
Lead Borrower and its Restricted Subsidiaries on a consolidated basis,
(c) solely for purposes of testing Section 6.15, unfinanced Restricted Payments
made in reliance on the Payment Conditions and (d) solely to the extent testing
compliance with the Payment Conditions, Restricted Payments made in reliance on
the Payment Conditions. For purposes of determining the amount of principal
allocated to scheduled payments under Capital Leases under this definition,
interest in respect of any Capital Lease of any Person shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capital Lease in accordance with GAAP.
-43-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Funding Account” has the meaning assigned to such term in Section 2.03(h).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.
“Global Intercompany Note” means the Global Intercompany Note in effect from
time to time in the form attached hereto as Exhibit M, or such other form
reasonably acceptable to the Administrative Agent and the Lead Borrower, among
the Loan Parties and the Restricted Subsidiaries party thereto.
“Governmental Authority” means any federal, provincial, territorial, state,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof
or any entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to any government or any court, in
each case whether associated with a state or locality of the U.S., the U.S., or
a foreign government or any other political subdivision thereof, including
central banks and supra national bodies.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).
“GST, HST, VAT Tax Reserve” means an amount determined by the Administrative
Agent in its Permitted Discretion from time to time representing an estimate of
potential prior or pari passu ranking capital gains tax, value added tax, goods
and services tax, harmonized sales tax and/or any other taxes and the costs of
any administration or winding-up.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property,
-44-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or monetary obligation, (e) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or
(f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated as “toxic”,
“hazardous” or as a “pollutant” or “contaminant” or words of similar meaning or
effect by any Environmental Law or any Governmental Authority.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.
“Hedge Product Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of Designated Hedging Obligations, which shall not exceed the sum of all
Canadian Hedge Product Amounts, European Hedge Product Amounts and US Hedge
Product Amounts in respect of Designated Hedging Obligations at such time. 
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.
-45-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Lead Borrower (a) that does not have assets in excess of 2.5% of Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries and (b) that
does not contribute Consolidated Adjusted EBITDA in excess of 2.5% of the
Consolidated Adjusted EBITDA of the Lead Borrower and its Restricted
Subsidiaries, in each case, as of the last day of the most recently ended Test
Period; provided that the Consolidated Total Assets and Consolidated Adjusted
EBITDA (as so determined) of all Immaterial Subsidiaries shall not exceed 5.0%
of Consolidated Total Assets and 5.0% of Consolidated Adjusted EBITDA, in each
case, of the Lead Borrower and its Restricted Subsidiaries for the relevant Test
Period; provided further that, at all times prior to the first delivery of
financial statements pursuant to Section 5.01(a) or (b), this definition shall
be applied based on the pro forma consolidated financial statements of the Lead
Borrower delivered pursuant to Section 4.01.
“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.
“Incremental Cap” means:
(a)the greater of (i) $50,000,000(x) $100,000,000 less (y) the aggregate
principal amount of all Incremental Revolving Facilities incurred or issued
after the First Amendment Effective Date in reliance on clause (a)(i)(x) of this
definition and (ii) if, after giving pro forma effect to any Incremental
Revolving Facility implemented in reliance on this clause (a) (assuming a full
drawing of such Incremental Revolving Facility), either (1) the Total Leverage
Ratio does not exceed 5.86.00:1.00, or (2) the Fixed Charge Coverage Ratio would
not be less than 2.00:1.00 the amount by which the Borrowing Base exceeds the
Aggregate Commitments at such time, plus
(b)the amount of any permanent voluntary reduction of any Aggregate Commitment,
plus
(c)in the case of any Incremental Revolving Facility that effectively replaces
any Aggregate Commitment terminated in accordance with Section 2.19, an amount
equal to the relevant terminated Aggregate Commitment,
provided, that for the avoidance of doubt, amounts under the preceding clauses
(b) and (c) may not be duplicative of any Incremental Revolving Facility
implemented to replace a Aggregate Commitment incurred in reliance on clause
(a)(ii) above.
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility or Incremental
Revolving Loans.
“Incremental Revolving Facility Agreement” means an amendment to this Agreement
that is reasonably satisfactory to the Administrative Agent (to the extent
required by Section 2.21) and the Borrower executed by each of (a) Holdings and
the Lead Borrower, (b) the Administrative Agent and (c) each Lender that agrees
to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.22.
-46-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Lender providing any portion of such Incremental
Revolving Facility.
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.22(a).
“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding (w) any earn out
obligation or purchase price adjustment until such obligation (A) becomes a
liability on the statement of financial position or balance sheet (excluding the
footnotes thereto) in accordance with GAAP and (B) has not been paid within 30
days after becoming due and payable, (x) any such obligations incurred under
ERISA, (y) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (z) liabilities associated
with customer prepayments and deposits), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument; (e) all Indebtedness
of others secured by any Lien on any property or asset owned or held by such
Person regardless of whether the Indebtedness secured thereby shall have been
assumed by such Person or is non-recourse to the credit of such Person; (f) the
face amount of any letter of credit issued for the account of such Person or as
to which such Person is otherwise liable for reimbursement of drawings; (g) the
Guarantee by such Person of the Indebtedness of another; (h) all obligations of
such Person in respect of any Disqualified Capital Stock; and (i) all net
obligations of such Person in respect of any Derivative Transaction, including
any Hedge Agreement, whether or not entered into for hedging or speculative
purposes; provided that (i) in no event shall obligations under any Derivative
Transaction be deemed “Indebtedness” for any calculation of the Total Leverage
Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the
Secured Leverage Ratio or any other financial ratio under this Agreement and
(ii) the amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
any joint venture (other than any joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt; provided that,
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, the effects of
Accounting Standards Codification Topic 815 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness and any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed an incurrence of Indebtedness
-47-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


hereunder. Notwithstanding the foregoing, Indebtedness of Holdings and its
Restricted Subsidiaries shall exclude (1) liabilities under vendor agreements to
the extent such liabilities may be satisfied exclusively through non-cash means
such as purchase volume earning credits, (2) reserves for deferred taxes and (3)
for all purposes under this Agreement other than for purposes of Section 6.01,
intercompany Indebtedness among Holdings and its Restricted Subsidiaries.
“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning set forth in Section 3.11(a).
“Information Memorandum” means the Confidential Information Memorandum dated
April 2016, relating to the Lead Borrower and its subsidiaries and the
Transactions.
“Initial Canadian Commitment” means with respect to each Lender, the commitment
of such Lender to make Initial Canadian Revolving Loans (and acquire
participations in Canadian Letters of Credit) hereunder or under the Original
Credit Agreement as set forth on the Commitment Schedule, or in the Assignment
and Assumption pursuant to which such Lender assumed its Initial Canadian
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 or 2.10, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.22 or (c)
established or increased from time to time pursuant to Section 2.22 in
connection with an Incremental Revolving Facility. The aggregate amount of the
Initial Canadian Commitments as of the ClosingFirst Amendment Effective Date is
$10,000,00015,000,000.
“Initial Canadian Revolving Credit Exposure” means, with respect to any Initial
Canadian Revolving Lender at any time (a) the aggregate Outstanding Amount at
such time of all Initial Canadian Revolving Loans of such Initial Canadian
Revolving Lender, plus (b) the aggregate amount at such time of such Initial
Canadian Revolving Lender’s Canadian LC Exposure and participation interest in
Canadian Protective Advances and Canadian Overadvances, in each case
attributable to its Initial Canadian Commitment.
“Initial Canadian Revolving Lender” means any Lender with an Initial Canadian
Commitment.
“Initial Canadian Revolving Loan” means any loan made pursuant to Section
2.01(b).
“Initial Commitment” means with respect to any Lender, such Lender’s Initial US
Commitment, Initial European Commitment and/or Initial Canadian Commitment.
“Initial European Commitment” means with respect to each Lender, the commitment
of such Lender to make Initial European Revolving Loans (and acquire
participations in European Letters of Credit) hereunder or under the Original
Credit Agreement as set forth on the Commitment Schedule, or in the Assignment
and Assumption pursuant to which such Lender assumed its Initial European
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 or 2.10, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.22 or (c)
established or increased from time to time pursuant to Section 2.22 in
connection with
-48-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


an Incremental Revolving Facility. The aggregate amount of the Initial European
Commitments as of the ClosingFirst Amendment Effective Date is $40,000,000.
“Initial European Revolving Credit Exposure” means, with respect to any Initial
European Revolving Lender at any time (a) the aggregate Outstanding Amount at
such time of all Initial European Revolving Loans of such Initial European
Revolving Lender, plus (b) the aggregate amount at such time of such Initial
European Revolving Lender’s European LC Exposure and participation interest in
European Protective Advances and European Overadvances, in each case
attributable to its Initial Canadian Commitment.
“Initial European Revolving Lender” means any Lender with an Initial European
Commitment.
“Initial European Revolving Loan” means any loan made pursuant to Section
2.01(c).
“Initial Revolving Credit Exposure” means with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and participation interest in Protective Advances and, Overadvances and
Swingline Loans, in each case, attributable to its Initial Commitments.
“Initial Revolving Credit Maturity Date” means the date that is the earlier of
(x) five years after the Closing Date.First Amendment Effective Date and (y) the
date that is 91 days prior to the maturity date of the 2022 Senior Secured Notes
if the 2022 Senior Secured Notes have not been repaid, refinanced or extended
prior to such date as permitted hereunder (with a maturity date that is at least
91 days after the Initial Revolving Credit Maturity Date); provided that if such
date is not a Business Day, the Initial Revolving Credit Maturity Date shall be
the immediately preceding Business Day.
“Initial Revolving Facility” means the Initial Commitments and the Initial
Revolving Loans and other extensions of credit thereunder.
“Initial Revolving Lender” means any Lender with an Initial Commitment or any
Initial Revolving Credit Exposure.
“Initial Revolving Loan” means any Initial US Revolving Loan, any Initial
European Revolving Loan and/or any Initial Canadian Revolving Loan.
“Initial US Commitment” means with respect to each Lender, the commitment of
such Lender to make Initial US Revolving Loans (and acquire participations in US
Letters of Credit and Swingline Loans) hereunder or under the Original Credit
Agreement as set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender assumed its Initial US Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.09 or 2.10, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 2.22 or (c) established or increased
from time to time pursuant to Section 2.22 in connection with an Incremental
Revolving Facility. The aggregate amount of the Initial US Commitments as of the
ClosingFirst Amendment Effective Date is $150,000,000195,000,000.
“Initial US Revolving Credit Exposure” means, with respect to any Initial US
Revolving Lender at any time (a) the aggregate Outstanding Amount at such time
of all Initial US Revolving Loans of such Initial US Revolving Lender, plus (b)
the aggregate amount at such time of such
-49-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Initial US Revolving Lender’s US LC Exposure and participation interest in US
Protective Advances and, US Overadvances and Swingline Loans, in each case
attributable to its Initial US Commitment.
“Initial US Revolving Lender” means any Lender with an Initial US Commitment.
“Initial US Revolving Loan” means any loan made pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 or (c) a Copyright Security Agreement substantially in the form of
Exhibit H-3, together with any and all supplements or amendments thereto.
“Intercreditor Agreements” means the ABL Intercreditor Agreement and the Pari
Passu Term Loan Intercreditor Agreement.
“Interest Election Request” means a request by the applicable Borrower in the
form of Exhibit D or another form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Revolving Loan or
Canadian Prime Rate Revolving Loan, the last Business Day of each March, June,
September and December (commencing on June 30, 2016) or the maturity date
applicable to such Revolving Loan and (b) with respect to any LIBO Rate
Revolving Loan or CDOR Revolving Loan, the last day of the Interest Period
applicable to the Borrowing of which such Revolving Loan is a part and, in the
case of a LIBO Rate Borrowing or CDOR Rate Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.
“Interest Period” means with respect to any CDOR Rate Borrowing or LIBO Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, to the extent available to all relevant affected Lenders, twelve
months or a shorter period) thereafter, as the applicable Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Inventory” has the meaning assigned to such term in the UCC (and/or, with
respect to any Inventory of a Canadian Loan Party, as defined in the PPSA).
“Investment” means (a) any purchase or other acquisition by the Borrowers or any
of their Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b)
-50-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the acquisition by purchase or otherwise (other than any purchase or other
acquisition of inventory, materials, supplies and/or equipment in the ordinary
course of business) of all or substantially all of the business, property or
fixed assets of any other Person or any division or line of business or other
business unit of any other Person and (c) any loan, advance (other than any
advance to any current or former employee, officer, director, member of
management, manager, consultant or independent contractor of the Borrowers, any
Restricted Subsidiary or any Parent Company for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by the Borrowers or any of their Restricted
Subsidiaries to any other Person. Subject to Section 5.10, the amount of any
Investment shall be the original cost of such Investment, plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect thereto, but giving effect
to any repayments of principal in the case of any Investment in the form of a
loan and any return of capital or return on Investment in the case of any equity
Investment (whether as a distribution, dividend, redemption or sale but not in
excess of the amount of the relevant initial Investment).
“Investors” means (a) the Sponsor and (b) the Co-Investors.
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means (i) Citi, JPM and any other Lender that, at the request of
any Borrower and with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed) agrees to become an Issuing Bank; provided
that the maximum amount of US Letters of Credit, Canadian Letters of Credit and
European Letters of Credit issued and outstanding of any Issuing Bank shall not
exceed the amount set forth on Schedule 1.01(a) (as such schedule may be updated
from time to time pursuant to Section 2.05(i) with the consent of the applicable
Issuing Banks to reflect additional Issuing Banks) at any time unless otherwise
agreed in writing by such Issuing Bank and (ii) solely with respect to the
applicable Existing Letters of Credit, which will not be extended beyond the
applicable maturity date as in effect on the Closing Date, Credit Suisse. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by any Affiliate of such Issuing Bank, which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“JPM” means JPMorgan Chase Bank, N.A.
“Junior Indebtedness” means any Subordinated Indebtedness (other than
Indebtedness among Holdings and/or its subsidiaries) with an individual
outstanding principal amount in excess of the Threshold Amount.
“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien securing the
Secured Obligations with an individual outstanding principal amount in excess of
the Threshold Amount. For the avoidance of doubt, Indebtedness outstanding under
any Term Loan Facility shall not be Subordinated Indebtedness.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Revolving Loan or commitment
hereunder at such time, including the latest maturity or expiration date of any
Initial Revolving Loan, Swingline Loan, Additional Revolving Loan or Additional
Revolving Commitment.
-51-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“LC Exposure” means, at any time, the sum of the US LC Exposure, the Canadian LC
Exposure and the European LC Exposure. The LC Exposure of any Lender at any time
shall equal its Applicable Percentage of the aggregate LC Exposure at such time.
“LC Obligations” means, at any time, the sum of (a) the amount available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate principal
amount of all unreimbursed LC Disbursements.
“LC Reimbursement Loan” has the meaning assigned to such term in
Section 2.05(e)(i).
“Lead Borrower” means the US Borrower.
“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.
“Lenders” means the Initial Revolving Lenders, any Additional Revolving Lender,
the Swingline Lender, and any other Person that becomes a party hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any US Letter of Credit, Canadian Letter of Credit or
European Letter of Credit.
“Letter of Credit Request” has the meaning assigned to such term in
Section 2.05(b).
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.
“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities.
“LIBO Rate Revolving Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the LIBO Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.
“Line Cap” means at any time, the lesser of (i) the Aggregate Revolving
Commitments and (ii) the then-applicable Borrowing Base.
“Liquidity Period” means any period (a) beginning on the date on which (i)
Availability shall have been less than the greater of (A) 10% of the Line Cap
and (B) $20.0 million or (ii) US
-52-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Availability is less than $15.0 million, in either case for each day during a
period of 5 consecutive Business Days, and (b) ending on the date on which (i)
Availability is equal to or greater than the greater of (a) 10% of the Line Cap
and (b) $20.0 million and (ii) US Availability is equal to or greater than $15.0
million, in either case for each day during a period of 30 consecutive calendar
days.
“Loan Documents” means this Agreement, the First Amendment, any Promissory Note,
each Loan Guaranty, the Collateral Documents, each Blocked Account Agreement,
the Intercreditor Agreements, any intercreditor agreement required to be entered
into pursuant to the terms of this Agreement and any other document or
instrument designated by the Lead Borrower and the Administrative Agent as a
“Loan Document.” Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto.
“Loan Guaranty” means (a) the US Loan Guaranty, (b) the Canadian Loan Guaranty,
(c) the European Loan Guaranty and (d) each other guaranty agreement executed by
any Person pursuant to Section 5.12 in substantially the form attached as
Exhibit I or another form that is otherwise reasonably satisfactory to the
Administrative Agent and the Lead Borrower.
“Loan Parties” means Holdings, the Borrowers, each Subsidiary Guarantor, and in
each case their respective successors and permitted assigns.
“Management Agreement” means, collectively, (a) the Consulting Agreement dated
December 29, 2014, by and among PQ Holdings Inc., the Borrower and CCMP Capital
Advisors, LP and (b) the Consulting Agreement dated December 29, 2014, by and
among PQ Holdings Inc., the Borrower and INEOS AG.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms including, to the extent relevant for the
type of Indebtedness to be subject to such intercreditor agreement, those
governing standstill provisions, release mechanics and security arrangements for
the sharing of liens or arrangements relating to the distribution of payments,
as applicable (which may, if applicable, consist of a payment “waterfall”), at
the time the intercreditor agreement is proposed to be established in light of
the type of Indebtedness subject thereto, which is reasonably satisfactory to
the Administrative Agent.
“Material Account” means any Deposit Account or Securities Account of a Loan
Party other than any Excluded Account.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Lead Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent under the
applicable Loan Documents or (iii) the ability of the Loan Parties (taken as a
whole) to perform their payment obligations under the applicable Loan Documents.
“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged to the
Administrative Agent (or its bailee) pursuant to the Security Agreement.
“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(b) and (b) any “fee-owned” Real Estate Asset
acquired by any US Loan Party after the Closing Date
-53-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


having a fair market value (as reasonably determined by the Lead Borrower after
taking into account any liabilities with respect thereto that impact such fair
market value) in excess of $15,000,000.
“Maturity Date” means (a) with respect to the Initial Revolving Loans, the
Initial Revolving Credit Maturity Date, (b) with respect to any Swingline Loans,
the Swingline Maturity Date, (c) with respect to any Incremental Revolving
Facility, the final maturity date set forth in the applicable Incremental
Facility Agreement and (cd) with respect to any Extended Revolving Credit
Commitment, the final maturity date set forth in the applicable Extension
Amendment.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Lead Borrower or any of its
Restricted Subsidiaries, or any of their respective ERISA Affiliates, makes or
is obligated to make contributions or with respect to which any of them has any
ongoing obligation or liability, contingent or otherwise.
“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a customary management discussion and narrative report
describing the operations of Holdings, the Lead Borrower and its Restricted
Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then-current Fiscal Year to the end of the period to
which the relevant financial statements relate.
“Net Interest Expense” means for any period, as to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis for such period, as determined
in accordance with GAAP, (i) the amount equal to cash interest expense paid or
payable currently for such period, excluding (a) any fees and expenses
associated with the Transactions and any annual agency fees, (b) any costs
associated with obtaining, or breakage costs in respect of, Hedging Agreements,
(c) any fees or expenses associated with any Dispositions, Permitted
Acquisitions, Investments, equity issuances or debt issuances or other
transactions (in each case, whether or not consummated) or (d) amortization of
deferred financing costs, less (ii) any cash interest income for such period.
“Net Orderly Liquidation Value” means with respect to Eligible Inventory of any
Person, the orderly liquidation value thereof, net of all costs and expenses
reasonably estimated to be incurred in connection with such liquidation, as
determined based upon the most recent Inventory appraisal conducted in
accordance with this Agreement.
-54-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Net Proceeds” means with respect to any issuance or incurrence of Indebtedness
or Capital Stock, the Cash proceeds thereof, net of all Taxes and customary
fees, commissions, costs, underwriting discounts and other fees and expenses
incurred in connection therewith.
“New Lender” has the meaning set forth in Section 2.17(f)(v).
“NMTC Transactions” means one or more transactions involving the disposition
and/or financing of Real Estate Assets owned by any Subsidiary of Holdings in
the form of a new market tax credit financing or similar financing in an
aggregate amount not to exceed $75,000,000.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).
“Notice of Intent to Cure” has the meaning assigned to such term in Section
6.15(b).
“Obligations” means, collectively, the US Obligations, Canadian Obligations and
European Obligations.
“OFAC” has the meaning assigned to such term in the definition of “Sanctions”.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement or memorandum and articles of association (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction),
and (e) with respect to any other form of entity, such other organizational
documents required by local law or customary under such jurisdiction to document
the formation and governance principles of such type of entity. In the event
that any term or condition of this Agreement or any other Loan Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, or engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Revolving Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any intangible, recording, filing or other excise or property Taxes,
charges or similar levies arising from any payment made under or with respect to
any Loan Document or from the execution, delivery, performance of, registration
of, perfection of a security interest under, or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document, excluding any Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
-55-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Outstanding Amount” means (a) with respect to Revolving Loans (including
Swingline Loans) on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans occurring on such date, (b) with
respect to any Letters of Credit, the Dollar Equivalent of the aggregate amount
available to be drawn under such Letters of Credit after giving effect to any
changes in the aggregate amount available to be drawn under such Letters of
Credit or the issuance or expiry of any Letters of Credit, including as a result
of any LC Disbursements and (c) with respect to any LC Disbursements on any
date, the Dollar Equivalent of the amount of the aggregate outstanding amount of
such LC Disbursements on such date after giving effect to any disbursements with
respect to any Letter of Credit occurring on such date and any other changes in
the aggregate amount of the LC Disbursements as of such date, including as a
result of any reimbursements by any Borrower of unreimbursed LC Disbursements.
“Overadvance” means a US Overadvance, a Canadian Overadvance or a European
Overadvance.
“Parallel Debt” has the meaning assigned to such term in Article 8.
“Parent Company” means Holdings and any other Person of which the US Borrower is
an indirect Wholly-Owned Subsidiary.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement dated as of the Closing Date, by and between the Term Loan
Administrative Agent, Wells Fargo Bank, National Association, as trustee under
the 2022 Senior Secured Note Indenture and the other parties thereto from time
to time and acknowledged by the US Borrower, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.
“Payment Conditions” means as to any transaction, (i) no Specified Default
exists or would result from any such transaction, and (ii) Availability
(calculated on a Pro Forma Basis) on the date of the proposed transaction and at
all times during the 30-consecutive day period immediately preceding such
transaction would be equal to or greater than (a) in the case of Restricted
Payments, (x) if the Fixed Charge Coverage Ratio (calculated on a Pro Forma
Basis) is greater than or equal to 1.00:1.00, the greater of 15% of the Line Cap
and $30 million and (y) if the Fixed Charge Coverage Ratio (calculated on a Pro
Forma Basis) is less than 1.00:1.00, the greater of 20% of the Line Cap and $40
million and (b) in the case of Investments, Restricted Debt Payments and any
other similar transaction
-56-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


subject to Payment Conditions, (x) if the Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis) is greater than or equal to 1.00:1.00, the
greater of 12.5% of the Line Cap and $25 million and (y) if the Fixed Charge
Coverage Ratio (calculated on a Pro Forma Basis) is less than 1.00:1.00, the
greater of 17.5% of the Line Cap and $35 million.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan” means any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Lead Borrower or any of its Restricted Subsidiaries, or any of
their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part 1 of the Pensions Act 2004 (UK).
“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.
“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State, UK Companies House, personal property
registries or other appropriate office of the state of organization or
incorporation of each Loan Party or location where such Loan Party has assets,
the filing of appropriate security agreements or notices with the U.S. Patent
and Trademark Office and the U.S. Copyright Office and any other relevant
national and supra-national intellectual property office or registry, the proper
recording or filing, as applicable, of Mortgages and fixture filings with
respect to any Material Real Estate Asset constituting Collateral, in each case
in favor of the Administrative Agent for the benefit of the Secured Parties and
the delivery to the Administrative Agent of any stock certificate, promissory
note or other instrument required to be delivered pursuant to the applicable
Loan Documents, together with instruments of transfer executed in blank and
entry into a Blocked Account Agreement with respect to each Blocked Account.
“Permitted Acquisition” means any acquisition by the Borrowers or any of their
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase the Borrowers’ or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (y) any joint venture for the
purpose of increasing the Borrowers’ or their relevant Restricted Subsidiary’s
ownership interest in such joint venture); provided that:
(a)no Event of Default under Section 7.01(a), (f) or (g) exists or would result
after giving pro forma effect to such acquisition;
(b)the total consideration paid by Persons that are Loan Parties for (i) the
Capital Stock of any Person that does not become a Guarantor and (ii) in the
case of an asset acquisition, assets that are not acquired by any Borrower or
any Guarantor, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed the sum
of (A) (i) the greater of $160,000,000 and 4% of Consolidated Total Assets as of
the last
-57-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


day of the most recent Test Period minus (ii) the aggregate amount of
Investments in Restricted Subsidiaries that are not Loan Parties made pursuant
to Section 6.06(e)(ii), and (B) amounts otherwise available under clauses (q),
(r), (x) and (bb) of Section 6.06; provided that the limitation described in
this clause (b) shall not apply to any acquisition or, series of related
acquisitions consummated substantially simultaneously, to the extent (x) such
acquisition is made with the proceeds of sales of the Qualified Capital Stock
of, or common equity capital contributions to, the Borrowers or any Restricted
Subsidiary or (y) the Person so acquired (or the Person owning the assets so
acquired) becomes a Subsidiary Guarantor even though such Person owns Capital
Stock in Persons that are not otherwise required to become Subsidiary
Guarantors, if, in the case of this clause (y), not less than 65.0% of the
Consolidated Adjusted EBITDA of the Person(s) acquired in such acquisition (for
this purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their respective Restricted
Subsidiaries) is generated by Person(s) that will become Subsidiary Guarantors
(i.e., disregarding any Consolidated Adjusted EBITDA generated by Restricted
Subsidiaries of such Subsidiary Guarantors that are not (or will not become)
Subsidiary Guarantors); and
(c)  the Payment Conditions with respect to Investments have been satisfied on a
Pro Forma Basis.
“Permitted Discretion” means the reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions.
“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
“Plan” means any “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) maintained by the Lead Borrower or any of its Restricted
Subsidiaries, other than any Multiemployer Plan.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Potters GP” means Potters Holdings GP, Ltd, a Cayman Islands exempted company.
“Potters LP” means Potters Holdings, L.P., an exempt limited partnership
registered under the laws of Cayman Islands.
“PPSA” means the Personal Property Security Act (Ontario) or similar legislation
of any other Canadian province or territory the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, validity or effect of security interests.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
-58-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Prime Rate” means the rate of interest per annum determined from time to time
by Citi as its prime rate in effect at its principal office in New York City and
notified to the Borrower. The prime rate is a rate set by Citi based upon
various factors including Citi’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.
“Priority Payable Reserve” means, in each case other than items reflected in the
GST, HST, VAT Tax Reserve (i) with respect to the European Loan Parties, the
total amount of liabilities at such time of the European Loan Parties which, by
operation of law or contract rank (or are likely in an insolvency or bankruptcy
of any European Loan Party to rank) senior to or pari passu with the liabilities
of the European Loan Parties under the Loan Documents and (ii) with respect to
the Canadian Loan Parties, the total amount of liabilities at such time of the
Canadian Loan Parties which are secured by a Lien which ranks or is capable of
ranking prior to or pari passu with the Liens created by the Canadian Security
Agreements in respect of Canadian Loan Parties’ Eligible Accounts or Canadian
Loan Parties’ Eligible Inventory, including amounts owing for wages, vacation
pay, employee deductions, sales tax, excise tax, tax payable pursuant to Part IX
of the Excise Tax Act (Canada) (net of GST input credits), income tax, workers
compensation, government royalties, overdue employee and employer pension plan
contributions (including “normal cost”, “special payments” and any other
payments in respect of any funding deficiencies or shortfalls), overdue rents or
Taxes, and other statutory or other claims that have or may have priority over,
or rank pari passu with, such Liens created by the Canadian Security Agreements.
“Pro Forma Basis” or “pro forma effect” means “Pro Forma Basis” or “pro forma
effect” means, with respect to any determination of the Total Leverage Ratio,
the Secured Leverage Ratio, the Senior Secured Leverage Ratio, the Fixed Charge
Coverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets
(including component definitions thereof), that:
(a)each Subject Transaction shall be deemed to have occurred as of the first day
of the applicable Test Period (or, in the case of Consolidated Total Assets or
any other balance sheet item, as of the last day of such Test Period) with
respect to any test or covenant for which such calculation is being made,
(b)in the case of (A) any Disposition of all or substantially all of the Capital
Stock of any Restricted Subsidiary or any division and/or product line of the
Lead Borrower, any Restricted Subsidiary, (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary and (C) the implementation of any Cost
Savings Initiative, income statement items (whether positive or negative and
including any Expected Cost Savings) attributable to the property or Person
subject to such Subject Transaction, shall be excluded as of the first day of
the applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment described in this clause (b) may be applied to any such
test or covenant solely to the extent that such adjustment is consistent with
the definition of “Consolidated Adjusted EBITDA”,
(c)any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made,
-59-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(d)any Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligation with respect to any Capital Lease shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Lead Borrower to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Lead Borrower, and
(e)the acquisition of any assets included in calculating Consolidated Total
Assets, whether pursuant to any Subject Transaction or any Person becoming a
subsidiary or merging, amalgamating or consolidating with or into the Lead
Borrower or any of its subsidiaries, or the Disposition of any assets included
in calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.
In the case of any calculation of the Total Leverage Ratio, the Secured Leverage
Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio,
Consolidated Adjusted EBITDA or Consolidated Total Assets for any events
described above that occur prior to the first date on which financial statements
have been (or are required to be) delivered hereunder, such calculation to be
made on a “Pro Forma Basis” shall use the financial statements delivered
pursuant to Section 4.01(c)(ii) for the Fiscal Year ended December 31, 2015.
Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Senior Secured
Leverage Ratio for purposes of the definitions of “Applicable Rate” and for
purposes of Section 6.15(a), the events described in the immediately preceding
paragraph that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.
“Projections” means the projections of the Lead Borrower and its subsidiaries
included in the Information Memorandum (or a supplement thereto).
“Promissory Note” means a promissory note of the relevant Borrower payable to
any Lender or its registered assigns, in substantially the form of Exhibit G,
evidencing the aggregate outstanding principal amount of Revolving Loans of such
Borrower to such Lender resulting from the Revolving Loans made by such Lender.
“Protective Advance” has the meaning assigned to such term in Section 2.06(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means any Charge associated with, or in anticipation of,
or preparation for, compliance with the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions
-60-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of the Securities Act and the Exchange Act (and, in each case, similar
Requirements of Law under other jurisdictions), as applicable to companies with
equity or debt securities held by the public, the rules of national securities
exchange companies with listed equity or debt securities, directors’ or
managers’ compensation, fees and expense reimbursement, any Charge relating to
investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance and other executive costs, legal
and other professional fees and listing fees.
“Public Lender” has the meaning assigned to such term in Section 9.01(d).
“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Revolving Loan or Borrowing,
(a)in the case of any LIBO Rate Revolving Loan denominated in any currency other
than Euros, (1) the rate of interest per annum equal to the ICE Benchmark
Administration Limited LIBOR Rate (“ICE LIBOR”), as published by Bloomberg (or
another commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) as the London
interbank offered rate for deposits in the applicable currency for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period (but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates) and (2) subject to Section 2.14, if such
rate is not available at such time for any reason, then the “Published LIBO
Rate” for such Interest Period shall be the interest rate per annum reasonably
determined by the Administrative Agent in good faith to be the rate per annum at
which deposits in the applicable currency for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
LIBO Rate Revolving Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered to the Administrative Agent by major banks in the London or other
offshore interbank market for the applicable currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, with respect to any
Interest Period for which there is no corresponding Eurocurrency Rate as
published by Bloomberg (or another commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time), LIBO Rate shall be determined through the use of straight-line
interpolation by reference to two such rates, one of which shall be determined
as if the length of the period of such deposits were the period of time for
which the rate for such deposits is available is the period next shorter than
the length of such Interest Period and the other of which shall be determined as
if the period of time for which the rate for such deposits is available is the
period next longer than the length of such Interest Period, as determined by the
Administrative Agent; and
(b)in the case of any LIBO Rate Revolving Loan denominated in Euros, (1) the
rate of interest per annum equal to the ICE Benchmark Administration Limited
EURIBOR Rate (“ICE EURIBOR”), as published by Bloomberg (or another commercially
available source providing quotations of ICE EURIBOR as designated by the
Administrative Agent from time to time) as the Euro Interbank Offered Rate for
deposits in Euros for a term comparable to such Interest Period at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period (but if more than one rate is specified on
such page, the rate will be an arithmetic average of all such rates) and (2)
subject to Section 2.14, if such rate is not available at such time for any
reason, then the “Published LIBO Rate” for such Interest Period shall be the
interest rate per annum reasonably determined by the Administrative
-61-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Agent in good faith to be the rate per annum at which deposits in Euros for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the LIBO Rate Revolving Loan being made, continued
or converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered to the Administrative Agent by major banks in
the London or other offshore interbank market for Euros at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, with respect to any
Interest Period for which there is no corresponding Eurocurrency Rate as
published by Bloomberg (or another commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time), LIBO Rate shall be determined through the use of straight-line
interpolation by reference to two such rates, one of which shall be determined
as if the length of the period of such deposits were the period of time for
which the rate for such deposits is available is the period next shorter than
the length of such Interest Period and the other of which shall be determined as
if the period of time for which the rate for such deposits is available is the
period next longer than the length of such Interest Period, as determined by the
Administrative Agent;
provided that in no event shall the Published LIBO Rate be less than zero.
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
“Qualified Cash” means the amount of unrestricted cash and cash equivalents of
the applicable Loan Parties at such time to the extent held in an account
subject to a DepositBlocked Account Control Agreement, in each case as to which
the Loan Parties have no access without the Administrative Agent’s consent
(provided that the Administrative Agent shall grant such consent so long as (x)
no Default or Event of Default exists at the time of, or after giving effect to,
such withdrawal and (y) the applicable Borrower has delivered an updated
Borrowing Base Certificate to the Administrative Agent demonstrating that the
Initial US Revolving Credit Exposure does not exceed the US Line Cap, the
Initial Canadian Revolving Credit Exposure does not exceed the Canadian Line Cap
and the Initial European Revolving Credit Exposure does not exceed the European
Line Cap, in each case, after giving effect to such withdrawal) and maintained
either (1) with the Administrative Agent or (2) with another depositary, subject
to a control agreement in favor of the Administrative Agent and in compliance
with Section 5.16.
“Qualifying IPO” means the issuance and sale by the Lead Borrower or any Parent
Company of its common Capital Stock in an underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $70,000,000 are received
by, or contributed to, the Lead Borrower.
“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).
“Recipient” has the meaning in Section 2.17(j)(ii).
“Refinancing” means the repayment in full of all Indebtedness outstanding under,
and the termination of the commitments under (and all guaranties, Liens and
security relating to) the Existing Credit Agreements and the Existing PQ Notes.
-62-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Register” has the meaning assigned to such term in Section 9.05(b).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and controlling persons and its or their respective directors,
officers, employees, partners, agents, advisors and other representatives.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the Environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Rent and Charges Reserve” means the aggregate of (a) all past due amounts due
and owing by a Loan Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Eligible Inventory and could legally assert a Lien on any Eligible Inventory;
and (b) an amount equal to up to three months’ rent for all of the Loan Parties’
leased locations or the amount that may be payable for up to three months to any
third party warehouse or other storage facilities where Eligible Inventory is
located, in each case, other than (x) any such location with respect to which
the Administrative Agent shall have received a Collateral Access Agreement in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that upon receipt of any such Collateral Access Agreement with
respect to such location any Rent and Charges Reserve shall be immediately
released), (y) any amounts being disputed in good faith and (z) any such
location where Eligible Inventory not in excess of $2,000,000 is located.
“Reorganization” means transactions contemplated by the Reorganization
Agreement, including the First/PQ/Eco Merger, the PQ Holdings Contribution, the
Second PQ/Eco Merger and the Eco Contribution.
“Reorganization Agreement” means the Reorganization and Transaction Agreement
dated August 17, 2015, by and among PQ Holdings Inc., PQ Group Holdings Inc.,
Eco Merger Sub Corporation, the Lead Borrower, certain affiliated investment
funds of the Sponsor, Eco Services Topco LLC, Eco Services Midco LLC, Eco
Services Group Holdings LLC, Eco Services Intermediate Holdings LLC and Eco
Services Operations LLC.
-63-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Representative” has the meaning assigned to such term in Section 9.13.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
or unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposure and such unused commitments at such time; provided
that the Revolving Credit Exposure and unused Commitments of any Defaulting
Lender shall be disregarding in the determination of the Required Lenders at any
time.
“Required Minimum Balance” has the meaning assigned to such term in Section
5.16(b).
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, territorial, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any Person means the chief executive officer, the
president, a statutory director, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include a statutory director, any secretary
or assistant secretary or any other individual or similar official thereof with
substantially equivalent responsibilities of a Loan Party or, in relation to a
Dutch Loan Party, one or more managing directors authorized to represent such
Loan Party or any other authorized signatory. Any document delivered hereunder
that is signed by a Responsible Officer of any Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Lead Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Lead Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Lead Borrower, except a
dividend payable solely in shares of Qualified Capital Stock to the holders of
such class; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of the
Capital Stock of
-64-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the Lead Borrower and (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of the Capital Stock of the Lead Borrower now or hereafter outstanding.
“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrowers.
“Retention of Title Reserve” sums payable or which may become payable to
suppliers of any of the European Loan Parties pursuant to retention of title
rights under applicable law or arising by contract or in respect of royalties,
intellectual property and other licence fees to enable the European Loan Parties
to hold, deal with or sell Inventory.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) the date of the Borrowing of such Revolving Loan, (ii) each date
of any continuation of such Revolving Loan pursuant to the terms of this
Agreement, (iii) the date of delivery of the Borrowing Base Certificate required
to be delivered pursuant to Section 5.01(l) (without giving effect to the
proviso thereto) and (iv) the date of any voluntary reduction of the related
Commitment pursuant to Section 2.09(c); (b) with respect to any Letter of
Credit, each of the following: (i) the date of on which such Letter of Credit is
issued, (ii) the date of any amendment of such Letter of Credit that has the
effect of increasing the face amount thereof and (iii) the date of delivery of
the Borrowing Base Certificate required to be delivered pursuant to Section
5.01(m) (without giving effect to the proviso thereto); and (c) any additional
date as the Administrative Agent or the relevant Issuing Bank, as applicable,
may determine or the Required Lenders may require at any time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the Total Revolving Credit Exposure, at such
time.
“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility and/or any Extended Revolving Facility.
“Revolving Loans” means the Initial Revolving Loans, any Swingline Loan and the
Additional Revolving Loans.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.
“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the time of this Agreement, the
Crimea region, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related Executive Order or list of designated Persons maintained by
OFAC or the U.S. Department of State, or by the United Nations Security Council,
the European Union, or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country, except that any
Person that is not organized in the U.S. shall not be a Sanctioned Person on the
basis of having transactions in or relating to a Sanctioned Country that are not
prohibited byfor a Person required to comply with Sanctions,
-65-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” mean economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or (b) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Secured Banking Services Obligations” means the US Secured Banking Services
Obligations, the Canadian Secured Banking Services Obligations and the European
Secured Banking Services Obligations.
“Secured Banking Services Provider” means the Administrative Agent, any Lender
or any Arranger or an Affiliate of the Administrative Agent, any Lender or any
Arranger as of the Closing Date that is providing Banking Services.
“Secured Hedging Obligations” means Canadian Secured Hedging Obligations,
European Secured Hedging Obligations and US Secured Hedging Obligations.
“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended, in each case for the Lead
Borrower and its Restricted Subsidiaries on a consolidated basis.
“Secured Obligations” means all Obligations, together with (a) all Secured
Banking Services Obligations and (b) all Secured Hedging Obligations.
“Secured Parties” means (i) the Lenders, (ii) the Issuing Banks, (iii) the
Administrative Agent, (iv) each counterparty to a Hedge Agreement with a Loan
Party the obligations under which constitute Secured Hedging Obligations, (v)
Secured Banking Services Provider, (vi) the Arrangers and (vii) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.
“Security Agreements” means the US Security Agreement and the Canadian Security
Agreement.
-66-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Senior Note Documents” means the 2022 Senior Note Documents, the 2022 Senior
Secured Note Documents, and the 20222025 Senior Unsecured Note Documents.
“Senior Note Indentures” means the 2022 Senior Note Indenture, the 2022 Senior
Secured Note Indenture, and the 20222025 Senior Unsecured Note Purchase
AgreementIndenture.
“Senior Notes” means the 2022 Senior Notes, the 2022 Senior Secured Notes, and
the 20222025 Senior Unsecured Notes.
“Senior Secured Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated Senior Secured Debt as of such date to (b)
Consolidated Adjusted EBITDA for the Test Period then most recently ended, in
each case for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“Specified Lease Transactions” means lease and lease-back and sale and
lease-back transactions consummated by any Loan Party and one or more
governmental units in connection with arrangements pursuant to applicable state
or local law by which a Loan Party obtains partial or full abatement of ad
valorem taxes levied against the subject property, including, without
limitation, those transactions described on Schedule 1.01(c).
“Specified Default” means any Event of Default arising under Section 6.15,
Section 7.01(a), Section 7.01(d) (with respect to any material misrepresentation
in any Borrowing Base Certificate), Section 7.01(e)(i), Section 7.01(e)(ii),
Section 7.01(f) or Section 7.01(g) .
“specified transaction” shall have the meaning ascribed to such term in Section
1.08(a).
“Sponsor” means CCMP Capital Advisors, LP and any of its controlled Affiliates
and funds managed or advised by any of them or any of their respective
controlled Affiliates.
“Spot Rate” means, on any date of determination, the exchange rate, as
determined by the Administrative Agent, that is applicable to conversion of one
currency into another currency, which is (a) the exchange rate reported by
Bloomberg (or other commercially available source designated by the
Administrative Agent) as of the end of the preceding Business Day in the
financial market for the first currency or (b) if such report is unavailable for
any reason, the spot rate for the purchase of the first currency with the second
currency as in effect during the preceding Business Day in Administrative
Agent's principal foreign exchange trading office for the first currency.
“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subject Party” has the meaning set forth in Section 2.17(j)(ii).
-67-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.
“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or any facility, or of a
majority of the outstanding Capital Stock of any Person (including any
Investment in a subsidiary which serves to increase any Borrower’s or any
subsidiary’s respective equity ownership in such subsidiary or any acquisition
or Investment in any joint venture for the purpose of purchasing any or all of
the interests of any joint venture partner), in each case permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of a subsidiary (or any business unit, line of business or
division of any Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) the incurrence or repayment of
Indebtedness, (f) the implementation of any Cost Savings Initiative and/or or
(g) any other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a pro forma basis.
“Subject Transaction Date” means the date a Subject Transaction is consummated.
“Subordinated Indebtedness” means any Indebtedness of the Borrowers or any of
their Restricted Subsidiaries that is expressly subordinated in right of payment
to the Obligations.
“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Borrowers.
“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Borrowers (other than any subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Borrowers that
guarantees any of the Secured Obligations pursuant to the terms of this
Agreement, in each case, until such time as the relevant subsidiary is released
from its obligations under the Loan Guaranty in accordance with the terms and
provisions hereof.
“Supplier” has the meaning set forth in Section 2.17(j)(ii).
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Applicable Percentage of the aggregate
Swingline Exposure at such time.
-68-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Swingline Lender” shall mean Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder or any replacement or successor thereto.
“Swingline Loans” shall have the meaning provided in Section 2.01(e).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Initial Revolving Credit Maturity Date.
“Swingline Sublimit” shall mean $20,000,000. The Swingline Sublimit is part of
and not in addition to the Commitments.
“TARGET2 Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.
“Tax and Trust Funds” has the meaning specified in the definition of “Excluded
Asset”.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.
“Term Loan Administrative Agent” means Credit Suisse AG, Cayman Islands Branch,
in its capacity as administrative agent and collateral agent under the Term Loan
Facility Documentation, or any successor administrative agent and collateral
agent under the Term Loan Facility Documentation.
“Term Loan Collateral” means Pari Passu Collateral as defined in the ABL
Intercreditor Agreement.
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of the Closing DateMay 4, 2016, by and among Holdings, the US Borrower,
the lenders party thereto in their capacities as lenders thereunder and the Term
Loan Administrative Agent and the other agents party thereto and any amendments,
restatements, amendments and restatements, supplements or modifications thereof.
“Term Loan Facility” means the credit facility governed by the Term Loan Credit
Agreement and any Refinancing Indebtedness that refinance or replaces any part
of the loans, notes, guarantees, other credit facilities or commitments
thereunder.
“Term Loan Facility Documentation” means the Term Loan Facility and all related
notes, collateral documents, letters of credit and guarantees, instruments and
agreements executed in connection therewith, and any appendices, exhibits or
schedules to any of the foregoing (as the same may be in effect from time to
time).
“Term Loans” shall mean the term loans under the Term Loan Facility.
“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under Section
5.01(a) or Section 5.01(b), as
-69-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


applicable, have been delivered (or are required to have been delivered); it
being understood and agreed that prior to the first delivery of financial
statements of Section 5.01(a), “Test Period” means the period of four
consecutive Fiscal Quarters in respect of which financial statements were
delivered pursuant to Section 4.01(c).
“Threshold Amount” means $50,000,000.
“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended in each case for
the Lead Borrower and its Restricted Subsidiaries.
“Total Revolving Credit Exposure” means at any time, the sum of the Initial
Revolving Credit Exposure and the Additional Revolving Credit Exposure.
“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements and dilutions thereof; (d) all rights to sue for past,
present, and future infringements and dilutions of the foregoing, including the
right to settle suits involving claims and demands for royalties owing; and (e)
all rights corresponding to any of the foregoing.
“tranche” has the meaning assigned to such term in Section 2.23(a).
“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Revolving Loans hereunder, (b) the Reorganization, (c) the
execution, delivery and performance by the Loan Parties and certain other
Subsidiaries of the Lead Borrower of the Term Loan Facility Documentation and
the borrowing of the loans thereunder on the Closing Date, (d) the issuance of
the Senior Notes (as defined in the Original Credit Agreement), (e) the
Refinancing and (f) the payment of the Transaction Costs.
“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Treaty” has the meaning assigned to such term in the definition of “Treaty
State”.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Trust Fund Account” means any account containing Cash and Cash Equivalents
consisting solely of Tax and Trust Funds.
-70-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“Trust Fund Certificate” means a certificate of a Responsible Officer of the
Lead Borrower certifying (a) the type and amount of any Tax and Trust Funds
contained or held in a Blocked Account, and (b) that (x) the obligation
requiring such Tax and Trust Funds is due and payable within 15 Business Days of
delivery of such certificate and (y) amounts on deposit in any applicable Trust
Fund Account are insufficient to make such payment.
“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the LIBO Rate, the CDOR
Loan Rate, the Canadian Prime Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.
“Unrestricted Subsidiary” means any subsidiary of any Borrower designated by the
Lead Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 5.10 or after the Closing Date pursuant to Section 5.10.
“U.S.” means the United States of America.
“UK Borrower” means a Borrower which is incorporated or established under the
laws of England and Wales..
“UK Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly
completed and filed by the relevant UK Borrower which:
(a) where it relates to a UK Treaty Lender that is a Lender on the day this
Agreement is entered into, contains the scheme reference number and jurisdiction
of tax residence stated opposite such Lender’s name in Schedule 1.01(a); and
(i) where the UK Borrower is a Borrower on the day this Agreement is entered
into, is filed with HM Revenue & Customs within thirty (30) days of the date of
this Agreement; or
(ii) where such UK Borrower is not a Borrower on the day this Agreement is
entered into, is filed with HM Revenue & Customs within thirty (30) days of the
date on which that Person becomes a Borrower; and
(b) where it relates to a UK Treaty Lender that is not a party to this Agreement
on the date on which this Agreement is entered into, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Assignment and Assumption or as otherwise notified to the
Lead Borrower, the Administrative Agent or the UK Borrower in writing within
fifteen (15) days of the relevant UK Treaty Lender becoming a party to this
Agreement and:
(i) where the UK Borrower is a Borrower as at the relevant transfer date, is
filed with HM Revenue & Customs within thirty (30) days of that date; or
(ii) where the UK Borrower is not a Borrower as at the relevant transfer date,
is filed with HM Revenue & Customs within thirty (30) days of the date on which
that UK Borrower becomes a Borrower.
“UK CTA” means the Corporation Tax Act 2009 of the United Kingdom.
-71-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“UK DB Plan” means the Ballotini Pension and Life Assurance Scheme.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK ITA” means the Income Tax Act 2007 of the United Kingdom.
“UK Loan Party” means each Loan Party incorporated or established under the laws
of England and Wales.
“UK Non-Bank Lender” means (a) where a Lender becomes a party to this Agreement
on the day on which this the Agreement is entered into, a Lender listed as a UK
Non-Bank Lender in Schedule 1.01(a) and (b) where a Lender becomes a party to
this Agreement after the date on which this Agreement is entered into, a Lender
which gives a UK Tax Confirmation in the Assignment and Assumption which it
executes on becoming a party to this Agreement or as otherwise notified to the
Lead Borrower, the Administrative Agent or the UK Borrower in writing within
fifteen (15) days of the relevant Lender becoming a party to this Agreement.
“UK Qualifying Lender” means each Lender which makes a Loan to a UK Borrower and
that is:
(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:
(i) a Lender
(1) which is a bank (as defined for the purpose of section 879 of the UK ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the UK CTA; or
(2) in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the UK ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(ii) a Lender which is:
(1) a company resident in the United Kingdom for United Kingdom tax purposes;
(2) a partnership each member of which is:
(A)  a company so resident in the United Kingdom; or
(B)  a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA; or
-72-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(C)  a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company; or
(iii) a UK Treaty Lender; or
(b) a Lender which is a building society (as defined for the purposes of section
880 of the UK ITA) making an advance under a Loan Document.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:
(a) a company resident in the United Kingdom for United Kingdom tax purposes;
(b) a partnership each member of which is:
(i) a company so resident in the United Kingdom; or
(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA; or
(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company.
“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document.
“UK Treaty Lender” means a Lender which:
(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the loan is effectively
connected; and
(c) fulfills any conditions which must be satisfied under the relevant Treaty by
residents of that Treaty State to obtain full exemption from Tax imposed on
interest by the United Kingdom, subject to the completion of any necessary
procedural formalities.
“US Availability” means as of any applicable date, the amount by which the US
Line Cap exceeds the Initial US Revolving Credit Exposure, in each case at such
time.
“US Banking Services Obligations” means Banking Services Obligations of a US
Loan Party that are not “Banking Services Obligations” as defined in the Term
Loan Agreement (or any equivalent term under the Term Facility).
-73-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“US Borrower” has the meaning set forth in the preamble hereto
“US Borrowing Base” means the sum, in Dollars, of the following as set forth in
the most recently delivered US Borrowing Base Certificate:
(a)85% of the US Loan Parties’ Eligible Accounts; plus
(b)the lesser of (i) 85% of the Net Orderly Liquidation Value or (ii) 70% of the
book value of the US Loan Parties’ Eligible Inventory (calculated at the lower
of cost or market value); plus
(c)100% of Qualified Cash of the US Loan Parties; provided that the sum of all
Qualified Cash of all Loan Parties included in the US Borrowing Base, the
Canadian Borrowing Base and the European Borrowing Base may not exceed
$25,000,000 in the aggregate; minus
(d)any Availability Reserve established in connection with the foregoing.
In connection with any Subject Transaction, the US Borrower may submit a US
Borrowing Base Certificate reflecting a calculation of the US Borrowing Base
that includes Eligible Accounts and Eligible Inventory (otherwise satisfying the
criteria in respect thereof, contained in such definition) acquired by US Loan
Parties in connection with such Subject Transaction (the “Acquired US Eligible
Accounts” and the “Acquired US Eligible Inventory”, respectively) and, from and
after the Subject Transaction Date, the US Borrowing Base hereunder shall be
calculated giving effect thereto; provided that prior to the completion of a
field examination and inventory appraisal with respect to such Acquired US
Eligible Accounts and Acquired US Eligible Inventory, such adjustment to the US
Borrowing Base shall only be available if a customary desktop audit with respect
to such assets reasonably satisfactory to the Administrative Agent in its
Permitted Discretion has been completed and shall be limited to (i) from the
Subject Transaction Date until the date that is 91 days after the Subject
Transaction Date, the aggregate amount of Acquired US Eligible Accounts and
Acquired US Eligible Inventory included in the US Borrowing Base prior to the
completion of a field examination and inventory appraisal with respect thereto,
shall not exceed 10% of the US Borrowing Base (calculated after giving effect to
the inclusion (up to such 10% cap) of the Acquired US Eligible Accounts and
Acquired US Eligible Inventory as to which a field examination and inventory
appraisal has not been performed). From the 91st day following the Subject
Transaction Date (or such later date as the Administrative Agent may agree), the
US Borrowing Base shall be calculated without reference to the Acquired US
Eligible Accounts and the Acquired US Eligible Inventory until a field
examination and inventory appraisal has been completed with respect to such
assets; it being understood and agreed that (x) there shall be no Default or
Event of Default solely as a result of a failure to complete and deliver such
inventory appraisal and field examination on or prior to the dates indicated
above and (y) the performance of such inventory appraisal and field examination
on the Acquired US Eligible Accounts and the Acquired US Eligible Inventory
shall not count toward the limitations on the number of inventory appraisals and
field examinations contained in Section 5.06(b).
Notwithstanding anything to the contrary herein, from the Closing Date until the
date on which the initial US Borrowing Base Certificate is delivered in
accordance with Section 5.01(l), the US Borrowing Base shall be deemed to be
$125,000,000; provided that if a US Borrowing Base Certificate has not been
delivered on or prior to (i) May 25, 2016, the US Borrowing Base shall be deemed
to be $100,000,000 as of such date or (ii) June 25, 2016, the US Borrowing Base
shall be deemed to be $0 as of such date.
“US Borrowing Base Certificate” means a certificate from a Responsible Officer
of the Lead Borrower, in substantially the form of Exhibit N, as such form,
subject to the terms hereof, may
-74-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


from time to time be modified as agreed by the Lead Borrower and the
Administrative Agent or such other form which is acceptable to the
Administrative Agent in its reasonable discretion.
“US Collateral” means any and all property of any US Loan Party subject to a
Lien under any Collateral Document and any and all other property of any US Loan
Party, now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document, in each case, to secure the US Secured
Obligations.
“US Concentration Account” has the meaning assigned to such term in Section
5.16(a).
“US Hedge Product Amount” has the meaning assigned to such term in the
definition of US Secured Hedging Obligations.
“US LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).
“US LC Exposure” means at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding US Letters of Credit at such time
and (b) the Dollar Equivalent of the aggregate principal amount of all LC
Disbursements with respect to US Letters of Credit that have not yet been
reimbursed at such time. The US LC Exposure of any Lender at any time shall
equal its Applicable Percentage of the aggregate US LC Exposure at such time.
“US Letters of Credit” has the meaning assigned to such term in Section
2.05(a)(i)(A).
“US Letter of Credit Sublimit” means $50,000,000, subject to increase in
accordance with Section 2.22.
“US Line Cap” means at any time, the lesser of (i) the aggregate Initial US
Commitment and (ii) the then-applicable US Borrowing Base.
“US Loan Guaranty” means the US Loan Guaranty Agreement, substantially in the
form of Exhibit I, executed by each US Loan Party party thereto and the
Administrative Agent for the benefit of the Secured Parties.
“US Loan Party” means any Loan Party that is incorporated or organized under the
laws of the US, any state thereof or the District of Columbia.
“US Lockbox” has the meaning assigned to such term in Section 5.16(a).
“US Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Initial US Revolving Loans, all Swingline
Loans, all US Overadvances, all US Protective Advances, all US LC Exposure, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of the US Loan Parties to
the Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Revolving
Loan, Overadvance, Protective Advance or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute, contingent, due or
to become due, now existing or hereafter arising.
“US Overadvance” has the meaning assigned to such term in Section 2.04(a).
-75-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“US Protective Advance” has the meaning assigned to such term in Section
2.06(a).
“US Required Lenders” means, at any time, Lenders having Initial US Revolving
Credit Exposure or unused Initial US Revolving Commitments representing more
than 50% of the sum of the total Initial US Revolving Credit Exposure and such
unused Initial US Revolving Commitments at such time; provided that the Initial
US Revolving Credit Exposure and unused Initial US Revolving Commitments of any
Defaulting Lender shall be disregarding in the determination of the US Required
Lenders at any time.
“US Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) of any US Loan Party under each Hedge Agreement that
(a) is in effect on the Closing Date between any US Loan Party and a
counterparty that is the Administrative Agent, a Lender, an Arranger or any
Affiliate of the Administrative Agent, a Lender or an Arranger as of the Closing
Date or (b) is entered into after the Closing Date between any US Loan Party and
any counterparty that is (or is an Affiliate of) the Administrative Agent, any
Lender or any Arranger at the time such Hedge Agreement is entered into, for
which such US Loan Party agrees to provide security and in each case that has
been designated to the Administrative Agent in writing by the US Borrower as
being a US Secured Hedging Obligation for purposes of the Loan Documents, it
being understood that each counterparty thereto shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of Article 8, Section 9.03 and
Section 9.10 as if it were a Lender; provided that for any such US Secured
Hedging Obligations to constitute “Designated Hedging Obligations,” the
applicable US Loan Party must have provided written notice to the Administrative
Agent substantially in the form of Exhibit O notifying the Administrative Agent
of (i) the ‎existence of the applicable Hedge Agreement and (ii) the maximum
amount of obligations of the applicable US Loan Party that may arise ‎thereunder
(the “US Hedge Product Amount”). The US Hedge Product Amount may be changed from
time to time upon ‎written notice to the Administrative Agent by the applicable
Secured Party and US Loan Party. ‎No US Hedge Product Amount may be established
or increased at any time that a Default or ‎Event of Default exists, or if a
reserve in such amount would cause an Overadvance.
“US Secured Obligations” means all Secured Obligations of the US Loan Parties.
“US Security Agreement” means the ABL Pledge and Security Agreement,
substantially in the form of Exhibit J, among the US Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.
“US Successor Borrower” has the meaning assigned to such term in Section
6.07(a).
“US Super Majority Lenders” means, at any time, Lenders having Initial US
Revolving Credit Exposure and unused Initial US Revolving Commitments
representing more than 66-2/3% of the sum of the aggregate Initial US Revolving
Credit Exposure and such unused Initial US Revolving Commitments of all Lenders
at such time; provided that the Initial US Revolving Credit Exposure and unused
Initial US Revolving Commitment of any Defaulting Lender shall be disregarded in
the determination of the US Super Majority Lenders at any time.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
-76-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax as amended (EC Directive
2006/112) and (b) any other Tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above, or imposed elsewhere.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“2022 Senior Note Documents” means the 2022 Senior Note Indenture under which
the 2022 Senior Notes are issued and all other instruments, agreements and other
documents evidencing the 2022 Senior Notes or providing for any Guarantee or
other right in respect thereof.
“2022 Senior Note Indenture” means the Indenture for the 2022 Senior Notes,
dated as of October 24, 2014, among the Borrower (as successor to Eco Finance
Corp., a Delaware corporation), and Wilmington Trust, National Association, as
trustee.
“2022 Senior Notes” means the senior unsecured notes due 2022 in the aggregate
principal amount of $200,000,000 and the Guarantees thereof, in each case
together with any amendment, modification, supplement, restatement, amendment
and restatement, extension, renewal, refinancing, refunding or replacement
thereof to the extent permitted or not restricted by this Agreement.
“2022 Senior Secured Note Documents” means the 2022 Senior Secured Note
Indenture under which the 2022 Senior Secured Notes are issued and all other
instruments, agreements and other documents evidencing the 2022 Senior Secured
Notes or providing for any Guarantee or other right in respect thereof.
“2022 Senior Secured Note Indenture” means the Indenture for the 2022 Senior
Secured Notes, dated as of May 4, 2016, among the Borrower, the guarantors named
therein and Wells Fargo Bank, National Association, as trustee and as collateral
agent.
“2022 Senior Secured Notes” means the senior secured notes due 2022 in the
aggregate principal amount of $625,000,000 and the Guarantees thereof, in each
case together with any amendment, modification, supplement, restatement,
amendment and restatement, extension, renewal, refinancing, refunding or
replacement thereof to the extent permitted or not restricted by this Agreement.
-77-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


“20222025 Senior Unsecured Note Documents” means the 20222025 Senior Unsecured
Note Purchase AgreementIndenture under which the 20222025 Senior Unsecured Notes
are issued and all other instruments, agreements and other documents evidencing
the 20222025 Senior Unsecured Notes or providing for any Guarantee or other
right in respect thereof.
“20222025 Senior Unsecured Note Purchase AgreementIndenture” means the Note
Purchase AgreementIndenture for the 20222025 Senior Unsecured Notes, dated as of
May 4December 11, 20162017, among the Borrower, the purchasers named therein and
Wilmington Trust, National Association, as administrative agent.
“20222025 Senior Unsecured Notes” means the senior unsecured notes due 20222025
in the aggregate principal amount of $525,000,000300,000,000 and the Guarantees
thereof, in each case together with any amendment, modification, supplement,
restatement, amendment and restatement, extension, renewal, refinancing,
refunding or replacement thereof to the extent permitted or not restricted by
this Agreement.
Section 1.02Classification of Revolving Loans and Borrowings. For purposes of
this Agreement, Revolving Loans may be classified and referred to by Class
(e.g., an “Initial Revolving Loan” or “Initial US Revolving Loan”) or by Type
(e.g., a “LIBO Rate Revolving Loan”) or by Class and Type (e.g., a “LIBO Rate
Initial US Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., an “Initial US Revolving Borrowing”) or by Type (e.g., a “LIBO
Rate Borrowing”) or by Class and Type (e.g., a “LIBO Rate Initial US Revolving
Borrowing”).
Section 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein or in any Loan Document shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, amended and restated, supplemented or otherwise modified
or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (b) any reference to any law in any Loan Document shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the computation of periods of time in any Loan
Document from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and
“property”, when used in any Loan Document, shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights. For
purposes of determining compliance at any time with Sections 6.01, 6.02, 6.04,
6.05, 6.06, 6.07 and 6.09, in the event that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
transaction, as applicable, meets the criteria of more than one of the
categories of
-78-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


transactions or items permitted pursuant to any clause of such Sections 6.01
(other than Section 6.01(a) and (c)), 6.02 (other than Section 6.02(a)), 6.04,
6.05, 6.06, 6.07 and 6.09, the Borrower, in its sole discretion, may, from time
to time, classify or reclassify such transaction or item (or portion thereof)
and will only be required to include the amount and type of such transaction (or
portion thereof) in any one category. It is understood and agreed that any
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition and/or Affiliate transaction need not be permitted solely by
reference to one category of permitted Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition and/or Affiliate transaction
under Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 or 6.09, respectively, but may
instead be permitted in part under any combination thereof.
Section 1.04Accounting Terms; GAAP.
(a)All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio, the Secured Leverage Ratio, Consolidated Adjusted EBITDA or
Consolidated Total Assets shall be construed and interpreted in accordance with
GAAP, as in effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date of
delivery of the financial statements described in Section 3.04(a) in GAAP or in
the application thereof (including the conversion to IFRS as described below) on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change becomes effective until such notice shall have been withdrawn
or such provision amended in accordance herewith; provided, further, that if
such an amendment is requested by the Borrower or the Required Lenders, then the
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of the relevant affected provisions (without the payment of
any amendment or similar fee to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof; provided,
further, that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. If the
Borrower notifies the Administrative Agent that the Borrower (or its applicable
Parent Company) is required to report under IFRS or has elected to do so through
an early adoption policy, “GAAP” shall mean international financial reporting
standards pursuant to IFRS (provided that after such conversion, the Borrower
cannot elect to report under GAAP).
(b)Notwithstanding anything to the contrary herein, but subject to Section 1.10,
all financial ratios and tests (including the Total Leverage Ratio, the Senior
Secured Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage
Ratio and the amount of Consolidated Total Assets and Consolidated Adjusted
EBITDA) contained in this Agreement that are calculated with respect to any
-79-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Test Period during which any Subject Transaction occurs shall be calculated with
respect to such Test Period and such Subject Transaction on a Pro Forma Basis.
Further, if since the beginning of any such Test Period and on or prior to the
date of any required calculation of any financial ratio or test (x) any Subject
Transaction has occurred or (y) any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries or any joint venture since the beginning
of such Test Period has consummated any Subject Transaction, then, in each case,
any applicable financial ratio or test shall be calculated on a Pro Forma Basis
for such Test Period as if such Subject Transaction had occurred at the
beginning of the applicable Test Period (it being understood, for the avoidance
of doubt, that solely for purposes of calculating compliance with Section 6.15
and the Senior Secured Leverage Ratio for purposes of the definitions of
“Applicable Rate” the date of the required calculation shall be the last day of
the Test Period, and no Subject Transaction occurring thereafter shall be taken
into account).
(c)Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease”, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereofClosing Date) that
would constitute Capital Leases in conformity with GAAP on the date
hereofClosing Date shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
Section 1.05Quebec Terms. For purposes of any assets, liabilities or entities
located in the Province of Quebec and for all other purposes pursuant to which
the interpretation or construction of this Agreement or any other Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim”, “reservation of ownership” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the UCC shall be deemed to include publication under the Civil Code of
Québec, (g) all references to “perfection” of or “perfected” liens or security
interest shall be deemed to include a reference to an “opposable” or “set up”
hypothec as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall be deemed to include a “right of compensation”, (i)
“goods” shall be deemed to include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall be deemed to include a “mandatary”, (k) “joint and several” shall
be deemed to include “solidary”, (l) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall be deemed to include “ownership”, (o) “legal title” shall be deemed to
include “holding title on behalf of an owner as mandatary or prête-nom”, (m)
“priority” shall be deemed to include “rank” or “prior claim”, as applicable,
and (n) “lease” shall be deemed to include a “leasing contract”.
Section 1.06Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.
Section 1.07Timing of Payment of Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or
-80-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
Section 1.08Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).
Section 1.09Currency Generally; Exchange Rate.
(a)For purposes of any determination under Article 5, Article 6 (other than
Section 6.15(a) and the calculation of compliance with any financial ratio for
purposes of taking any action hereunder) or Article 7 with respect to the amount
of any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition, Sale and Lease-Back Transaction, affiliate transaction
or other transaction, event or circumstance, or any determination under any
other provision of this Agreement, (any of the foregoing, a “specified
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a specified transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrower) for such foreign currency, as
in effect at 11:00 a.m. (London time) on the date of such specified transaction
(which, in the case of any Restricted Payment, shall be deemed to be the date of
the declaration thereof and, in the case of the incurrence of Indebtedness,
shall be deemed to be on the date first committed); provided that if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollars, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i). For
purposes of Section 6.15 and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar Equivalent amount of such Indebtedness.
Notwithstanding the foregoing or anything to the contrary herein, to the extent
that the Lead Borrower would not be in compliance with Section 6.15 if any
Indebtedness denominated in a currency other than Dollars were to be translated
into Dollars on the basis of the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period, but would be in compliance with
Section 6.15 if such Indebtedness that is denominated in a currency other than
in Dollars were instead translated into Dollars
-81-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


on the basis of the average relevant currency exchange rates over such Test
Period (taking into account the currency effects of any Hedge Agreement
permitted hereunder and entered into with respect to the currency exchange risks
relating to such Indebtedness), then, solely for purposes of compliance with
Section 6.15, the Fixed Charge Coverage Ratio as of the last day of such Test
Period shall be calculated on the basis of such average relevant currency
exchange rates.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.
Section 1.10Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Revolving Loans with Incremental Revolving Loans, Revolving
Loans in connection with any Replacement Revolving Facility, or loans incurred
under a new credit facility, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars”, “in Canadian Dollars”, “in immediately available
funds”, “in Cash” or any other similar requirement.
Section 1.11Certain Calculations and Tests.
(a)Notwithstanding anything to the contrary herein, to the extent that the terms
of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, any Senior Secured Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test, any Fixed Charge
Coverage Ratio test or any Payment Conditions test) and/or the amount of
Consolidated Adjusted EBITDA or any cap expressed as a percentage of
Consolidated Total Assets or (ii) the absence of a Default or Event of Default
(or any type of Default or Event of Default) as a condition to (A) the
consummation of any transaction in connection with any acquisition or similar
Investment, (B) the making of any Restricted Payment, and/or (C) the making of
any Restricted Debt Payment (including in each case of clauses (A), (B) and (C),
the related assumption or incurrence of Indebtedness) (such action pursuant to
clauses (A), (B) or (C), a “Limited Condition Transaction”), the determination
of whether the relevant condition is satisfied may be made, at the election of
the Borrower (a “LCT Election”), (1) in the case of any acquisition or similar
Investment or related incurrence or assumption of Indebtedness, at the time of
(or on the basis of the financial statements for the most recently ended Test
Period at the time of), either (x) the execution of the definitive agreement
with respect to such acquisition or Investment or incurrence or assumption of
Indebtedness or (y) the consummation of such acquisition or Investment, or
incurrence or assumption of Indebtedness, (2) in the case of any Restricted
Payment, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) (x) the declaration of such
Restricted Payment or (y) the making of such Restricted Payment and (3) in the
case of any Restricted Debt Payment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of) (x)
delivery of irrevocable (which may be conditional) notice with respect to such
Restricted Debt Payment or (y) the making of such Restricted Debt Payment (the
applicable date pursuant to clause (1), (2) or (3), as applicable, the “LCT Test
Date”), in each case, after giving effect to the relevant acquisition,
Indebtedness, Restricted Payment and/or Restricted Debt Payment on a Pro Forma
Basis. If the Borrower has made a LCT Election for any Limited Condition
Transaction, then in connection with any subsequent determination of compliance
with any financial ratio or test and/or the amount of Consolidated Adjusted
EBITDA or Consolidated Total Assets with respect to
-82-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the incurrence of Indebtedness or Liens, or the making of Restricted Payments or
Restricted Debt Payments on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, compliance with any such financial ratio or test and/or amount of
Consolidated Adjusted EBITDA or Consolidated Total Assets shall be tested by
calculating the availability under such financial ratio or test and/or the
amount of Consolidated Adjusted EBITDA or Consolidated Total Assets, as
applicable, on a pro forma basis assuming such Limited Condition Transaction and
any other transactions in connection therewith have been consummated (including
any incurrence of Indebtedness and the use of proceeds thereof).
(b)For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.15, any Senior Secured Leverage Ratio
test, any Secured Leverage Ratio test, any Total Leverage Ratio test and/or the
amount of Consolidated Adjusted EBITDA or Consolidated Total Assets), such
financial ratio or test shall be calculated at the time such action is taken
(subject to clause (a) above), such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.
(c)Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Senior Secured Leverage Ratio
test, any Senior Leverage Ratio test and/or any Total Leverage Ratio test and/or
any Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation, any
Senior Secured Leverage Ratio test, any Senior Leverage Ratio test and/or any
Total Leverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”),
it is understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts, however, for the avoidance of doubt, substantially concurrent
incurrence of Indebtedness and Liens in reliance upon Fixed Amounts shall not be
disregarded for purposes of testing compliance with the Total Leverage Ratio or
the Fixed Charge Coverage Ratio under Section 6.04 and Section 6.06.
Section 1.12Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).
Section 1.13Alternate Currencies.
(a)The Lead Borrower may from time to time request that Revolving Loans and/or
Letters of Credit be issued in a currency other than Euros, Sterling, Canadian
Dollars or Dollars; provided that the requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the
-83-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Lenders, and, in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent, the Lenders and the applicable Issuing Bank. The approval
of any Alternate Currency may be accompanied by changes to the timing of the
delivery of Borrowing Requests, Interest Election Requests and Letter of Credit
Request in respect to credit extensions in such Alternate Currency.
(b)Any such request shall be made to the Administrative Agent not later than
1:00 p.m. 10 Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the relevant Issuing
Bank in its sole discretion). In the case of any such request pertaining to
Revolving Loans, the Administrative Agent shall promptly notify each Lender
thereof and in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the relevant Issuing Bank. Each such
Lender (in the case of any such request pertaining to Revolving Loans) or the
relevant Issuing Bank (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 1:00 p.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Revolving Loans or the issuance of Letters of Credit in the
requested currency.
(c)Any failure by any Lender or the relevant Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
paragraph (b) shall be deemed to be a refusal by such Lender or Issuing Bank, as
the case may be, to permit Revolving Loans to be made or Letters of Credit to be
issued in the requested currency. If the Administrative Agent and each Lender
that would be obligated to make Credit Extensions denominated in the requested
currency consent to making Revolving Loans in the requested currency, the
Administrative Agent shall so notify the Lead Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Borrowing of Revolving Loans; and if the Administrative Agent
and the relevant Issuing Bank consent to the issuance of Letters of Credit in
the requested currency, the Administrative Agent shall so notify the Lead
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternate Currency hereunder for purposes of the issuance of any Letter of
Credit. If the Administrative Agent fails to obtain the requisite consent to any
request for an additional currency under this Section 1.12, the Administrative
Agent shall promptly so notify the Lead Borrower. Notwithstanding anything to
the contrary herein, to the extent that the LIBO Rate and/or the Alternate Base
Rate is not applicable to or available with respect to a Revolving Loan to be
denominated in an Alternate Currency, the interest rate components applicable to
such Alternate Currency shall be separately agreed by the Lead Borrower and the
Administrative Agent.
Section 1.14Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.




-84-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


ARTICLE 2
THE CREDITS
Section 2.01Commitments.
(a)Subject to the terms and conditions set forth herein, each Lender with an
Initial US Commitment severally, and not jointly, agrees to make loans in
Dollars and/or any other Alternate Currency to the US Borrower at any time and
from time to time on and after the Closing Date, and until the earlier of the
Initial Revolving Credit Maturity Date and the termination of the Initial US
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in (i) the Initial
US Revolving Credit Exposure exceeding the lesser of (A) the Initial US
Commitments and (B) the US Borrowing Base, or (ii) such Lender’s Initial US
Revolving Credit Exposure exceeding such Lender’s Initial US Commitment.
(b)Subject to the terms and conditions set forth herein, each Lender with an
Initial Canadian Commitment severally, and not jointly, agrees to make loans in
Canadian Dollars, Dollars and/or any other Alternate Currency to the Canadian
Borrowers at any time and from time to time on and after the Canadian Borrowing
Base Effective Date, and until the earlier of the Initial Revolving Credit
Maturity Date and the termination of the Initial Canadian Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in (i) the Initial Canadian Revolving
Credit Exposure exceeding the lesser of (A) the Initial Canadian Commitments and
(B) the Canadian Borrowing Base, or (ii) such Lender’s Initial Canadian
Revolving Credit Exposure exceeding such Lender’s Initial Canadian Commitment.
(c)Subject to the terms and conditions set forth herein, each Lender with an
Initial European Commitment severally, and not jointly, agrees to make loans in
Euros, Sterling, Dollars and/or any other Alternate Currency to the European
Borrowers at any time and from time to time on and after the European Borrowing
Base Effective Date, and until the earlier of the Initial Revolving Credit
Maturity Date and the termination of the Initial European Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in (i) the Initial European Revolving
Credit Exposure exceeding the lesser of (A) the Initial European Commitments and
(B) the European Borrowing Base, or (ii) such Lender’s Initial European
Revolving Credit Exposure exceeding such Lender’s Initial European Commitment.
(d)Subject to the terms and conditions of this Agreement and any applicable
Extension Amendment or Incremental Facility Agreement, each Lender and each
Additional Revolving Lender with any Additional Revolving Commitment for a given
Class severally, and not jointly, agrees to make Additional Revolving Loans of
such Class to the Borrower, which Revolving Loans shall not exceed for any such
Lender or Additional Revolving Lender at the time of any incurrence thereof, the
Additional Revolving Commitment of each Class of Lender.
(e)Subject to the terms and conditions set forth herein, the Swingline Lender in
its individual capacity agrees, at any time and from time to time on and after
the First Amendment Effective Date and prior to the Swingline Maturity Date, to
make a loan or loans in Dollars (each, a “Swingline Loan” and, collectively the
“Swingline Loans”) to the US Borrower, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.01(f), (iii)
shall not exceed at any time outstanding the Swingline Sublimit, (iv) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
-85-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Exposures at such time exceeding the Aggregate Commitments then in effect, (v)
shall not, after giving effect thereto and to the application of the proceeds
thereof, other than as described in Section 2.06, result at any time in the
aggregate amount of the Lenders’ Revolving Credit Exposure at such time
exceeding the Line Cap then in effect, and (vi) may be repaid and reborrowed in
accordance with the provisions hereof. On the Swingline Maturity Date, all
Swingline Loans shall be repaid in full. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from any Borrower, the
Administrative Agent or the Required Lenders stating that a Default or Event of
Default has occurred and is continuing until such time as the Swingline Lender
shall have received written notice of (i) rescission of all such notices from
the party or parties originally delivering such notice or (ii) the waiver of
such Default or Event of Default in accordance with the provisions of Section
9.02.
(f)On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Dollar-denominated Borrowing of Revolving Loans, in which case (i)
Revolving Loans constituting ABR Revolving Loans shall be made on the
immediately succeeding Business Day (each such Borrowing, a “Mandatory
Borrowing”) by each Lender pro rata based on each Revolving Lender’s Applicable
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Revolving Loans upon one Business
Day’s notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.02, (ii) whether any conditions specified in Section 4
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Mandatory Borrowing, or (v) any
reduction in the Aggregate Commitments after any such Swingline Loans were made.
Upon notice from the Swingline Lender, each Lender hereby agrees that it shall
forthwith purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Applicable Percentages; provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.
Section 2.02Loans and Borrowings.
(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Class and Type made by the relevant Lenders ratably
in accordance with their respective Commitments of the applicable Class.
(b)Subject to Section 2.01 and Section 2.14, each Borrowing shall be comprised
entirely of (i) in the case of Revolving Loans denominated in Dollars, ABR
Revolving Loans or LIBO Rate Revolving Loans, (ii) in the case of Revolving
Loans denominated in Canadian Dollars, Canadian Prime Rate Revolving Loans or
CDOR Revolving Loans and (iii) in the case of Revolving Loans denominated in any
other currency as the applicable Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Revolving Loan or CDOR
Revolving Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolving Loan; provided that (i) any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Revolving Loan in accordance with the terms of this Agreement, (ii) such LIBO
Rate Revolving Loan or CDOR Revolving Loan shall be deemed to have been made and
held by such Lender, and the obligation
-86-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of the applicable Borrower to repay such LIBO Rate Revolving Loan or CDOR
Revolving Loan shall nevertheless be to such Lender for the account of such
domestic or foreign branch or Affiliate of such Lender and (iii) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to the applicable Borrower resulting therefrom (which obligation of such
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it otherwise determines would be disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.15 shall apply); provided further
that any such domestic or foreign branch or Affiliate of such Lender shall not
be entitled to any greater indemnification under Section 2.17 with respect to
such LIBO Rate Revolving Loan or CDOR Revolving Loan than that to which the
applicable Lender was entitled on the date on which such Revolving Loan was made
(except in connection with any indemnification entitlement arising as a result
of a Change in Law after the date on which such Revolving Loan was made).
(c)At the commencement of each Interest Period for any Borrowing of LIBO Rate
Revolving Loans, such Borrowing shall comprise an aggregate principal amount
that is an integral multiple of $100,000 (or, in the case of any LIBO Rate
Borrowing denominated in Euros, Sterling or the equivalent of $100,000
denominated in such currency) and not less than $1,000,000 (or, in the case of
any Adjusted LIBO Rate Borrowing denominated in any Alternate Currency, the
equivalent of $1,000,000 denominated in such currency). Each ABR Revolving Loan
When made shall be in a minimum principal amount of $100,000; provided that an
ABR may be made in a lesser aggregate amount that is (x) equal to the entire
aggregate unused Commitments of the relevant Class or (y) required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). At
the commencement of each Interest Period for any Borrowing of CDOR Revolving
Loans, such CDOR Revolving Loan shall comprise an aggregate principal amount
that is an integral multiple of C$100,000 and not less than C$500,000.  Each
Canadian Prime Rate Revolving Loan when made shall be in a minimum principal
amount of C$100,000; provided that a Canadian Prime Rate Revolving Loan may be
made in a lesser aggregate amount that is (x) equal to the entire aggregate
unused balance of the relevant Commitment or (y) required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 different
Interest Periods in effect for LIBO Rate Borrowings and CDOR Revolving Loans,
respectively, at any time outstanding (or such greater number of different
Interest Periods as the Administrative Agent may agree from time to time).
(d)Notwithstanding any other provision of this Agreement, no Borrower shall, nor
shall it be entitled to, request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable to the relevant Revolving Loan.
Section 2.03Requests for Borrowings. Each Borrowing, each conversion from one
Type to the other, and each continuation of LIBO Rate Revolving Loans or CDOR
Revolving Loans shall be made upon irrevocable notice by the applicable Borrower
(or the Lead Borrower on behalf of the relevant Borrower) to the Administrative
Agent (or in the case of Swingline Loans, to the Swingline Lender with a copy to
the Administrative Agent).  Each such notice must be in writing or by telephone
(and promptly confirmed in writing) and must be received by the Administrative
Agent (or in the case of Swingline Loans, to the Swingline Lender with a copy to
the Administrative Agent) not later than (a) 1:00 p.m. (i) threetwo Business
Days prior to the requested day of any Borrowing, conversion or continuation of
LIBO Rate Revolving Loans or CDOR Revolving Loans denominated in Dollars (or one
Business Day in the case of any Borrowing of LIBO Rate Revolving Loans
denominated in Dollars to be made on the
-87-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Closing Date), (ii) four Business Days prior to the requested day of any
Borrowing, conversion or continuation of LIBO Rate Revolving Loans or CDOR
Revolving Loans denominated in a currency other than Dollars (or one Business
Day in the case of any Borrowing of LIBO Rate Revolving Loans denominated in a
currency other than Dollars to be made on the Closing Date) or (iii) on the
requested date of any Borrowing of ABR Revolving Loans (but excluding Swingline
Loans) or Canadian Prime Rate Revolving Loans (or, in each case, such later time
as shall be acceptable to the Administrative Agent) or (b) 2:30 p.m. on the
requested date of any Borrowing of Swingline Loans; provided, however, that if
the Borrower wishes to request LIBO Rate Revolving Loans or CDOR Revolving Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the applicable Borrower (or the Lead Borrower on its behalf) must be
received by the Administrative Agent not later than 12:00 p.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the relevant
Lenders of such request and determine whether the requested Interest Period is
available to by all the relevant Lenders.  Each written notice (or confirmation
of telephonic notice) with respect to a Borrowing by the applicable Borrower
pursuant to this Section 2.03 shall be delivered to the Administrative Agent in
the form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of such Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(a)the identity of the Borrower;
(b)the Class of such Borrowing;
(c)the aggregate amount of the requested Borrowing;
(d)the currency of such Borrowing;
(e)the date of such Borrowing, which shall be a Business Day;
(f)whether such Borrowing is to be an ABR Borrowing, a LIBO Rate Borrowing, a
Canadian Prime Rate Borrowing or a CDOR Borrowing;
(g)in the case of a LIBO Rate Borrowing or CDOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(h)the location and number of the applicable Borrower’s account or any other
designated account(s) to which funds are to be disbursed (the “Funding
Account”).
If, with respect to Revolving Loans denominated in Canadian Dollars, no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
a Canadian Prime Rate Borrowing. If, with respect to Revolving Loans denominated
in Dollars, no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. Revolving Loans denominated in
Euros, Sterling or any Alternate Currency shall be LIBO Rate Borrowings. If no
Interest Period is specified with respect to any requested LIBO Rate Borrowing
or CDOR Borrowing, then the applicable Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
advise each Lender of the details thereof and of the amount of the Revolving
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing or Canadian Prime Rate Borrowing, on the same Business Day of receipt
of a Borrowing Request in accordance with this Section 2.03 or (y) in the case
of any LIBO Rate Borrowing or CDOR Borrowing, no later than one Business Day
following
-88-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


receipt of a Borrowing Request in accordance with this Section 2.03. No
Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be prepaid in the currency
in which such Revolving Loan was originally denominated and re-borrowed in the
relevant other currency.
Mandatory Borrowings shall be made upon the notice specified in Section 2.01(f),
with the Borrowers irrevocably agreeing, by their incurrence of any Swingline
Loan, to the making of Mandatory Borrowings as set forth in such Section.
Section 2.04Overadvances.
(a)Notwithstanding anything to the contrary in this Agreement, if the sum of the
Initial US Revolving Credit Exposure to the US Borrower exceeds the US Borrowing
Base, at the request of the Lead Borrower, the Administrative Agent may in its
sole discretion (but without any obligation to do so), make Revolving Loans to
the US Borrower, on behalf of the relevant Lenders (any such Revolving Loan, a
“US Overadvance”); provided that, no US Overadvance shall result in a Default or
Event of Default for as long as such US Overadvance remains outstanding in
accordance with the terms of this paragraph. US Overadvances shall be
denominated in Dollars shall be ABR Borrowings. The authority of the
Administrative Agent to make US Overadvances is limited to an aggregate amount
not to exceed, when taken together with any US Protective Advances 10% of the US
Borrowing Base in effect at such time. Each US Overadvance shall mature and be
due on the earliest of (i) the Initial Revolving Credit Maturity Date, (ii)
written demand by the Administrative Agent and (iii) 30 days after the date on
which such US Overadvance is made; it being understood and agreed that no US
Overadvance shall cause the Initial US Revolving Credit Exposure of any Initial
US Revolving Lender to exceed such Initial US Revolving Lender’s Initial US
Commitment.
(b)Notwithstanding anything to the contrary in this Agreement, if the sum of the
Initial Canadian Revolving Credit Exposure to the Canadian Borrowers exceeds the
Canadian Borrowing Base, at the request of the Lead Borrower, the Administrative
Agent may in its sole discretion (but without any obligation to do so), make
Revolving Loans to the Canadian Borrowers, on behalf of the relevant Lenders
(any such Revolving Loan, a “Canadian Overadvance”); provided that, no Canadian
Overadvance shall result in a Default or Event of Default for as long as such
Canadian Overadvance remains outstanding in accordance with the terms of this
paragraph. Canadian Overadvances shall be denominated in Dollars or Canadian
Dollars. Any Canadian Overadvance denominated in Dollars shall be an ABR
Borrowing. Any Canadian Overadvance denominated in Canadian Dollars shall be an
Canadian Prime Rate Borrowing. The authority of the Administrative Agent to make
Canadian Overadvances is limited to an aggregate amount not to exceed, when
taken together with any Canadian Protective Advances 10% of the Canadian
Borrowing Base in effect at such time. Each Canadian Overadvance shall mature
and be due on the earliest of (i) the Initial Revolving Credit Maturity Date,
(ii) written demand by the Administrative Agent and (iii) 30 days after the date
on which such Canadian Overadvance is made; it being understood and agreed that
no Canadian Overadvance shall cause the Initial Canadian Revolving Credit
Exposure of any Initial Canadian Revolving Lender to exceed such Initial
Canadian Revolving Lender’s Initial Canadian Commitment.
(c)Notwithstanding anything to the contrary in this Agreement, if the sum of the
Initial European Revolving Credit Exposure to the European Borrowers exceeds the
European Borrowing Base, at the request of the Lead Borrower, the Administrative
Agent may in its sole discretion (but without any obligation to do so), make
Revolving Loans to the European Borrowers, on behalf of the relevant Lenders
(any such Revolving Loan, a “European Overadvance”); provided that, no European
-89-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Overadvance shall result in a Default or Event of Default for as long as such
European Overadvance remains outstanding in accordance with the terms of this
paragraph. European Overadvances shall be denominated in Dollars, Euros or
Sterling. Any European Overadvance denominated in Dollars shall be an ABR
Borrowing. Any European Overadvance denominated in Euros or Sterling shall be an
LIBO Rate Borrowing. The authority of the Administrative Agent to make European
Overadvances is limited to an aggregate amount not to exceed, when taken
together with any European Protective Advances 10% of the European Borrowing
Base in effect at such time. Each European Overadvance shall mature and be due
on the earliest of (i) the Initial Revolving Credit Maturity Date, (ii) written
demand by the Administrative Agent and (iii) 30 days after the date on which
such European Overadvance is made; it being understood and agreed that no
European Overadvance shall cause the Initial European Revolving Credit Exposure
of any Initial European Revolving Lender to exceed such Initial European
Revolving Lender’s Initial European Commitment.
(d)Upon the making of any Overadvance, each relevant Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in the relevant US
Overadvance, Canadian Overadvance or European Overadvance, as applicable, in
proportion to its Applicable Percentage and, upon demand by the Administrative
Agent, shall fund such participation to the Administrative Agent.
(e)Each US Overadvance shall be secured by the Lien on the US Collateral in
favor of the Administrative Agent and shall constitute a US Obligation
hereunder.  Each Canadian Overadvance shall be secured by the Lien on the
Canadian Collateral in favor of the Administrative Agent and shall constitute a
Canadian Obligation.  Each European Overadvance shall be secured by the Lien on
the European Collateral in favor of the Administrative Agent and shall
constitute a European Obligation hereunder. The making of an Overadvance on any
one occasion shall not obligate the Administrative Agent to make any Overadvance
on any other occasion.
Section 2.05Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein,
(i) in each case in reliance upon the agreements of the other Lenders set forth
in this Section 2.05,
(A)each Issuing Bank with an Initial US Commitment from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Initial Revolving Credit Maturity Date, upon the request of the US
Borrower agrees, to issue Letters of Credit issued for the account of the US
Borrower (or any Restricted Subsidiary; provided that, other than with respect
to the Existing Letters of Credit, the US Borrower will be the applicant) (such
Letters of Credit, the “US Letters of Credit”), to amend or renew US Letters of
Credit previously issued by it, in accordance with Section 2.05(b) and to honor
drafts under the US Letters of Credit,
(B)each Issuing Bank with an Initial Canadian Commitment from time to time on
any Business Day during the period from the Closing Date to the fifth Business
Day prior to the Initial Revolving Credit Maturity Date, upon the request of the
Canadian Borrower agrees, to issue Letters of Credit issued for the account of
the Canadian Borrower (or any Restricted Subsidiary; provided that the Canadian
Borrower
-90-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


will be the applicant) (such Letters of Credit, the “Canadian Letters of
Credit”), to amend or renew Canadian Letters of Credit previously issued by it,
in accordance with Section 2.05(b) and to honor drafts under the Canadian
Letters of Credit,
(C)each Issuing Bank with an Initial European Commitment from time to time on
any Business Day during the period from the Closing Date to the fifth Business
Day prior to the Initial Revolving Credit Maturity Date, upon the request of the
European Borrower agrees, to issue Letters of Credit issued for the account of
the European Borrower (or any Restricted Subsidiary; provided that the European
Borrower will be the applicant) (such Letters of Credit, the “European Letters
of Credit”), to amend or renew European Letters of Credit previously issued by
it, in accordance with Section 2.05(b) and to honor drafts under the European
Letters of Credit, and
(ii) the Lenders severally agree to participate in the applicable Letters of
Credit issued pursuant to Section 2.05(d).
On and after the Closing Date, each Existing Letter of Credit shall be deemed to
be a US Letter of Credit issued hereunder for all purposes under this Agreement
and the other Loan Documents; provided that it is understood and agreed that no
Existing Letter of Credit issued by Credit Suisse will be renewed beyond the
applicable maturity date as in effect on the Closing Date.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the applicable Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date), a request to issue a Letter of Credit, which shall specify that
it is being issued under this Agreement, in the form of Exhibit B-2 attached
hereto (the “Letter of Credit Request”). To request an amendment, extension or
renewal of an outstanding Letter of Credit, (other than any automatic extension
of a Letter of Credit permitted under Section 2.05(c)) the applicable Borrower
shall submit such a request to the applicable Issuing Bank (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is acceptable
to the applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for the
issuance, amendment, extension or renewal of any Letter of Credit must be
accompanied by such other information as shall be reasonably requested by the
applicable Issuing Bank to issue, amend, extend or renew such Letter of Credit.
If requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. No Letter of Credit, letter of
credit application or other document entered into by any Borrower with the
applicable Issuing Bank relating to any Letter of Credit shall contain any
representations or warranties, covenants or events of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void), and all representations and warranties, covenants and events of
default set forth therein shall contain standards, qualifications, thresholds
and exceptions for materiality or otherwise consistent with those set forth in
this Agreement (and, to the extent inconsistent herewith, shall be deemed to
automatically incorporate the applicable standards, qualifications, thresholds
and exceptions set forth
-91-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


herein without action by any Person). A Letter of Credit may be issued, amended,
extended or renewed only if (and on the issuance, amendment, extension or
renewal of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension, or renewal, (i) in the case of a US Letter of Credit, the US LC
Exposure does not exceed the US Letter of Credit Sublimit, (ii) in the case of a
Canadian Letter of Credit, the Canadian LC Exposure does not exceed the Canadian
Letter of Credit Sublimit, (iii) in the case of a European Letter of Credit, the
European LC Exposure does not exceed the European Letter of Credit Sublimit and
(iv) the sum of (x) the aggregate outstanding principal amount of all Revolving
Loans plus (y) the aggregate amount of all LC Obligations would not exceed the
Aggregate Commitment. Promptly after the delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)Expiration Date. No Letter of Credit shall expire later than the earlier of
(A) the date that is one year after the date of the issuance of such Letter of
Credit and (B) the date that is five Business Days prior to the Initial
Revolving Credit Maturity Date; provided that any Letter of Credit may provide
for the automatic extension thereof for any number of additional periods each of
up to one year in duration (none of which, in any event, shall extend beyond the
date referred to in the preceding clause (B) unless 100% of the then-available
face amount thereof is Cash collateralized or backstopped on or before the date
that such Letter of Credit is extended beyond the date referred to in clause (B)
above pursuant to arrangements reasonably satisfactory to the relevant Issuing
Bank); provided, further, that each Revolving Lender’s participation in any
undrawn Letter of Credit that is outstanding on the Initial Revolving Credit
Maturity Date will terminate on the Initial Revolving Credit Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the applicable Class of Lenders,
the applicable Issuing Bank hereby grants to each Lender of the applicable
Class, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this Section
2.05, or of any reimbursement payment required to be refunded to the applicable
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)Reimbursement.
(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m. on the Business Day immediately following the date on
which the applicable Borrower receives notice under paragraph (g) of this
Section 2.05 of such LC Disbursement (or, if such notice is received less than
two hours prior to the deadline for requesting ABR Borrowings pursuant to
Section
-92-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


2.03, on the second Business Day immediately following the date on which the
Borrower receives such notice); provided that the applicable Borrower may,
without satisfying the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with (x) in the case
of any Letter of Credit denominated in Dollars, an ABR Borrowing, (y) in the
case of any Letter of Credit denominated in Canadian Dollars, a Canadian Prime
Rate Borrowing, (z) in the case of any Letter of Credit denominated in Euros or
Sterling or an Alternate Currency, a LIBO Rate Borrowing (clauses (x), (y) and
(z), an “LC Reimbursement Loan”) in an equivalent amount and, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Loan. If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender in the relevant Class of the applicable LC Disbursement, the
payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender in the relevant Class shall pay to the Administrative Agent
its Applicable Percentage of the payment then due from the applicable Borrower,
in the same manner as provided in Section 2.07 with respect to Revolving Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders in any relevant Class have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.
(ii) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(e) by the time
specified therein, such Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Effective Rate (or (A)
in the case of any Letter of Credit denominated in Canadian Dollars, the
Canadian Prime Rate, (B) in the case of any Letter of Credit denominated in
Euros or Sterling, the LIBO Rate and (C) in the case of any Letter of Credit
denominated in any Alternate Currency, the Administrative Agent’s customary rate
for interbank advances in the Alternate Currency in which such Letter of Credit
is denominated) from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A certificate of the applicable Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (ii) shall be conclusive absent manifest error.
(f)Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or (iv)
any other event or circumstance whatsoever, whether or not similar to any of
-93-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor any Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of applicable
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(promptly confirmed in writing) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
no failure to give or delay in giving such notice shall relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h)Interim Interest. If any Issuing Bank makes any LC Disbursement, then, unless
the applicable Borrower reimburses such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the applicable Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to (a) in the case of Letters of Credit
denominated in Dollars, Revolving Loans that are ABR Revolving Loans of the
applicable Class, (b) in the case of Letters of Credit denominated in Canadian
Dollars, Revolving Loans that are Canadian Prime Rate Revolving Loans of the
applicable Class and (c) in the case of Letters of Credit denominated in Euros,
Sterling or any Alternate Currency, Revolving Loans denominated in such currency
that are LIBO Rate Revolving Loans of the applicable Class; provided that if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section 2.05 to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be payable on the date on which the applicable Borrower is
required to reimburse the applicable LC Disbursement in full (and, thereafter,
on demand).
-94-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(i)Replacement or Resignation of an Issuing Bank or Addition of New Issuing
Banks.
(i) Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) at any time by written
agreement among the Borrowers, the Administrative Agent and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement becomes
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b)(ii). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of any
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit. Any Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and the relevant Lender, designate one or more additional Lenders to
act as an issuing bank under the terms of this Agreement. Any Lender designated
as an issuing bank pursuant to this paragraph (i) who agrees in writing to such
designation shall be deemed to be an “Issuing Bank” (in addition to being a
Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Lender.
(ii) Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon ten days’ prior written notice to the Lead Borrower, each other
Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall be
effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank, the Lead
Borrower shall be entitled to appoint any Lender that accepts such appointment
in writing as successor Issuing Bank. Upon the acceptance of any appointment as
Issuing Bank hereunder, the successor Issuing Bank shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Issuing Bank, and the retiring Issuing Bank shall be discharged from
its duties and obligations in such capacity hereunder.
(j)Cash Collateralization.
(i) If any Event of Default exists, then on the Business Day that the Borrowers
receive notice from the Administrative Agent at the direction of the Required
Lenders demanding the deposit of Cash collateral pursuant to this paragraph (j),
(A)the US Borrower shall deposit, in an interest bearing account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders of the applicable Class (the “US LC Collateral Account”),
an amount in Cash equal to 101% of the US LC Exposure as of such date (minus the
amount then on deposit in the US LC Collateral Account),
-95-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(B)the applicable Canadian Borrower shall deposit, in an interest bearing
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders of the applicable Class (the “Canadian LC
Collateral Account”), an amount in Cash equal to 101% of the Canadian LC
Exposure as of such date (minus the amount then on deposit in the Canadian LC
Collateral Account), and
(C)the applicable European Borrower shall deposit, in an interest bearing
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders of the applicable Class (the “European LC
Collateral Account”), an amount in Cash equal to 102.5% (or, for any European
Letter of Credit denominated in a currency other than Dollars, 103%) of the
European LC Exposure as of such date (minus the amount then on deposit in the
European LC Collateral Account),
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the applicable Borrower described in
Section 7.01(f) or (g).
(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the applicable
Obligations of the relevant Borrower in accordance with the provisions of this
paragraph (j). The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account, and the
Borrowers hereby grant the Administrative Agent, for the benefit of the Secured
Parties, a First Priority security interest in the applicable LC Collateral
Account. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated (but subject to the consent of the Required Lenders) be applied to
satisfy other Secured Obligations. If any Borrower is required to provide an
amount of Cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (together with all interest and other earnings with respect
thereto, to the extent not applied as aforesaid) shall be returned to the
applicable Borrower promptly but in no event later than three Business Days
after such Event of Default has been cured or waived.
Section 2.06Protective Advances.
(a)Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 4.02), the Administrative Agent is authorized by each
Borrower and each Lender from time to time in its sole discretion (but without
any obligation to do so) to make Initial US Revolving Loans (any such Initial US
Revolving Loan made pursuant to this Section 2.06(a), a “US Protective
Advance”), Initial Canadian Revolving Loans (any such Initial Canadian Revolving
Loan made pursuant to this Section 2.06(a), a “Canadian Protective Advance”) and
Initial European Revolving Loans (any such Initial European Revolving Loan made
pursuant to this Section 2.06(a), a “European Protective Advance” and, together
with any US Protective Advance and Canadian Protective Advance, collectively,
the “Protective Advances”) to any applicable Borrower on behalf of the Lenders
of the relevant Class at any time that any condition precedent set forth in
Section 4.02 has not been satisfied or waived, which the Administrative Agent,
in its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect
-96-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the relevant Collateral or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the relevant Revolving Loans and
other relevant Secured Obligations or (iii) to pay any other amount chargeable
to or required to be paid by the relevant Borrower or any other Loan Party
pursuant to the terms of this Agreement or any other Loan Document, including
any payment of any reimbursable expense (including any expense described in
Section 9.03) and any other amount that, in each case is then due and payable
under any Loan Document and not the subject of a good faith dispute by the
relevant Loan Party.  All Protective Advances denominated in Dollars shall be
ABR Borrowings, all Protective Advances denominated in Canadian Dollars shall be
CDOR Rate Borrowings and all Protective Advances denominated in Euros or
Sterling shall be LIBO Rate Borrowings.  No Protective Advance may be made if,
after giving effect thereto, (i) the aggregate amount of outstanding Protective
Advances and Overadvances would exceed 10% of the greater of (A) the Commitments
and (B) the Borrowing Base (ii) such Protective Advance would cause the
Revolving Credit Exposure of any Lender to exceed any of its Commitments as set
forth on Schedule 1.01(a).
(b)Each Protective Advance shall be secured by the Lien on the applicable
Collateral in favor of the Administrative Agent and shall constitute a US
Obligation, Canadian Obligation or European Obligation, as applicable,
hereunder.  Each Protective Advance shall be repaid by the applicable Borrower
upon the earliest of (i) demand by the Administrative Agent, (ii) the next
succeeding Maturity Date and (iii) the date that is 30 days after such
Protective Advance is made.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion.  At
any time that the conditions precedent set forth in Section 4.02 have been
satisfied or waived, the Administrative Agent may request the Lenders to make an
Initial US Revolving Loan, Initial Canadian Revolving Loan or an Initial
European Revolving Loan, as applicable, to repay any US Protective Advance,
Canadian Protective Advance or European Protective Advance, respectively.
(c)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Lender of
the relevant Class shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such US
Protective Advance, Canadian Protective Advance or European Protective Advance,
as applicable, in proportion to its Applicable Percentage, and, upon demand by
the Administrative Agent, shall fund such participation to the Administrative
Agent.
Section 2.07Funding of Borrowings.
(a)Each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by (x)
2:00 p.m. New York City time for Revolving Loans denominated in Dollars, (y)
8:00 a.m. New York City time for Revolving Loans denominated in Euros, Sterling
or an Alternate Currency or (z) 11:00 a.m. New York City time for Revolving
Loans denominated in Canadian Dollars, in each case, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s respective Applicable
Percentage. The Administrative Agent will make such Revolving Loans available to
the applicable Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account or as otherwise directed by the applicable
Borrower; provided that (i) any Revolving Loan made to finance the reimbursement
of any LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank and (ii) any Mandatory
Borrowing shall be remitted by the Administrative Agent to the Swingline Lender.
-97-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(b)Unless the Administrative Agent has received notice from any Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate (or, (x) with respect to any amount
denominated in Canadian Dollars, the Canadian Prime Rate, or (y) with respect to
any amount denominated in Euros, Sterling or an Alternate Currency, the rate of
interest per annum at which overnight deposits in Euros, on an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by the Administrative Agent in the
applicable offshore interbank market for such currency) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Revolving Loans comprising such Borrowing at such time. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing and the Borrower’s obligation
to repay the Administrative Agent such corresponding amount pursuant to this
Section 2.07(b) shall cease. If the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.08Type; Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing or CDOR Borrowing,
shall have the initial Interest Period specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert any Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a LIBO Rate Borrowing or CDOR Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.08; provided that Revolving Loans denominated
in Euros, Sterling or any Alternate Currency shall be LIBO Rate Borrowings at
all times. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders based upon their Applicable
Percentages and the Revolving Loans comprising each such portion shall be
considered a separate Borrowing.
(b)To make an election pursuant to this Section 2.08, the applicable Borrower
(or the Lead Borrower on its behalf) shall notify the Administrative Agent of
such election either in writing or by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the applicable Borrower (or the
Lead Borrower on its behalf) were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly in writing to the Administrative Agent of a written Interest Election
Request signed by a Responsible Officer of the applicable Borrower.
-98-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBO Rate
Borrowing, a Canadian Prime Rate Borrowing or a CDOR Borrowing; and
(iv) if the resulting Borrowing is a LIBO Rate Borrowing or CDOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing or CDOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing or CDOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, such Borrowing shall be converted at the end of such Interest
Period to a LIBO Rate Borrowing or CDOR Borrowing, as applicable, with an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as such Event of
Default exists (i) no outstanding Borrowing may be converted to or continued as
a LIBO Rate Borrowing or CDOR Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing and CDOR Borrowing shall be converted to an ABR Borrowing or Canadian
Prime Rate Borrower, as applicable, at the end of the then-current Interest
Period applicable thereto (except, in either case, that Revolving Loans
denominated in Euros, Sterling or any Alternate Currency shall be comprised of
LIBO Rate Revolving Loans).
Section 2.09Termination and Reduction of Commitments.
(a)Unless previously terminated, the Initial Revolving Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date.
(b)Upon delivering the notice required by Section 2.09(d), the Lead Borrower may
at any time terminate the Commitments of any Class upon (i) the payment in full
in Cash of all outstanding Revolving Loans of such Class, together with accrued
and unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit of such Class (or alternatively, with respect to each
outstanding Letter of Credit, the furnishing to the Administrative Agent of a
Cash deposit (or, if reasonably satisfactory to the applicable Issuing Bank, a
backup standby letter of credit) equal to 100%
-99-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(or, 102.5%, in the case of any European Letter of Credit) of the relevant LC
Exposure (minus the amount then on deposit in the US LC Collateral Account,
Canadian LC Collateral Account or European LC Collateral Account, as applicable)
as of such date) and (iii) the payment in full of all accrued and unpaid fees
and all reimbursable expenses and other non-contingent Obligations with respect
to the Revolving Facility of such Class then due, together with accrued and
unpaid interest (if any) thereon.
(c)Upon delivering the notice required by Section 2.09(d), the Lead Borrower may
from time to time reduce the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 and (ii) the Lead Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10 or Section 2.11, the aggregate
Revolving Credit Exposure would exceed the Aggregate Commitment.
(d)The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
2.09 in writing at least three Business Days prior to the effective date of such
termination or reduction (or such later date to which the Administrative Agent
may agree), specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Lead Borrower pursuant to this Section 2.09 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the Lead
Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Lead
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments pursuant to this Section 2.09 shall be permanent. Upon any
reduction of the Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount.
Section 2.10Repayment of Revolving Loans; Evidence of Debt.
(a) (i) The US Borrower hereby promises to pay in Dollars or the relevant
Alternate Currency to the Administrative Agent for the account of each Initial
US Revolving Lender, the then-unpaid principal amount of each Initial US
Revolving Loan made by such Initial US Revolving Lender to the US Borrower on
the Maturity Date applicable thereto.
(ii) Each Canadian Borrower hereby promises to pay in Canadian Dollars, Dollars
or the relevant Alternate Currency to the Administrative Agent for the account
of each Initial Canadian Revolving Lender, the then-unpaid principal amount of
each Initial Canadian Revolving Loan made by such Initial Canadian Revolving
Lender to such Canadian Borrower on the Maturity Date applicable thereto.
(iii) Each European Borrower hereby promises to pay in Euros, Sterling, Dollars
or the relevant Alternate Currency to the Administrative Agent for the account
of each Initial European Revolving Lender, the then-unpaid principal amount of
each Initial European Revolving Loan made by such Initial European Revolving
Lender to such European Borrower on the Maturity Date applicable thereto.
(iv) The Borrowers hereby promise to pay in Dollars to the Swingline Lender, the
then-unpaid principal amount of each Swingline Loan made by such Swingline
Lender to any Borrower on the Swingline Maturity Date.
-100-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Each Revolving Loan shall be repaid in the currency in which it was made.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Revolving Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Revolving Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders or the Issuing
Banks and each Lender’s and Issuing Banks’ share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
applicable Borrower to repay the Revolving Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.10 and any Lender’s records, the accounts of the
Administrative Agent shall govern.
(e)Any Lender may request that Revolving Loans made by it be evidenced by a
Promissory Note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a Promissory Note payable to such Lender and its
registered assigns; it being understood and agreed that such Lender (and/or its
applicable assign) shall be required to return such Promissory Note to such
Borrower in accordance with Section 9.05(b)(iii) and upon the occurrence of the
Termination Date (or as promptly thereafter as practicable).
Section 2.11Prepayment of Revolving Loans.
(a)Optional Prepayments.
(i) Upon prior notice in accordance with paragraph (a)(iii) of this Section
2.11, the Borrowers shall have the right at any time and from time to time to
prepay, in Dollars, Canadian Dollars, Euros, Sterling or the relevant Alternate
Currency, as applicable, any Borrowing of Revolving Loans of any Class in whole
or in part without premium or penalty (but subject to Section 2.16). Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the Applicable Class of Revolving Loans being prepaid.
(ii) The Lead Borrower shall notify the Administrative Agent by telephone
(promptly confirmed in writing) of any prepayment under this Section 2.11(a) (A)
in the case of a prepayment of a LIBO Rate Borrowing or CDOR Rate Borrowing, not
later than 12:00 p.m. three Business Days before the date of prepayment, or (B)
in the case of a prepayment of an ABR Borrowing or Canadian Prime Rate
Borrowing, not later than 1:00 p.m. one Business Day before the date of
prepayment (or such later date to which the Administrative Agent may agree).
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of
-101-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Lead Borrower may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Lead Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to any
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
at least equal to the amount that would be permitted in the case of an advance
of a Borrowing of the same Type and Class as provided in Section 2.02(c). Each
prepayment of Revolving Loans shall be applied to the Class of Revolving Loans
specified in the applicable prepayment notice; provided that any such prepayment
shall be applied first ratably to the outstanding Swingline Loans.
(iii) Subject to Section 5.16(g), during the continuance of a Cash Dominion
Period and following delivery by the Administrative Agent of notice to the Lead
Borrower, on each Business Day, at or before 1:00 p.m., New York City time, the
Administrative Agent shall apply all immediately available funds credited to the
Administrative Agent Account or otherwise received by Administrative Agent for
application to the Secured Obligations (x) to the extent such funds constitute
US Collateral, in accordance with Section 2.18(b)(i) (other than in respect of
Secured Hedging Obligations and Banking Services Obligations), (y) to the extent
such funds constitute Canadian Collateral, in accordance with Section
2.18(b)(ii) (other than in respect of Secured Hedging Obligations and Banking
Services Obligations) and (z) to the extent such funds constitute European
Collateral, in accordance with Section 2.18(b)(iii) (other than in respect of
Secured Hedging Obligations and Banking Services Obligations).
(b)Mandatory Prepayments.
(i) Except for Protective Advances and Overadvances, on each day (including, on
any Revaluation Date (after giving effect to the determination of the
Outstanding Amount of each Revolving Loan and the LC Exposure)) on which (A) the
Initial US Revolving Credit Exposure exceeds the US Line Cap, the US Borrower
shall, within one Business Day following receipt of notice from the
Administrative Agent, prepay Initial US Revolving Loans (or, if there are no
Initial US Revolving Loans outstanding at the relevant time, Cash collateralize
outstanding US Letters of Credit at 101% of the face amount thereof), in an
aggregate amount sufficient to reduce the Initial US Revolving Credit Exposure
(calculated, for this purpose, as if any US LC Exposure so Cash collateralized
is not Initial US Revolving Credit Exposure) such that the Initial US Revolving
Credit Exposure does not exceed the US Line Cap, (B) the Initial Canadian
Revolving Credit Exposure exceeds the Canadian Line Cap, any Canadian Borrower
shall, within one Business Day following receipt of notice from the
Administrative Agent, prepay Initial Canadian Revolving Loans (or, if there are
no Initial Canadian Revolving Loans outstanding at such time, Cash collateralize
outstanding Canadian Letters of Credit at 101% of the face amount thereof), in
an aggregate amount sufficient to reduce the Initial Canadian Revolving Credit
Exposure (calculated, for this purpose, as if any Canadian LC Exposure so Cash
collateralized is not Initial Canadian Revolving Credit Exposure) such that the
Initial Canadian Revolving Credit Exposure does not exceed the Canadian Line
Cap, (C) the Initial European Revolving Credit Exposure exceeds the European
Line Cap, any European Borrower shall, within one Business Day following receipt
of notice from the Administrative Agent, prepay Initial European Revolving Loans
(or, if there are no Initial European Revolving Loans outstanding at such time,
Cash collateralize outstanding European Letters of Credit at 102.5% (or, for any
European Letter of Credit denominated in a currency other than Dollars, 103%) of
the face amount thereof), in an
-102-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


aggregate amount sufficient to reduce the Initial European Revolving Credit
Exposure (calculated, for this purpose, as if any European LC Exposure so Cash
collateralized is not Initial European Revolving Credit Exposure) such that the
Initial European Revolving Credit Exposure to the European Borrowers does not
exceed the European Line Cap, or (D) the Total Revolving Credit Exposure exceeds
the Line Cap, the Lead Borrower shall, within one Business Day following receipt
of notice from the Administrative Agent, prepay Revolving Loans (or, if there
are no Revolving Loans outstanding at such time, Cash collateralize outstanding
Letters of Credit at 101% of the face amount thereof), in an aggregate amount
sufficient to reduce the Total Revolving Credit Exposure (calculated, for this
purpose, as if any LC Exposure so Cash collateralized is not Initial European
Total Revolving Credit Exposure) such that the Total Revolving Credit Exposure
does not exceed the Line Cap.
(ii) Prepayments shall be accompanied by accrued interest as required by Section
2.13. All prepayments of Borrowings under this Section 2.11(b) shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.
(iii) Notwithstanding anything in this Section 2.11 to the contrary, (x) funds
received from or held by any Canadian Loan Party or from the proceeds of
Canadian Collateral shall be applied only to the payment of Canadian Obligations
and shall not be applied to the payment of US Obligations and (y) funds received
from or held by any European Loan Party or from the proceeds of European
Collateral shall be applied only to the payment of European Obligations and
shall not be applied to the payment of US Obligation.
Section 2.12Fees.
(a)The Borrowers agree to pay to the Administrative Agent for the account of
each Initial Revolving Lender (other than any Defaulting Lender) a commitment
fee, which shall accrue at a rate equal to the Commitment Fee Rate per annum on
the average daily amount of the unused Initial Commitment of such Initial
Revolving Lender (excluding, for purposes of determining unused Initial
Commitments under this Section 2.12(a), all then outstanding Swingline Loans)
during the period from and including the Closing Date to the date on which such
Initial Revolving Lender’s Initial Commitments terminate. Accrued commitment
fees shall be payable in arrears on the last Business Day of each March, June,
September and December for the quarterly period then ended (commencing on
September 30, 2016) and on the date on which the Initial Commitments terminate.
(b)Subject to Section 2.21, the US Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each US Letter of Credit, which shall accrue at
the Applicable Rate used to determine the interest rate applicable to LIBO Rate
Revolving Loans on the daily face amount of such Lender’s US LC Exposure in
respect of such US Letter of Credit (excluding any portion thereof attributable
to unreimbursed LC Disbursements in respect of US Letters of Credit), during the
period from and including the Closing Date to the later of the date on which
such Lender’s Initial US Revolving Commitment terminates and the date on which
such Lender ceases to have any US LC Exposure in respect of such US Letter of
Credit and (ii) to each Issuing Bank, for its own account, a fronting fee, in
respect of each US Letter of Credit issued by such Issuing Bank for the period
from the date of issuance of such US Letter of Credit to the expiration date of
such US Letter of Credit (or if terminated on an earlier date, to the
termination date of such US Letter of Credit), computed at a rate equal to the
rate agreed by such Issuing Bank and the US Borrower (but in any event not to
exceed 0.125% per annum) of the daily face amount of such US Letter of Credit,
as well as such
-103-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any US Letter of Credit or processing of drawings thereunder.
(c)Subject to Section 2.21, the Canadian Borrowers agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each Canadian Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
CDOR Revolving Loans on the daily face amount of such Lender’s Canadian LC
Exposure in respect of such Canadian Letter of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements in respect of Canadian
Letters of Credit), during the period from and including the Closing Date to the
later of the date on which such Lender’s Initial Canadian Revolving Commitment
terminates and the date on which such Lender ceases to have any Canadian LC
Exposure in respect of such Canadian Letter of Credit and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each Canadian Letter of
Credit issued by such Issuing Bank for the period from the date of issuance of
such Canadian Letter of Credit to the expiration date of such Canadian Letter of
Credit (or if terminated on an earlier date, to the termination date of such
Canadian Letter of Credit), computed at a rate equal to the rate agreed by such
Issuing Bank and the Canadian Borrowers (but in any event not to exceed 0.125%
per annum) of the daily face amount of such Canadian Letter of Credit, as well
as such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Canadian Letter of Credit or processing of drawings
thereunder.
(d)Subject to Section 2.21, the European Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each European Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
LIBO Rate Revolving Loans on the daily face amount of such Lender’s European LC
Exposure in respect of such European Letter of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements in respect of European
Letters of Credit), during the period from and including the Closing Date to the
later of the date on which such Lender’s Initial European Revolving Commitment
terminates and the date on which such Lender ceases to have any European LC
Exposure in respect of such European Letter of Credit and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each European Letter of
Credit issued by such Issuing Bank for the period from the date of issuance of
such European Letter of Credit to the expiration date of such European Letter of
Credit (or if terminated on an earlier date, to the termination date of such
European Letter of Credit), computed at a rate equal to the rate agreed by such
Issuing Bank and the European Borrowers (but in any event not to exceed 0.125%
per annum) of the daily face amount of such European Letter of Credit, as well
as such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any European Letter of Credit or processing of drawings
thereunder.
(e)Participation fees and fronting fees accrued to, but excluding, the last
Business Day of each March, June, September and December shall be payable in
arrears for the quarterly period then ended on the last Business Day of such
calendar quarter; provided that all such fees shall be payable on the date on
which the Initial Commitments terminate, and any such fees accruing after the
date on which the Initial Commitments terminate shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this Section 2.12 shall be
payable within 30 days after receipt of a written demand (accompanied by
reasonable back-up documentation) therefor.
(f)The Borrowers agree to pay to the Administrative Agent, for its own account,
the fees in the amounts and at the times separately agreed upon by any Borrower
and the Administrative Agent in writing.
-104-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(g)All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances except as otherwise provided in the Fee
Letter. Fees payable hereunder shall accrue through and including the last day
of the month immediately preceding the applicable fee payment date.
(h)Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.13Interest.
(a)The Revolving Loans that are denominated in Dollars and comprise each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.
(b)The Revolving Loans that are denominated in Dollars, Euros, Sterling or any
Alternate Currency and comprise each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)The Revolving Loans that are denominated in Canadian Dollars and comprise
each Canadian Prime Rate Borrowing shall bear interest at the Canadian Prime
Rate plus the Applicable Rate.
(d)The Revolving Loans that are denominated in Canadian Dollars and comprise
each CDOR Rate Borrowing shall bear interest at the CDOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.
(e)Notwithstanding the foregoing and subject to Section 2.21, if any principal
of or interest on any Revolving Loan, any LC Disbursement or any fee payable by
any Borrower hereunder is not, in each case, paid or reimbursed when due,
whether at stated maturity, upon acceleration or otherwise, the relevant overdue
amount shall bear interest, to the fullest extent permitted by law, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Revolving Loan or unreimbursed LC Disbursement,
2.00% plus the rate otherwise applicable to such Revolving Loan or LC
Disbursement as provided in the preceding paragraphs of this Section 2.13,
Section 2.05(h) or in the amendment to this Agreement relating thereto or (ii)
in the case of any other amount, 2.00% plus the rate applicable to Revolving
Loans that are ABR Revolving Loans as provided in paragraph (a) of this Section
2.13; provided that no amount shall accrue pursuant to this Section 2.13(e) on
any overdue amount, reimbursement obligation in respect of any LC Disbursement
or other amount payable to a Defaulting Lender so long as such Lender is a
Defaulting Lender.
(f)Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and on the Initial Revolving
Credit Maturity Date or upon the termination of the Commitments or any
Additional Revolving Commitments, as applicable; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Revolving Loan
or Additional Revolving Loan (other than a prepayment of an ABR Revolving Loan
prior to the termination of the relevant revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBO Rate Revolving Loan or CDOR Revolving Loan prior to the end of the current
Interest Period
-105-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


therefor, accrued interest on such Revolving Loan or Additional Revolving Loan
shall be payable on the effective date of such conversion.
(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed for ABR Revolving Loans and Canadian Prime Rate
Revolving Loans shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Canadian Prime Rate, CDOR Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Revolving Loan
for the day on which the Revolving Loan is made, and shall not accrue on a
Revolving Loan, or any portion thereof, for the day on which the Revolving Loan
or such portion is paid; provided that any Revolving Loan that is repaid on the
same day on which it is made shall bear interest for one day; provided further
that, in the case of any ABR Revolving Loan, interest shall accrue through and
including the last day of the month preceding the applicable Interest Payment
Date.
Section 2.14Alternate Rate of Interest.
(a)If at least two Business Days prior to the commencement of any Interest
Period for a LIBO Rate Borrowing or for a CDOR Rate Borrowing:
i. (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or CDOR Rate, as applicable, for such
Interest Period; or
ii. (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate or CDOR Loan Rate for such Interest Period, as applicable, will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Revolving Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall promptly give notice thereof to the Lead
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
which the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing or CDOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing or Canadian Prime Rate
Borrowing, as applicable (or, in the case of a pending request for a Borrowing
denominated Euros, Sterling or in any Alternate Currency, the Lead Borrower and
the Lenders shall establish a mutually acceptable alternative rate) on the last
day of the Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a LIBO Rate Borrowing or CDOR Rate Borrowing, such Borrowing shall be
made as an ABR Borrowing or Canadian Rate Borrowing, as applicable (or, in the
case of a pending request for a Borrowing denominated in Euros, Sterling or any
Alternate Currency, the Lead Borrower and the Lenders shall establish a mutually
acceptable alternative rate).
(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error):
        (i) that the circumstances in clauses (a)(i) or (a)(ii) above have
arisen and such circumstances are unlikely to be temporary; or
-106-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


        (ii) that neither the circumstances in clause (a)(i) nor clause (a)(ii)
above have arisen but the supervisor for the administrator of the LIBO Rate has
made a public statement that the administrator of the LIBO Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Rate), (x) the administrator of the LIBO Rate has made a public statement
identifying a specific date after which the LIBO Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Rate), (y) the
supervisor for the administrator of the LIBO Rate has made a public statement
identifying a specific date after which the LIBO Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate may no longer be used for determining interest rates
for loans;
then the Administrative Agent and the Lead Borrower shall endeavor to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time as a comparable successor to
the LIBO Rate, and shall enter into an amendment to this Agreement pursuant to
this clause (I) to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Rate) or (II) if no such prevailing market convention for a comparable successor
to the LIBO Rate exists at such time, the Administrative Agent and the Lead
Borrower shall determine a reasonable acceptable successor or alternative index
rate (which rate shall be administratively feasible for the Administrative
Agent), and shall enter into an amendment to this Agreement pursuant to this
clause (II) to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment
pursuant to clause (I) or (II) above shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a draft of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this
Section 2.14, (x) any request for a Borrowing of, conversion to or continuation
of, LIBO Rate Borrowing shall be ineffective and (y) any request for a LIBO Rate
Borrowing, shall be made as an ABR Borrowing. Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
paragraph is determined to be less than 0% per annum, such rate shall be deemed
to be 0% percent per annum for the purposes of this Agreement.
Section 2.15Increased Costs.
(a)If any Change in Law:
(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or Issuing Bank,
(ii) subjects any Lender or Issuing Bank to any Taxes (other than Indemnified
Taxes, Other Taxes and Excluded Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or
-107-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(iii) imposes on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or LIBO Rate Revolving Loans made
by any Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Revolving Loan (or of maintaining
its obligation to make any such Revolving Loan) or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) in respect of any LIBO Rate Revolving Loan or
Letter of Credit in an amount deemed by such Lender or Issuing Bank to be
material, then, within 30 days after the Lead Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.15, the Lead
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered; provided that the
applicable Borrower shall not be liable for such compensation if (x) the
relevant Change in Law occurs on a date prior to the date such Lender becomes a
party hereto, (y) such Lender invokes Section 2.20 or (z) in the case of
requests for reimbursement under clause (ii) above resulting from a market
disruption, (A) the relevant circumstances are not generally affecting the
banking market or (B) the applicable request has not been made by Lenders
constituting Required Lenders.
(b)If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Revolving Loans made by, or participations in Letters of
Credit, held by such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (other than due to Taxes) (taking into consideration such Lender’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then within 30 days of receipt by the Lead
Borrower of the certificate contemplated by paragraph (c) of this Section 2.15
the Lead Borrower will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section 2.15 and
setting forth in reasonable detail the manner in which such amount or amounts
were determined and certifying that such Lender is generally charging such
amounts to similarly situated borrowers shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error.
(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or Issuing Bank notifies the Lead
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
-108-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 2.16Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Revolving Loan or CDOR Revolving
Loan other than on the last day of an Interest Period applicable thereto
(whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise), (b) the failure to borrow, convert, continue or prepay any LIBO Rate
Revolving Loan or CDOR Revolving Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate
Revolving Loan or CDOR Revolving Loan of any Lender other than on the last day
of the Interest Period applicable thereto as a result of a request by the Lead
Borrower pursuant to Section 2.19, then, in any such event, the Lead Borrower
shall compensate each Lender for the loss, cost and expense incurred by such
Lender that is attributable to such event (other than loss of profit).  In the
case of a LIBO Rate Revolving Loan or CDOR Revolving Loan, the loss, cost or
expense of any Lender shall be the amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Revolving Loan had such event not occurred, at
the LIBO Rate or CDOR Revolving Loan, as applicable, that would have been
applicable to such Revolving Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Revolving Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurodollar market or the Canadian market for bankers’ acceptances,
as applicable; it being understood that such loss, cost or expense shall in any
case exclude any interest rate floor and all administrative, processing or
similar fees.  A certificate of any Lender (i) setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16,
the basis therefor and, in reasonable detail, the manner in which such amount or
amounts were determined and (ii) certifying that such Lender is generally
charging the relevant amounts to similarly situated borrowers shall be delivered
to the Lead Borrower and shall be conclusive absent manifest error.  The Lead
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
Section 2.17Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If any
applicable Requirements of Law require the deduction or withholding of any Tax
from any such payment, then (i) if such Tax is an Indemnified Tax and/or Other
Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender or, in the case of any payment made to the
Administrative Agent for its own account, the Administrative Agent, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall be entitled
to and shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Requirements of Law.
(b)In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified
-109-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Taxes or Other Taxes payable or paid by the Administrative Agent or such Lender,
as applicable (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) (other than any
penalties attributable to the gross negligence, bad faith or willful misconduct
of the Administrative Agent or such Lender as determined by a court of competent
jurisdiction), and, in each case, any reasonable expenses arising therefrom or
with respect thereto; provided that if such Loan Party reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender, as applicable, will use reasonable efforts to cooperate with such
Loan Party to obtain a refund of such Taxes (which shall be repaid to such Loan
Party in accordance with Section 2.17(h)) so long as such efforts would not, in
the sole determination of the Administrative Agent or such Lender, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender, as applicable. In connection with any request for reimbursement under
this Section 2.17(c), the relevant Lender or the Administrative Agent, as
applicable, shall deliver a certificate to the Lead Borrower setting forth, in
reasonable detail, the basis and calculation of the amount of the relevant
payment or liability, which certificate shall be conclusive absent manifest
error. Notwithstanding anything to the contrary contained in this Section
2.17(c), the Loan Parties shall not be required to indemnify the Administrative
Agent or any Lender pursuant to this Section 2.17 for any Indemnified Taxes or
Other Taxes, to the extent the Administrative Agent or such Lender fails to
notify the Lead Borrower of such possible indemnification claim within 180 days
after the Administrative Agent or such Lender receives written notice from the
applicable taxing authority of the tax assessment giving rise to such
indemnification claim. For the avoidance of doubt, this Section 2.17(c) shall
not apply to the extent that any Indemnified Taxes or Other Taxes are
compensated for by any increased payment under Section 2.17(a), or would have
been compensated for by an increased payment under Section 2.17(a), but were not
so compensated solely because one of the exclusions set forth in Section 2.17(i)
applied.
(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes imposed
on or with respect to any payment under any Loan Document that is attributable
to such Lender (but only to the extent that no Loan Party has already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to any Lender under any Loan Document or otherwise payable
by the Administrative Agent to any Lender from any other source against any
amount due to the Administrative Agent under this clause (d).
(e)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent. Where the payment is in
connection with a UK Tax Deduction, the relevant form of receipt or return to be
delivered by the Loan Party shall be a statement under section 975 of the UK ITA
(or other evidence reasonably satisfactory to such Loan Party that the
-110-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


UK Tax Deduction has been made or (as applicable) any appropriate payment paid
to HM Revenue & Customs).




(f)Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation as the Lead Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.17(f)(ii),
(f)(iii)(A), (iii)(B), (iii)(C) and (iii)(E) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) In the case of a Lender advancing a Loan to a UK Borrower:
(1)Subject to Section 2.17(f)(ii)(2) below, a UK Treaty Lender and each Loan
Party which makes a payment to which that UK Treaty Lender is entitled under
such Loan to a UK Borrower shall co-operate in completing any procedural
formalities necessary for that Loan Party to obtain authorization to make that
payment without a UK Tax Deduction.
(2)(A) A UK Treaty Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport Scheme and which wishes that scheme to apply to this Agreement shall
confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule 1.01(a); and (B) a UK Treaty Lender that is not a
party to this Agreement on the date on which this Agreement is entered into that
holds a passport under the HMRC DT Treaty Passport Scheme and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption which it
executes, or otherwise to the Lead Borrower, the Administrative Agent, or the UK
Borrower in writing within fifteen (15) days of it becoming a party to this
Agreement, and having done so, such UK Treaty Lender shall be under no
obligation pursuant to paragraph (f)(i) or (f)(ii)(1) above.
(3)If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(f)(ii)(2) and a UK
-111-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Borrower making a payment to that UK Treaty Lender has made a UK Borrower DTTP
Filing in respect of that UK Treaty Lender, but (x) that UK Borrower DTTP Filing
has been rejected by HM Revenue & Customs or (y) HM Revenue & Customs has not
given the UK Borrower authority to make payments to that UK Treaty Lender
without a UK Tax Deduction within sixty (60) days of the date of the UK Borrower
DTTP Filing, and the relevant UK Borrower has notified that UK Treaty Lender in
writing, then, in each case, that UK Treaty Lender and, in each case, the UK
Borrower shall co-operate in completing any additional procedural formalities
necessary for the UK Borrower to obtain authorization to make that payment
without a UK Tax Deduction.
(4)If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.17(f)(ii)(2), no UK
Borrower shall make a UK Borrower DTTP Filing or file any form relating to the
HM Revenue & Customs DT Treaty Passport scheme in respect of that UK Treaty
Lender’s Commitment or its participation in any loan unless the UK Treaty Lender
otherwise agrees.
(5)A UK Borrower shall promptly on making a Borrower DTTP Filing deliver a copy
of that UK Borrower DTTP Filing to the relevant UK Treaty Lender.
(iii) Without limiting the generality of the foregoing:
(A)each Lender that is not a Foreign Lender shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), two
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)each Foreign Lender making a Credit Extension, Overadvance or Protective
Advance to the US Borrower shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), whichever
of the following is applicable:
(1)in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party, two executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to such tax treaty;
(2)two executed copies of IRS Form W-8ECI;
(3)in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Lead Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
-112-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4)to the extent any Foreign Lender is not the beneficial owner, two executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if such Foreign Lender
is a partnership and one or more partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such partner;
(A)Each Foreign Lender that is not described in clause (B) above shall deliver
to the to the Lead Borrower and the Administrative Agent on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), two executed copies of IRS Form W-8 or IRS Form W-8BEN-E,
as applicable, certifying that it is not a U.S. person for U.S. federal income
tax purposes;
(B)each Foreign Lender shall deliver to the Lead Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), two executed copies
of any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Lead Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(C)if a payment made to any Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the Lead Borrower or the Administrative Agent such documentation as is
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Lead Borrower or the Administrative Agent as may be necessary
for the Lead Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this Section
2.17(f)(ii)(D), FATCA shall include all amendments made after the date
hereofClosing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so. Notwithstanding
anything to the
-113-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


contrary in this Section 2.17(f), no Lender shall be required to provide any
documentation that such Lender is not legally eligible to deliver.
(iv) A UK Non-Bank Lender hereby provides a Tax Confirmation to each UK Borrower
by entering into this Agreement, and shall promptly notify the Administrative
Agent if there is any change in the position from that set out in the UK Tax
Confirmation.
(v) Each Lender which becomes a party to this Agreement after the date of this
Agreement (a “New Lender”) shall, in relation to a UK Borrower, indicate in the
Assignment and Assumption that it executes on becoming a party hereto or
otherwise to the Lead Borrower, UK Borrower or Administrative Agent in writing
within fifteen (15) days, for the benefit of the Administrative Agent and
without liability to any Loan Party, whether it is: (1) a UK Qualifying Lender
(other than a UK Treaty Lender), (2) not a UK Qualifying Lender or (3) a UK
Treaty Lender. If a New Lender fails to indicate its status in accordance with
this Section 2.17(f)(v), then such New Lender shall be treated for the purposes
of this Agreement by the Administrative Agent and each Loan Party as if it was
not a UK Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent upon receipt of such
notification, shall inform the Lead Borrower or the UK Borrower). For the
avoidance of doubt, an Assignment and Assumption or other transfer of a Loan
Document shall not be invalidated by any failure of a Lender to comply with this
Section 2.17(f)(v).
(g)On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Lead Borrower), the Administrative Agent will
deliver to the Lead Borrower either (i) an executed copy of IRS Form W-9, or
(ii) (x) with respect to any amounts received on its own account, an executed
copy of an applicable IRS Form W-8, and (y) with respect to any amounts received
for or on account of any Lender, an executed copy of IRS Form W-8 IMY certifying
on Part I, Part II and Part VI thereof that it is a U.S. branch that has agreed
to be treated as a U.S. person for U.S. federal tax purposes with respect to
payments received by it from the Lead Borrower in its capacity as Administrative
Agent, as applicable. The Administrative Agent shall promptly notify the Lead
Borrower at any time it determines that it is no longer in a position to provide
the certification described in the prior sentence.
(h)If the Administrative Agent or any Lender determines, in its sole discretion,
that it (or any member of its group) has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which such Loan Party has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to such Loan Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event
shall the Administrative Agent or any Lender be required to pay any amount to a
Loan Party pursuant to this paragraph (h) to the extent that the payment thereof
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the position that the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification had not
-114-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.17 shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.
(i)With respect to any Lender advancing a loan to a UK Borrower, a payment by a
Loan Party in respect of an amount due from a UK Borrower shall not be increased
under Section 2.17 (a) above by reason of a UK Tax Deduction, if on the date on
which the payment falls due:
(i) the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority;
(ii) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of UK Qualifying Lender and (A) an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the UK ITA which relates to the payment and that Lender has
received from the Loan Party making the payment a certified copy of that
Direction, and (B) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made;
(iii) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of UK Qualifying Lender and (A) the relevant
Lender has not given a UK Tax Confirmation to the UK Borrower, and (B) the
payment could have been made to the Lender without any UK Tax Deduction if the
Lender had given a UK Tax Confirmation to the UK Borrower, on the basis that the
UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purposes of
section 930 of the UK ITA; or
(iv) the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under Section 2.17(f)(ii), as applicable.
(j)VAT
(i) All amounts set out or expressed in a Loan Document to be payable by any
party to this agreement (a “Party”) to the Administrative Agent or any Lender
which (in whole or in part) constitute the consideration for any supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to Section
2.17(i)(ii) below, if VAT is or becomes chargeable on any supply made by any
Lender or the Administrative Agent to any Party under a Loan Document and the
Administrative Agent or any such Lender is required to account to the relevant
tax authority for the VAT, that Party shall pay to the Administrative Agent or
such Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such the Administrative Agent or such Lender, as applicable, shall promptly
provide an appropriate VAT invoice to such Party).
-115-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(ii) If VAT is or becomes chargeable on any supply made by any Administrative
Agent or any Lender (the “Supplier”) to any other of the Administrative Agent or
any Lender (the “Recipient”) under a Loan Document, and any Party other than the
Recipient (the “Subject Party”) is required by the terms of any Loan Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration):
(A)  where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will, where this Section 2.17(i)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the Recipient from the relevant tax authority which the
Recipient determines, in its sole discretion, relates to the VAT chargeable on
the supply; and
(B) where the Recipient is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.
(iii) Where a Loan Document requires any Party to reimburse or indemnify the
Administrative Agent or any Lender for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) the Administrative Agent or any such
Lender for the full amount of such cost or expense, including such part thereof
as represents VAT, save to the extent that the Administrative Agent or any such
Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv) Any reference in this Section 2.17(i) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).
(v) In relation to any supply made by the Administrative Agent or any Lender to
any Party under a Loan Document, if reasonably requested by the Administrative
Agent or any such Lender, that Party must promptly provide details of its VAT
registration and such other information as is reasonably requested in connection
with the Administrative Agent’s or any such Lender’s VAT reporting requirements
in relation to such supply
(k)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
-116-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(l)For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank.
Section 2.18Payments Generally; Allocation of Proceeds; Sharing of Payments


(a)Unless otherwise specified, each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressed hereunder or under such Loan Document
(or, if no time is expressly required, by 2:00 p.m.). Each such payment shall be
made on the date when due, in immediately available funds, without set-off
(except as otherwise provided in Section 2.17) or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Lead Borrower by the Administrative Agent, except that payments to be
made directly to the applicable Issuing Bank or to the Swingline Lender as
expressly provided herein and except payments made pursuant to Sections
2.05(e)(i), 2.12(b)(iii) and (iv), 2.15, 2.16 or 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
Unless other specified herein all payments (including accrued interest)
hereunder shall be made in (u) Dollars, to the extent the Revolving Loan or LC
Disbursement with respect thereto was denominated in Dollars, (w) Canadian
Dollars, to the extent the Revolving Loan or LC Disbursement with respect
thereto was denominated in Canadian Dollars, (x) Euros, to the extent the
Revolving Loan or LC Disbursement with respect thereto was denominated in Euros
(y) Sterling, to the extent the Revolving Loan or LC Disbursement with respect
thereto was denominated in Sterling and (z) the applicable Alternate Currency,
to the extent the Revolving Loan or LC Disbursement with respect thereto was
denominated in such Alternate Currency. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)(i) All proceeds of US Collateral received by the Administrative Agent at any
time when an Event of Default exists and all or any portion of the US Revolving
Loans have been accelerated hereunder pursuant to Section 7.01 shall, upon the
election by the Administrative Agent of at the direction of the Required
Lenders, be applied first, to the payment of all costs and expenses then due
incurred by the Administrative Agent in connection with any collection, sale or
realization on US Collateral or otherwise in connection with this Agreement, any
other Loan Document or any of the US Secured Obligations, including all court
costs and the fees and expenses of agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Loan Party and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, second, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent (other than those
covered in clause first above) or any Issuing Bank or the Swingline Lender from
the Borrowers constituting US Secured Obligations, third, on a pro rata basis in
accordance with the amounts of the US Secured Obligations owed to the Secured
Parties on the date of any such distribution, toward the payment of US
Protective Advances and US Overadvances then due from the Borrowers constituting
-117-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


US Secured Obligations, fourth, on a pro rata basis in accordance with the
amounts of the US Secured Obligations (other than contingent indemnification
obligations for which no claim has yet been made) owed to the Secured Parties on
the date of any such distribution, to the payment in full of (x) the US Secured
Obligations (other than US Secured Hedging Obligations and US Secured Banking
Services Obligations) (including, with respect to US LC Exposure, an amount to
be paid to the Administrative Agent equal to 100% of the US LC Exposure (minus
the amount then on deposit in the US LC Collateral Account) on such date, to be
held in the US LC Collateral Account as Cash collateral for such Obligations),
(y) Designated Hedging Obligations constituting US Secured Obligations in an
amount not to exceed the USapplicable Hedge Product AmountReserve and (z)
Secured Banking Services Obligations constituting US Secured Obligations in an
amount not to exceed to the applicable Banking Services Reserve; provided that
if any US Letter of Credit expires undrawn, then any Cash collateral held to
secure the related US LC Exposure shall be applied in accordance with this
Section 2.17(b), beginning with clause first above, fifth, on a pro rata basis,
to the payment in full of Secured Hedging Obligations and Secured Banking
Services Obligations, in each case, constituting US Secured Obligations (other
than those covered in clause fourth above), and sixth, to, or at the direction
of, the Lead Borrower or as a court of competent jurisdiction may otherwise
direct.
(iii) All proceeds of Canadian Collateral received by the Administrative Agent
at any time when an Event of Default exists and all or any portion of the
Canadian Revolving Loans have been accelerated hereunder pursuant to
Section 7.01 shall, upon the election by the Administrative Agent of at the
direction of the Required Lenders, be applied first, to the payment of all costs
and expenses then due incurred by the Administrative Agent in connection with
any collection, sale or realization on Canadian Collateral or otherwise in
connection with this Agreement, any other Loan Document or any of the Canadian
Secured Obligations, including all court costs and the fees and expenses of
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or any Issuing Bank from the Borrowers constituting Canadian
Secured Obligations, third, on a pro rata basis in accordance with the amounts
of the Canadian Secured Obligations owed to the Secured Parties on the date of
any such distribution, toward the payment of Canadian Protective Advances and
Canadian Overadvances then due from the Borrowers constituting Canadian Secured
Obligations; fourth, on a pro rata basis in accordance with the amounts of the
Canadian Secured Obligations (other than contingent indemnification obligations
for which no claim has yet been made) owed to the Secured Parties on the date of
any such distribution, to the payment in full of (x) the Canadian Secured
Obligations (other than Canadian Secured Hedging Obligations and Canadian
Secured Banking Services Obligations) (including, with respect to Canadian LC
Exposure, an amount to be paid to the Administrative Agent equal to 100% of the
Canadian LC Exposure (minus the amount then on deposit in the Canadian LC
Collateral Account) on such date, to be held in the Canadian LC Collateral
Account as Cash collateral for such Obligations), (y) Designated Hedging
Obligations constituting Canadian Secured Obligations in an amount not to exceed
the Canadianapplicable Hedge Product AmountReserve and (z) Secured Banking
Services Obligations constituting Canadian Secured Obligations in an amount not
to exceed the applicable Banking Services Reserve; provided that if any Canadian
Letter of Credit expires undrawn, then any Cash collateral held to secure the
related Canadian LC Exposure shall be applied in accordance with this Section
2.17(b), beginning with clause first above, fifth, on a pro rata basis, to the
payment in full of Secured Hedging Obligations and Secured Banking Services
Obligations, in each case,
-118-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


constituting Canadian Secured Obligations (other than those covered in clause
fourth above) and sixth, to, or at the direction of, the Lead Borrower or as a
court of competent jurisdiction may otherwise direct.
(iv) All proceeds of European Collateral received by the Administrative Agent at
any time when an Event of Default exists and all or any portion of the European
Revolving Loans have been accelerated hereunder pursuant to Section 7.01 shall,
upon the election by the Administrative Agent of at the direction of the
Required Lenders, be applied first, to the payment of all costs and expenses
then due incurred by the Administrative Agent in connection with any collection,
sale or realization on European Collateral or otherwise in connection with this
Agreement, any other Loan Document or any of the European Secured Obligations,
including all court costs and the fees and expenses of agents and legal counsel,
the repayment of all advances made by the Administrative Agent hereunder or
under any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document, second, on a pro rata basis, to pay
any fees, indemnities or expense reimbursements then due to the Administrative
Agent (other than those covered in clause first above) or any Issuing Bank from
the Borrowers constituting European Secured Obligations, third, on a pro rata
basis in accordance with the amounts of the European Secured Obligations owed to
the Secured Parties on the date of any such distribution, toward the payment of
European Protective Advances and European Overadvances then due from the
Borrowers constituting European Secured Obligations; fourth, on a pro rata basis
in accordance with the amounts of the European Secured Obligations (other than
contingent indemnification obligations for which no claim has yet been made)
owed to the Secured Parties on the date of any such distribution, to the payment
in full of (x) the European Secured Obligations (other than European Secured
Hedging Obligations and European Secured Banking Services Obligations)
(including, with respect to European LC Exposure, an amount to be paid to the
Administrative Agent equal to 100% of the European LC Exposure (minus the amount
then on deposit in the European LC Collateral Account) on such date, to be held
in the European LC Collateral Account as Cash collateral for such Obligations),
(y) Designated Hedging Obligations constituting European Secured Obligations in
an amount not to exceed the Europeanapplicable Hedge Product AmountReserve and
(z) Secured Banking Services Obligations constituting European Secured
Obligations in an amount not to exceed the applicable Banking Services Reserve;
provided that if any European Letter of Credit expires undrawn, then any Cash
collateral held to secure the related European LC Exposure shall be applied in
accordance with this Section 2.17(b), beginning with clause first above, fifth,
on a pro rata basis, to the payment in full of Secured Hedging Obligations and
Secured Banking Services Obligations, in each case, constituting European
Secured Obligations (other than those covered in clause fourth above) and sixth,
to, or at the direction of, the Lead Borrower or as a court of competent
jurisdiction may otherwise direct.
(c)If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements of
any Class resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans or participations in LC
Disbursements of such Class and accrued interest thereon than the proportion
received by any other Lender with Revolving Loans or participations in LC
Disbursements of such Class, then the Lender receiving such greater proportion
shall purchase (for Cash at face value) participations in the Revolving Loans or
participations in LC Disbursements of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in
-119-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or participations in LC Disbursements of such
Class; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans to any permitted assignee or participant, including any payment
made or deemed made in connection with Sections 2.22 or 2.23. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.18(c) shall from and after such purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
(d)Unless the Administrative Agent has received notice from any Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender or any Issuing Bank hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lender or Issuing Lender the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each Lender or the applicable Issuing Bank severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or (A) in the case of any Letter of Credit denominated in
Canadian Dollars, the Canadian Prime Rate, (B) in the case of any Letter of
Credit denominated in Euros or Sterling, the rate of interest per annum at which
overnight deposits in Euros, on an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
and (C) in the case of any Letter of Credit denominated in any Alternate
Currency, the Administrative Agent’s customary rate for interbank advances in
the Alternate Currency in which such Letter of Credit is denominated) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)If any Lender fails to make any payment required to be made by it pursuant to
Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.19Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Revolving Loans or CDOR
Revolving Loans pursuant to Section 2.20, or any Loan Party is required to pay
any additional amount to any Lender or any
-120-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Loans hereunder or its
participations in any Letter of Credit affected by such event, or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as applicable, in the future or mitigate the impact of Section
2.20, as the case may be, and (ii) would not subject such Lender to any material
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Revolving Loans or CDOR
Revolving Loans pursuant to Section 2.20, (ii) if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (iii) if any Lender is a
Defaulting Lender or (iv) if in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender consent (or the consent
of Lenders holding loans or commitments of such Class or lesser group
representing more than 50% of the sum of the total loans and unused commitments
of such Class or lesser group at such time) has been obtained, as applicable,
any Lender is a non-consenting Lender (each such Lender described in this clause
(iv), a “Non-Consenting Lender”), then the Lead Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(x) terminate the applicable Commitments and/or Additional Revolving Commitments
of such Lender, and repay all Obligations of the Borrowers owing to such Lender
relating to the applicable Revolving Loans and participations held by such
Lender as of such termination date or (y) replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Revolving Loans and, if applicable,
participations in LC Disbursements, in each case of such Class of Revolving
Loans, Commitments and/or Additional Revolving Commitments, accrued interest
thereon, accrued fees and all other amounts payable to it under any Loan
Document with respect to such Class of Revolving Loans, Commitments and/or
Additional Revolving Commitments, (B) in the case of any assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (C) such assignment does not conflict with
applicable law. No Lender (other than a Defaulting Lender) shall be required to
make any such assignment and delegation, and the Borrowers may not repay the
Obligations of such Lender or terminate its Commitments or Additional Revolving
Commitments, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each Lender agrees that if it is replaced
pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Revolving Loans are evidenced by one or more Promissory
Notes) subject to such Assignment and Assumption (provided that the failure of
any Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative
-121-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).
Section 2.20Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Revolving Loans whose interest is determined by
reference to the Published LIBO Rate or the CDOR Rate, or to determine or charge
interest rates based upon the Published LIBO Rate or the CDOR Rate, or any
Governmental Authority has imposed material restrictions on the Canadian market
for bankers’ acceptances or on the authority of such Lender to purchase or sell,
or to take deposits of Dollars, Euros or Sterling in the applicable interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue LIBO
Rate Revolving Loans in Dollars, Euros, Sterling or any Alternate Currency or to
convert ABR Revolving Loans to LIBO Rate Revolving Loans shall be suspended,
(ii) any obligation of such Lender to make or continue CDOR Revolving Loans in
Canadian Dollars or to convert Canadian Prime Rate Revolving Loans to CDOR
Revolving Loans shall be suspended, (iii) if such notice asserts the illegality
of such Lender making or maintaining ABR Revolving Loans the interest rate on
which is determined by reference to the Published LIBO Rate component of the
Alternate Base Rate, the interest rate on which ABR Revolving Loans of such
Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist (which notice such Lender agrees to give
promptly) and (iv) if such notice asserts the illegality of such Lender making
or maintaining Canadian Prime Rate Revolving Loans the interest rate on which is
determined by reference to the CDOR Rate component of the Canadian Prime Rate,
the interest rate on such Lender’s Canadian Prime Rate Revolving Loans, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the CDOR Rate component of the Canadian Prime Rate, in each
case until such Lender notifies the Administrative Agent and the Lead Borrower
that the circumstances giving rise to such determination no longer exist (which
notice such Lender agrees to give promptly).  Upon receipt of such notice, (x)
the Lead Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), (1) if applicable and such Revolving Loans are
denominated in Dollars, prepay or convert all of such Lender’s LIBO Rate
Revolving Loans to ABR Revolving Loans (the interest rate on which ABR Revolving
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Published LIBO Rate
component of the Alternate Base Rate), (2) if applicable and the relevant
Revolving Loans are denominated in Canadian Dollars, convert all of such
Lender’s CDOR Revolving Loans to Canadian Prime Rate Revolving Loans (the
interest rate on which Canadian Prime Rate Revolving Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the CDOR Rate component of the Canadian Prime Rate) or (3)
if applicable and such Revolving Loans are denominated in Euros or Sterling or
any Alternate Currency, convert such Revolving Loans to Revolving Loans bearing
interest at an alternative rate mutually acceptable to the Lead Borrower and
such Lender, in each case, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Revolving Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBO Rate Revolving Loans (in which case the
applicable Borrower shall not be required to make payments pursuant to Section
2.16 in connection with such payment) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Published LIBO Rate or the CDOR Rate,
-122-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Published
LIBO Rate or CDOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Published LIBO Rate or CDOR
Rate.  Upon any such prepayment or conversion, the applicable Borrower shall
also pay accrued interest on the amount so prepaid or converted.  Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the determination of such Lender,
otherwise be materially disadvantageous to such Lender.
Section 2.21Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b), 2.12(c) or 2.12(d) and pursuant to any other
provisions of this Agreement or other Loan Document.
(b)The Commitments and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, each affected Lender,
the Required Lenders, or such other number of Lenders as may be required hereby
or under any other Loan Document have taken or may take any action hereunder
(including any consent to any waiver, amendment or modification pursuant to
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately and adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.
(c)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Lead Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any applicable Issuing Bank or
the Swingline Lender hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists as the Lead Borrower may request, to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement; fifth, as the
Administrative Agent or the Lead Borrower may elect, to be held in a deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Revolving Loans under this Agreement; sixth, to the payment of any
amounts owing to the non-Defaulting Lenders, Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any non-Defaulting Lender, any Issuing Bank or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Lead Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Lead Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;
-123-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


provided that if (x) such payment is a payment of the principal amount of any
Revolving Loan, Swingline Exposure or LC Exposure in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such
Revolving Loan, Swingline Exposure or LC Exposure was made or created, as
applicable, at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and Swingline Exposure or LC Exposure owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or Swingline Exposure or LC Exposure owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender or to post Cash collateral pursuant to this Section 2.21(c)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(d)If any LC Exposure or Swingline Exposure exists at the time any Lender
becomes a Defaulting Lender then:
(i) all or any part of the LC Exposure or Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders of the applicable
class in accordance with their respective Applicable Percentages of such class
but only to the extent (A) the sum of all non-Defaulting Lenders’ Revolving
Credit Exposures of any Class does not exceed the total of all non-Defaulting
Lenders’ Commitments in respect of such Class and (B) the Revolving Credit
Exposure of any non-Defaulting Lender with respect to any Class does not exceed
such non-Defaulting Lender’s Commitment in respect of such Class;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall, without prejudice to any other
right or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, (1) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Swingline Exposure and (2) second,
Cash collateralize 100% of such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to paragraph (i) above and any Cash
collateral provided by such Defaulting Lender or pursuant to Section 2.21(c)
above) or make other arrangements reasonably satisfactory to the Administrative
Agent and to the applicable Issuing Bank with respect to such LC Exposure and
obligations to fund participations. Cash collateral (or the appropriate portion
thereof) provided to reduce LC Exposure or other obligations shall be released
promptly following (A) the elimination of the applicable LC Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 2.19)) or (B) the Administrative Agent’s good
faith determination that there exists excess Cash collateral (including as a
result of any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described in clause (i) above);
(iii) (A) if the LC Exposure of the non-Defaulting Lenders of any Class is
reallocated pursuant to this Section 2.21(d), then the fees payable to the
Lenders of such Class pursuant to Sections 2.12(a) and (b), as the case may be,
shall be adjusted to give effect to such reallocation and (B) if the LC Exposure
of any Defaulting Lender of any Class is Cash collateralized pursuant to this
Section 2.21(d), then, without prejudice to any rights or remedies of the
applicable Issuing Bank, any Lender in respect of such Class or any Borrower
hereunder, no letter of credit fee shall be payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure in respect of such Class; and
-124-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(iv) if any Defaulting Lender’s LC Exposure in respect of any Class is not Cash
collateralized, prepaid or reallocated pursuant to this Section 2.21(d), then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure of such Class shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s LC
Exposure in respect of such Class is Cash collateralized or reallocated.
(e)So long as any Lender of any Class is a Defaulting Lender, (i) the Swingline
Lender shall not be required to fund any Swingline Loans unless it is reasonably
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and (ii) no Issuing Bank shall be required to issue,
extend, create, incur, amend or increase any Letter of Credit unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders of such Class, Cash collateral
provided pursuant to Section 2.21(c) and/or Cash collateral provided by the
applicable Borrower in accordance with Section 2.21(d), and participating
interests in any such or newly issued, extended or created Letter of Credit
shall be allocated among non-Defaulting Lenders of the relevant Class in a
manner consistent with Section 2.21(d)(i) (it being understood that Defaulting
Lenders shall not participate therein).
(f)In the event that the Administrative Agent and the Lead Borrower agree that
any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Applicable Percentage of LC Exposure
or Swingline Exposure of the Lenders of the relevant Class shall be readjusted
to reflect the inclusion of such Lender’s Commitment, and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
participations in Revolving Loans of such Class as the Administrative Agent
shall determine as are necessary in order for such Lender to hold such Revolving
Loans or participations in accordance with its Applicable Percentage.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, (x) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the applicable Borrower while such Lender was a Defaulting Lender
and (y) except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
Section 2.22Incremental Facilities.
(a)The Lead Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Agreement increase the aggregate amount of Commitments of
any existing Class of Commitments (any such increase, an “Incremental Revolving
Facility” and the loans thereunder, “Incremental Revolving Loans”) in an;
provided that the aggregate principal amount not toof all Incremental Revolving
Facilities incurred after the First Amendment Effective Date shall not exceed
the Incremental Cap; provided, further, that:
(i) no Incremental Revolving Commitment may be less than $5,000,000,
(ii) except as separately agreed from time to time between the Lead Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Revolving
Commitment, and the determination to provide such commitments shall be within
the sole and absolute discretion of such Lender,
-125-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(iii) no Incremental Revolving Facility or Incremental Revolving Loan (or the
creation, provision or implementation thereof) shall require the approval of any
existing Lender other than in its capacity, if any, as a Lender providing all or
part of any Incremental Revolving Commitment or Incremental Revolving Loan,
(iv) the terms of each Incremental Revolving Facility will be substantially
identical to those applicable to the Revolving Facility,
(v) Except as otherwise agreed by the lenders providing the relevant Incremental
Facility in connection with a Permitted Acquisition or other Investment
permitted by the terms of this Agreement, no Event of Default shall exist
immediately prior to or after giving effect to such Incremental Revolving
Facility,
(vi) the proceeds of any Incremental Revolving Facility may be used for working
capital and other general corporate purposes and any other use not prohibited by
this Agreement, and
(vii) at no time shall there be more than three separate Maturity Dates in
effect with respect to any existing Additional Revolving Facility at any time.
(b)Incremental Revolving Commitments may be provided by any existing Lender, or
by any other lender (other than any Disqualified Institution) (any such other
lender being called an “Additional Revolving Lender”); provided that the
Administrative Agent and any Issuing Bank shall have consented (such consent not
to be unreasonably withheld) to the relevant Additional Revolving Lender’s
provision of Incremental Revolving Commitments if such consent would be required
under Section 9.05(b) for an assignment of Revolving Loans to such Additional
Revolving Lender.
(c)Each Lender or Additional Revolving Lender providing a portion of any
Incremental Revolving Commitment shall execute and deliver to the Administrative
Agent and the Lead Borrower all such documentation (including the relevant
Incremental Revolving Facility Agreement) as may be reasonably required by the
Administrative Agent to evidence and effectuate such Incremental Revolving
Commitment. On the effective date of such Incremental Revolving Commitment, each
Additional Revolving Lender shall become a Lender for all purposes in connection
with this Agreement.
(d)As a condition precedent to the effectiveness of any Incremental Revolving
Facility or the making of any Incremental Revolving Loans, (i) upon its
reasonable request, the Administrative Agent shall have received customary
written opinions of counsel, as well as such reaffirmation agreements,
supplements and/or amendments as it shall reasonably require, (ii) the
Administrative Agent shall have received, from each Additional Revolving Lender,
an Administrative Questionnaire and such other documents as it shall reasonably
require from such Additional Revolving Lender, (iii) the Administrative Agent
and Lenders shall have received all fees required to be paid in respect of such
Incremental Revolving Facility or Incremental Revolving Loans and (iv) the
Administrative Agent shall have received a certificate of the applicable
Borrower signed by a Responsible Officer thereof:
(A)certifying and attaching a copy of the resolutions adopted by the governing
body of the applicable Borrower approving or consenting to such Incremental
Revolving Facility or Incremental Revolving Loans, and
-126-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(B)to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.
(e)(i) Each Lender of the applicable class immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Lender’s participations hereunder in
outstanding Swingline Loans, US Letters of Credit, Canadian Letters of Credit
and/or European Letters of Credit, as applicable, such that, after giving effect
to each deemed assignment and assumption of participations, all of the Lenders’
(including each Incremental Revolving Facility Lender) participations hereunder
in Swingline Loans, US Letters of Credit, Canadian Letters of Credit and/or
European Letters of Credit, as applicable, shall be held on a pro rata basis on
the basis of their respective Commitments of the applicable class (after giving
effect to any increase in the Commitment pursuant to Section 2.22) and (ii) the
existing Lenders of the applicable Class shall assign Revolving Loans to certain
other Lenders of such Class (including the Lenders providing the relevant
Incremental Revolving Facility), and such other Lenders (including the Lenders
providing the relevant Incremental Revolving Facility) shall purchase such
Revolving Loans, in each case to the extent necessary so that all of the Lenders
of such Class participate in each outstanding borrowing of Revolving Loans pro
rata on the basis of their respective Commitments of such Class (after giving
effect to any increase in the Commitment pursuant to this Section 2.22); it
being understood and agreed that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to this clause (e).
(f)The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Agreement and any other amendments to this
Agreement and the other Loan Documents with the Loan Parties as may be necessary
in order to establish new tranches or sub tranches in respect of Revolving Loans
or commitments increased or extended pursuant to this Section 2.22 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranches or sub tranches, in each case on terms
consistent with this Section 2.22.
(g)Notwithstanding to the contrary in this Section 2.22 or in any other
provision of any Loan Document, if the proceeds on the date of effectiveness of
any Incremental Revolving Facility are intended to be applied to finance an
acquisition and the Lenders or Additional Lenders providing such Incremental
Revolving Facility so agree, the availability thereof shall be subject to
customary “SunGard” or “certain funds” conditionality consisting of an increase
in an existing Commitment, the sublimits applicable to Letters of Credit shall
increase by an amount, if any, agreed upon by Administrative Agent, the Issuing
Banks and the Lead Borrower.
(h)This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.
Section 2.23Extensions of Revolving Loans and Commitments.
(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower or Borrowers to all Lenders holding Revolving Loans of any
Class or Commitments of any Class, in each case on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Revolving Loans or
Commitments of such Class) and on the same terms to each such Lender, the
Borrowers are
-127-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


hereby permitted from time to time to consummate transactions with any
individual Lender who accepts the terms contained in any such Extension Offer to
extend the Maturity Date of such Lender’s Revolving Loans and/or commitments and
otherwise modify the terms of such Revolving Loans and/or commitments pursuant
to the terms of the relevant Extension Offer (including by increasing the
interest rate or fees payable in respect of such Revolving Loans and/or
commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Revolving Loans) (each, an “Extension”, and each
group of Revolving Loans or commitments, as applicable, in each case as so
extended, as well as the original Revolving Loans and the original commitments
(in each case not so extended), being a “tranche”; any Extended Revolving Credit
Commitments shall constitute a separate tranche of revolving commitments from
the tranche of revolving commitments from which they were converted), so long as
the following terms are satisfied:
(i) except as to (x) interest rates, fees and final maturity (which shall be
determined by the applicable Borrower and any Lender who agrees to an Extension
and set forth in the relevant Extension Offer), (y) terms applicable to such
Extended Revolving Credit Commitments or Extended Revolving Loans (each as
defined below) that are more favorable to the lenders or the agent of such
Extended Revolving Credit Commitments or Extended Revolving Loans than those
contained in the Loan Documents and are then conformed (or added) to the Loan
Documents for the benefit of the Revolving Lenders or, as applicable, the
Administrative Agent (i.e., by conforming or adding a term to the
then-outstanding Revolving Loans pursuant to the applicable Extension
Amendment), and (z) any covenants or other provisions applicable only to periods
after the Latest Revolving Loan Maturity Date (in each case, as of the date of
such Extension), the commitment of any Lender that agrees to an Extension (an
“Extended Revolving Credit Commitment”; and the Revolving Loans thereunder,
“Extended Revolving Loans”; and each Class of Extended Revolving Credit
Commitments, an “Extended Revolving Facility”), and the related outstandings,
shall be a revolving commitment (or related outstandings, as the case may be)
with the same terms (or terms not less favorable to existing Lenders) as the
original revolving commitments (and related outstandings) provided hereunder;
provided that (x) to the extent any non-extended portion of any Additional
Revolving Facility then exists, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on such revolving
facilities (and related outstandings), (B) repayments required upon the Maturity
Date of such revolving facilities and (C) repayments made in connection with any
permanent repayment and termination of commitments (subject to clause (3)
below)) of Extended Revolving Loans after the effective date of such Extended
Revolving Credit Commitments shall be made on a pro rata basis with such portion
of the relevant Additional Revolving Facility, (2) all letters of credit made or
issued, as applicable, under any Extended Revolving Credit Commitment shall be
participated on a pro rata basis by all Lenders and (3) the permanent repayment
of Revolving Loans with respect to, and termination of commitments under, any
such Extended Revolving Credit Commitment after the effective date of such
Extended Revolving Credit Commitments shall be made on a pro rata basis with
such portion of any Additional Revolving Facility, except that the applicable
Borrower shall be permitted to permanently repay and terminate commitments of
any such revolving facility on a greater than pro rata basis as compared with
any other revolving facility with a later Maturity Date than such revolving
facility and (y) at no time shall there be more than three separate Classes of
revolving commitments hereunder (including Incremental Revolving Commitments,
Extended Revolving Credit Commitments and Replacement Revolving Facilities);
-128-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(ii) no Extended Revolving Credit Commitments or Extended Revolving Loans shall
have a final maturity date earlier than (or require commitment reductions prior
to) the then applicable Latest Revolving Loan Maturity Date;
(iii) if the aggregate principal amount of Revolving Loans or commitments, as
the case may be, in respect of which Lenders shall have accepted the relevant
Extension Offer exceeds the maximum aggregate principal amount of Revolving
Loans or commitments, as the case may be, offered to be extended by the
applicable Borrower pursuant to such Extension Offer, then the Revolving Loans
or commitments, as the case may be, of such Lenders shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer;
(iv) each Extension shall be in a minimum amount of $5,000,000;
(v) any applicable Minimum Extension Condition shall be satisfied or waived by
the applicable Borrower; and
(vi) all documentation in respect of such Extension shall be consistent with the
foregoing.
(b)With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, and (ii) except as set forth in clause (a)(iv) above,
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the applicable Borrower may, at its election, specify
as a condition (a “Minimum Extension Condition”) to consummating such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the applicable Borrower’s sole discretion and which may be waived by
the applicable Borrower) of Revolving Loans or commitments (as applicable) of
any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.23
(including, for the avoidance of doubt, any payment of any interest, fees or
premium in respect of any tranche of Extended Revolving Credit Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including Section 2.10,
2.11 or 2.18) or any other Loan Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.23.
(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Revolving Loans and/or commitments
under any Class (or a portion thereof). All Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Secured
Obligations under this Agreement and the other Loan Documents that are secured
by the applicable Collateral and guaranteed on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendments and any other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Loans or commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Lead Borrower in connection with the establishment
of such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.23.
-129-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(d)In connection with any Extension, the applicable Borrower or Borrowers shall
provide the Administrative Agent at least five Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.23.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES
On the dates and to the extent required pursuant to Section 4.01 or 4.02, as
applicable, each of (i) in the case of Holdings, solely with respect to Sections
3.01, 3.02, 3.03, 3.07, 3.08, 3.09, 3.13, 3.14, 3.16 and 3.17, and (ii) each of
the Borrowers hereby represent and warrant to the Lenders that:
Section 3.01Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is (i) duly organized (or incorporated, as
applicable) and validly existing and (ii) in good standing (to the extent such
concept exists in the relevant jurisdiction) under the laws of its jurisdiction
of organization, (b) has all requisite organizational power and authority to own
its property and assets and to carry on its business as now conducted and (c) is
qualified to do business in, and is in good standing (to the extent such concept
exists in the relevant jurisdiction) in, every jurisdiction where its ownership,
lease or operation of properties or conduct of its business requires such
qualification; except, in each case referred to in this Section 3.01 (other than
clause (a)(i) with respect to the Borrowers and clause (b) with respect to the
Loan Parties) where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
Section 3.02Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party. Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.
Section 3.03Governmental Approvals; No Conflicts. The execution and delivery of
the Loan Documents by each Loan Party party thereto and the performance by such
Loan Party thereof (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, (ii) in
connection with the applicable Perfection Requirements and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of such Loan Party’s Organizational Documents or
(ii)  Requirements of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under (i) the
Senior Notes or (ii) any other material Contractual Obligation to which such
Loan Party is a party which violation, in the case of this clause (c), could
reasonably be expected to result in a Material Adverse Effect.
-130-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 3.04Financial Condition; No Material Adverse Effect.
(a)The financial statements most recently provided pursuant to Section 5.01(a)
or (b), as applicable, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Lead Borrower on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, subject, in the case of financial statements provided pursuant to Section
5.01(a), to the absence of footnotes and normal year-end adjustments.
(b)Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.05Properties.
(a)As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple by any Loan Party.
(b)The Borrowers and their Restricted Subsidiaries have good and valid fee
simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes or (ii) where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect. All such properties and assets are free and clear of Liens, other than
Permitted Liens.
(c)The Borrowers and their Restricted Subsidiaries own or otherwise have a
license or right to use all rights in Patents, Trademarks, Copyrights and other
rights in works of authorship (including all copyrights embodied in software)
and all other intellectual property rights (“IP Rights”) used to conduct the
businesses of the Borrowers and their Restricted Subsidiaries as presently
conducted without, to the knowledge of the Borrowers, any infringement or
misappropriation of the IP Rights of third parties, except to the extent such
failure to own or license or have rights to use would not, or where such
infringement or misappropriation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.06Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Lead
Borrower, threatened in writing against or affecting the Loan Parties or any of
their Restricted Subsidiaries which would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
(b)Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability or knows of any basis for
any Environmental Liability of the Borrowers or any of their Restricted
Subsidiaries and (ii) no Loan Party nor any of its Restricted Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law.
-131-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(c)Neither any Loan Party nor any of its Restricted Subsidiaries has treated,
stored, transported or Released any Hazardous Materials on, at or from any
location, including any current or former Facility, or has knowledge of any
other Releases of Hazardous Materials at any current or former Facility, in
either case in a quantity or manner that would reasonably be expected to either
(i) require investigation, removal, or remediation under applicable
Environmental Law, (ii) give rise to Environmental Liability, or (iii) interfere
with any Loan Party’s or its Restricted Subsidiaries continued operations, that
would, in cases of clauses (i), (ii) and (iii) have a Material Adverse Effect.
Section 3.07Compliance with Laws. Each of Holdings, the Borrowers and their
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property, except, in each case where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.08Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.
Section 3.09Taxes. Each of Holdings, the Borrowers and each of their Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it that are due and payable, including in its capacity as a
withholding agent, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.10ERISA.
(a)Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
(b)No ERISA Event has occurred and is continuing or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
(c)All obligations regarding the Canadian Pension Plans and the Canadian
Employee Plans (including current service contributions) have been satisfied,
there are no outstanding defaults or violations by any party to any Canadian
Pension Plan and any Canadian Employee Plan and no taxes, penalties or fees are
owing or exigible under any of the Canadian Employee Plans, except, in each
case, which could not reasonably be expected to have a Material Adverse Effect.
Section 3.11Disclosure.
(a)As of the Closing Date, all written information (other than the Projections,
other forward-looking information and information of a general economic or
industry-specific nature) concerning Holdings, the Borrowers and their
Restricted Subsidiaries and the Transactions and that was included in the
Information Memorandum or otherwise prepared by or on behalf of Holdings or its
subsidiaries or their respective representatives and made available to any
Lender or the Administrative Agent in connection with the Transactions on or
before the Closing Date (the “Information”), when
-132-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


taken as a whole, did not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time).
(b)The Projections have been prepared in good faith based upon assumptions
believed by the Lead Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the Lead
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).
Section 3.12Solvency. As of the Closing Date, immediately after the consummation
of the Transactions to occur on the Closing Date and the incurrence of
indebtedness and obligations on the Closing Date in connection with this
Agreement and the Senior Note Indentures (as defined in the Original Credit
Agreement), (i) the sum of the debt (including contingent liabilities) of the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, does not exceed
the fair value of the assets of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Lead Borrower and its Restricted Subsidiaries, taken as a whole,
is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Lead Borrower and its
Restricted Subsidiaries, taken as a whole, on their debts as they become
absolute and matured; (iii) the capital of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Lead Borrower and its Restricted Subsidiaries, taken as a whole,
contemplated as of the Closing Date; and (iv) the Lead Borrower and its
Restricted Subsidiaries, taken as a whole, do not intend to incur, or believe
that they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liability meets the criteria for
accrual under Statement of Financial Accounting Standards No. 5).
Section 3.13Capitalization and Subsidiaries. Schedule 3.13 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name of each
subsidiary of Holdings and the ownership interest therein held by Holdings or
its applicable subsidiary and (b) the type of entity of each Loan Party and each
subsidiary of Holdings with respect to which a portion of such subsidiary’s
equity is pledged by a Loan Party as Collateral.
Section 3.14Security Interest in Collateral. Subject to the Legal Reservations,
the Perfection Requirements, the provisions of this Agreement and the other
relevant Loan Documents, the Collateral Documents create legal, valid and
enforceable Liens on all of the Collateral in favor of the Administrative Agent,
for the benefit of itself and the other Secured Parties, and upon the
satisfaction of the Perfection Requirements, such Liens constitute perfected
Liens (with the priority that such Liens are expressed to have under the
relevant Collateral Documents) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents) securing the
Secured Obligations, in each case as and to the extent set forth therein.
Section 3.15Labor Disputes. Except as individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns
-133-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


against the Lead Borrower or any of its Restricted Subsidiaries pending or, to
the knowledge of the Lead Borrower or any of its Restricted Subsidiaries,
threatened and (b) the hours worked by and payments made to employees of the
Lead Borrower and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.
Section 3.16Federal Reserve Regulations. No part of the proceeds of any
Revolving Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that results in a
violation of the provisions of Regulation U or X.
Section 3.17Economic and Trade Sanctions and Anti-Corruption Laws.
(a)(i) None of Holdings, the Lead Borrower nor any of its Restricted
Subsidiaries nor, to the knowledge of the Lead Borrower, any director, officer,
agent, employee or Affiliate of any of the foregoing is a Sanctioned Person; and
(ii) the Borrower will not directly or, to its knowledge, indirectly, use the
proceeds of the Loans or otherwise make available such proceeds to any Person
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person or in any Sanctioned Country.
(b)To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) Sanctions applicable to it and (ii) the USA PATRIOT Act.
(c)No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
improperly obtain, retain or direct business or obtain any improper advantage,
in violation of the FCPA.
(d)The representations and warranties contained in this Section 3.17 shall only
apply to the extent that it would not result in any violation of or conflict
with Council Regulation (EC) No 2271/96 of 22 November 1996, section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or any similar
anti-boycott law or regulation.
Section 3.18Borrowing Base Certificates. The information set forth in each
Borrowing Base Certificate is true and correct in all material respects and has
been prepared in all material respects in the accordance with the requirements
of this Agreement. The Accounts that are identified by the applicable Borrower
as Eligible Accounts and the Inventory that is identified by the applicable
Borrower as Eligible Inventory, in each Borrowing Base Certificate submitted to
the Administrative Agent, at the time of submission, comply in all material
respects with the criteria (other than any criteria subject to the discretion of
the Administrative Agent) set forth in the definitions of “Eligible Accounts”
and “Eligible Inventory”, respectively.
Section 3.19Deposit Accounts and Securities Accounts. Attached hereto as
Schedule 3.19 is a schedule of all deposit accounts and securities accounts
maintained by the Loan Parties as of the Closing Date in which the applicable
Loan Party customarily maintains amounts in excess of $25,000, which schedule
identifies those deposit accounts and securities accounts that are Excluded
Accounts.
Section 3.20UK Pensions. Other than in respect of the UK DB Plan, no UK Loan
Party is or has at any time been (i) an employer (for the purposes of sections
38 to 51 of the Pensions Act
-134-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


2004 (UK)) of a UK Defined Benefit Plan or (ii) “connected” with or an
“associate” (as those terms are used in sections 38 and 43 of the Pensions Act
2004 (UK) of such an employer.
Section 3.01Centre of Main Interests and Establishments. Except as otherwise
permitted by Section 5.17, for the purposes of The Council of the European Union
regulation No. 1346/2000 on insolvency proceedings (the “Regulation”), each of
the UK Loan Parties’ centre of main interest (as that term is used in Article
3(1) of the Regulation) is situated in its jurisdiction of incorporation and
none of them have an “establishment” (as that term is used in Article 2(h) of
the Regulation) in any other jurisdiction.
ARTICLE 4
CONDITIONS
Section 4.01Closing Date. The obligations of any Lender to make Revolving Loans
and each Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each US Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence satisfactory to
the Administrative Agent (which may include a copy transmitted by facsimile or
other electronic method) that such party has signed a counterpart) of (A) this
Agreement, (B) the US Security Agreement, (C) any Intellectual Property Security
Agreement required pursuant to the Collateral and Guarantee Requirement, (D) the
Loan Guaranty, (E) any Promissory Note requested by a Lender at least three
Business Days prior to the Closing Date and (F) the ABL Intercreditor Agreement
and the Pari Passu Intercreditor Agreement and (ii) if applicable, a Borrowing
Request as required by Section 2.03.
(b)Legal Opinions. The Administrative Agent shall have received (i) a customary
written opinion of Weil, Gotshal & Manges LLP, in its capacity as special
counsel for Holdings, the Borrowers and any Subsidiary Guarantors, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, and (ii)
a customary written opinion of Babst Calland, in its capacity as special counsel
for the US Borrower and any Subsidiary Guarantors organized under the laws of
Pennsylvania, dated the Closing Date and addressed to the Administrative Agent
and the Lenders.
(c)Financial Statements and Pro Forma Financial Statements. The Administrative
Agent shall have received (i) an audited balance sheet and audited statements of
income and cash flows of each of the Lead Borrower and Eco Services as of the
end of and for each of the three most recent Fiscal Years ending more than 90
days prior to the Closing Date, (ii) unaudited balance sheets and related
statements of income and cash flows of each of the Lead Borrower and Eco
Services for each Fiscal Quarter ending after December 31, 2015 and at least 45
days prior to the Closing Date and (iii) a pro forma consolidated balance sheet
of the Lead Borrower as of December 31, 2015, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date; provided,
that (A) each such pro forma financial statement shall be prepared in good faith
by the Lead Borrower and (B) no such pro forma financial statement shall be
required to include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).
(d)Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each US Loan
Party, dated the Closing Date
-135-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


and executed by a secretary, assistant secretary or other senior officer (as the
case may be) thereof, which shall (A) certify that attached thereto is a true
and complete copy of the resolutions or written consents of its shareholders,
board of directors, board of managers, members or other governing body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the US Borrower, the borrowings
hereunder, and that such resolutions or written consents have not been modified,
rescinded or amended and are in full force and effect, (B) identify by name and
title and bear the signatures of the officers, managers, directors or authorized
signatories of such Loan Party authorized to sign the Loan Documents to which it
is a party on the Closing Date and (C) certify (x) that attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association or other equivalent thereof) of such
US Loan Party certified by the relevant authority of the jurisdiction of
organization of such US Loan Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement and (y) that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) and (ii) a good standing (or equivalent if applicable) certificate
as of a recent date for such US Loan Party from its jurisdiction of
organization.
(e)Representations and Warranties. The representations and warranties of the
Loan Parties set forth in Article III hereof and the other Loan Documents shall
be true and correct in all material respects on and as of the Closing Date;
provided that to the extent that any representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or for such period; provided, further, that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(f)Fees. Prior to or substantially concurrently with the funding of the Initial
Revolving Loans hereunder on the Closing Date (if any), the Administrative Agent
shall have received (i) all fees required to be paid by the Lead Borrower on the
Closing Date pursuant to the Fee Letter and (ii) all expenses required to be
paid by the Lead Borrower for which invoices have been presented at least three
Business Days prior to the Closing Date or such later date to which the Lead
Borrower may agree (including the reasonable fees and expenses of legal
counsel), in each case on or before the Closing Date, which amounts may be
offset against the proceeds of the Initial Revolving Loans.
(g)Solvency. The Administrative Agent shall have received a certificate dated as
of the Closing Date in substantially the form of Exhibit L from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Lead Borrower certifying as to the matters set forth therein.
(h)Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of each US Loan Party, together with all attachments
contemplated thereby.
(i)Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreements, the Administrative Agent (or the Term Loan Administrative Agent, as
its bailee) shall have received (i) the certificates representing the Capital
Stock required to be pledged pursuant to the US Security Agreement, together
with an undated stock or similar power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof, and (ii) each
Material Debt Instrument (if any) endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
-136-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(j)Filings Registrations and Recordings. Subject to the Intercreditor
Agreements, each document (including any UCC (or similar) financing statement)
required by any Collateral Document or under law to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral required to
be delivered pursuant to such Collateral Document, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall have
been received by the Administrative Agent and be in proper form for filing,
registration or recordation.
(k)Transactions. Prior to or substantially concurrently with the initial funding
of the Revolving Loans hereunder on the Closing Date (if any), (i) the
Reorganization shall be consummated in accordance with the terms of the
Reorganization Agreement; (ii) the 2022 Senior Secured Notes and the 2022 Senior
Unsecured Notes shall have been issued by the US Borrower, (iii) the Refinancing
shall have occurred and (iv) the US Borrower shall have borrowed at least (x)
$900,000,000 in aggregate principal amount of term loans denominated in Dollars
and (y) €265,000,000 in aggregate principal amount of term loans denominated in
Euros, in each case, under the Term Loan Credit Agreement.
(l)Material Adverse Effect. Since December 31, 2015, no Material Adverse Effect
shall have occurred.
(m)USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested by any Lender that is party hereto on the
Closing Date in writing with respect to any Loan Party at least ten days in
advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
(n)Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer or director of the Lead Borrower
certifying as of the Closing Date to the matters set forth in Section 4.01(e)
and Section 4.01(l).
(o)US Borrowing Base Certificate. The Administrative Agent shall have received a
US Borrowing Base Certificate, dated as of the Closing Date and prepared as of
February 29, 2016.
For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied on the Closing Date, by releasing its signature page
hereto, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.
Section 4.02Each Credit Extension. After the Closing Date, the obligation of
each Lender to make any Credit Extension (other than any LC Reimbursement Loan)
is subject to the satisfaction of the following conditions:
(a)(i) In the case of any Borrowing, the Administrative Agent shall have
received a Borrowing Request as required by Section 2.03, or (ii) in the case of
the issuance of any Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a Letter of Credit Request as required
by Section 2.05(b).
-137-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(b)The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of any such Credit Extension with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Extension; provided that to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period; provided, further, that any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(c)At the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default has occurred and is continuing.
(d)After giving effect to the Credit Extension, (i) the Borrowing Base exceeds
the Total Revolving Credit Exposure, (ii) the US Borrowing Base exceeds the
Initial US Revolving Credit Exposure, (iii) the Canadian Borrowing Base exceeds
the Initial Canadian Revolving Credit Exposure and (iv) the European Borrowing
Base exceeds the Initial European Revolving Credit Exposure.
(e)After giving effect to the such Credit Extension, (i) the Total Revolving
Credit Exposure does not exceed the Borrowing Base, (ii) in the case of any US
Revolving Loan or US Letter of Credit, the Initial US Revolving Credit Exposure
does not exceed the US Borrowing Base, (iii) in the case of any Canadian
Revolving Loan or Canadian Letter of Credit, the Initial Canadian Revolving
Credit Exposure does not exceed the Canadian Borrowing Base, (iv) in the case of
any European Revolving Loan or European Letter of Credit, the Initial European
Revolving Credit Exposure does not exceed the European Borrowing Base.
Each Credit Extension shall be deemed to constitute a representation and
warranty by the applicable Borrower on the date thereof as to the matters
specified in paragraphs (b) and (c) of this Section.
ARTICLE 5
AFFIRMATIVE COVENANTS
From the Closing Date until the date that all the Commitments and any Additional
Revolving Commitments have expired or terminated and the principal of and
interest on each Revolving Loan and all fees, expenses and other amounts payable
under any Loan Document (other than contingent indemnification obligations for
which no claim or demand has been made) have been paid in full in Cash and all
Letters of Credit have expired or have been terminated (or have been
collateralized or back-stopped by a letter of credit or otherwise in a manner
reasonably satisfactory to the relevant Issuing Bank) and all LC Disbursements
have been reimbursed (such date, the “Termination Date”), (i) in the case of
Holdings, solely with respect to Sections 5.01, 5.02, 5.03, 5.08 and 5.12, and
(ii) the Borrowers hereby covenant and agree with the Lenders that:
Section 5.01Financial Statements and Other Reports. The Lead Borrower will
deliver to the Administrative Agent for delivery to each Lender:
(a)Quarterly Financial Statements. Within 45 days (or 60 days in the case of the
first Fiscal Quarter ending after the Closing Date) after the end of each of the
first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending June 30, 2016, the consolidated balance sheet of the Lead
Borrower as at the end of such Fiscal Quarter and the related consolidated
statements of
-138-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


income and cash flows of the Lead Borrower for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and setting forth, in reasonable detail, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
(commencing after the completion of the first full Fiscal Quarter ended after
the Closing Date; provided that comparisons to balance sheets dated prior to the
Closing Date shall not be required), all in reasonable detail, together with a
Responsible Officer Certification with respect thereto and a Narrative Report
with respect thereto;
(b)Annual Financial Statements. Within 120 days after the end of the first
Fiscal Year ending after the Closing Date and within 90 days of the end of each
Fiscal Year ending thereafter, (i) the consolidated balance sheet of the Lead
Borrower as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Lead Borrower
for such Fiscal Year and setting forth, in reasonable detail, in comparative
form the corresponding figures for the previous Fiscal Year (commencing after
the completion of the second full Fiscal Year ended after the Closing Date) and
(ii) with respect to such consolidated financial statements, (A) a report
thereon of a nationally recognized independent certified public accountant of
recognized national standing (which report shall be unqualified as to “going
concern” and scope of audit (except for any such qualification pertaining to the
impending maturity of any indebtedness within 12 months of the relevant audit or
the breach or anticipated breach of any financial covenant), and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Lead Borrower as at the
dates indicated and its income and cash flows for the periods indicated in
conformity with GAAP and (B) a Narrative Report with respect to such Fiscal
Year;
(c)Compliance Certificate. Together with each delivery of financial statements
of the Lead Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a duly
executed and completed Compliance Certificate certifying that no Default or
Event of Default exists (or if a Default or Event of Default exists, describing
in reasonable detail such Default or Event of Default and the steps being taken
to cure, remedy or waive the same), and (ii) (A) a summary of the pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements and (B) a list identifying each subsidiary
of the Lead Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate or confirming that there
is no change in such information since the later of the Closing Date and the
date of the last such list;
(d)[Reserved];
(e)Notice of Default. Promptly upon any Responsible Officer of the Lead Borrower
obtaining knowledge of (i) any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Lead Borrower has taken, is taking and proposes to take with respect
thereto;
(f)Notice of Litigation. Promptly upon any Responsible Officer of the Lead
Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Lead Borrower to
the Administrative Agent, or (ii) any material development in any Adverse
Proceeding that, in the case of either of clause (i) or (ii), could reasonably
be expected to have a Material Adverse Effect, written notice thereof from the
Lead Borrower together with such other non-privileged information as may be
reasonably available to the Loan Parties to enable the Lenders to evaluate such
matters;
-139-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(g)ERISA. Promptly upon any Responsible Officer of the Lead Borrower becoming
aware of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof;
(h)Financial Plan. As soon as available and in any event no later than 90 days
after the beginning of each Fiscal Year, commencing in respect of the Fiscal
Year ending December 31, 2017, a consolidated plan and financial forecast for
each Fiscal Quarter of such Fiscal Year, including a forecasted consolidated
statement of the Lead Borrower’s financial position and forecasted consolidated
statements of income and cash flows of the Lead Borrower for such Fiscal Year,
prepared in reasonable detail setting forth, with appropriate discussion, the
principal assumptions on which such financial plan is based in a manner
consistent with the level of detail provided in the private side supplement to
the Information Memorandum;
(i)Information Regarding Collateral. Prompt (and in any event, within 30 days of
the relevant change) written notice of any change (a) in any Loan Party’s legal
name, (b) in any Loan Party’s type of organization, (c) in any Loan Party’s
jurisdiction of organization or (d) in any Loan Party’s organizational
identification number (if any), in each case to the extent such information is
necessary to enable the Administrative Agent to perfect or maintain the
perfection and priority of its security interest in the Collateral of the
relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;
(j)Annual Collateral Verification. Together with the delivery of each Compliance
Certificate provided with the financial statements required to be delivered
pursuant to Section 5.01(b), (i) a Perfection Certificate Supplement and (ii) an
updated Schedule 3.19;
(k)Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by
Holdings or its applicable Parent Company to its security holders acting in such
capacity and (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Holdings or its applicable Parent Company with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities; and
(l)Borrowing Base Certificates. Commencing with the Fiscal Month ending April
30, 2016, by (x) the 25th day after the last day of each month ending April 30,
2016, May 31, 2016 and June 30, 2016 and (y) thereafter, the 20th day of each
month, the US Borrower, Canadian Borrowers and European Borrowers, respectively
(or the Lead Borrower on their behalf), shall deliver to the Administrative
Agent (and the Administrative Agent shall promptly deliver the same to the
Lenders) each Borrowing Base Certificate prepared as of the close of business on
the last Business Day of the applicable previous Fiscal Month; provided that,
(i) during the continuance of a Cash Dominion Period, the relevant Borrower (or
the Lead Borrower on their behalf) shall deliver to the Administrative Agent
Borrowing Base Certificates more frequently (as reasonably determined by the
Administrative Agent) (but not more frequently than weekly, with delivery
required within 4 Business Days after the end of the applicable previous week
prepared as of the close of business on Friday of the previous week, which
Borrowing Base Certificates shall be in standard form unless otherwise
reasonably agreed to by the Administrative Agent; it being understood that (a)
Inventory amounts shown in the Borrowing Base Certificates delivered on a weekly
basis will be based on the Inventory amount (x) set forth in the most
-140-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


recent weekly report, where possible, and (y) for the most recently ended Fiscal
Month for which such information is available with regard to locations where it
is impracticable to report Inventory more frequently (unless the Collateral
Agent agrees otherwise), and (b) the amount of Eligible Accounts shown in such
Borrowing Base Certificate will be based on the amount of the gross Accounts set
forth in the most recent weekly report, less the amount of ineligible Accounts
reported for the most recently ended Fiscal Month) (or, when available,
ineligible Accounts set forth in the most recent weekly report), (ii) in the
event that any Loan Party consummates a Subject Transaction, the Lead Borrower
may deliver an updated version of the relevant Borrowing Base Certificate or
Borrowing Base Certificates giving pro forma effect to such Subject Transaction,
which shall be effective as of the date of consummation of such Subject
Transaction, subject to the limitations set forth in the definitions of
“Canadian Borrowing Base”, “European Borrowing Base” and “US Borrowing Base” and
(iii) in the event (x) any Loan Party consummates a Disposition (other than
Dispositions in the ordinary course of business) to any Person (other than a
Loan Party) that results in the Disposition of ABL Priority Collateral with a
value (as reasonable determined by the Lead Borrower) in excess of $10,000,000
or (y) the Lead Borrower designates (or redesignates) any subsidiary with a
value (as reasonably determined by the Lead Borrower) in excess of $10,000,000
as an Unrestricted Subsidiary, the Lead Borrower shall deliver updated Borrowing
Base Certificates at the time of or prior to the consummation of such
Disposition.
(m)Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request from time to time in connection with the financial condition
or business of Holdings and its Restricted Subsidiaries.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower (or a representative
thereof) (x) posts such documents or (y) provides a link thereto on the website
of the Lead Borrower on the Internet at the website address listed on
Schedule 9.01; provided that, other than with respect to items required to be
delivered pursuant to Section 5.01(k), the Lead Borrower shall promptly notify
the Administrative Agent in writing of the posting of any such documents on the
website of the Lead Borrower (or its applicable subsidiary) and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; (ii) on which such documents are delivered by the Lead
Borrower to the Administrative Agent for posting on behalf of the Lead Borrower
on SyndTrak or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which executed
certificates or other documents are faxed to the Administrative Agent (or
electronically mailed to an address provided by the Administrative Agent); or
(iv) in respect of the items required to be delivered pursuant to
Section 5.01(k) in respect of information filed by Holdings or its applicable
Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities (other than Form 10-Q reports and Form 10-K reports
described in Sections 5.01(a) and (b), respectively), on which such items have
been made available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
Holdings by furnishing (A) the applicable financial statements of Holdings (or
any other Parent Company) or (B) Holdings’ (or any other Parent Company’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
summarizes in
-141-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


reasonable detail the differences between the information relating to such
Parent Company, on the one hand, and the information relating to Holdings on a
standalone basis, on the other hand, which consolidating information shall be
certified by a Responsible Officer of Holdings as having been fairly presented
in all material respects and (ii) to the extent such statements are in lieu of
statements required to be provided under Section 5.01(b), such statements shall
be accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 5.01(b).
Section 5.02Existence. Except as otherwise permitted under Section 6.07,
Holdings and each Borrower will, and the Lead Borrower will cause each of its
Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, franchises, licenses and permits material
to its business except, other than with respect to the preservation of the
existence of the Lead Borrower, to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
neither Holdings nor the Lead Borrower nor any of the Lead Borrower’s Restricted
Subsidiaries shall be required to preserve any such existence (other than with
respect to the preservation of existence of the Lead Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.
Section 5.03Payment of Taxes. Holdings and the Borrowers will, and the Lead
Borrower will cause each of its Restricted Subsidiaries to, pay all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income or businesses or franchises before any penalty or fine accrues thereon;
provided that no such Tax need be paid if (a) it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (i) adequate reserves or other appropriate provisions, as are
required in conformity with GAAP, have been made therefor, and (ii) in the case
of a Tax which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.04Maintenance of Properties. The Borrowers will, and the Lead Borrower
will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all property reasonably necessary to the
normal conduct of business of the Lead Borrower and its Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.
Section 5.05Insurance. Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Lead Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, such
insurance coverage with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Lead Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in
-142-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


each case in compliance with the Flood Insurance Laws (where applicable). Each
such policy of insurance shall (i) name the Administrative Agent on behalf of
the Lenders as an additional insured thereunder as its interests may appear and
(ii) to the extent available from the relevant insurance carrier, in the case of
each casualty insurance policy (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders as the loss payee thereunder and,
to the extent available, provide for at least 30 days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy (or
10 days’ prior written notice in the case of the failure to pay any premiums
thereunder).
Section 5.06Inspections.
(a)The Borrowers will, and the Lead Borrower will cause each of its Restricted
Subsidiaries to, permit any authorized representative designated by the
Administrative Agent to visit and inspect any of the properties of any Borrower
and any of their Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located, to inspect,
copy and take extracts from its and their respective financial and accounting
records, and to discuss its and their respective affairs, finances and accounts
with its and their Responsible Officers and independent public accountants
(provided that any Borrower (or any of its subsidiaries) may, if it so chooses,
be present at or participate in any such discussion), all upon reasonable notice
and at reasonable times during normal business hours; provided that, excluding
such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise the
rights of the Administrative Agent and the Lenders under this Section 5.06,
(y) the Administrative Agent shall not exercise such rights more often than one
time during any calendar year and (z) only one such time per calendar year shall
be at the expense of the Borrowers; provided further that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice; provided further that, notwithstanding anything to the contrary herein,
neither the Borrowers nor any Restricted Subsidiary shall be required to
disclose, permit the inspection, examination or making of copies of or taking
abstracts from, or discuss any document, information, or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrowers and their subsidiaries and/or any of its customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable law or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.
(b)At reasonable times during normal business hours, with reasonable
coordination and upon reasonable prior notice that the Administrative Agent
requests, each Loan Party will grant access to the Administrative Agent
(including employees of Administrative Agent or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent) to its books,
records, Accounts and Inventory so that the Administrative Agent or an Approved
Appraiser may conduct such inventory appraisals, field examinations,
verifications and evaluations as the Administrative Agent may deem necessary or
appropriate and the reasonable and documented expenses incurred in respect
thereof shall be payable by the Borrowers subject to the limitations in this
Section 5.06(b); provided that (i) unless a Specified Default exists, the
Administrative Agent shall not conduct more than (A) one field examination and
one inventory appraisal with respect to the Collateral in each calendar year
(but for the calendar year ending December 31, 2016, only after August 31,
2016), and (B) one additional field examination and one additional inventory
appraisal with respect to the Collateral in any Fiscal Year after the date of
this Agreement if, at any time during such Fiscal Year, Availability is less
than 15% of the Line Cap and (C) one additional field examination and one
additional inventory appraisal in any Fiscal Year during which a
-143-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Liquidity Period exists, (ii) when a Specified Default exists, the
Administrative Agent may conduct field examinations and inventory appraisals of
the type described in this clause (b) at any time and (iii) the Administrative
Agent may conduct additional field exams or appraisals requested or consented to
by Lead Borrower from time to time in its sole discretion.
Section 5.07Maintenance of Books and Records. Holdings and the Borrowers will,
and will cause their Restricted Subsidiaries to, maintain proper books of record
and account containing entries of all material financial transactions and
matters involving the assets and business of the Lead Borrower and its
Restricted Subsidiaries that are full, true and correct in all material respects
and permit the preparation of consolidated financial statements in accordance
with GAAP.
Section 5.08Compliance with Laws. Holdings and the Lead Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with the requirements of
(i) OFAC and the FCPA applicable to it and (ii) all applicable laws, rules,
regulations and orders of any Governmental Authority (including ERISA, all
Environmental Laws, the USA PATRIOT Act, the Beneficial Ownership Regulation,
and the UK Bribery Act 2010), except, in the case of clause (ii), to the extent
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect.
Section 5.09Environmental.
(a)Environmental Disclosure. The Lead Borrower will deliver to the
Administrative Agent:
(i) as soon as practicable following receipt thereof, copies of all
non-privileged environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Lead Borrower or any of
its Restricted Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to significant environmental
matters at the Lead Borrower or any Restricted Subsidiaries’ Facilities, or with
respect to any Environmental Claims that, in each case might reasonably be
expected to have a Material Adverse Effect;
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by the Lead Borrower
or any of its Restricted Subsidiaries to any federal, state, provincial or local
governmental or regulatory agency under any applicable Environmental Laws that
could reasonably be expected to have a Material Adverse Effect, (B) any remedial
action taken by the Lead Borrower or any of its Restricted Subsidiaries or any
other Person of which the Lead Borrower or any of its Restricted Subsidiaries
has knowledge in response to (1) any Hazardous Materials Activity the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect or
(2) any Environmental Claim that, individually or in the aggregate, has a
reasonable possibility of resulting in a Material Adverse Effect and (C)
discovery by the Lead Borrower or any subsidiary of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that
reasonably could be expected to have a Material Adverse Effect;
(iii) as soon as practicable following the sending or receipt thereof by the
Lead Borrower or any of its Restricted Subsidiaries, a copy of any and all
written communications with respect to (A) any Environmental Claim that,
individually or in the aggregate, has a reasonable possibility of giving rise to
a Material Adverse Effect, (B) any Release required to be reported by
-144-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the Lead Borrower or any of its Restricted Subsidiaries to any federal, state,
provincial or local governmental or regulatory agency that reasonably could be
expected to have a Material Adverse Effect, and (C) any request made to the Lead
Borrower or any of its Restricted Subsidiaries for information from any
governmental agency that suggests such agency is investigating whether the Lead
Borrower or any of its Restricted Subsidiaries may be potentially responsible
for any Hazardous Materials Activity which is reasonably expected to have a
Material Adverse Effect;
(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Lead Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to expose the Lead
Borrower or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (B) any proposed action to be taken by
the Lead Borrower or any of its Restricted Subsidiaries to modify current
operations in a manner that could subject the Lead Borrower or any of its
Restricted Subsidiaries to any additional obligations or requirements under any
Environmental Law that are reasonably likely to have a Material Adverse Effect;
and
(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).
(b)Hazardous Materials Activities, Etc. The Lead Borrower will, and will cause
each of its Restricted Subsidiaries to promptly take, any and all actions
necessary to (i) cure any noncompliance with applicable Environmental Laws by
the Lead Borrower or its Restricted Subsidiaries, and address with appropriate
corrective or remedial action any Release or threatened Release of Hazardous
Materials at or from any Facility, in each case, that could reasonably be
expected to have a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against the Lead Borrower or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder,
in each case, where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 5.10Designation of Subsidiaries. The board of directors (or equivalent
governing body) of the Lead Borrower may at any time after the Closing Date
designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default exists (including after giving effect to the reclassification of
Investments in, Indebtedness of and Liens on the assets of, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), (ii) after giving effect
thereto on a Pro Forma Basis, no Overadvance shall exist, (iii) no subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for purposes of the Term Loan Facility or Senior Notes and (iv) as
of the date of the designation thereof, no Unrestricted Subsidiary shall own any
Capital Stock in any Restricted Subsidiary of the Lead Borrower or hold any
Indebtedness of or any Lien on any property of the Lead Borrower or its
Restricted Subsidiaries. The designation of any subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Lead Borrower therein at the
date of designation in an amount equal to the portion of the fair market value
of the net assets of such Restricted Subsidiary attributable to the Lead
Borrower’s equity interest therein as reasonably estimated by the Lead Borrower
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 6.06). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence or making, as
applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that
upon a re-designation of
-145-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


any Unrestricted Subsidiary as a Restricted Subsidiary, the Lead Borrower shall
be deemed to continue to have an Investment in the resulting Restricted
Subsidiary in an amount (if positive) equal to (a) the Lead Borrower’s
“Investment” in such Restricted Subsidiary at the time of such re-designation,
less (b) the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to the Lead Borrower’s equity therein at the
time of such re-designation. As of the Closing Date, the subsidiaries listed on
Schedule 5.10 have been designated as Unrestricted Subsidiaries.
Section 5.11Use of Proceeds. Each Borrower shall use proceeds of the Initial
Revolving Loans (a) on the Closing Date, in an aggregate principal amount of up
to $75,000,000 to finance a portion of the Transactions (including the payment
of Transaction Costs) and for working capital needs and other general corporate
purposes and (b) after the Closing Date, to finance the working capital needs
and other general corporate purposes of the Lead Borrower and its subsidiaries
(including for capital expenditures, acquisitions, working capital and/or
purchase price adjustments, the payment of transaction fees and expenses (in
each case, including in connection with the Reorganization), other Investments,
Restricted Payments and any other purpose not prohibited by the terms of the
Loan Documents). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulation U or X.
Section 5.12Covenant to Guarantee Obligations and Give Security.
(a)Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) at any time after the
Canadian Borrowing Base Effective Date, the formation or acquisition after the
Closing Date of any Restricted Subsidiary that is a Canadian Subsidiary of an
existing Canadian Loan Party that has assets that will be included in the
Canadian Borrowing Base, (iii) at any time after the European Borrowing Base
Effective Date, the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a European Subsidiary of an existing European Loan
Party that has assets that will be included in the European Borrowing Base, (iv)
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary (with
respect to US Secured Obligations, to apply only to the designation of an
Unrestricted Subsidiary that is a Domestic Subsidiary), (v) any Restricted
Subsidiary ceasing to be an Immaterial Subsidiary (with respect to US Secured
Obligations, to apply only to a Restricted Subsidiary that is a Domestic
Subsidiary) or (vi) any Restricted Subsidiary that is an Immaterial Subsidiary
ceasing to be an Excluded Subsidiary, (x) if the event giving rise to the
obligation under this Section 5.12(a) occurs during any one of the first three
Fiscal Quarters of any Fiscal Year, on or before the date on which financial
statements are required to be delivered pursuant to Section 5.01(a) for the
Fiscal Quarter in which the relevant formation, acquisition, designation or
cessation occurred or (y) if the event giving rise to the obligation under this
Section 5.12(a) occurs during the fourth Fiscal Quarter of any Fiscal Year, on
or before the date that is 60 days after the end of such Fiscal Quarter (or, in
the cases of clauses (x) and (y), such longer period as the Administrative Agent
may reasonably agree), the Lead Borrower shall cause such Restricted Subsidiary
(other than any Excluded Subsidiary) to comply with the requirements set forth
in clause (a) of the definition of “Collateral and Guarantee Requirement”.
(b) Within 90 days after the acquisition by any US Loan Party of any Material
Real Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), the Lead Borrower shall cause such
US Loan Party to comply with the requirements set forth in clause (b) of the
definition of “Collateral and Guarantee Requirement”, it being understood and
agreed that, with respect to any Material Real Estate Asset owned by any
Restricted Subsidiary at the time such Restricted Subsidiary is required to
become a US Loan Party under Section 5.12(a), such Material Real Estate Asset
-146-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


shall be deemed to have been acquired by such Restricted Subsidiary on the first
day of the time period within which such Restricted Subsidiary is required to
become a US Loan Party under Section 5.12(a).
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary (in connection
with assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Borrower,
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, and each Lender hereby consents to any
such extension of time, (ii) any Lien required to be granted from time to time
pursuant to the definition of “Collateral and Guarantee Requirement” shall be
subject to the exceptions and limitations set forth in the Collateral Documents,
(iii) except as otherwise required by Section 5.16, perfection by control shall
not be required with respect to assets requiring perfection through control
agreements or other control arrangements, including deposit accounts, securities
accounts and commodities accounts (other than control of pledged Capital Stock
and/or Material Debt Instruments), (iv) no Loan Party shall be required to seek
any landlord lien waiver, bailee letter, estoppel, warehouseman waiver or other
collateral access or similar letter or agreement; (v) no US Loan Party will be
required to (1) take any action outside of the U.S. to perfect any security
interest in any of its asset located outside of the U.S. or (2) execute any
foreign law security agreement, pledge agreement, mortgage, deed or charge; (vi)
in no event will the Collateral include any Excluded Assets, (vii) no action
shall be required to perfect any Lien with respect to (x) any vehicle or other
asset subject to a certificate of title and/or (y) Letter-of-Credit Rights to
the extent that a security interest therein cannot be perfected by filing a Form
UCC-1 (or similar) financing statement or PPSA financing statement and (viii)
the Administrative Agent shall not require the taking of a Lien on, or require
the perfection of any Lien granted in, those assets as to which the cost of
obtaining or perfecting such Lien (including any mortgage, stamp, intangibles or
other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Lead Borrower and the Administrative Agent.  No Canadian Loan Party or
European Loan Party shall be deemed to have provided a Loan Guaranty in respect
of any US Obligation.
For the avoidance of doubt, it is understood, agreed and intended by the parties
hereto that, notwithstanding anything to the contrary herein or in any other
Loan Document, with respect to any Credit Extension, Overadvance or Protective
Advance made to the US Borrower, (i) under no circumstance shall the
Administrative Agent, any Lender or any Participant have recourse to more than
65% of the voting Capital Stock of any CFC and (ii) under no circumstance shall
any CFC or any direct or indirect subsidiary of a CFC be a Guarantor hereunder
or under any Loan Document or in any other way be required to comply with the
requirements set forth in clause (a) of the definition of “Collateral and
Guarantee Requirement”; provided that this clause (ii) shall not apply to any
direct or indirect subsidiary of Potters LP or Potters GP that is a Guarantor as
of the date hereofClosing Date to the extent this clause would otherwise apply
solely by reason of Potters LP or Potters GP becoming a CFC after the date
hereofClosing Date.
Section 5.13[Reserved].
Section 5.14Post-Closing Matters.
(a)On or prior to the date that is 30 days after the Closing Date or such later
date as the Administrative Agent reasonably agrees to in writing, with respect
to each Patent, Patent application,
-147-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


registered Trademark, or Trademark application issued by, registered with, or
applied for in the United States Patent and Trademark Office (“USPTO”) and
included in the Collateral (the “Registered Patent and Trademark Collateral”)
for which Eco Services Operations LLC is the record owner, the Loan Parties
shall file in the USPTO the certificate of merger between Eco Services
Operations LLC and PQ Corporation, and the assignment from PQ Corporation to Eco
Services Operations Corporation, and any other appropriate documents to reflect
the proper record ownership of such Registered Patent and Trademark Collateral.
(b)On or prior to the date that is 120 days after the Closing Date or such later
date as the Administrative Agent reasonably agrees to in writing, the US
Borrower and each other US Loan Party, as applicable, shall comply with the
requirements set forth in clause (b) of the definition of “Collateral and
Guarantee Requirement” with respect to the real property listed on Schedule
1.01(b).
Section 5.15Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:
(a)The Lead Borrower will, and will cause each other Loan Party to, execute any
and all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable law and which the Administrative Agent may request to
ensure the creation, perfection and priority of the Liens created or intended to
be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.
(b)The Lead Borrower will, and will cause each other Loan Party to, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.
Section 5.16Cash Management.
(a)Each Loan Party shall, within 120 days after the Closing Date (or such longer
period as the Administrative Agent may agree in its reasonable discretion (such
consent not to be unreasonably withheld, delayed or conditioned)), (i) in the
case of any US Loan Party, require that all cash payments in respect of Accounts
owed to such US Loan Party be remitted to a lockbox maintained by any US Loan
Party (the “US Lockbox”) or a Material Account of any US Loan Party, (ii) in the
case of any Canadian Loan Party, require that all cash payments of Accounts owed
to any Canadian Loan Party be remitted to a lockbox maintained by any Canadian
Loan Party (the “Canadian Lockbox”) or a Material Account of any Canadian Loan
Party, (iii) in the case of any European Loan Party, require that all cash
payments of Accounts owed to any European Loan Party be remitted to a lockbox
maintained by any European Loan Party (the “European Lockbox” and, together with
the US Lockbox and the Canadian Lockbox, the “Lockboxes”) or a Material Account
of any European Loan Party, (iv) instruct the financial institution that
maintains any US Lockbox to cause all amounts on deposit and available at the
close of each Business Day in such Lockbox (net of any Required Minimum
Balance), to be swept to a concentration deposit account maintained by any US
Loan Party (each, a “US Concentration Account”) not less frequently than on a
daily basis, (v) instruct the financial institution that maintains
-148-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


such Canadian Lockbox to cause all amounts on deposit and available at the close
of each Business Day in such Lockbox (net of any Required Minimum Balance), to
be swept to a concentration deposit account maintained by any Canadian Loan
Party (each, a “Canadian Concentration Account”) not less frequently than on a
daily basis, (vi) instruct the financial institution that maintains such
European Lockbox to cause all amounts on deposit and available at the close of
each Business Day in such Lockbox (net of any Required Minimum Balance), to be
swept to a concentration deposit account maintained by any European Loan Party
(each, a “European Concentration Account” and, together with the US
Concentration Account and the Canadian Concentration Account, the “Concentration
Accounts”) not less frequently than on a daily basis; (vii) enter into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Administrative Agent, with the applicable Loan Party, the
Administrative Agent and any financial institution with which such Loan Party
maintains a Concentration Account or Material Account (collectively, the
“Blocked Accounts”) and (viii) deposit (or cause to be deposited) promptly (and
in any event no later than the first Business Day after receipt thereof) all
collections on Accounts (including those sent directly by an Account Debtor)
into a Blocked Account covered by a Blocked Account Agreement. From and after
the 120th day after the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion (such consent not to
be unreasonably withheld, delayed or conditioned)), each Loan Party shall ensure
that this Section 5.16(a) is satisfied at all times.
(b)Each Blocked Account Agreement relating to any Blocked Account shall require,
after the delivery of notice of a Cash Dominion Period by the Administrative
Agent to the Lead Borrower and the other parties to such instrument or agreement
(which the Administrative Agent may, or upon the request of the Required Lenders
shall, provide upon its becoming aware of such a Cash Dominion Period), by ACH
or wire transfer no less frequently than once per Business Day (unless the
Termination Date has occurred), of all available Cash balances, Cash receipts
and Cash Equivalents, including the ledger balance of each Blocked Account (net
of such minimum balance, not to exceed $250,000 per account or $2,000,000 in the
aggregate for all such accounts, as may be required to be maintained in the
subject Blocked Account by the bank at which such Blocked Account is maintained
(the “Required Minimum Balances”)), to an account maintained under the sole
dominion and control of the Administrative Agent (the “Administrative Agent
Account”). All amounts received in the Administrative Agent Account shall be
applied (and allocated) by the Administrative Agent in accordance with Section
2.11(a)(iii)); provided that if the circumstances described in Sections 2.18(b)
or (c) are applicable, such amounts shall be applied in accordance with such
Sections 2.18(b) and (c). In such event, each Loan Party agrees that it will not
otherwise direct the proceeds of any Blocked Account.
(c)Provided that no Event of Default exists, the Loan Parties may close any
then-existing Deposit Account or Securities Account. The Loan Parties may open
any new Deposit Account or Securities Account, subject, unless such Deposit
Account or Securities Account constitutes an Excluded Account or otherwise
constitutes an Excluded Asset (provided that upon such Deposit Account or
Securities Account ceasing to constitute an Excluded Account and an Excluded
Asset, such Deposit Account or Securities Account shall be subject to this
Section 5.16), to the execution and delivery to the Administrative Agent of a
Blocked Account Agreement in respect of such newly opened Deposit Account or
Securities Account consistent with the provisions of this Section 5.16 and
otherwise reasonably satisfactory to the Administrative Agent and the Collateral
Agents within 90 days of the opening thereof (or such longer period as the
Administrative Agent may reasonably agree); it being understood and agreed that,
(x) notwithstanding the foregoing, in the event such newly opened Deposit
Account or Securities Account constitutes a Concentration Account such
Concentration Account shall be subject to a Blocked Account Agreement consistent
with the provisions of this Section 5.16 and otherwise reasonably satisfactory
to the Administrative Agent and the Collateral Agents from and after the date of
opening
-149-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


thereof (or such longer period as the Administrative Agent may reasonably agree)
and (y) in the event that any Loan Party acquires any Deposit Account or
Securities Account in connection with any Subject Transaction, such Loan Party
shall be required to enter into a Blocked Account Agreement with respect to such
acquired Deposit Account or Securities Account within 120 days following the
date of such Subject Transaction (or such longer period as the Administrative
Agent may reasonably agree) unless such Loan Party has closed such Deposit
Account or Securities Account (or such Deposit Account or Securities Account
constitutes an Excluded Account or otherwise constitutes an Excluded Asset)
prior to such time.
(d)The Administrative Agent Account shall at all times be under the sole
dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Administrative Agent Account (except as provided in Section 2.11(a)(iii) or
Sections 2.18(b) and (c)), (ii) the funds on deposit in the Administrative Agent
Account shall at all times continue to be collateral security for all of the
applicable Secured Obligations, and (iii) the funds on deposit in the
Administrative Agent Account shall be applied as provided in this Agreement and,
to the extent such funds constitute US Collateral, the ABL Intercreditor
Agreement. In the event that, notwithstanding the provisions of this Section
5.16, any Loan Party receives or otherwise has dominion and/or control of any
amount required to be transferred to the Administrative Agent Account pursuant
to Section 5.16(b), such amount shall be held in trust by such Loan Party for
the Administrative Agent, and shall promptly be deposited into the
Administrative Agent Account or otherwise transferred in such manner as the
Administrative Agent may request.
(e)Upon the commencement of a Cash Dominion Period and for so long as the same
is continuing, upon delivery of notice by the Administrative Agent to the Lead
Borrower (which the Administrative Agent may, or upon the request of the
Required Lenders shall, provide upon its becoming aware of such a Cash Dominion
Period), the Administrative Agent may direct that all amounts in the Blocked
Accounts be paid to the Administrative Agent Account. So long as no Cash
Dominion Period is continuing in respect of which the Administrative Agent has
delivered the notice contemplated by this Section 5.16, each relevant Loan Party
may direct, and shall have sole control over, the disposition of funds in the
Blocked Accounts.
(f)Any amount held or received in the Administrative Agent Account (including
all interest and other earnings with respect thereto, if any) at any time (i)
when the Termination Date has occurred or (ii) all Events of Default have been
cured and no Cash Dominion Period exists, shall (subject, in the case of clause
(i), to the provisions of any Acceptable Intercreditor Agreement) be remitted to
an account of the applicable Loan Party (or if requested by any Loan Party, to
the Lead Borrower on its behalf).
(g)Following the commencement of any Cash Dominion Period (other than by reason
of an Event of Default pursuant to Section 7.01(a), 7.01(f) or 7.01(g), except
to the extent necessary for one or more officers or directors of Holdings, the
Lead Borrower or any of its subsidiaries to avoid personal or criminal liability
under applicable Requirements of Law), in the event that any Blocked Account or
the Administrative Agent Account contains identifiable Tax and Trust Funds, the
Lead Borrower (acting in good faith) may, within 30 days after such Tax and
Trust Funds are received in such Blocked Account or Administrative Agent
Account, deliver to the Administrative Agent a Trust Fund Certificate.
Notwithstanding anything to the contrary herein or in any other Loan Document,
within five Business Days following receipt of a Trust Fund Certificate, the
Administrative Agent shall remit from such Blocked Account or Administrative
Agent Account (in each case excluding amounts previously deposited to cash
collateralize Letters of Credit hereunder), as applicable, the lesser of (a) the
amount of Tax and Trust Funds specified in the Trust Fund Certificate, (b) the
Availability on the date of
-150-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


such remittance and (c) the amount on deposit in such Blocked Account or
Administrative Account on the date of delivery of such Trust Fund Certificate,
at the option of the Administrative Agent, (x) to the applicable Loan Party or
(y) on behalf of the applicable Loan Party directly to the Person entitled to
such Tax and Trust Funds; provided that in no event shall the Administrative
Agent be required to remit any amount pursuant to this Section 5.16(g) to the
extent that such amount was previously distributed in accordance with Section
2.11(a)(iii) (or otherwise applied in accordance with Section 2.18(b) or (c) as
applicable). If any such amount is remitted to any Loan Party, such Loan Party
shall apply such amount solely for the purpose set forth in the applicable Trust
Fund Certificate on or prior to the date due; it being understood that the
Administrative Agent shall not apply any amount consisting of identifiable Tax
and Trust Funds pursuant to Section 2.11(a)(iii) (or otherwise applied in
accordance with Section 2.18(b) or (c) as applicable) following its receipt of a
Trust Fund Certificate.
Section 5.17Centre of Main Interest. Other than in connection with any
fundamental change, disposition or other transaction not prohibited by this
Agreement and provided that to do so would not reasonably be expected to be
materially prejudicial to the interests of the Lenders (taken as a whole) under
the Loan Documents, no European Loan Party shall, without the prior written
consent of the Administrative Agent, take any action that shall cause its centre
of main interests (as that term is used in Article 3(1) of the Insolvency
Regulation (Council Regulation (EC) No.1346/2000 29 May 2000 on Insolvency
Proceedings)) to be situated outside of its jurisdiction of incorporation, or
cause it to have an establishment (as that term is used in Article 2(h) of the
Insolvency Regulation) situated outside of its jurisdiction of incorporation.
Section 5.18UK Pensions.
(a)Each UK Loan Party shall ensure that the UK DB Plan is funded in compliance
with the statutory funding objective under sections 221 and 222 of the Pensions
Act 2004 (UK) and that no action or omission is taken by any person in relation
to the UK DB Plan which has or is reasonably likely to have a Material Adverse
Effect;
(b)Other than in respect of the UK DB Plan, each UK Loan Party shall ensure that
it is not or has not been at any time an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004 (UK)) of an occupational pension scheme which
is not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993(UK)) or "connected" with or an "associate" of (as those terms are defined
in sections 38 or 43 of the Pensions Act 2004(UK)) such an employer;
(c)Each UK Loan Party shall, as soon as reasonably practicable, notify the
Administrative Agent of any investigation by the Pensions Regulator which may
lead to the issue of a Financial Support Direction or a Contribution Notice that
could reasonably be expected to have a Material Adverse Effect.
ARTICLE 6
NEGATIVE COVENANTS
From the Closing Date and until the Termination Date has occurred, (i) in the
case of Holdings, solely with respect to Section 6.14 and (ii) the Borrowers
covenant and agree with the Lenders that:
-151-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 6.01Indebtedness. The Lead Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or otherwise become or remain liable with respect to any Indebtedness, except:
(a)the Secured Obligations (including any Additional Revolving Loans);
(b)Indebtedness of the Lead Borrower to any Restricted Subsidiary and/or of any
Restricted Subsidiary to the Lead Borrower or any other Restricted Subsidiary;
provided that in the case of any Indebtedness of any Restricted Subsidiary that
is not a Loan Party owing to a Loan Party, such Indebtedness shall be permitted
as an Investment by Section 6.06; provided further that any Indebtedness of any
Loan Party to any Restricted Subsidiary that is not a Loan Party must be subject
to the Global Intercompany Note or otherwise expressly subordinated to the
Obligations of such Loan Party on terms that are reasonably acceptable to the
Administrative Agent);
(c)Indebtedness in respect of (i) the Senior Notes (including any guarantees
thereof) and (ii)(A) any Term Loan Facility and any “Incremental Loans” or
“Incremental Equivalent Debt” (each as defined in the Term Loan Credit Agreement
or any equivalent term under any Term Facility) in an aggregate outstanding
principal (or committed) amount not to exceed $1,200,000,000 on the Closing Date
plus (B) the aggregate principal amount of such “Incremental Loans” or
“Incremental Equivalent Debt” so long as the sum of the aggregate outstanding
amount of any such “Incremental Loans” or “Incremental Equivalent Debt” do not
exceed the Incremental Cap (as defined in the Term Loan Credit Agreement) and
(C) any “Secured Banking Services Obligations” and “Secured Hedging
Obligations”, as such terms are defined in the Term Loan Credit Agreement or any
equivalent term in any other Term Facility;
(d)Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock, and Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance of the Lead
Borrower or any such Restricted Subsidiary pursuant to any such agreement;
(e)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary (i)
pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business and (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items;
(f)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in respect
of commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;
(g)(i) guaranties by the Lead Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness
-152-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


incurred in the ordinary course of business in respect of obligations of the
Lead Borrower and/or any Restricted Subsidiary to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services and (iii) Indebtedness in respect of letters of credit, bankers’
acceptances, bank guaranties or similar instruments supporting trade payables,
warehouse receipts or similar facilities entered into in the ordinary course of
business;
(h)Guarantees by the Lead Borrower and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Lead Borrower and/or any Restricted
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or other obligations not prohibited by this
Agreement; provided that in the case of any Guarantee by any Loan Party of the
obligations of any non-Loan Party, the related Investment is permitted under
Section 6.06;
(i)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary existing,
or pursuant to commitments existing, on the Closing Date and described on
Schedule 6.01;
(j)Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of such Indebtedness shall not
exceed (together with all Indebtedness incurred under Section 6.01(n) or Section
6.01(w) by Restricted Subsidiaries that are not Loan Parties) the greater of
$160,000,000 and 4.0% of Consolidated Total Assets as of the last day of the
most recently ended Test Period;
(k)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary consisting
of obligations owing under incentive, supply, license or similar agreements
entered into in the ordinary course of business;
(l)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary consisting
of (i) the financing of insurance premiums, (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business and/or (iii) obligations to reacquire assets or inventory in connection
with customer financing arrangements in the ordinary course of business;
(m)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary with
respect to Capital Leases and purchase money Indebtedness incurred prior to or
within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of assets in an aggregate
outstanding principal amount not to exceed the greater of $160,000,000 and 4.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period;
(n)Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof, (ii) no Event of Default exists or would result after giving pro forma
effect to such acquisition, (iii) after giving effect to such acquisition on a
Pro Forma Basis (without “netting” the Cash proceeds of such Indebtedness), (A)
if such Indebtedness is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Secured Obligations, the Senior Secured Leverage
Ratio would not exceed the greater of (x) 3.954.50:1.00 and (y) the Senior
Secured Leverage Ratio as of the last day of the most recently ended Test
Period, (B) if such Indebtedness is secured by a Lien on the Collateral that is
junior to the Lien securing the Secured Obligations, the Secured Leverage Ratio
would not exceed the greater of (x) 4.75.00:1.00 and (y) the Secured Leverage
Ratio as of the last day of the most recently ended Test Period, or (C) if such
Indebtedness is unsecured or is secured by assets of Restricted Subsidiaries
that are
-153-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


not Loan Parties, either (1) the Total Leverage Ratio would not exceed the
greater of (x) 5.86.00:1.00 and (y) the Total Leverage Ratio as of the last day
of the most recently ended Test Period or (2) the Fixed Charge Coverage Ratio
would not be less than the lesser of (x) 2.00:1.00 and (y) the Fixed Charge
Coverage Ratio as of the last day of the most recently ended Test Period, and
(iv) the aggregate outstanding principal amount of such Indebtedness of
Restricted Subsidiaries that are not Loan Parties shall not exceed (together
with all Indebtedness incurred under Section 6.01(j) or Section 6.01(w) by
Restricted Subsidiaries that are not Loan Parties) the greater of $160,000,000
and 4.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period;
(o)Indebtedness consisting of promissory notes issued by Holdings, the Lead
Borrower or any Restricted Subsidiary to any stockholder of any Parent Company
or any current or former director, officer, employee, member of management,
manager or consultant of any Parent Company, the Lead Borrower or any subsidiary
(or their respective Immediate Family Members) to finance the purchase or
redemption of Capital Stock of any Parent Company permitted by Section 6.04(a);
(p)the Lead Borrower and its Restricted Subsidiaries may become and remain
liable for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i), (j), (m), (n), (o), (q), (r), (t), (u),
(w), (x) and (y) of this Section 6.01 (in any case, including any refinancing
Indebtedness incurred in respect thereof, “Refinancing Indebtedness”) and any
subsequent Refinancing Indebtedness in respect thereof; provided that (i) the
principal amount of such Indebtedness does not exceed the principal amount of
the Indebtedness being refinanced, refunded or replaced, except by (A) an amount
equal to unpaid accrued interest and premiums (including tender premiums)
thereon plus underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with the relevant refinancing,
refunding or replacement, (B) an amount equal to any existing commitments
unutilized thereunder and (C) additional amounts permitted to be incurred
pursuant to this Section 6.01 (provided that (1) any additional Indebtedness
referenced in this clause (C) satisfies the other applicable requirements of
this definition (with additional amounts incurred in reliance on this clause (C)
constituting a utilization of the relevant basket or exception pursuant to which
such additional amount is permitted) and (2) if such additional Indebtedness is
secured, the Lien securing such Indebtedness satisfies the applicable
requirements of Section 6.02), (ii) other than in the case of Refinancing
Indebtedness with respect to clause (i), (m), (n), (u) or (x), (A) such
Indebtedness has a final maturity on or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced,
(iii) the terms of any Refinancing Indebtedness with an original principal
amount in excess of the Threshold Amount (excluding pricing, fees, premiums,
rate floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above, security), are not,
taken as a whole (as reasonably determined by the Lead Borrower), more favorable
to the lenders providing such Indebtedness than those applicable to the
Indebtedness being refinanced, refunded or replaced (other than any covenants or
any other provisions applicable only to periods after the Latest Maturity Date
as of such date or any covenants or provisions which are then-current market
terms for the applicable type of Indebtedness), (iv) in the case of Refinancing
Indebtedness with respect to Indebtedness permitted under clauses (j), (m), (u),
(w) (solely as it relates to clause (1) of the proviso thereto) and (y) of this
Section 6.01, the incurrence thereof shall be without duplication of any amounts
outstanding in reliance on the relevant clause, (v) except in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (a) of this Section 6.01 (it being understood that Holdings may not
-154-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


be the primary obligor of the applicable Refinancing Indebtedness if Holdings
was not the primary obligor on the relevant refinanced Indebtedness), (A) such
Indebtedness is secured only by Permitted Liens at the time of such refinancing,
refunding or replacement (it being understood that secured Indebtedness may be
refinanced with unsecured Indebtedness), (B) such Indebtedness is incurred by
the obligor or obligors in respect of the Indebtedness being refinanced,
refunded or replaced, except to the extent otherwise permitted pursuant to
Section 6.01 and (C) if the Indebtedness being refinanced, refunded or replaced
was originally contractually subordinated to the Obligations in right of payment
(or the Liens securing such Indebtedness were originally contractually
subordinated to the Liens on the Collateral securing the Secured Obligations),
such Indebtedness is contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness are subordinated to the Liens
on the Collateral securing the Secured Obligations) on terms not materially less
favorable (as reasonably determined by the Lead Borrower), taken as a whole, to
the Lenders than those applicable to the Indebtedness (or Liens, as applicable)
being refinanced, refunded or replaced, taken as a whole, (vi) except in the
case of Refinancing Indebtedness with respect to clause (a) of this
Section 6.01, as of the date of the incurrence of such Indebtedness and after
giving effect thereto, no Event of Default exists and (vii) in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (a) of this Section 6.01, (A) such Indebtedness is pari passu or junior
in right of payment and secured by the Collateral on a pari passu or junior
basis with respect to the remaining Obligations hereunder, or is unsecured;
provided that any such Indebtedness that is pari passu or junior with respect to
the Collateral shall be subject to an Acceptable Intercreditor Agreement, (B) if
the Indebtedness being refinanced, refunded or replaced is secured, it is not
secured by any assets other than the Collateral, (C) if the Indebtedness being
refinanced, refunded or replaced is Guaranteed, it shall not be Guaranteed by
any Person other than a Loan Party and (D) such Indebtedness is incurred under
(and pursuant to) documentation other than this Agreement, in each case as the
Lead Borrower and the relevant lender may agree;
(q)Indebtedness incurred to finance acquisitions permitted hereunder after the
Closing Date; provided that (i) before and after giving effect to such
acquisition on a Pro Forma Basis, no Event of Default exists, (ii) after giving
effect to such acquisition on a Pro Forma Basis (without “netting” the Cash
proceeds of such Indebtedness), (A) if such Indebtedness is secured by a Lien on
the Collateral that is pari passu with the Lien securing the Secured
Obligations, the Senior Secured Leverage Ratio would not exceed the greater of
(x) 3.954.50:1.00 and (y) the Senior Secured Leverage Ratio as of the last day
of the most recently ended Test Period, (B) if such Indebtedness is secured by a
Lien on the Collateral that is junior to the Lien securing the Secured
Obligations, the Secured Leverage Ratio would not exceed the greater of
(x) 4.75.00:1.00 and (y) the Secured Leverage Ratio as of the last day of the
most recently ended Test Period, or (C) if such Indebtedness is unsecured or is
secured by assets of Restricted Subsidiaries that are not Loan Parties, either
(1) the Total Leverage Ratio would not exceed the greater of (x) 5.86.00:1.00
and (y) the Total Leverage Ratio as of the last day of the most recently ended
Test Period or (2) the Fixed Charge Coverage Ratio would not be less than the
lesser of (x) 2.00:1.00 and (y) the Fixed Charge Coverage Ratio as of the last
day of the most recently ended Test Period and (iii) any such Indebtedness that
is secured by a Lien on (x) the Collateral or subordinated to the Obligations in
right of payment or security shall be subject to an Acceptable Intercreditor
Agreement (y) the ABL Priority Collateral shall be secured on a junior basis to
the Obligations;
(r)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Lead Borrower from (i) the issuance or sale of
Qualified Capital Stock or (ii) any cash contribution to its common equity with
the Net Proceeds from the issuance and sale by any Parent Company of its
Qualified Capital Stock or a contribution to the common equity of any Parent
Company, in each case, (A)
-155-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


other than any Net Proceeds received from the sale of Capital Stock to, or
contributions from, the Lead Borrower or any of its Restricted Subsidiaries, (B)
to the extent the relevant Net Proceeds have not otherwise been applied to make
Investments, Restricted Payments or Restricted Debt Payments hereunder and (C)
other than Cure Amounts;
(s)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;
(t)[Reserved];
(u)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed the greater of $200,000,000
and 5.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period;
(v)[Reserved];
(w)additional Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
so long as, on a Pro Forma Basis as of the last day of the most recently ended
Test Period (without “netting” the Cash proceeds of such Indebtedness), (i) if
such Indebtedness is secured by a Lien on the Collateral that is pari passu with
the Lien securing the Secured Obligations, the Senior Secured Leverage Ratio
would not exceed 3.954.50:1.00, (ii) if such Indebtedness is secured by a Lien
on the Collateral that is junior to the Lien securing the Secured Obligations,
the Secured Leverage Ratio would not exceed 4.75.00:1.00 or (iii) if such
Indebtedness is unsecured or is secured by assets of Restricted Subsidiaries
that are not Loan Parties, the Total LeverageFixed Charge Coverage Ratio would
not exceed 5.8be less than 2.00:1.00; provided that (1) the aggregate
outstanding principal amount of such Indebtedness of Restricted Subsidiaries
that are not Loan Parties shall not exceed (together with all Indebtedness
incurred under Section 6.01(j) or Section 6.01(n) by Restricted Subsidiaries
that are not Loan Parties) the greater of $160,000,000 and 4.0% of Consolidated
Total Assets as of the last day of the most recently ended Test Period and (2)
any such Indebtedness that is secured by a Lien on (x) the Collateral or
subordinated to the Obligations in right of payment or security shall be subject
to an Acceptable Intercreditor Agreement (y) the ABL Priority Collateral shall
be secured on a junior basis to the Obligations;
(x)Indebtedness of the Lead Borrower and/or any of its Restricted Subsidiaries
incurred in connection with (i) a Specified Lease Transaction or (ii) a NMTC
Transaction;
(y)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary incurred
in connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;
(z)[Reserved];
(aa)Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by the Lead Borrower and/or any Restricted
Subsidiary in respect of workers compensation claims, unemployment insurance
(including premiums related thereto), other types of social security, pension
obligations, vacation pay, health, disability or other employee benefits;
(ab)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to directors, officers, employees,
members of management, managers, and consultants of any Parent Company, the Lead
Borrower and/or any Restricted Subsidiary in the ordinary
-156-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


course of business and (ii) deferred compensation or other similar arrangements
in connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;
(ac)Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in
respect of any letter of credit or bank guarantee issued in favor of any Issuing
Bank to support any Defaulting Lender’s participation in Letters of Credit;
(ad)Indebtedness of the Lead Borrower or any Restricted Subsidiary supported by
any letter of credit otherwise permitted to be incurred hereunder;
(ae)unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Lead Borrower and/or any Restricted Subsidiary in
the ordinary course of business to the extent that the unfunded amounts would
not otherwise cause an Event of Default under Section 7.01(i);
(af)without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Lead Borrower and/or any Restricted
Subsidiary hereunder;
(ag)to the extent constituting Indebtedness, obligations under the
Reorganization Agreement; and
(ah)customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business.
Section 6.02Liens. The Lead Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:
(a)Liens securing the Secured Obligations created pursuant to the Loan
Documents;
(b)Liens for Taxes which are (i) for amounts not yet overdue by more than 30
days or (ii) being contested in accordance with Section 5.03(a);
(c)statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days or (ii) for amounts that are
overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;
(d)Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of
-157-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


property otherwise permitted by this Agreement and (iv) to secure obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments posted with respect to the items described in clauses (i)
through (iii) above;
(e)Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of the Lead Borrower and/or its Restricted Subsidiaries, taken as a whole, or
the use of the affected property for its intended purpose;
(f)Liens consisting of any (i) interest or title of a lessor or sub-lessor under
any lease of real estate permitted hereunder, (ii) landlord lien permitted by
the terms of any lease, (iii) restriction or encumbrance to which the interest
or title of such lessor or sub-lessor may be subject or (iv) subordination of
the interest of the lessee or sub-lessee under such lease to any restriction or
encumbrance referred to in the preceding clause (iii);
(g)Liens solely on any Cash earnest money deposits made by the Lead Borrower
and/or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder;
(h)purported Liens evidenced by the filing of PPSA or precautionary UCC
financing statements relating solely to operating leases or consignment or
bailee arrangements entered into in the ordinary course of business;
(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j)Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon;
(k)Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the Refinancing Indebtedness permitted pursuant to
Sections 6.01(a), (c)(i) (solely with respect to the 2022 Senior Secured Notes),
(c)(ii), (i), (j), (m), (n), (q), (t), (u), (w), (x), and (y)); provided that
(i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is being refinanced and (ii) if the Indebtedness being
refinanced was subject to intercreditor arrangements, then any refinancing
Indebtedness in respect thereof shall be subject to an Acceptable Intercreditor
Agreement or intercreditor arrangements not materially less favorable to the
Secured Parties, taken as a whole, than the intercreditor arrangements governing
the Indebtedness that is refinanced;
(l)Liens described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;
-158-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(m)Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;
(n)Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);
(o)(i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition of assets or Capital Stock, and
(ii) Liens securing Indebtedness incurred pursuant to clause (ii)(A) or (ii)(B)
of the proviso in Section 6.01(q);
(p)Liens (i) that are contractual rights of set-off or netting relating to (A)
the establishment of depositary relations with banks not granted in connection
with the issuance of Indebtedness, (B) pooled deposit or sweep accounts of the
Lead Borrower and/or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Lead Borrower and/or any Restricted Subsidiary, (C) purchase orders and
other agreements entered into with customers of the Lead Borrower and/or any
Restricted Subsidiary in the ordinary course of business and (D) commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (ii) encumbering reasonable customary initial deposits and margin deposits;
(q)Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;
(r)Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Lead Borrower and/or its
Restricted Subsidiaries;
(s) Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.12
with respect to any Material Real Estate Asset and any replacement, extension or
renewal of any such Lien; provided that (i) no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof) and (ii) such Liens do
not, in the aggregate, materially interfere with the ordinary conduct of the
business of the Lead Borrower and/or its Restricted Subsidiaries, taken as a
whole, or the use of the affected property for its intended purpose;
(s)[reserved];
(t)Liens securing Indebtedness incurred pursuant to Section 6.01(w);
(u)other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$200,000,000325,000,000 and 5.06.25% of Consolidated Total Assets as of the last
day of the most recently ended Test Period; provided that any Liens on ABL
Collateral securing any Indebtedness pursuant to this clause (u) are junior to
the
-159-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Liens securing the Secured Obligations, and the agent or other representative
for the lenders or holders of such Indebtedness has become a party to the ABL
Intercreditor Agreement or another Acceptable Intercreditor Agreement;
(v)Liens on assets securing judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);
(w)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Lead Borrower and its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or (ii) secure any Indebtedness;
(x)Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;
(y)Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Section 6.01(d), (e), (g), (aa) and (cc);
(z)Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar law of any jurisdiction);
(aa)Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;
(bb)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(cc)Liens on specific items of inventory or other goods and the proceeds thereof
securing the relevant Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(dd)Liens securing (i) obligations under Hedge Agreements in connection with any
Derivative Transaction of the type described in Section 6.01(s) and/or (ii)
obligations of the type described in Section 6.01(f);
(ee)(i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and (ii)
customary call/put rights, rights of first refusal and tag, drag and similar
rights in joint venture agreements and agreements with respect to
non-Wholly-Owned Subsidiaries;
(ff)Liens on cash or Cash Equivalents arising in connection with the defeasance,
discharge or redemption of Indebtedness;
(gg)Liens evidenced by the filing of PPSA or UCC financing statements relating
to factoring or similar arrangements entered into in the ordinary course of
business;
-160-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(hh)Liens securing (i) Indebtedness in respect of the 2022 Senior Secured Note
Document pursuant to Section 6.01(c)(i) so long as such Liens are subject to the
Pari Passu Intercreditor Agreement and (ii) Indebtedness permitted pursuant to
Section 6.01(c)(ii) so long as such Liens are subject to the ABL Intercreditor
Agreement; and
(ii)Liens arising out of (i) Specified Lease Transaction or (ii) NMTC
Transactions.
Section 6.03No Further Negative Pledges. The Lead Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties,
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Obligations, except with respect to:
(a)specific property to be sold pursuant to any Disposition permitted by
Section 6.07;
(b)restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;
(c)restrictions contained in the Senior Note Documents and the documentation
governing Indebtedness permitted by clauses (c), (j), (m), (n), (q), (r), (u),
(w) and/or (x) of Section 6.01 (and clause (p) of Section 6.01 to the extent
relating to any refinancing, refunding or replacement of Indebtedness incurred
in reliance on clauses (a), (c), (j), (m), (n), (q), (r), (u), (w), and/or (x)
of Section 6.01);
(d)restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);
(e)Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Lead Borrower or any of its Restricted Subsidiaries to
Dispose of, or encumber the assets subject to such Liens;
(f)provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Capital Stock of which is
the subject of such agreement);
(g)any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(h)restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar
-161-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


agreements that restrict the transfer of the assets of, or ownership interests
in, the relevant partnership, limited liability company, joint venture or any
similar Person;
(i)restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j)restrictions set forth in documents which exist on the Closing Date;
(k)restrictions set forth in any Loan Document, any Hedge Agreement and/or any
agreement relating to any Banking Service Obligation;
(l)restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;
(m)restrictions contained in any agreement with respect to any NMTC Transaction;
and
(n)other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in clauses
(a) through (m) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
Section 6.04Restricted Payments; Certain Payments of Indebtedness.
(a)The Lead Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:
(i) the Lead Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:
(A)to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise fees and Taxes
and similar fees, Taxes and expenses required to enable such Parent Company to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business, plus any reasonable and customary indemnification claims made by
directors, officers, members of management, managers, employees or consultants
of any Parent Company, in each case, to the extent attributable to the ownership
or operations of any Parent Company and its subsidiaries (but excluding the
portion of such amount that is attributable to the ownership or operations of
any subsidiary of any Parent Company other than the Borrower and its
subsidiaries);
(B)[Reserved].
-162-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(C)to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrower and/or its subsidiaries), the Borrower and its subsidiaries;
(D)for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Lead Borrower and/or its
subsidiaries), the Lead Borrower and its subsidiaries;
(E)pay (x) fees and expenses related to debt or equity offerings, investments or
acquisitions permitted or not restricted by this Agreement (whether or not
consummated) and (y) Public Company Costs;
(F)to finance any Investment permitted under Section 6.06 (provided that (x) any
Restricted Payment under this clause (a)(i)(F) shall be made substantially
concurrently with the closing of such Investment and (y) the relevant Parent
Company shall, promptly following the closing thereof, cause (I) all property
acquired to be contributed to the Lead Borrower or one or more of its Restricted
Subsidiaries, or (II) the merger, consolidation or amalgamation of the Person
formed or acquired into the Lead Borrower or one or more of its Restricted
Subsidiaries, in order to consummate such Investment in compliance with the
applicable requirements of Section 6.06 as if undertaken as a direct Investment
by the Lead Borrower or the relevant Restricted Subsidiary); and
(G)to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Lead Borrower
and/or its subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;
(ii) the Lead Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company or any subsidiary
held by any future, present or former employee, director, member of management,
officer, manager or consultant (or any Affiliate or Immediate Family Member
thereof) of any Parent Company, the Lead Borrower or any subsidiary:
(A)in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed $20,000,000 in any Fiscal Year (or $30,000,000 in any Fiscal
Year following a Qualifying IPO), which, if not used in any Fiscal Year, may be
carried forward to subsequent Fiscal Years;
-163-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(B)with the proceeds of any sale or issuance of the Capital Stock of the Lead
Borrower or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Lead Borrower or any Restricted
Subsidiary) other than any amounts constituting a Cure Amount or any amount that
has been added to the Available Excluded Contribution Amount;
(C)with the net proceeds of any key-man life insurance policies; or
(D)with Cash and Cash Equivalents in an amount not to exceed, together with the
aggregate amount of all cash payments made pursuant to sub-clause (A) of this
clause (ii) in respect of promissory notes issued pursuant to Section 6.01(o),
$20,000,000 in any Fiscal Year (or $30,000,000 in any Fiscal Year following a
Qualifying IPO), which, if not used in any Fiscal Year, may be carried forward
to subsequent Fiscal Years;
(iii) the Lead Borrower may make additional Restricted Payments in an amount not
to exceed the portion, if any, of the Available Excluded Contribution Amount on
such date that the Lead Borrower elects to apply to this clause (iii)(B);
(iv) the Lead Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Lead Borrower, any Restricted Subsidiary or any Parent Company or any of
their respective Immediate Family Members and/or (B) repurchases of Capital
Stock in consideration of the payments described in sub-clause (A) above,
including demand repurchases in connection with the exercise of stock options;
(v) the Lead Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of such
warrants, options or other securities convertible into or exchangeable for
Capital Stock as part of a “cashless” exercise;
(vi) (A) for any taxable year (or portion thereof) that the Lead Borrower is a
partnership or disregarded entity for U.S. federal income Tax purposes and no
Parent Company is treated as a corporation for U.S. federal income tax purposes,
the Lead Borrower may make Restricted Payments to fund the income tax
liabilities of the direct or indirect equity owners of the Lead Borrower, in an
assumed amount equal to the product of (x) the highest combined marginal federal
and applicable state and/or local statutory Tax rate applicable to a direct or
indirect taxpayer equity owner of the Lead Borrower, and (y) the U.S. federal
taxable income of the Lead Borrower for such year (or portion thereof), provided
that (i) such calculation shall take into account the character of income or
gain, preferential tax rates and the deductibility of state and local income
taxes for US federal income tax purposes; (ii) such taxable income shall be
reduced by any losses previously allocated to the equity owners to the extent
such loss has not previously been used to offset taxable income of the Lead
Borrower; (iii) such distributions shall be reduced by any amounts withheld by
the Lead Borrower or its Subsidiaries (or otherwise paid
-164-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


directly to any Governmental Authority) with respect to any taxable income or
gain of the Lead Borrower and any tax credits the Lead Borrower allocated to its
equity owners); or (B) for any taxable period (or portion thereof) that a Parent
Company is treated as a corporation for U.S. federal income tax purposes and for
which the Lead Borrower and any of its subsidiaries are members (or are
pass-through entities of such members) of a consolidated, combined or similar
income Tax group for U.S. federal, state or local income Tax purposes for which
such Parent Company is the common parent, the Lead Borrower may make Restricted
Payments to such Parent Company to pay the portion of any U.S. federal, state or
local income Taxes (as applicable) of such Parent Company for such taxable
period that are attributable to the income of the Borrower and/or its applicable
subsidiaries; provided that the aggregate amount of any such distributions with
respect to federal, state or local Taxes, as applicable, shall not exceed the
aggregate amount of such Taxes the Lead Borrower and its subsidiaries that are
part of such group would be required to pay in respect of such U.S. federal,
state or local Taxes on a stand-alone basis for such taxable period; provided,
further, that the amount of such distributions with respect to any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
by such Unrestricted Subsidiary for such purpose.
(vii) the Lead Borrower may make Restricted Payments, the proceeds of which are
applied (i) on the Closing Date, solely to effect the consummation of the
Transactions and (ii) on and after the Closing Date, to satisfy any payment
obligations owing under the Reorganization Agreement;
(viii) so long as no Event of Default exists, following the consummation of the
first Qualifying IPO, the Lead Borrower may (or may make Restricted Payments to
any Parent Company to enable it to) make Restricted Payments with respect to any
Capital Stock in an amount not to exceed the greater of (i) 6% per annum of the
net Cash proceeds received by or contributed to the Lead Borrower from any
Qualifying IPO or (b) 5% per annum of the aggregate market capitalization of the
applicable Parent Company;
(ix) the Lead Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Lead Borrower and/or any Restricted Subsidiary or (B) Capital Stock of any
Parent Company, in the case of each of subclauses (A) and (B), in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Lead Borrower and/or any Restricted Subsidiary) of, Qualified Capital Stock of
the Lead Borrower or any Parent Company to the extent any such proceeds are
contributed to the capital of the Lead Borrower and/or any Restricted Subsidiary
in respect of Qualified Capital Stock (“Refunding Capital Stock”) and (ii)
declare and pay dividends on any Treasury Capital Stock out of the proceeds of
the substantially concurrent sale (other than to the Borrower or a Restricted
Subsidiary) of any Refunding Capital Stock;
(x) to the extent constituting a Restricted Payment, the Lead Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));
(xi) the Lead Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the greater of $160,000,000 and 4.0% of Consolidated Total
Assets as of the last day of the most recently ended Test Period minus (A) the
amount of Restricted Debt Payments made by the Lead Borrower or any Restricted
Subsidiary in reliance on Section 6.04(b)
-165-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(iv)(B), minus (B) the outstanding amount of Investments made by the Lead
Borrower or any Restricted Subsidiary in reliance on Section 6.06(q)(ii);
(xii) the Lead Borrower may pay any dividend or consummate any redemption within
60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof; and
(xiii) the Lead Borrower may make additional Restricted Payments so long as (i)
no Event of Default exists or would result therefrom and (ii) the Payment
Conditions applicable to Restricted Payments have been satisfied, on a Pro Forma
Basis.
(b)The Lead Borrower shall not, nor shall they permit any Restricted Subsidiary
to, make any payment (whether in Cash, securities or other property) on or in
respect of principal of or interest on (y) any Junior Lien Indebtedness or (z)
any Junior Indebtedness (such Indebtedness under clauses (y) and (z), the
“Restricted Debt”), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt prior to its scheduled maturity (collectively,
“Restricted Debt Payments”), except:
(i) any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01;
(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment;
(iii) payments of regularly scheduled interest as and when due in respect of any
Restricted Debt, except for any payments with respect to any Subordinated
Indebtedness that are prohibited by the subordination provisions thereof;
(iv) so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, additional
Restricted Debt Payments in an aggregate amount not to exceed:
(A)the greater of $160,000,000 and 4.0% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus the amount of Investments
made in reliance on Section 6.06(q)(iii); plus
(B)the greater of $160,000,000 and 4.0% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus (1) the amount of
Restricted Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(a)(x), minus (2) the outstanding amount of Investments
made by the Borrower or any Restricted Subsidiary in reliance on
Section 6.06(q)(ii);
(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Lead Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrower or any Restricted Subsidiary, in each case, other than any
amounts constituting a Cure Amount or any amount that has been added to the
Available Excluded Contribution Amount, (B) Restricted Debt Payments as a result
of the conversion of all or any portion of any Restricted Debt into Qualified
Capital Stock
-166-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of the Lead Borrower and/or any Restricted Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01;
(vi) Restricted Debt Payments in an aggregate amount not to exceed the portion,
if any, of the Available Excluded Contribution Amount on such date that the
Borrower elects to apply to this clause (vi)(B);
(vii) additional Restricted Debt Payments; provided that the Payment Conditions
applicable to Restricted Debt Prepayments have been satisfied on a Pro Forma
Basis; and
(viii) Restricted Debt Payments with respect to any Indebtedness incurred in
connection with any NMTC Transaction.
Section 6.05Restrictions on Subsidiary Distributions. Except as provided herein
or in any other Loan Document, the Term Loan Facility Documentation, the Senior
Note Documents, any document with respect to any Incremental Equivalent Debt (as
defined in the Term Loan Credit Agreement or any equivalent term under the Term
Facility) and/or in agreements with respect to refinancings, renewals or
replacements of such Indebtedness that are permitted by Section 6.01, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into or cause to exist any agreement restricting the ability of (i) any
subsidiary of the Lead Borrower to pay dividends or other distributions to the
Lead Borrower or any Loan Party or (ii) any Restricted Subsidiary to make cash
loans or advances to the Lead Borrower or any Loan Party, except:
(a)in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary that
is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted by
Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and its Restricted
Subsidiaries or the property or assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (c), (m), (n), (p) (as it
relates to Indebtedness in respect of clauses (a), (c), (m), (n), (q), (r), (u),
(w), (x) and/or (y) of Section 6.01), (q), (r), (u), (w), (x) and/or (y) of
Section 6.01;
(b)by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;
(c)that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;
(d)assumed in connection with any acquisition of property or the Capital Stock
of any Person, so long as the relevant encumbrance or restriction relates solely
to the Person and its subsidiaries (including the Capital Stock of the relevant
Person or Persons) and/or property so acquired and was not created in connection
with or in anticipation of such acquisition;
(e)in any agreement for any Disposition of any Restricted Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;
-167-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(f)in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;
(g)imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements;
(h)on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar restrictions
exist;
(i)set forth in documents which exist on the Closing Date and not created in
contemplation thereof;
(j)those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Lead Borrower);
(k)those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;
(l)those arising in any Hedge Agreement and/or any agreement relating to any
Banking Service Obligation;
(m)in any agreement with respect to any NMTC Transaction; and/or
(n)those imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (a) through (m) above; provided that no such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, more
restrictive with respect to such restrictions, taken as a whole, than those in
existence prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.
Section 6.06Investments. The Lead Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, make or own any Investment in any other Person
except:
(a)Cash or Investments that were Cash Equivalents at the time made;
(b)(i) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Lead Borrower and/or one
or more Restricted Subsidiaries that are Loan Parties, (iii) Investments made
after the Closing Date by any Loan Party in any Restricted Subsidiary that is
not a Loan Party in an aggregate outstanding amount not to exceed the greater of
$160,000,000 and 4.0% of Consolidated Total Assets as of the last day of the
most recently ended Test Period (iv) Investments made by any Loan Party and/or
any Restricted Subsidiary that is not a Loan Party in the form of any
contribution or Disposition of the Capital Stock of any Person that is not a
Loan Party; provided that, prior to such contribution or Disposition or series
of transactions resulting in such contribution or Disposition, such Capital
Stock was not owned directly by a Loan Party and (v) Investments made by any
Restricted Subsidiary that is not a Loan Party in any Loan Party;
-168-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(c)Investments (i) constituting deposits, prepayments and/or other credits to
suppliers and/or (ii) in the form of advances made to distributors, suppliers,
licensors and licensees, in each case, in the ordinary course of business or, in
the case of clause (ii), to the extent necessary to maintain the ordinary course
of supplies to the Lead Borrower or any Restricted Subsidiary;
(d)Investments in Unrestricted Subsidiaries; provided that immediately after
giving effect to any such Investment, the amount invested in the applicable
Unrestricted Subsidiary pursuant to this clause (d), when aggregated with the
amounts then invested in all other Unrestricted Subsidiaries pursuant to this
clause (d), shall not exceed at any time outstanding the greater of $40,000,000
and 1.0% of Consolidated Total Assets as of the last day of the most recent Test
Period;
(e)(i) Permitted Acquisitions and (ii) Investments in Restricted Subsidiaries
that are not Loan Parties in amounts required to permit such Restricted
Subsidiaries to consummate Permitted Acquisitions; provided that the aggregate
amount of Investments made pursuant to this clause (ii) shall not exceed (x) the
greater of $160,000,000 and 4.0% of Consolidated Total Assets as of the last day
of the most recent Test Period minus (y) the aggregate total consideration paid
pursuant to clause (b)(ii)(A) of the definition of “Permitted Acquisition”;
(f)Investments (i) existing on, or contractually committed to or contemplated as
of, the Closing Date and described on Schedule 6.06 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause (i)
above so long as no such modification, renewal or extension thereof increases
the amount of such Investment except by the terms thereof or as otherwise
permitted by this Section 6.06);
(g)Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;
(h)loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Lead
Borrower and its subsidiaries to the extent permitted by Requirements of Law, in
connection with such Person’s purchase of Capital Stock of any Parent Company,
either (i) in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Borrower for the purchase of
such Capital Stock;
(i)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(j)Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens,
Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, windings up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if made
in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in reliance on
clause (B) therein) and Section 6.07(g));
(k)Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers;
-169-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(l)Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;
(m)loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Lead Borrower and/or its subsidiaries)), the Lead Borrower and/or any
subsidiary in the ordinary course of business;
(n)Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Capital Stock (other than Disqualified Capital
Stock) of the Lead Borrower or any Restricted Subsidiary, in each case, to the
extent not resulting in a Change of Control;
(o)(i) Investments of any Restricted Subsidiary acquired after the Closing Date,
or of any Person acquired by, or merged into or consolidated or amalgamated
with, the Lead Borrower or any Restricted Subsidiary after the Closing Date, in
each case as part of an Investment otherwise permitted by this Section 6.06 to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Section 6.06;
(p)Investments made in connection with the Transactions;
(q)Investments made after the Closing Date by the Lead Borrower and/or any of
its Restricted Subsidiaries in an aggregate amount not to exceed:
(i) at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, plus
(ii) at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, minus (A) the amount of Restricted Payments made by the Borrower or any
Restricted Subsidiary in reliance on Section 6.04(a)(x), minus (B) the amount of
Restricted Debt Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(b)(iv)(B), plus
(iii) at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, minus the amount of Restricted Debt Payments made in reliance on
Section 6.04(b)(iv)(A), plus
(iv) in the event that (A) the Lead Borrower or any of its Restricted
Subsidiaries makes any Investment after the Closing Date in any Person that is
not a Restricted Subsidiary and (B) such Person subsequently becomes a
Restricted Subsidiary, an amount equal to 100.0% of the
-170-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


fair market value of such Investment as of the date on which such Person becomes
a Restricted Subsidiary;
(r)Investments made after the Closing Date by the Lead Borrower and/or any of
its Restricted Subsidiaries in an aggregate outstanding amount not to exceed the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrower elects to apply to this clause (r)(ii);
(s)(i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Lead Borrower and/or its
Restricted Subsidiaries, in each case, in the ordinary course of business;
(t)Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);
(u)Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment made by
any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e) or
Section 6.06(x));
(v)Investments in subsidiaries and joint ventures in connection with
reorganizations and related activities related to tax planning; provided that,
after giving effect to any such reorganization and/or related activity, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired;
(w)Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);
(x)Investments made in connection with the creation, formation and/or
acquisition of any joint venture, or in any Restricted Subsidiary to enable such
Restricted Subsidiary to create, form and/or acquire any joint venture, in an
aggregate outstanding amount not to exceed the greater of $80,000,000 and 2.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable;
(y)Investments made in joint venture as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (other than any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(z)unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;
-171-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(aa)Investments in the Lead Borrower, any subsidiary and/or any joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;
(bb)additional Investments so long as, after giving effect thereto on a Pro
Forma Basis, the Payment Conditions with respect to Investments have been
satisfied; and
(cc)Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; and
(dd)Investments made in connection with any NMTC Transaction.
Section 6.07Fundamental Changes; Disposition of Assets. The Lead Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition having a fair market value in excess of $20,000,000, in a single
transaction or in a series of related transactions, except:
(a)any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Lead Borrower or any other Restricted Subsidiary; provided that (i) in
the case of any such merger, consolidation or amalgamation with or into the US
Borrower, (A) the US Borrower shall be the continuing or surviving Person or (B)
if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the US Borrower (any such Person, the “US Successor
Borrower”), (x) the US Successor Borrower shall be an entity organized or
existing under the law of the U.S., any state thereof or the District of
Columbia, (y) the US Successor Borrower shall expressly assume the Obligations
of the US Borrower in a manner reasonably satisfactory to the Administrative
Agent and (z) except as the Administrative Agent may otherwise agree, each
applicable Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have executed and delivered a reaffirmation agreement
with respect to its obligations under the Loan Guaranty and the other Loan
Documents; it being understood and agreed that if the foregoing conditions under
clauses (x) through (z) are satisfied, the US Successor Borrower will succeed
to, and be substituted for, the US Borrower under this Agreement and the other
Loan Documents, (ii) in the case of any such merger, consolidation or
amalgamation with or into a Canadian Borrower, (A) the applicable Canadian
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger, consolidation or amalgamation is not the
applicable Canadian Borrower (any such Person, a “Canadian Successor Borrower”),
(x) the Canadian Successor Borrower shall be an entity organized or existing
under the laws of the Canada or any province or territory thereof, (y) the
Canadian Successor Borrower shall expressly assume the Obligations of the
applicable Canadian Borrower in a manner reasonably satisfactory to the
Administrative Agent and (z) except as the Administrative Agent may otherwise
agree, each applicable Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under the Loan Guaranty and the other
Loan Documents; it being understood and agreed that if the foregoing conditions
under clauses (x) through (z) are satisfied, the Canadian Successor Borrower
will succeed to, and be substituted for, the applicable Canadian Borrower under
this Agreement and the other Loan Documents, (iii) in the case of any such
merger, consolidation or amalgamation with or into a European Borrower, (A) the
applicable European Borrower shall be the continuing or surviving Person or (B)
if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the applicable European Borrower (any such Person, a
“European Successor Borrower”), (x) the European Successor Borrower shall be an
entity organized or existing under the laws of the Netherlands or England and
Wales, as applicable, (y)
-172-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


the European Successor Borrower shall expressly assume the Obligations of the
European Borrower in a manner reasonably satisfactory to the Administrative
Agent and (z) except as the Administrative Agent may otherwise agree, each
applicable Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have executed and delivered a reaffirmation agreement
with respect to its obligations under the Loan Guaranty and the other Loan
Documents (and such other additional Loan Documents as may be required to
preserve the validity, ranking or perfection of European Collateral and evidence
that no new burdening periods shall apply with respect to such European
Collateral); it being understood and agreed that if the foregoing conditions
under clauses (x) through (z) are satisfied, the European Successor Borrower
will succeed to, and be substituted for, the applicable European Borrower under
this Agreement and the other Loan Documents, and (iv) in the case of any such
merger, consolidation or amalgamation with or into any Subsidiary Guarantor,
either (x) such Subsidiary Guarantor shall be the continuing or surviving Person
or the continuing or Surviving Person shall expressly assume the guarantee
obligations of the Subsidiary Guarantor in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;
(b)Dispositions (including of Capital Stock) among the Lead Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for fair market value (as reasonably determined by such Person)
with at least 75% of the consideration for such Disposition consisting of Cash
or Cash Equivalents at the time of such Disposition or (ii) treated as an
Investment and otherwise made in compliance with Section 6.06 (other than in
reliance on clause (j) thereof);
(c)(i) the liquidation or dissolution of any Restricted Subsidiary if the Lead
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Lead Borrower, is not materially disadvantageous to the
Lenders and the Lead Borrower or any Restricted Subsidiary receives any assets
of the relevant dissolved or liquidated Restricted Subsidiary; provided that in
the case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger,
amalgamation, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Disposition otherwise permitted under this Section 6.07 (other
than clause (a), clause (b) or this clause (c)) or (B) any Investment permitted
under Section 6.06; and (iii) the Lead Borrower or any Restricted Subsidiary may
be converted into another form of entity, in each case, so long as such
conversion does not adversely affect the value of the Loan Guaranty or
Collateral, if any;
(d)(x) Dispositions of inventory or equipment in the ordinary course of business
(including on an intercompany basis) and (y) the leasing or subleasing of real
property in the ordinary course of business;
(e)Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Lead Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Lead Borrower) or (B) otherwise economically impracticable to maintain;
(f)Dispositions of Cash Equivalents or other assets that were Cash Equivalents
when the relevant original Investment was made;
-173-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(g)Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(ix)) and Sale and Lease-back Transactions permitted
by Section 6.08;
(h)Dispositions for fair market value; provided that with respect to any such
Disposition with a purchase price in excess of the greater of $25,000,000 and
1.0% of Consolidated Total Assets as of the last day of the most recently ended
Test Period, as applicable, at least 75% of the consideration for such
Disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto) that are assumed by the transferee of any such assets and
for which the Lead Borrower and/or its applicable Restricted Subsidiary have
been validly released by all relevant creditors in writing, (x) the amount of
any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such Disposition, (y) any Securities received by the
Borrower or any Restricted Subsidiary from such transferee that are converted by
such Person into Cash or Cash Equivalents (to the extent of the Cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (z) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z) and
Section 6.08 that is at that time outstanding, not in excess of the greater of
$50,000,000 and 1.5% of Consolidated Total Assets as of the last day of the most
recently ended Test Period, in each case, shall be deemed to be Cash); provided,
further, that (x) immediately prior to and after giving effect to such
Disposition, as determined on the date on which the agreement governing such
Disposition is executed, no Event of Default shall exist and (y) an updated
Borrowing Base Certificate shall be delivered to the Administrative Agent as
required by Section 5.01(e);
(i)to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;
(j)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;
(k)Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof and any factoring or similar
arrangement) or in connection with the collection or compromise thereof;
(l)Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which (i) do not materially interfere with the business of the Lead Borrower and
its Restricted Subsidiaries or (ii) relate to closed facilities or the
discontinuation of any product line;
(m)(i) any termination of any lease in the ordinary course of business, (ii) any
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or litigation claims (including in tort) in
the ordinary course of business;
-174-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(n)Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);
(o)Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;
(p)Dispositions in connection with the Transactions;
(q)Dispositions of non-core assets acquired in connection with any acquisition
permitted hereunder and sales of Real Estate Assets acquired in any acquisition
permitted hereunder which, within 90 days of the date of such acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Lead Borrower or any of its Restricted
Subsidiaries or any of their respective businesses; provided that no Event of
Default exists on the date on which the definitive agreement governing the
relevant Disposition is executed;
(r)exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Borrower) for like property or assets; provided
that upon the consummation of any such exchange or swap by any Loan Party, to
the extent the property received does not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped;
(s)[Reserved];
(t)(i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Lead Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) Dispositions,
abandonments, cancellations or lapses of IP Rights, or issuances or
registrations, or applications for issuances or registrations, of IP Rights,
which, in the reasonable good faith determination of the Lead Borrower, are not
material to the conduct of the business of the Lead Borrower or its Restricted
Subsidiaries, or are no longer economical to maintain in light of its use;
(u)terminations or unwinds of Derivative Transactions;
(v)Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w)Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Lead Borrower and/or any Restricted Subsidiary;
(x)Dispositions made to comply with any order of any agency of the U.S. Federal
government, any state, authority or other regulatory body or any applicable
Requirements of Law;
(y)any merger, amalgamation, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. or (ii) any Canadian Loan Party or European
Loan Party in the U.S.;
-175-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(z)Dispositions or conveyances that arise out of or relate to any (i) Specified
Lease Transaction or (ii) NMTC Transaction;
(aa)any sale of motor vehicles and information technology equipment purchased at
the end of an operating lease and resold thereafter; and
(bb)other Dispositions involving assets having a fair market value (as
reasonably determined by the Lead Borrower at the time of the relevant
Disposition) in the aggregate since the Closing Date of not more than the
greater of $40,000,000 and 1.0% of Consolidated Total Assets as of the last day
of the most recently ended Test Period.
To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.
Section 6.08Sale and Lease-Back Transactions. The Lead Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Lead Borrower or the relevant Restricted
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Lead Borrower or any of its Restricted Subsidiaries) and
(b) intends to use for substantially the same purpose as the property which has
been or is to be sold or transferred by the Lead Borrower or such Restricted
Subsidiary to any Person (other than the Lead Borrower or any of its Restricted
Subsidiaries) in connection with such lease (such a transaction described
herein, a “Sale and Lease-Back Transaction”); provided that any Sale and
Lease-Back Transaction shall be permitted so long as (i) such Sale and
Lease-Back Transaction (A) is permitted by Section 6.01(m), (B) is set forth on
Schedule 6.08 hereto or (C) (1) at least 75% of the consideration for such Sale
and Lease-Back Transaction shall consist of Cash or Cash Equivalents (provided
that for purposes of the 75% Cash consideration requirement, any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 6.08 and Section 7.07(h) that is
at that time outstanding, not in excess of the greater of $50,000,000 and 1.5%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period, in each case, shall be deemed to be Cash), (2) the Lead Borrower or its
applicable Restricted Subsidiary would otherwise be permitted to enter into, and
remain liable under, the applicable underlying lease and (3) the aggregate fair
market value of the assets sold subject to all Sale and Lease-Back Transactions
under this clause (B) shall not exceed the greater of $100,000,000 and 2.5% of
Consolidated Total Assets as of the last day of the more recently ended Test
Period or (ii) it relates to a Specified Lease Transaction.
Section 6.09Transactions with Affiliates. The Lead Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $10,000,000 with any of
their respective Affiliates on terms that are less favorable to the Lead
Borrower or such Restricted Subsidiary, as the case may be (as reasonably
determined by the Lead Borrower), than those that might be obtained at the time
in a comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:
-176-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(a)any transaction between or among the Lead Borrower and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent permitted or not restricted by this
Agreement;
(b)any issuance, sale or grant of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of employment
arrangements, stock options and stock ownership plans approved by the board of
directors (or equivalent governing body) of any Parent Company or of the Lead
Borrower or any Restricted Subsidiary;
(c)(i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with their respective current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors or those of any Parent Company, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;
(d)(i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.04 and
6.06(h), (m), (o), (t), (v), (x), (y), (z) and (aa) and (ii) issuances of
Capital Stock and Indebtedness not restricted by this Agreement;
(e)transactions in existence on the Closing Date and any amendment, modification
or extension thereof to the extent such amendment, modification or extension,
taken as a whole, is not (i) materially adverse to the Lenders or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date;
(f)(i) so long as no Event of Default under Section 7.01(a), 7.01(f) or 7.01(g)
then exists or would result therefrom, the payment of management, monitoring,
consulting, advisory and similar fees to any Investor in the amount permitted by
the Management Agreement (as in effect on the Closing Date) and (ii) the payment
of all indemnification obligations and expenses owed to any Investor and any of
their respective directors, officers, members of management, managers, employees
and consultants, in each case of clauses (i) and (ii) whether currently due or
paid in respect of accruals from prior periods;
(g)the Transactions, including the payment of Transaction Costs and payments
required under the Reorganization Agreement;
(h)customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors (or
similar governing body) of the Lead Borrower in good faith;
(i)Guarantees permitted by Section 6.01 or Section 6.06;
-177-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(j)loans and other transactions among the Loan Parties to the extent permitted
under this Article 6;
(k)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Lead Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Lead Borrower or its Restricted
Subsidiaries;
(l)transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Lead Borrower
and/or its applicable Restricted Subsidiary in the good faith determination of
the board of directors (or similar governing body) of the Lead Borrower or the
senior management thereof or (ii) on terms at least as favorable as might
reasonably be obtained from a Person other than an Affiliate;
(m)the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(n)(i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Lead Borrower and (ii) any intercompany loans made by
Holdings to the Lead Borrower or any Restricted Subsidiary; and
(o)any transaction in respect of which the Lead Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Lead Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Lead Borrower or the applicable
Restricted Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate.
Section 6.10Conduct of Business. From and after the Closing Date, the Lead
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
engage in any material line of business other than (a) the businesses engaged in
by the Lead Borrower or any Restricted Subsidiary on the Closing Date and
similar, complementary, ancillary or related businesses and (b) such other lines
of business to which the Administrative Agent may consent.
Section 6.11Amendments or Waivers of Organizational Documents. The Lead Borrower
shall not, nor shall it permit any Subsidiary Guarantor to, amend or modify
their respective Organizational Documents, in each case in a manner that is
materially adverse to the Lenders (in their capacities as such) without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Lead Borrower
and/or any Subsidiary Guarantor may effect a change to its organizational form
and/or consummate any other transaction that is permitted under Section 6.07.
Section 6.12Amendments of or Waivers with Respect to Restricted Debt. The Lead
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing the foregoing) if the effect of such amendment or modification,
together with all other amendments or modifications made, is materially adverse
to the interests of the Lenders (in their capacities as such); provided that,
for purposes of clarity, it
-178-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


is understood and agreed that the foregoing limitation shall not otherwise
prohibit any Refinancing Indebtedness or any other replacement, refinancing,
amendment, supplement, modification, extension, renewal, restatement or
refunding of any Restricted Debt, in each case, that is permitted under this
Agreement in respect thereof.
Section 6.13Fiscal Year. The Lead Borrower shall not change its Fiscal Year-end
to a date other than December 31; provided, that, the Lead Borrower may, upon
written notice to the Administrative Agent, change the Fiscal Year-end of the
Lead Borrower to another date, in which case the Lead Borrower and the
Administrative Agent will, and are hereby authorized to, make any adjustments to
this Agreement that are necessary to reflect such change in Fiscal Year.


Section 6.14Permitted Activities of Holdings. Holdings shall not:
(a)incur any Indebtedness for borrowed money other than (i) Indebtedness under
the Loan Documents, any Term Loan Facility and the Senior Notes or otherwise in
connection with the Transactions, (ii) Indebtedness of the type permitted under
Section 6.01(o) and (iii) Guarantees of (x) Indebtedness or other obligations of
the Lead Borrower and/or any Restricted Subsidiary that are otherwise permitted
hereunder and (y) Indebtedness or other obligations under any Term Loan Facility
and the Senior Notes;
(b)create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents to which it is a party, (ii) any other Lien created in connection with
the Transactions, (iii) Permitted Liens on the Collateral that are secured on a
pari passu or junior basis with the Secured Obligations, so long as such
Permitted Liens secure Guarantees permitted under clause (a)(iii) above and the
underlying Indebtedness subject to such Guarantee is permitted to be secured on
the same basis pursuant to Section 6.02 and (iv) Liens of the type permitted
under Section 6.02 (other than in respect of debt for borrowed money);
(c)engage in any business activity or own any material assets other than
(i) holding the Capital Stock of the Lead Borrower, as applicable, and,
indirectly, any other subsidiary of the Lead Borrower, (ii) performing its
obligations under the Loan Documents, any ABL Facility, the Senior Notes, any
ABL Facility and other Indebtedness, Liens (including the granting of Liens) and
Guarantees permitted hereunder and any permitted refinancing thereof; (iii)
issuing its own Capital Stock (including, for the avoidance of doubt, the making
of any dividend or distribution on account of, or any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value of, any
shares of any class of Capital Stock); (iv) filing Tax reports and paying Taxes
and other customary obligations in the ordinary course (and contesting any
Taxes); (v) preparing reports to Governmental Authorities and to its
shareholders; (vi) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable Requirements
of Law; (vii) effecting any initial public offering of its Capital Stock; (viii)
holding (A) Cash, Cash Equivalents and other assets received in connection with
permitted distributions or dividends received from, or permitted Investments or
permitted Dispositions made by, any of its subsidiaries or permitted
contributions to the capital of, or proceeds from the issuance of Capital Stock
of, Holdings pending the application thereof and (B) the proceeds of
Indebtedness permitted by Section 6.01; (x) providing indemnification for its
officers, directors, members of management, employees and advisors or
consultants; (xi) participating in tax, accounting and other administrative
matters; (xii) making payments of the type permitted under Section 6.09(f) and
the performance of its obligations under any
-179-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


document, agreement and/or Investment contemplated by the Transactions or
otherwise not prohibited under this Agreement; (xiii) complying with applicable
Requirements of Law (including with respect to the maintenance of its
existence); (xiv) making and holding intercompany loans to the Lead Borrower
and/or the Restricted Subsidiaries of the Lead Borrower, as applicable; (xv)
making and holding Investments of the type permitted under Section 6.06(h); and
(xvi) activities incidental to any of the foregoing; or
(d)consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) Holdings may consolidate or amalgamate with, or merge with or
into, any other Person (other than the Lead Borrower and any of its
subsidiaries) so long as (i) Holdings is the continuing or surviving Person or
(ii) if the Person formed by or surviving any such consolidation, amalgamation
or merger is not Holdings, (x) the successor Person expressly assumes all
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent and (y) the Lead
Borrower delivers a certificate of a Responsible Officer with respect to the
satisfaction of the conditions set forth in clause (x) of this clause (A) and
(B) Holdings may convey, sell or otherwise transfer all or substantially all of
its assets to any other Person (other than the Lead Borrower and any of its
subsidiaries) so long as (x) no Change of Control results therefrom, (y) the
Person acquiring such assets expressly assumes all of the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent and (z) the Lead Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions under clause (x) set forth in this clause (B); provided, further,
that if the conditions set forth in the preceding proviso are satisfied, the
successor to Holdings will succeed to, and be substituted for, Holdings under
this Agreement and all references herein and in the other Loan Documents to
Holdings shall be deemed a reference to such successor.
Section 6.01Financial Covenant.
(a)Fixed Charge Coverage Ratio. During any Covenant Trigger Period, the Lead
Borrower will not permit the Fixed Charge Coverage Ratio (calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period) to be
less than 1.00:1.00.
(b)Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), in the event the Lead Borrower has failed to comply with
Section 6.15(a) above for any Fiscal Quarter, the Lead Borrower shall have the
right (the “Cure Right”) (at any time during such Fiscal Quarter or thereafter
until the date that is 15 Business Days after the date on which financial
statements for such Fiscal Quarter are required to be delivered pursuant to
Section 5.01(a) or (b), as applicable) to issue Qualified Capital Stock or other
equity (such other equity to be on terms reasonably acceptable to the
Administrative Agent) for Cash or otherwise receive Cash contributions in
respect of Qualified Capital Stock (the “Cure Amount”), and thereupon the Lead
Borrower’s compliance with Section 6.15(a) shall be recalculated giving effect
to a pro forma increase in the amount of Consolidated Adjusted EBITDA by an
amount equal to the Cure Amount (notwithstanding the absence of a related
addback in the definition of “Consolidated Adjusted EBITDA”) solely for the
purpose of determining compliance with Section 6.15(a) as of the end of such
Fiscal Quarter and for applicable subsequent periods that include such Fiscal
Quarter. If, after giving effect to the foregoing recalculation (but not, for
the avoidance of doubt, taking into account any immediate repayment of
Indebtedness in connection therewith), the requirements of Section 6.15(a) would
be satisfied, then the requirements of
-180-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 6.15(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.15(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement. Notwithstanding anything herein to the contrary, (i)
in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the Cure Amount
shall be no greater than the amount required for the purpose of complying with
Section 6.15(a), (iv) upon the Administrative Agent’s receipt of a written
notice from the Lead Borrower that the Lead Borrower intends to exercise the
Cure Right (a “Notice of Intent to Cure”), until the 15th Business Day following
the date on which financial statements for the Fiscal Quarter to which such
Notice of Intent to Cure relates are required to be delivered pursuant to
Section 5.01(a) or (b), as applicable, neither the Administrative Agent (nor any
sub-agent therefor) nor any Lender shall exercise any right to accelerate the
Revolving Loans or terminate the Commitments or any Additional Revolving
Commitments, and none of the Administrative Agent (nor any sub-agent therefor)
nor any Lender or Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Loan
Documents solely on the basis of the relevant Event of Default under Section
6.15(a), (v) during any Test Period in which any Cure Amount is included in the
calculation of Consolidated Adjusted EBITDA as a result of any exercise of the
Cure Right, such Cure Amount shall be (A) counted solely as an increase to
Consolidated Adjusted EBITDA (and not as a reduction of Indebtedness) for the
purpose of determining compliance with Section 6.15(a) for the Fiscal Quarter in
respect of which the Cure Right was exercised (other than, with respect to any
future period, to the extent of any portion of such Cure Amount that is actually
applied to repay Indebtedness) and (B) disregarded for all other purposes,
including the purpose of determining basket levels set forth in Article 6 of
this Agreement and (vi) no Lender or Issuing Bank shall be required to make any
Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.
ARTICLE 7
EVENTS OF DEFAULT
Section 7.01Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:
(a)Failure To Make Payments When Due. Failure by the Lead Borrower to pay
(i) any principal of any Revolving Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Revolving Loan or any fee or any other
amount due hereunder within five Business Days after the date due; or
(b)Default in Other Agreements. (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
or any of its Restricted Subsidiaries with respect to any other term of (A) one
or more items of Indebtedness with an aggregate outstanding principal amount
exceeding the Threshold Amount or (B) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness (other than, for the
avoidance of doubt, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the relevant Hedge Agreement which are not the result of any
-181-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


default thereunder by any Loan Party or any Restricted Subsidiary), in each case
beyond the grace period, if any, provided therefor, if the effect of such breach
or default is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that clause (ii) of this paragraph (b) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder; provided, further, that any failure described under
clause (i) or (ii) above is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Revolving Loans pursuant to this Article 7;
(c)Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(e)(i), Section 5.02 (as it applies to the preservation of the
existence of the Lead Borrower), or Article 6; or
(d)Breach of Representations, Etc. Any representation, warranty or certification
made or deemed made by any Loan Party in any Loan Document or in any certificate
required to be delivered in connection herewith or therewith (including, for the
avoidance of doubt, any Perfection Certificate and any Perfection Certificate
Supplement) being untrue in any material respect as of the date made or deemed
made; or
(e)Other Defaults Under Loan Documents. Failure by any Loan Party (i) in the
performance of or compliance with Section 5.01(l) which default has not been
remedied or waived within five Business Days (or three Business Days when
delivery of weekly Borrowing Base Certificates is required) after receipt by the
Lead Borrower of written notice thereof from the Administrative Agent, (ii) in
the performance of or compliance with Section 5.16 which default has not been
remedied or waived within ten days (or two days during the continuance of a Cash
Dominion Period) after receipt by the Lead Borrower of written notice thereof
from the Administrative Agent or (iii) in the performance of or compliance with
any term contained herein or any of the other Loan Documents (other than any
such term referred to in the foregoing clauses (i) or (ii) or in any other
Section of this Article 7), which default has not been remedied or waived within
30 days after receipt by the Lead Borrower of written notice thereof from the
Administrative Agent; or
(f)Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) in an involuntary case under any Debtor Relief Law
now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, provincial, state
or local law; (ii) the commencement of an involuntary case against Holdings, the
Lead Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) under any Debtor Relief Law; the entry by a court having
jurisdiction in the premises of a decree or order for the appointment of a
receiver, administrative receiver, administrator, receiver and manager,
(preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over Holdings, the Lead Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or over
all or a substantial part of its property; (iii) with respect to any UK Loan
Party, the suspension of payments, order for relief, a moratorium of any
indebtedness, winding–up, dissolution, administration or reorganisation (whether
by way of voluntary or involuntary arrangement, scheme of arrangement or
otherwise); or (iv) the involuntary appointment of an interim receiver, trustee,
administrative receiver, administrator or other custodian of Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) for all or a
-182-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


substantial part of its property, which in the case of a Loan Party other than
the UK Loan Parties remains undismissed, unvacated, unbounded or unstayed
pending appeal for 60 consecutive days or in the case of a UK Loan Party such
action or proceeding is being contested in good faith and is not discharged,
stayed or dismissed within 21 days of commencement; or
(g)Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) of an order for relief, the commencement by Holdings,
the Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a voluntary case under any Debtor Relief Law, or the
consent by Holdings, the Lead Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or the consent by the Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) to the
appointment of or taking possession by a receiver, receiver and manager,
trustee, administrative receiver, administrator or other custodian for all or a
substantial part of its property; (ii) the making by Holdings, the Lead Borrower
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) of
a general assignment, composition, compromise or arrangements for the benefit of
creditors; or (iii) the admission by Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) in writing of
their inability to pay their respective debts as such debts become due; or
(h)Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
the Lead Borrower or any of its Restricted Subsidiaries or any of their
respective assets involving in the aggregate at any time an amount in excess of
the Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which the relevant third
party insurance company has been notified and not denied coverage), which
judgment, writ, warrant or similar process remains unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 days; or
(i)Employee Benefit Plans; UK Pensions. The occurrence of one or more ERISA
Events, which individually or in the aggregate result in liability of Holdings,
the Lead Borrower or any of its Restricted Subsidiaries in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect or the
issuance by the Pensions Regulator of one or more Contribution Notices or
Financial Support Directions to any UK Loan Party in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect; or
(j)Change of Control. The occurrence of a Change of Control; or
(k)Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (i) any material Loan Guaranty for any reason
ceasing to be in full force and effect (other than in accordance with its terms
or as a result of the occurrence of the Termination Date) or being declared to
be null and void or the repudiation in writing by any Loan Party of its
obligations thereunder (other than as a result of the discharge of such Loan
Party in accordance with the terms thereof), (ii) this Agreement or any material
Collateral Document ceasing to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof, the
occurrence of the Termination Date or any other termination of such Collateral
Document in accordance with the terms thereof) or being declared null and void
or any Lien on Collateral created under any Collateral Document ceasing to be
perfected with respect to a material portion of the Collateral (other than
solely by reason of (x) the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or the failure of the
Administrative Agent to file UCC or PPSA (or
-183-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


equivalent) continuation statements, (y) a release of Collateral in accordance
with the terms hereof or thereof or (z) the occurrence of the Termination Date
or any other termination of such Collateral Document in accordance with the
terms thereof) or (iii) the contesting by any Loan Party of the validity or
enforceability of any material provision of any Loan Document (or any Lien
purported to be created by the Collateral Documents or Loan Guaranty) in writing
or denial by any Loan Party in writing that it has any further liability (other
than by reason of the occurrence of the Termination Date), including with
respect to future advances by the Lenders, under any Loan Document to which it
is a party; or
(l)Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or any
such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (f) or (g) of this Article)) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Lead Borrower, take any
of the following actions, at the same or different times: (i) terminate the
Commitments or any Additional Revolving Commitments, and thereupon such
Commitments and/or Additional Revolving Commitments shall terminate immediately,
(ii) declare the Revolving Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and (iii) require that the US Borrower deposit in the US LC
Collateral Account, the Canadian Borrowers deposit in the Canadian LC Collateral
Account and the European Borrowers deposit in the European LC Collateral
Account, an additional amount in Cash as reasonably requested by the Issuing
Banks (not to exceed 101% of the relevant face amount) of the then outstanding
US LC Exposure (minus the amount then on deposit in the US LC Collateral
Account), Canadian LC Exposure (minus the amount then on deposit in the Canadian
LC Collateral Account) or European LC Exposure (minus the amount then on deposit
in the European LC Collateral Account), as applicable; provided that upon the
occurrence of an event with respect to any Borrower (other than any Borrower
that is a Canadian Loan Party, Dutch Loan Party or UK Loan Party that is not
bound by the applicable Debtor Relief Laws) described in clause (f) or (g) of
this Article, any such Commitments and/or Additional Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC or the PPSA.
ARTICLE 8
THE ADMINISTRATIVE AGENT
Section 8.01The Administrative Agent.
-184-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Each of the Lenders, the Swingline Lender and the Issuing Banks hereby
irrevocably appoints Citi (or any successor appointed pursuant hereto) as
Administrative Agent and authorizes the Administrative Agent to take such
actions on its behalf, including execution of the other Loan Documents, and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; it being understood that such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
relevant circumstances as provided in Section 9.02); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable laws, and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Lead Borrower or any of its Restricted
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders or any other Secured
Party for any action taken or not taken by it with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Lead Borrower or any Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set
-185-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or (vii)
any property, book or record of any Loan Party or any Affiliate thereof.
If any Lender (including Citi, in its capacity as a Lender) acquires knowledge
of a Default or Event of Default, it shall promptly notify the Administrative
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
with the written consent of the Administrative Agent, it will not take any
enforcement action hereunder or under any other Loan Document, accelerate the
Obligations under any Loan Document, or exercise any right that it might
otherwise have under applicable law or otherwise to credit bid at any
foreclosure sale, UCC or PPSA sale, any sale under Section 363 of the Bankruptcy
Code or other similar Dispositions of Collateral. Notwithstanding the foregoing,
however, a Lender may take action to preserve or enforce its rights against a
Loan Party where a deadline or limitation period is applicable that would,
absent such action, bar enforcement of the Obligations held by such Lender,
including the filing of a proof of claim in a case under the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.
No holder of any Secured Hedging Obligation or Secured Banking Services
Obligation in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.
Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:
(a)consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;
-186-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(b)credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;
(c)credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC or
PPSA, including pursuant to Sections 9-610 or 9-620 of the UCC;
(d)credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or
(e)estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;
it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.
Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.
Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid
-187-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


in such credit bid or other Disposition, by (y) the aggregate amount of all
Secured Obligations that were credit bid in such credit bid or other
Disposition.
In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Revolving Loan or LC exposure is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts to the extent due to the Lenders and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under
Sections 2.12 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender, or the applicable Issuing Bank, unless
the Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Revolving Loan, or the issuance of a
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers),
-188-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.
The Administrative Agent may resign or be removed at any time by delivery of ten
days’ prior written notice to the Lenders, the Issuing Bank and the Lead
Borrower or the Administrative Agent, as applicable. If the Administrative Agent
becomes subject to an insolvency proceeding, either the Required Lenders or the
Lead Borrower may, upon ten days’ notice, remove the Administrative Agent. Upon
receipt of any such notice of resignation or delivery of any such notice of
removal, the Required Lenders shall have the right, with the consent of the Lead
Borrower (not to be unreasonably withheld or delayed), to appoint a successor
Administrative Agent which shall be a commercial bank or trust company with
offices in the U.S. having combined capital and surplus in excess of
$1,000,000,000; provided that during the existence and continuation of an Event
of Default under Section 7.01(a) or, with respect to Holdings or the Borrowers,
Section 7.01(f) or (g), no consent of the Lead Borrower shall be required. If no
successor shall have been appointed as provided above and accepted such
appointment within ten days after the retiring Administrative Agent gives notice
of its resignation or the Administrative Agent receives notice of removal, then
(a) in the case of a retirement, the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above (including, for the avoidance of doubt, consent of the Lead Borrower) or
(b) in the case of a removal, the Lead Borrower may, after consulting with the
Required Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that (x) in the case of a retirement,
if the Administrative Agent notifies the Lead Borrower, the Lenders and the
Issuing Banks that no qualifying Person has accepted such appointment or (y) in
the case of a removal, the Lead Borrower notifies the Required Lenders that no
qualifying Person has accepted such appointment, then, in each case, such
resignation or removal shall nonetheless become effective in accordance with and
on the 30th day following delivery of such notice and (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent in its capacity as
collateral agent for the Secured Parties for perfection purposes, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations required to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly (and each Lender and each Issuing Bank will cooperate with the
Lead Borrower to enable the Lead Borrower to take such actions), until such time
as the Required Lenders or the Lead Borrower, as applicable, appoint a successor
Administrative Agent, as provided for above in this Article 8. Upon the
acceptance of its appointment as Administrative Agent hereunder as a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent (other than any rights to indemnity payments
owed to the retiring Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder (other than its obligations under Section 9.13). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Lead
-189-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Borrower and such successor Administrative Agent. After the Administrative
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the relevant Person was acting as Administrative Agent (including for this
purpose holding any collateral security following the retirement or removal of
the Administrative Agent). Notwithstanding anything to the contrary herein, no
Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent. For purposes of any Collateral Document governed
by the laws of the Netherlands or any other right of pledge governed by the laws
of the Netherlands (a “Dutch Collateral Document”), any resignation by the
Administrative Agent is not effective with respect to its rights under the
Parallel Debts until all rights and obligations under the Parallel Debts have
been assigned and assumed to the successor agent. The Administrative Agent will
reasonably cooperate in transferring its rights and obligations under the
Parallel Debts to any such successor agent and will reasonably cooperate in
transferring all rights under any Dutch Collateral Document to such successor
agent. Any resignation or removal of the Administrative Agent pursuant to this
Section shall also constitute its resignation or removal as Swingline Lender
(except as to already outstanding Swingline Loans, as to which the Swingline
Lender shall continue in such capacity until such Swingline Loans have been
repaid). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Swingline Lender.
Notwithstanding anything to the contrary contained herein, each Issuing Bank
may, upon ten days’ prior written notice to the Lead Borrower, each other
Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall be
effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank, the Lead
Borrower shall, unless an Event of Default under Section 7.01(a) or, with
respect to Holdings or the Borrowers, Section 7.01(f) or (g) then exists, be
entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Issuing Bank hereunder. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank and the
retiring Issuing Bank shall be discharged from its duties and obligations in
such capacity hereunder.
Each Lender, the Swingline Lender and each Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent of each or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Swingline Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent of each or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder. Except for notices, reports and other documents expressly required
to be furnished to the Lenders, the Swingline Lender and the Issuing Banks by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender, the Swingline Lender or any
Issuing Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.
-190-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent, an
Issuing Bank or a Lender hereunder, as applicable.
Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall,
(a)release any Lien on any property granted to or held by Administrative Agent
under any Loan Document (i) upon the occurrence of the Termination Date, (ii)
that is sold or to be sold or transferred as part of or in connection with any
Disposition permitted under the Loan Documents to a Person that is not a Loan
Party, (iii) that does not constitute (or ceases to constitute) Collateral, (iv)
if the property subject to such Lien is owned by a Subsidiary Guarantor, upon
the release of such Subsidiary Guarantor from its Loan Guaranty otherwise in
accordance with the Loan Documents, (v) as required under clause (d) below or
(vi) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.02;
(b)subject to Section 9.23, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder; provided that
the release of any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type
described in clause (a) of the definition thereof shall only be permitted if at
the time such Guarantor becomes an Excluded Subsidiary of such type (1) no Event
of Default exists, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Lead Borrower is deemed to have made a new
Investment in such Person for purposes of Section 6.06 (as if such Person were
then newly acquired) in an amount equal to the portion of the fair market value
of the net assets of such Person attributable to the Lead Borrower’s equity
interest therein as reasonably estimated by the Lead Borrower and such
Investment is permitted pursuant to Section 6.06 (other than Section 6.06(f)) at
such time and (3) a Responsible Officer of the Lead Borrower certifies to the
Administrative Agent compliance with preceding clauses (1) and (2));
(c)subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m), 6.02(n), 6.02(o),
6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc), 6.02(ee),
6.02(ff) and 6.02(ll) (and any Liens securing Refinancing Indebtedness in
respect of any thereof to the extent such Refinancing Indebtedness is permitted
to be secured under Section 6.02(k)); provided, that the subordination of any
Lien on any property granted to or held by the Administrative Agent shall only
be required to the extent that the Lien of the Administrative Agent with respect
to such property is required to be subordinated to the relevant Permitted Lien
in accordance with applicable law or the documentation governing the
Indebtedness that is secured by such Permitted Lien; and
(d)enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination or collateral trust
agreement.
-191-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender, and Issuing Bank, hereby
authorizes the Administrative Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guaranty, in each case in accordance with the terms
of the Loan Documents and this Article 8; provided that upon the request of the
Administrative Agent, the Lead Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement.
The Administrative Agent is authorized to enter into any intercreditor agreement
contemplated hereby with respect to Indebtedness (A) that is (i) required or
permitted to be subordinated hereunder, (ii) secured by Liens and/or (iii)
otherwise required to be subject to an Acceptable Intercreditor Agreement and
(B) which contemplates an intercreditor, subordination or collateral trust
agreement (any such intercreditor agreement, an “Additional Agreement”), and the
parties hereto acknowledge that any such Additional Agreement is binding upon
them. Each Lender, and Issuing Bank, (a) hereby agrees that it will be bound by,
and will not take any action contrary to any Additional Agreement and (b) hereby
authorizes and instructs the Administrative Agent to enter into any Additional
Agreement and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrowers, and the
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Additional Agreement.
To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the forms or other documentation required by Section 2.17
are not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax. If the
IRS or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or
-192-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section. The provisions of
this Section 8.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
For greater certainty, and without limiting the powers of the Administrative
Agent, each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as hypothecary representative of the Secured Parties as
contemplated under Article 2692 of the Civil Code of Quebec in order to hold
hypothecs and security granted by any Loan Party on property pursuant to the
laws of the Province of Quebec and to exercise such powers and duties which are
conferred upon the Secured Parties thereunder. The execution by the
Administrative Agent as hypothecary representative prior to this Agreement of
any deeds of hypothec or other security documents is hereby ratified and
confirmed. The appointment of the Administrative Agent as hypothecary
representative shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Secured Parties’ rights and obligations
under this Agreement by the execution of an assignment, including an Assignment
and Assumption or a joinder or other agreement pursuant to which it becomes such
assignee or participant. In the event of the resignation or removal of the
Administrative Agent and appointment of a successor Administrative Agent, such
successor Administrative Agent shall also act as hypothecary representative
without further formality, except the filing of a notice of replacement of
hypothecary representative pursuant to Article 2692 of the Civil Code of Quebec.
Section 8.01Parallel Debt.
(a)Each Loan Party which agrees to provide security expressed to be governed by
Dutch law (a “Dutch Collateral Party”) hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent an amount equal to the amounts due
by that Dutch Collateral Party in respect of its Corresponding Obligations as
they may exist from time to time. The payment undertaking of each Dutch
Collateral Party under this Article 8 (Parallel Debt) are each to be referred to
as a “Parallel Debt”.
(b)The Parallel Debts of each Dutch Collateral Party will be payable in the
currency or currencies of the Corresponding Obligations and will become due and
payable as and when and to the extent one or more of the relevant Corresponding
Obligations become due and payable. An Event of Default in respect of the
Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 of the Dutch Civil Code with respect to the Parallel
Debts without any notice being required.
(c)Each of the parties to this Agreement hereby acknowledges that:
(i) each Parallel Debt constitutes an undertaking, obligation and liability to
the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant Dutch Collateral
Party; and
-193-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(ii) each Parallel Debt represents the Administrative Agent's own separate and
independent claim to receive payment of the Parallel Debt from the relevant
Dutch Collateral Party,
it being understood, in each case, that pursuant to this clause (c), the amount
which may become payable by each Dutch Collateral Party as a Parallel Debt shall
never exceed the total of the amounts which are payable under or in connection
with the Corresponding Obligations at that time.
(d)For the purpose of this Article 8 the Administrative Agent acts in its own
name and on behalf of itself and not as agent, trustee or representative of any
other Secured Party.
ARTICLE 9
MISCELLANEOUS
Section 9.01Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
(i) if to any Loan Party, to such Loan Party in the care of the Lead Borrower
at:

PQ CorporationValleybrooke Corporate Center
300 Lindenwood Drive
Malvern, PA 19355-1740
Telephone: 913-744-2013
Facsimile: 913-744-2075
Attention: William J. Sichko
Email: Bill.Sichko@pqcorp.com



with copy to (which shall not constitute notice to any Loan Party):

CCMP Capital Advisors, LP 245 Park Avenue, 16th Floor
New York, NY 10167-2403
Telephone: 212-600-9600
Facsimile: 212-599-3481
Attention: Mark Mcfadden
Email: Mark.Mcfadden@ccmpcapital.com



(ii) if to the Administrative Agent or the Swingline Lender, at:
-194-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------



Citibank, NA.Citigroup – ABTF Global Loans1615 Brett RoadNew Castle, DE
19720Telephone: 302-323-3657Facsimile: 646-274-5025Attention: Nicholas
MalascalzaEmail: Nicholas.malascalza@citi.com



with a copy to:

Citibank, NA.Asset Based & Transitional Finance390 Greenwich Street, 1st FlNew
York, NY 10013Telephone: 212-723-3897Attention: Christopher MarinoEmail:
Christopher.marino@citi.com





with a copy to (which shall not constitute notice to the Administrative Agent):

Latham & Watkins LLP885 Third AvenueNew York, NY 10022Telephone: (212)
906-1200Facsimile: (212) 751-4864Attention: Eugene Mazzaro / Alfred XueEmail:
Eugene.mazzaro@lw.com / Alfred.xue@lw.com



(iii) if to any Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.
All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this Section
9.01 or (B) sent by facsimile shall be deemed to have been given when sent and
when receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
-195-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Lead Borrower (on
behalf of any Loan Party) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto.
(d)The Borrowers hereby acknowledge that (A) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrowers hereby agree that (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”; provided that,
for purposes of the foregoing, all information and materials provided pursuant
to Section 5.01(a) or (b) shall be deemed to be suitable for posting to Public
Lenders.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material nonpublic information with respect to the
Borrower or its securities for purposes of United States Federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR
-196-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY LOAN DOCUMENT.
Section 9.02Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Revolving Loan or
the issuance of any Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b)Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Sections 9.02(d) below, neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified, except (i)
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) or (ii) in the case of any other
Loan Document (other than any waiver, amendment or modification to effectuate
any modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and each Loan Party that is party thereto, with the
consent of the Required Lenders; provided that, notwithstanding the foregoing:
(A)except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders), no such waiver,
amendment or modification shall:
(1)increase the Commitment or Additional Revolving Commitment of such Lender
(other than with respect to any Incremental
-197-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Revolving Facility pursuant to Section 2.22 in respect of which such Lender has
agreed to be an Additional Revolving Lender); it being understood that no
amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments or
Additional Revolving Commitments shall constitute an increase of any Commitment
or Additional Revolving Commitment of such Lender;
(2)reduce or forgive the principal amount of any Revolving Loan;
(3)(x) extend the scheduled final maturity of any Revolving Loan or (y) postpone
any Interest Payment Date or the date of any scheduled payment of any fee
payable hereunder (in each case, other than any extension for administrative
reasons agreed by the Administrative Agent);
(4)reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrowers to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in the definition of “Average Availability”, “Average
Usage” or any other ratio used in the calculation of the Applicable Rate, or in
the calculation of any other interest or fee due hereunder (including any
component definition thereof) shall constitute a reduction in any rate of
interest or fee hereunder;
(5)extend the expiry date of such Lender’s Commitment or Additional Revolving
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Revolving Commitments shall constitute an
extension of any Commitment or Additional Revolving Commitment of any Lender;
(6)waive, amend or modify the provisions of Section 2.11(a), 2.18(b) or 2.18(c)
of this Agreement in a manner that would by its terms alter the pro rata sharing
of payments or order of application required thereby (except in connection with
any transaction permitted under Sections 2.22, 2.23 and/or 9.05(g) or as
otherwise provided in this Section 9.02); and
(B)no such waiver, amendment or modification shall:
(1)change any of the provisions of Section 1.13, Section 9.02(a) or
Section 9.02(b) or the definition of “Required Lenders”, “US Super Majority
Lenders”, “Canadian Super Majority Lenders” or “European Super Majority Lenders”
to reduce any voting percentage required to waive, amend or modify any right
thereunder or make any determination or grant any consent thereunder, without
the prior written consent of each Lender;
-198-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(2)release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.23), without
the prior written consent of each Lender; or
(3)release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.23 hereof), without the prior written
consent of each Lender;
(C)no such agreement shall (i) change the definition of the term “US Borrowing
Base” or any component definition of any thereof (including the definitions of
“Eligible Accounts” or “Eligible Inventory”), in each case the effect of which
change would modify amounts available to be borrowed, except with the consent of
the US Super Majority Lenders (but without the consent of the Required Lenders),
(ii) change the definition of the term “Canadian Borrowing Base” or any
component definition of any thereof (including the definitions of “Eligible
Accounts” or “Eligible Inventory”), in each case the effect of which change
would modify amounts available to be borrowed, except with the consent of the
Canadian Super Majority Lenders (but without the consent of the Required
Lenders) and (iii) change the definition of the term “European Borrowing Base”
or any component definition of any thereof (including the definitions of
“Eligible Accounts” or “Eligible Inventory”), in each case the effect of which
change would modify amounts available to be borrowed, except with the consent of
the European Super Majority Lenders (but without the consent of the Required
Lenders);
(D)solely with the consent of the relevant Issuing Bank and the Administrative
Agent, any such agreement may waive, amend or modify the definitions of “Letter
of Credit Sublimit”, “US Letter of Credit Sublimit”, “Canadian Letter of Credit
Sublimit” or “European Letter of Credit Sublimit” or Section 2.05 (other than
Section 2.05(d)); and
(E)solely with the consent of the Swingline Lender and the Administrative Agent,
any such agreement may waive, amend or modify the definition of “Swingline
Sublimit” or Section 2.01(e); and
(F)(E) no such agreement shall amend or waive any condition precedent to the
making of a Revolving Loan (i) to the US Borrower, except with the consent of
the US Required Lenders (but without the consent of the Required Lenders), (ii)
to a Canadian Borrower, except with the consent of the Canadian Required Lenders
consent (but without the consent of the Required Lenders) or (iii) to a European
Borrower, except with the consent of the European Required Lenders (but without
the consent of the Required Lenders) consent.
provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, incurrences of Additional
Revolving Commitments or Additional Revolving Loans pursuant to Section 2.22,
2.23 and reductions or terminations of any such Additional Revolving
-199-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Commitments or Additional Revolving Loans. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except (1) as permitted
by Section 2.21(b) and (2) that the Commitment and any Additional Revolving
Commitment of any Defaulting Lender may not be increased without the consent of
such Defaulting Lender (it being understood that any Commitment, Additional
Revolving Commitment or Revolving Loan held or deemed held by any Defaulting
Lender shall be excluded from any vote hereunder that requires the consent of
any Lender, except as expressly provided in Section 2.21(b)). Notwithstanding
the foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities permitted hereunder
to this Agreement and to permit any extension of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders on substantially the
same basis as the Lenders prior to such inclusion.
(c)[Reserved]:
(d)Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) the Borrowers and the Administrative Agent may, without the input
or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral security agreement, pledge agreement and/or related document (if any)
executed in connection with this Agreement to (x) comply with Requirements of
Law or the advice of counsel or (y) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents, (ii) the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Revolving Lenders)
providing Revolving Loans under such Sections), effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrowers and the Administrative Agent to effect the provisions
of Section 2.22, 2.23, 5.12 or 6.13, or any other provision specifying that any
waiver, amendment or modification may be made with the consent or approval of
the Administrative Agent and (iii) if the Administrative Agent and the Borrowers
have jointly identified any ambiguity, mistake, defect, inconsistency, obvious
error or any error or omission of a technical nature or any necessary or
desirable technical change, in each case, in any provision of any Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision solely to address such matter as reasonably determined by them acting
jointly.
Section 9.03Expenses; Indemnity.
(a)The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if reasonably necessary, of one local counsel in any relevant jurisdiction to
all such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as SyndTrak)
of the Revolving Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
-200-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


modification or waiver was requested by the Borrowers and except as otherwise
provided in a separate writing between the Borrowers, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders or any of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Persons, taken as a
whole) in connection with the enforcement, collection or protection of their
respective rights in connection with the Loan Documents, including their
respective rights under this Section 9.03, or in connection with the Revolving
Loans made and/or Letters of Credit issued hereunder. Except to the extent
required to be paid on the Closing Date (and invoiced three (3) business days
prior thereto), all amounts due under this paragraph (a) shall be payable by the
Borrowers within 30 days of receipt of an invoice setting forth such expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request.
(b)The Borrowers shall indemnify each Arranger, each Issuing Bank, the
Administrative Agent, and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary,
one local counsel in any relevant jurisdiction to all Indemnitees, taken as a
whole and solely in the case of an actual or perceived conflict of interest, (x)
one additional counsel to all affected Indemnitees, taken as a whole, and (y)
one additional local counsel to all affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby and/or the enforcement of the
Loan Documents, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Revolving Loans or any Letter of Credit, (iii) any actual or alleged Release or
presence of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrowers, any of its Restricted Subsidiaries
or any other Loan Party or any Environmental Liability related to the Borrowers,
any of its Restricted Subsidiaries or any other Loan Party and/or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrowers, any other
Loan Party or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that any such loss,
claim, damage, or liability (i) is determined by a final and non-appealable
judgment of a court of competent jurisdiction (or documented in any settlement
agreement referred to below) to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Parties or,
to the extent such judgment finds (or such settlement agreement acknowledges)
that any such loss, claim, damage, or liability has resulted from such Person’s
material breach of the Loan Documents or (ii) arises out of any claim,
litigation, investigation or proceeding brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any
Arranger, acting in its capacity as the Administrative Agent or as an Arranger)
that does not involve any act or omission of Holdings, the Lead Borrower or any
of its subsidiaries. Each Indemnitee shall be obligated to refund or return any
and all amounts paid by the Borrowers pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof. All amounts
due under this paragraph (b) shall be payable by the Borrowers within 30 days
(x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case
-201-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of reimbursement of costs and expenses, after receipt of an invoice, setting
forth such costs and expenses in reasonable detail, together with backup
documentation supporting the relevant reimbursement request. This Section
9.03(b) shall not apply to Taxes, except for Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(c)No Borrower shall be liable for any settlement of any proceeding effected
without its consent (which consent shall not be unreasonably withheld or
delayed), but if any proceeding is settled with the Borrower’s written consent,
or if there is a final non-appealable judgment of a court of competent
jurisdiction against any Indemnitee in any such proceeding, the Borrowers agree
to indemnify and hold harmless each Indemnitee to the extent and in the manner
set forth above. The Borrowers shall not, without the prior written consent of
the affected Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.
Section 9.04Waiver of Claim. To the extent permitted by applicable law, no party
to this Agreement shall assert, and each hereby waives, any claim against any
other party hereto or any Related Party thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the Transactions, any Revolving Loan or Letter of Credit or the use of
the proceeds thereof, except, in the case of any claim by any Indemnitee against
any of the Borrowers, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.
Section 9.05Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrowers
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrowers without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with the terms of this Section 9.05 (any
attempted assignment or transfer not complying with the terms of this Section
9.05 shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and permitted assigns, Participants (to the extent
provided in paragraph (c) of this Section 9.05) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Arrangers, the
Administrative Agent, the Issuing Banks, and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Revolving Loan or Additional Revolving Commitment added pursuant to Section 2.22
or 2.23 at the time owing to it) with the prior written consent (not to be
unreasonably withheld or delayed) of:
(A)the Lead Borrower; provided that the Lead Borrower shall be deemed to have
consented to any such assignment unless it has objected thereto by
-202-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


written notice to the Administrative Agent within 15 Business Days after
receiving written notice thereof; provided, further, that no consent of the Lead
Borrower shall be required (x) for any assignment of Additional Revolving Loans
or Additional Revolving Commitments to another Lender or an Affiliate of any
Lender or (y) if an Event of Default under Section 7.01(a) or Section 7.01(f) or
(g) (solely with respect to the Borrowers or Holdings) exists;
(B)the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for any assignment to another Lender; and
(C)reservedthe Swingline Lender; provided, that no consent of the Swingline
Lender shall be required for any assignment to another Lender.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of any assignment to another Lender or any Affiliate of
any Lender or any assignment of the entire remaining amount of the relevant
assigning Lender’s Revolving Loans or commitments of any Class, the principal
amount of Revolving Loans or commitments of the assigning Lender subject to the
relevant assignment (determined as of the date on which the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent and determined on an aggregate basis in the event of concurrent
assignments to Related Funds or by Related Funds) shall not be less than
$5,000,000 unless the Borrower and the Administrative Agent otherwise consent;
(B)any partial assignment shall be made as an assignment of a proportionate part
of all the relevant assigning Lender’s rights and obligations under this
Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and
(D)the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent (1)
an Administrative Questionnaire and (2) any forms or other documentation
required under Section 2.17.
(iii) Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03
-203-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


with respect to facts and circumstances occurring on or prior to the effective
date of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the applicable Borrower shall issue and
deliver a new Promissory Note to such assignee and/or to such assigning Lender,
with appropriate insertions, to reflect the new commitments and/or outstanding
Revolving Loans of the assignee and/or the assigning Lender.
(iv) The Administrative Agent, acting for this purpose as an agent of the
applicable Borrower, shall maintain at one of its offices outside of the United
Kingdom a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders and their
respective successors and assigns, and the commitment of, and principal amount
of and stated interest on the Revolving Loans and LC Disbursements owing to,
each Lender or Issuing Bank pursuant to the terms hereof from time to time (the
“Register”). Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans and LC Disbursements. The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Borrower,
any Issuing Bank, and each Lender (but only as to its own holdings), at any
reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to the relevant assignment required
by paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Revolving Loans, in each case
without giving effect to any assignment thereof which has not become effective,
are as set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrowers or any Restricted
Subsidiary or the performance or observance by the Borrowers or any Restricted
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or
-204-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


document furnished pursuant hereto; (C) such assignee represents and warrants
that it is an Eligible Assignee, legally authorized to enter into such
Assignment and Assumption; (D) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(c) or the most recent financial statements delivered
pursuant to Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, the assigning Lender or any other Lender
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and (G)
such assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank, or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution or any natural Person
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its commitments and the
Revolving Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the relevant Participant, agree to
any amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b) that directly and adversely affects the Revolving
Loans or commitments in which such Participant has an interest and (y)
clause (B)(1), (2) or (3) of the first proviso to Section 9.02(b). Subject to
paragraph (c)(ii) of this Section 9.05, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.05 (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender, and if additional amounts are required to be paid pursuant
to Section 2.17(a) or Section 2.17(c), to the Borrowers and the Administrative
Agent upon reasonable written request by the Lead Borrower). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.
(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.
-205-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register at one of its offices outside of
the United Kingdom on which it enters the name and address of each Participant
and their respective successors and assigns, and the principal amounts and
stated interest of each Participant’s interest in the Revolving Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to any Participant’s interest in any Commitment, Revolving
Loan, Letter of Credit, or any other obligation under any Revolving Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Revolving Loan, Letter of Credit, or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Lead Borrower, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Revolving Loan, the Granting Lender shall be obligated
to make such Revolving Loan pursuant to the terms hereof. The making of any
Revolving Loan by an SPC hereunder shall utilize the Commitment or Additional
Revolving Commitment of the Granting Lender to the same extent, and as if, such
Revolving Loan were made by such Granting Lender. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 2.15, 2.16 or 2.17) and no SPC shall be entitled to any greater
amount under Section 2.15, 2.16 or 2.17 or any other provision of this Agreement
or any other Loan Document that the Granting Lender would have been entitled to
receive, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the U.S. or
any State thereof; provided that (i) such SPC’s Granting Lender is in compliance
in all material respects with its obligations to the Borrowers hereunder and
(ii) each Lender designating any
-206-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


SPC hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such SPC during such period of forbearance. In
addition, notwithstanding anything to the contrary contained in this
Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Lead Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Revolving Loan to the Granting Lender and (ii) disclose on a confidential basis
any non-public information relating to its Revolving Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC.
(f) (i) Any assignment or participation by a Lender without the Lead Borrower’s
consent, to the extent the Lead Borrower’s consent is required under this
Section 9.05, to any other Person, shall be null and void, and the Borrowers
shall be entitled to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief or any other remedies available
to the Borrowers at law or in equity. Upon the request of any Lender, the
Borrowers shall make available to such Lender the list of Disqualified
Institutions at the relevant time and such Lender may provide the list to any
potential assignee or participant on a confidential basis in accordance with
Section 9.13 for the purpose of verifying whether such Person is a Disqualified
Institution. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or participant or
potential Lender or participant is a Disqualified Institution and the
Administrative Agent shall have no liability with respect to any assignment or
participation made to a Disqualified Institution.
(ii) If any assignment or participation under this Section 9.05 is made to any
Disqualified Institution or to any Person that cannot be reasonably identified
as a Disqualified Institution pursuant to clause (a)(ii) or (b)(ii) of the
definition thereof as of the date of such assignment or participation and
subsequently becomes reasonably identifiable as a Disqualified Institution, then
(A) the Lead Borrower may, at the Borrowers’ sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that the relevant assignment shall otherwise comply with
this Section 9.05 (except that no registration and processing fee required under
this Section 9.05 shall be required with respect to any assignment pursuant to
this paragraph); and (B) the Revolving Loans and Commitments held by such
Disqualified Institution shall be deemed not to be outstanding for purposes of
any amendment, waiver or consent hereunder, and such Disqualified Institution
shall not be permitted to attend meetings of the Lenders or receive information
prepared by the Administrative Agent or any Lender in connection with this
Agreement.  Nothing in this Section 9.05(f)(ii) shall be deemed to prejudice any
right or remedy that Holdings or the Borrower may otherwise have at law or
equity.  Each Lender acknowledges and agrees that Holdings and its subsidiaries
will suffer irreparable harm if such Lender breaches any obligation under this
Section 9.05 insofar as such obligation relates to any assignment, participation
or pledge to any Disqualified Institution without the Lead Borrower’s prior
written consent and, therefore, each Lender agrees that Holdings and/or the
Borrowers may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.05(f)(ii) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.
(g)[Reserved]
-207-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 9.06Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Revolving Loans and issuance of Letters of
Credit regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Termination Date. The provisions of
Sections 2.15, 2.16, 2.17, 9.03, 9.13 and Article 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Revolving Loans, the expiration or
termination of the Letters of Credit, Commitments, any Additional Revolving
Commitment, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement; provided that the provisions of Section 9.13 shall
terminate two years after the occurrence of the Termination Date or the
termination of this Agreement.
Section 9.07Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it has
been executed by Holdings, the applicable Borrower and the Administrative Agent
and when the Administrative Agent has received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.08Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 9.09Right of Setoff. At any time when an Event of Default exists, upon
the written consent of the Administrative Agent, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (in any
currency) at any time owing by the Administrative Agent, such Issuing Bank, or
such Lender (including by branches and agencies of the Administrative Agent,
such Issuing Bank, or such Lender, wherever located) to or for the credit or the
account of the Borrowers or any Loan Party against any of and all the Secured
Obligations held by the Administrative Agent, such Issuing Bank, or such Lender,
irrespective of whether or not the Administrative Agent, such Issuing Bank, or
such Lender shall have made any demand under the Loan Documents and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender
or Issuing Bank shall promptly notify the Lead Borrower and the Administrative
Agent of such set-off or application; provided that any failure to give or
-208-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


any delay in giving such notice shall not affect the validity of any such
set-off or application under this Section 9.09. The rights of each Lender,
Issuing Bank, the Administrative Agent under this Section 9.09 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, such Issuing Bank, or the Administrative Agent may have.
Section 9.10Governing Law; Jurisdiction; Consent to Service of Process.
(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction (SUBJECT TO THE LAST SENTENCE OF
THIS CLAUSE (B)) of any U.S. Federal or New York State court sitting in the
Borough of Manhattan, in the City of New York (or any appellate court therefrom)
over any suit, action or proceeding arising out of or relating to any Loan
Documents and agrees that all claims in respect of any such action or proceeding
SHALL (EXCEPT AS PERMITTED BELOW) be heard and determined in such New York State
or, to the extent permitted by law, federal court. EACH partY hereto agreeS that
service of any process, summons, notice or document by registered mail addressed
to such person shall be effective service of process against such Person for any
suit, action or proceeding brought in any such court. Each partY hereto agrees
that a final judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES
RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT.
(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.10. Each parTY hereto
hereby irrevocably waives, to the fullest extent permitted by law, any claim or
defense of an inconvenient forum to the maintenance of such action, suit or
proceeding in any such court.
(d)To the extent permitted by law, each party hereto hereby irrevocably waives
personal service of any and all process upon it and agrees that all such service
of process may be made by registered mail (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL) directed to (x) in respect to the Administrative Agent or the Swingline
Lender, it at its address for notices as provided for in Section 9.01. each and
(y) in respect of the Canadian Borrowers and the European Borrowers, the US
Borrower, as agent for service of process pursuant to this Agreement or any
other Loan Document, and each such entity hereby accepts such appointment. Each
Party hereto hereby waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any loan document that service of process was
invalid and ineffective. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
-209-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 9.11Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11.
Section 9.12Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13Confidentiality. Each of the Administrative Agent, each Issuing
Bank, each Lender, and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of the Confidential Information and are or
have been advised of their obligation to keep the Confidential Information of
this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph; provided,
further, that unless the Lead Borrower otherwise consents, no such disclosure
shall be made by the Administrative Agent, any Issuing Bank, any Arranger, any
Lender or any Affiliate or Representative thereof to any Affiliate or
Representative of the Administrative Agent, any Issuing Bank, any Arranger, or
any Lender that (i) is engaged as a principal primarily in private equity,
mezzanine financing or venture capital or (ii) is a Disqualified Institution,
(b) upon the demand or request of any regulatory or Governmental Authority
(including any self-regulatory body or any Federal Reserve Bank or other central
bank acting as pledgee pursuant to Section 9.05) purporting to have jurisdiction
over such Person or its Affiliates (in which case such Person shall (except with
respect to any audit or examination conducted by bank accountants or any
Governmental Authority or regulatory or self-regulatory authority exercising
examination or regulatory authority), to the extent practicable and permitted by
law, (i) inform the Lead Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any information so disclosed is
accorded confidential treatment), (c) to the extent compelled by legal process
in, or reasonably necessary to, the defense of such legal, judicial or
administrative proceeding, in any legal, judicial or administrative proceeding
or otherwise as required by applicable Requirements of Law (in which case such
Person shall (i) to the extent practicable and permitted by law, inform the Lead
Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (d) to any other party to this Agreement, (e) subject
to an acknowledgment and agreement by the relevant recipient that the
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Borrower and the Administrative Agent, including as set forth
in the Information Memorandum) in accordance with the standard syndication
process of the Arrangers or market standards for dissemination of the relevant
type
-210-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05 and (iii) any actual
or prospective, direct or indirect contractual counterparty (or its advisors) to
any Derivative Transaction (including any credit default swap) or similar
derivative product to which any Loan Party is a party, (f) with the prior
written consent of the Lead Borrower, (g) to the extent the Confidential
Information becomes publicly available other than as a result of a breach of
this Section 9.13 by such Person, its Affiliates or their respective
Representatives and (h) to insurers, any numbering administration or settlement
services providers on a “need to know” basis solely in connection with the
transactions contemplated hereby and who are informed of the confidential nature
of the Confidential Information and are or have been advised of their obligation
to keep the Confidential Information of this type confidential; provided that
any disclosure made in reliance on this clause (h) is limited to the general
terms of this Credit Agreement and does not include financial or other
information relating to Holdings, the Lead Borrower and/or any of their
respective subsidiaries. For purposes of this Section 9.13, “Confidential
Information” means all information relating to the Borrowers and/or any of its
subsidiaries and their respective businesses, the Sponsor or the Transactions
(including any information obtained by the Administrative Agent, any Issuing
Bank, any Lender or any Arranger, or any of their respective Affiliates or
Representatives, based on a review of the books and records relating to the
Borrower and/or any of its subsidiaries and their respective Affiliates from
time to time, including prior to the date hereofClosing Date) other than any
such information that is publicly available to the Administrative Agent or any
Arranger, any Issuing Bank, or Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its subsidiaries. For the avoidance of
doubt, in no event shall any disclosure of any Confidential Information be made
to Person that is a Disqualified Institution at the time of disclosure.
Section 9.14No Fiduciary Duty. Each of the Administrative Agent, the Issuing
Banks, the Arrangers, each Lender, and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of such Loan Party,
its respective management, stockholders, creditors or any other Person. Each
Loan Party acknowledges and agrees that such Loan Party has consulted its own
legal, tax and financial advisors to the extent it deemed appropriate and that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.
Section 9.15Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Revolving Loan, issue any
-211-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Letter of Credit or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.
Section 9.16USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act or the Beneficial Ownership Regulation hereby notifies the
Loan Parties that pursuant to the requirements of the USA PATRIOT Act or the
Beneficial Ownership Regulation, as applicable, it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act and the Beneficial Ownership Regulation.
Section 9.17Anti-Money Laundering.
(a)Each Lender that is subject to the requirements of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) or other applicable
Canadian anti-money laundering, anti-terrorist financing and “know your client”
laws (collectively, the “Canadian AML Laws”) hereby notifies the Loan Parties
that pursuant to the requirements of the Canadian AML Laws, it is required to
obtain, verify and record information regarding each Loan Party, its directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of each Loan Party, and the transactions contemplated hereby. If the
Administrative Agent has ascertained the identity of any Canadian Loan Party or
any authorized signatories of any Canadian Loan Party for the purposes of any
Canadian AML Laws:
(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable Canadian
AML Laws; and
(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(b)Notwithstanding the preceding sentence and except as may otherwise be agreed
in writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of each Loan Party or any authorized
signatories of each Canadian Loan Party on behalf of any Lender, or to confirm
the completeness or accuracy of any information it obtains from each Canadian
Loan Party or any such authorized signatory in doing so.
Section 9.18Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates and each Issuing Bank.
Section 9.19Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, in assets which, in
accordance with Article 9 of the UCC, the PPSA or any other applicable law can
be perfected only by possession. If any Lender or Issuing Bank (other than the
Administrative Agent) obtains possession of any Collateral, such Lender or
Issuing Bank shall notify the Administrative Agent thereof; and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
-212-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 9.20Interest Rate Limitation.
(a)Subject to Section 9.20(b) below, notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Loan or
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Revolving Loan or Letter of Credit under applicable
law (collectively the “Charged Amounts”), shall exceed the maximum lawful rate
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Revolving Loan or Letter of
Credit in accordance with applicable law, the rate of interest payable in
respect of such Revolving Loan or Letter of Credit hereunder, together with all
Charged Amounts payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charged Amounts that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.20 shall be cumulated and the interest and Charged
Amounts payable to such Lender or Issuing Bank in respect of other Revolving
Loans or Letter of Credit or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender or Issuing Bank.
(b)If any provision of this Agreement would oblige a Loan Party to make any
payment of interest or other amount payable to Administrative Agent in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by Administrative Agent of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
Administrative Agent of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:
(i) first, by reducing the amount or rate of interest; and
(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).
Any provision of this Agreement that would oblige a Loan Party to pay any fine,
penalty or rate of interest on any arrears of principal or interest secured by a
mortgage on real property that has the effect of increasing the charge on
arrears beyond the rate of interest payable on principal money not in arrears
shall not apply to such Loan Party, which shall be required to pay interest on
money in arrears at the same rate of interest payable on principal money not in
arrears.
(c)Notwithstanding Section 9.20(b), and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received an amount in excess of
the maximum amount permitted by the Criminal Code (Canada), then the applicable
Loan Party shall be entitled, by notice in writing to the affected Lender, to
obtain reimbursement from that Lender in an amount equal to the excess, and
pending reimbursement, the amount of the excess shall be deemed to be an amount
payable by that Lender to such Loan Party.
Section 9.21Acknowledgement and Consent of Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
-213-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
Section 9.22Conflicts. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, in the event of any conflict or inconsistency
between this Agreement and any other Loan Document, the terms of this Agreement
shall govern and control.
Section 9.23Release of Guarantors. Notwithstanding anything in Section 9.02(b)
to the contrary, any Subsidiary Guarantor shall automatically be released from
its obligations hereunder (and its Loan Guaranty shall be automatically
released) (a) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a
single transaction or series of related transactions permitted hereunder;
provided, that the release of any Subsidiary Guarantor from its obligations
under the Loan Guaranty if such Subsidiary Guarantor becomes an Excluded
Subsidiary of the type described in clause (a) of the definition thereof shall
only be permitted if at the time such Guarantor becomes an Excluded Subsidiary
of such type (i) no Event of Default exists, (ii) after giving pro forma effect
to such release and the consummation of the transaction that causes such Person
to be an Excluded Subsidiary of such type, the Lead Borrower is deemed to have
made a new Investment in such Person for purposes of Section 6.06 (as if such
Person were then newly acquired) in an amount equal to the portion of the fair
market value of the net assets of such Person attributable to the applicable
Borrower’s equity interest therein as reasonably estimated by the Lead Borrower
and such Investment is permitted pursuant to Section 6.06 (other than Section
6.06(f)) at such time and (iii) a Responsible Officer of the Lead Borrower
certifies to the Administrative Agent compliance with preceding clauses (i) and
(ii)) and/or (b) upon the occurrence of the Termination Date. In connection with
any such release, the Administrative Agent shall promptly execute and deliver to
the relevant Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence termination or release;
provided, that upon the request of the Administrative Agent, the Lead Borrower
shall deliver a certificate of a Responsible Officer certifying that the
relevant transaction has been consummated in compliance with the terms of this
Agreement. Any execution and delivery of documents pursuant to the preceding
sentence of this Section 9.23 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).
-214-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


Section 9.24Judgment Currency.
(a)If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased by
the Administrative Agent with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is (x) less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Loan Parties
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss or (y) greater than the sum
originally due to the Applicable Creditor in the Agreement Currency, the
Applicable Creditor agrees to return the amount of any excess to the Borrowers
(or to any other Person who may be entitled thereto under the applicable
Requirements of Law). The obligations under this Section shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
Section 9.25Representation Dutch Loan Party. If any Dutch Loan Party is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to such
document that the existence and extent of the attorney's authority and the
effects of the attorney's exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.
Section 9.26Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption
-215-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


for certain transactions determined by in-house asset managers), is applicable
so as to exempt from the prohibitions of ERISA Section 406 and Code Section 4975
, such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:
(i)none of the Administrative Agent or the Arrangers or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
-216-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(a)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
Section 9.27Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Credit Agreement and upon the effectiveness of this
Agreement, the terms and provisions of the Original Credit Agreement shall,
subject to this Section 9.27, be superseded hereby. All references to the
“Credit Agreement” contained in the Loan Documents delivered in connection with
the Original Credit Agreement or this Agreement shall, and shall be deemed to,
refer to this Agreement. Notwithstanding the amendment and restatement of the
Original Credit Agreement by this Agreement, the Obligations of the Borrowers
and the other Loan Parties outstanding under the Original Credit Agreement and
the other Loan Documents as of the Closing Date shall remain outstanding and
shall constitute continuing Obligations and shall continue as such to be secured
by the Collateral. Such Obligations shall in all respects be continuing and this
Agreement and the other Loan Documents shall not be deemed to evidence or result
in a substitution, novation or repayment and reborrowing of such Obligations
which shall remain in full force and effect, except to any extent modified
hereunder. The Liens securing payment of the Obligations under the Original
Credit Agreement, as amended and restated in the form of this Agreement, shall
in all respects be continuing, securing the payment of all Obligations.
Section 9.28Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties hereto
hereby acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the
-217-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)As used in this Section 9.28, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);(b) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).








[Signature Pages Follow]


-218-
81391230_6
|NY\7652510.20US-DOCS\114316435.10||


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CPQ MIDCO I CORPORATION, as Holdings




By:    
Name: 
Title:


        
PQ CORPORATION, as the US Borrower




By:    
Name: 
Title: 






























































Signature Page to ABL Credit Agreement
81391230_2
81391230_6
|NY\7652510.20US-DOCS\114316435.10||

--------------------------------------------------------------------------------


CITIBANK, N.A., individually, as Administrative Agent
and as a Lender


By:    
Name: 
Title: 




By:    Name: 
Title: 










Signature Page to ABL Credit Agreement
81391230_2
81391230_6
|NY\7652510.20US-DOCS\114316435.10||


--------------------------------------------------------------------------------






Summary report:
Litéra® Change-Pro TDC 7.5.0.205 Document comparison done on 3/23/2020 10:49:35
AM
Style name: RG_Default_Style
Intelligent Table Comparison: Active
Original filename: PQEco - ABL Credit Agreement_114316435_1_0.DOCX
Modified filename: PQ Corp - Amended ABL Credit Agreement [Execution
Version](114316435.11).docx
Changes:Add433Delete312Move From5Move To5Table Insert0Table Delete0Table moves
to0Table moves from0Embedded Graphics (Visio, ChemDraw, Images etc.)0Embedded
Excel0Format changes0Total Changes:755













--------------------------------------------------------------------------------


EXHIBIT E


SCHEDULE 1.01(a)


COMMITMENT SCHEDULE


Revolving Commitments
Lender


Initial US CommitmentsInitial Canadian CommitmentsInitial European
CommitmentsTotal Revolving CommitmentsCitibank, N.A.$28,700,000$2,000,000
$9,300,000


$40,000,000ING Capital LLC$26,250,000$1,750,000
$7,000,000


$35,000,000Bank of America, N.A$31,500,000$3,500,000$0$35,000,000Credit Suisse
AG, Cayman Islands Branch$20,625,000$1,375,000
$5,500,000


$27,500,000JPMorgan Chase Bank, N.A.$20,625,000$1,375,000
$5,500,000


$27,500,000Morgan Stanley Senior Funding, Inc.$19,500,000$1,300,000
$5,200,000


$26,000,000Truist Bank$13,500,000$1,500,000$0$15,000,000Deutsche Bank AG, New
York Branch$9,375,000$0
$2,500,000


$11,875,000Deutsche Bank AG, Canada Branch$0$625,000
$0


$625,000Goldman Sachs Lending Partners LLC$9,375,000$625,000
$2,500,000


$12,500,000KeyBank National Association$9,375,000$625,000
$2,500,000


$12,500,000JFIN Business Credit Fund I
LLC$6,175,000$325,000$0$6,500,000Total$195,000,000$15,000,000$40,000,000$250,000,000



Letter of Credit Commitments
Lender


US Letters of CreditCanadian Letters of CreditEuropean Letters of
CreditCitibank, N.A.
$25,000,000


$2,000,000


$8,000,000


JPMorgan Chase Bank, N.A.
$25,000,000


$0$0




